Exhibit 10.30

 


401(K) NON-STANDARDIZED PROTOTYPE ADOPTION AGREEMENT #002


FOR


THE CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST #01

 

Section 1.

General Plan Information

2

 

 

 

Section 2.

Service Definitions for Eligibility, Vesting and Allocations

3

 

 

 

Section 3.

Eligibility Requirements

5

 

 

 

Section 4.

Elective Deferrals

11

 

 

 

Section 5.

Safe Harbor Contributions

11

 

 

 

Section 6.

Non-Safe Harbor Matching Contributions

12

 

 

 

Section 7.

Non-Safe Harbor Non-Elective Contributions

14

 

 

 

Section 8.

Rollovers and Employee Contributions

15

 

 

 

Section 9.

Prevailing Wage Contributions

16

 

 

 

Section 10.

Vesting Requirements

17

 

 

 

Section 11.

Compensation Definitions

19

 

 

 

Section 12.

Allocation of Forfeitures

24

 

 

 

Section 13.

Allocation of Earnings and Losses

25

 

 

 

Section 14.

Normal and Early Retirement Age

25

 

 

 

Section 15.

Distribution Provisions

26

 

 

 

Section 16.

Loans, Insurance and Directed Investments

28

 

 

 

Section 17.

Top Heavy Allocations

29

 

 

 

Section 18.

Testing Elections

29

 

 

 

Section 19.

401(k) SIMPLE Provisions

29

 

 

 

Section 20.

Miscellaneous Provisions

30

 

 

 

Section 21.

Signature Provisions

31

 

1

--------------------------------------------------------------------------------


 


SECTION 1.  GENERAL PLAN INFORMATION

 

1.1

Plan Name

Michaels Stores, Inc. Employees 401(k) Plan

 

 

 

 

 

 

Plan #   001

 

 

 

 

1.2

Sponsoring Employer

Michaels Stores, Inc.

 

 

 

 

Address

8000 Bent Branch Drive

 

 

 

 

City

Irving

State  TX

ZIP Code  75063

 

 

 

 

 

 

Telephone #

972-409-1300

Tax ID # 75-1943604

Trust ID #

 

 

 

 

 

1.3

Fiscal Year.

x  A 12-consecutive month period beginning Jan 31 and ending Jan 30

 

 

 

 

 

    o  Except for a short Fiscal Year beginning

 

 

 

 

 

o A 52-53 week year o beginning  o ending

 

 

 

1.4

Type of Business Entity. (check one)

x

C-Corporation

 

 

o

S-Corporation

 

 

o

Partnership

 

 

o

Sole Proprietorship

 

 

o

Tax Exempt Organization

 

 

o

Limited Liability Company (LLC)

 

 

o

Limited Liability Partnership (LLP)

 

 

o

Other (must be a legal entity recognized under Federal income tax laws)

 

 

 

 

 

 

 

 

1.5

Adopting Employers. Check here x if there are additional adopting employers and
complete the “Adopting Employer Addendum.”

 

 

1.6

Plan Administrator    Michaels Stores, Inc.

 

 

 

Address  8000 Bent Branch Drive

 

 

 

City

Irving

State  TX

ZIP Code  75063

 

 

 

 

 

 

Telephone #    972-409-1300

Fax #

 

 

 

 

 

1.7

Trustees. The Trustees of the Plan are as selected below. (The use of a trust
agreement other than one which has been approved by the Internal Revenue Service
for use with this Plan will remove the Plan from M&P status and render it
individually designed.)

 

 

 

o

Individual Trustees    0

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

City

State

ZIP Code

 

 

 

 

 

 

x

Corporate Trustee              The Charles Schwab Trust Company

 

 

 

 

 

Address 215 Fremont Street, 6th Floor

 

 

 

 

 

City   San Francisco                                           State  
CA                                                              ZIP Code   94105

 

2

--------------------------------------------------------------------------------


 

o            Discretionary Trustee. The corporate Trustee has full discretion in
investing the assets of the Plan except as otherwise instructed by the
Administrator, by the Employer, by an Investment Manager, by another Named
Fiduciary < o or by a Participant in accordance with Section 16.3 of the
Adoption Agreement with regard to Participant directed investments >.

 

x          Directed Trustee. The corporate Trustee is only permitted to invest
the assets of the Plan as directed by the Administrator, by the Employer, by an
Investment Manager, by another Named Fiduciary < o or by a Participant in
accordance with Section 16.3 of the Adoption Agreement with regard to
Participant directed investments >.

 


1.8      EFFECTIVE DATES


 


O    THIS IS A NEW PLAN EFFECTIVE                                       .


 

x   This is an amended plan effective Feb 1, 2009 with an original effective
date of Feb 1, 1987.

 


O            THIS IS A FROZEN PLAN WHICH WAS FROZEN
                                      . THE PLAN REMAINS FROZEN AND IS BEING
AMENDED AND RESTATED EFFECTIVE                                       . THE
ORIGINAL EFFECTIVE DATE OF THE PLAN IS                                       .


 

1.9       Plan Year. A 12-consecutive month period beginning Jan 1 and ending
Dec 31.

 

o    Except for a short Plan Year beginning
                                                                                                                  .

 


1.10    ANNIVERSARY DATE. THE ANNIVERSARY DATE OF THE PLAN IS  DEC 31.


 


1.11             PERMITTED CONTRIBUTIONS. THE CONTRIBUTIONS CHECKED BELOW ARE
CURRENTLY PERMITTED UNDER THE TERMS OF THE PLAN. (CHECK ALL THAT APPLY)


 

x          Pre-Tax Elective Deferrals (see Section 4 of the Adoption Agreement
on page 11)

o            Roth Elective Deferrals (see Section 4 of the Adoption Agreement on
page 11)

o            ADP Safe Harbor Contributions (see Section 5 of the Adoption
Agreement on page 11)

o            ACP Safe Harbor Contributions (see Section 5 of the Adoption
Agreement on page 12)

x          Non-Safe Harbor Matching Contributions (see Section 6 of the Adoption
Agreement on page 12)

o            Non-Safe Harbor Non-Elective Contributions (see Section 7 of the
Adoption Agreement on page 14)

x          Qualified Matching Contributions (see Sections 3.7 of the Basic Plan)

x          Qualified Non-Elective Contributions (see Sections 3.8 of the Basic
Plan)

x          Rollover Contributions (see Section 8 of the Adoption Agreement on
page 15 )

x          Voluntary Employee Contributions (see Section 8 of the Adoption
Agreement on page 16)

o            Deemed IRA Contributions (see Section 8 of the Adoption Agreement
on page 16)

o            Prevailing Wage Contributions (see Section 9 of the Adoption
Agreement on page 16)

 


SECTION 2.  SERVICE DEFINITIONS FOR ELIGIBILITY, VESTING AND ALLOCATIONS

 

2.1                   Method of Determining Service. An Employee’s Years of
Service/Periods of Service (“Service”) is determined as follows:

 

(a)          o    Counting of Hours Method Only. A Participant’s Service for all
purposes is determined by the Counting of Hours Method, and a Year of Service
for eligibility and Vesting is determined as selected in (1) and (2) below.

 

(1)         Eligibility to Participate. A Year of Service for eligibility
purposes is                    (max. 1,000) Hours of Service and a Break in
Service for eligibility purposes is                    (max. 500) Hours of
Service.

 

(2)         Vesting. A Year of Service for Vesting purposes is
                   (max. 1,000) Hours of Service and a Break in Service for
Vesting purposes is                    (max. 500) Hours of Service.

 

(b)          o    Elapsed Time Method Only. A Participant’s Service for all
purposes is determined by the Elapsed Time Method.

 

(c)          x   A Mixture of Methods. A Participant’s Service for each purpose
is determined by the method selected below.

 


(1)   FOR ELIGIBILITY PURPOSES: (CHECK ONE)

o    Elapsed Time Method

x   Counting of Hours Method. A Year of Service for eligibility purposes is
1,000 (max. 1,000) Hours of Service and a Break in Service for eligibility
purposes is 500 (max. 500) Hours of Service.

 

3

--------------------------------------------------------------------------------


 


(2)   FOR VESTING PURPOSES: (CHECK ONE)

x   Elapsed Time Method

o    Counting of Hours Method. A Year of Service for Vesting purposes is
                   (max. 1,000) Hours of Service and a Break in Service for
Vesting purposes is                    (max. 500) Hours of Service.

 


(3)   FOR BENEFIT ACCRUAL AND ALLOCATION PURPOSES: (CHECK ONE)

o    Elapsed Time Method

x   Counting of Hours Method

 


2.2                   PREDECESSOR SERVICE. O SERVICE WITH THE FOLLOWING ENTITY
OR ENTITIES WILL BE CREDITED AS SELECTED IN (A), (B), (C), (D) AND (E) BELOW:
(THIS SECTION NEED ONLY BE COMPLETED IF THE EMPLOYER DOES NOT MAINTAIN THE PLAN
OF THE PREDECESSOR EMPLOYER)

 

 

 

(a)          o            Elective Deferrals, QMACs and QNECs. Service with an
entity listed above will be given for eligibility purposes under
Section 3.2(a) of the Adoption Agreement.

 

(b)          o            ADP Safe Harbor Contributions. Service with an entity
listed above will be given for eligibility purposes under Section 3.2(b) of the
Adoption Agreement.

 

(c)          o            ACP Safe Harbor Matching Contributions. Service with
an entity listed above will be credited for: (check all that apply)

o    Eligibility purposes under Section 3.2(c) of the Adoption Agreement

o    Vesting purposes under Section 10.3 of the Adoption Agreement

 

(d)          o            Non-Safe Harbor Matching Contributions. Service with
an entity listed above will be credited for: (check all that apply)

o    Eligibility purposes under Section 3.2(d) of the Adoption Agreement

o    Vesting purposes under Section 10.4 of the Adoption Agreement

 

(e)          o            Non-Safe Harbor Non-Elective Contributions. Service
with an entity listed above will be credited for: (check all that apply)

o    Eligibility purposes under Section 3.2(e) of the Adoption Agreement

o    Vesting purposes under Section 10.5 of the Adoption Agreement

 


2.3                   RE-HIRED EMPLOYEES. THE SERVICE OF AN ELIGIBLE EMPLOYEE
WHO TERMINATES EMPLOYMENT AND IS REHIRED AFTER INCURRING A BREAK IN SERVICE WILL
BE CREDITED IN ACCORDANCE WITH THE PROVISIONS SELECTED BELOW.

 

(a)          o    One Year Holdout Rule. The One Year Holdout Rule will be
applied to rehired Eligible Employees.

 

(b)          x   Rule of Parity. The Rule of Parity will be applied to
non-Vested rehired Eligible Employees.

 


2.4                   COMPUTATION PERIODS. IF ELIGIBILITY AND/OR VESTING ARE
DETERMINED BY THE COUNTING OF HOURS METHOD, THE FOLLOWING WILL APPLY:


 

(a)   x          The eligibility computation period will: (check one)

x   Be based on an Employee’s 12-month employment year

o    Switch to the Plan Year after an Employee’s initial 12-month employment
year

 

(b)   o            The Vesting computation period will be: (check one)

o    The Plan Year

o    Based on an Employee’s 12-month employment year

 

(c)   x          An Employee will be deemed to have been credited with a Year of
Service for eligibility purposes: (check one)

x   At the end of the eligibility computation period in which he or she is
credited with the required Hours of Service

o    At the time he or she is actually credited with the required Hours of
Service

 

4

--------------------------------------------------------------------------------


 

Section 3.  Eligibility Requirements

 


3.1                   ELIGIBLE EMPLOYEES. ALL EMPLOYEES ARE ELIGIBLE EMPLOYEES <
X EXCEPT FOR THE CLASS OR CLASSES OF EMPLOYEES (AS DEFINED IN SECTION 2.1 OF THE
BASIC PLAN) BELOW WHO ARE EXCLUDED FROM PARTICIPATING FOR THE PURPOSE SELECTED
>: (CHECK ALL THAT APPLY)


 

(a)   x   Ineligible Classes for Elective Deferrals, QMACs and QNECs.

 

x   Union Employees

x   Non-Resident Alien Employees

o    “Merger and Acquisition” Employees (but only during the statutory exclusion
period)

o    Highly Compensated Employees (1)

x   Leased Employees (not otherwise excluded by statute) (1)

x   Employees of an Affiliated Employer that does not adopt this Plan (1)

o    Key Employees <o but only those who are also Highly Compensated Employees >
(1)

o    Employees who are paid primarily by salary (1)

o    Employees who are paid primarily by the hour (1)

o    Employees who are paid primarily by commissions (1)

x   Other (cannot be age or service related) (1)   Any person receiving payments
as a consultant.

 

 

 

--------------------------------------------------------------------------------

(1) Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

 

(b)          o    Ineligible Classes for ADP Safe Harbor Contributions. Any
ineligible classes checked in (a) above are also ineligible for ADP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ADP
Safe Harbor Contributions.

o    Union Employees (if not already checked in (a) above)

o    Key Employees who are also Highly Compensated Employees (if not already
checked in (a) above) (1)

o    Highly Compensated Employees (if not already checked in (a) above) (1)

o    Other (cannot be age or service related) (1)

 

 

 

--------------------------------------------------------------------------------

(1) Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

 

(c)          o    Ineligible Classes for ACP Safe Harbor Contributions. Any
ineligible classes checked in (a) above are also ineligible for ACP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ACP
Safe Harbor Contributions.

o    Union Employees (if not already checked in (a) above)

o    Key Employees who are also Highly Compensated Employees (if not already
checked in (a) above) (1)

o    Highly Compensated Employees (if not already checked in (a) above) (1)

o    Other (cannot be age or service related) (1)

 

 

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1) Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

 

(d)   x   Ineligible Classes for Non-Safe Harbor Matching Contributions.

x   Union Employees

x   Non-Resident Alien Employee

o    “Merger and Acquisition” Employees (but only during the statutory exclusion
period)

o    Highly Compensated Employees (1)

x   Leased Employees (not otherwise excluded by statute) (1)

x   Employees of an Affiliated Employer that does not adopt this Plan (1)

o    Key Employees < o but only those who are also Highly Compensated Employees
> (1)

o    Employees who are paid primarily by salary (1)

o    Employees who are paid primarily by the hour (1)

o    Employees who are paid primarily by commissions (1)

x   Other (cannot be age or service related) (1)   Any person receiving payments
as a consultant.

 

 

 

--------------------------------------------------------------------------------

(1) Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

 

(e)   o    Ineligible Classes for Non-Safe Harbor Non-Elective Contributions.

o    Union Employees

o    Non-Resident Alien Employees

o    “Merger and Acquisition” Employees (but only during the statutory exclusion
period)

o    Highly Compensated Employees (1)

o    Leased Employees (not otherwise excluded by statute) (1)

o    Employees of an Affiliated Employer that does not adopt this Plan (1)

o    Key Employees < o but only those who are also Highly Compensated Employees
> (1)

o    Employees who are paid primarily by salary (1)

o    Employees who are paid primarily by the hour (1)

o    Employees who are paid primarily by commissions (1)

o    Other (cannot be age or service related) (1)

 

 

 

--------------------------------------------------------------------------------

(1) Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

 


3.2                   MINIMUM AGE AND SERVICE REQUIREMENTS. AN ELIGIBLE EMPLOYEE
(SEE SECTION 3.1 ABOVE) WILL BE ELIGIBLE TO ENTER THE PLAN AS A PARTICIPANT FOR
THE SELECTED PURPOSE ON THE APPLICABLE ENTRY DATE UPON SATISFYING THE FOLLOWING
AGE AND/OR SERVICE REQUIREMENTS:

 

(a)   x   Requirements for Elective Deferrals, QMACs and QNECs:

 

(1)   Age Requirement 21 (max. 21 – enter zero if none)

 

(2)   Service Requirement (check one)

o    A)    None

o    B)    1-Year Period of Service

o    C)       -month Period of Service (max. 12)

o    D)       -week Period of Service (max. 52)

 

6

--------------------------------------------------------------------------------


 

o    E)       -day Period of Service (max. 365)

o    F)    1 Year of Service

x   G)    1 Year of Service, or if earlier, 6 (max. 11) consecutive calendar
months of employment

                    x in which the Employee is credited with at least 83-1/3
Hours of Service per month

o    H)    1 Year of Service, or if earlier,                (max. 51)
consecutive weeks of employment

                o in which the Employee is credited with at least
                 Hours of Service per week

o    I)     1 Year of Service, or if earlier,                (max. 364)
consecutive days of employment

                o in which the Employee is credited with at least
                 Hours of Service per day

 

(b)   o    Requirements for ADP Safe Harbor Contributions:

 

(1)   Age Requirement                  (max. 21 – enter zero if none)

 

(2)   Service Requirement (check one)

o    A)    None

o    B)    1-Year Period of Service

o    C)        -month Period of Service (max. 12)

o    D)        -week Period of Service (max. 52)

o    E)        -day Period of Service (max. 365)

    o    F)    1 Year of Service

o    G)    1 Year of Service, or if earlier,                (max. 11)
consecutive calendar months of employment

                    o in which the Employee is credited with at least
                 Hours of Service per month

o    H)    1 Year of Service, or if earlier,                (max. 51)
consecutive weeks of employment

                o in which the Employee is credited with at least
                 Hours of Service per week

o    I)     1 Year of Service, or if earlier,                (max. 364)
consecutive days of employment

                o in which the Employee is credited with at least
                 Hours of Service per day

 

(c)   o    Requirements for ACP Safe Harbor Contributions:

 

(1)   Age Requirement                  (max. 21 – enter zero if none)

 

(2)   Service Requirement (check one)

o    A)    None

o    B)    1-Year Period of Service

o    C)        -month Period of Service (max. 12)

o    D)        -week Period of Service (max. 52)

o    E)        -day Period of Service (max. 365)

o    F)    1 Year of Service

o    G)    1 Year of Service, or if earlier,                (max. 11)
consecutive calendar months of employment

                    o in which the Employee is credited with at least
                 Hours of Service per month

o    H)    1 Year of Service, or if earlier,                (max. 51)
consecutive weeks of employment

                o in which the Employee is credited with at least
                 Hours of Service per week

o    I)     1 Year of Service, or if earlier,                (max. 364)
consecutive days of employment

                o in which the Employee is credited with at least
                 Hours of Service per day

 

(d)   x   Requirements for Non-Safe Harbor Matching Contributions:

 

(1)   Age Requirement 21 (max. 21 – enter zero if none)

 

(2)   Service Requirement (check one)

o    A)    None

o    B)        -Year Period of Service (max. 2, but Vesting must be 100% if more
than 1 year is used)

o    C)        -month Period of Service (max. 24, but Vesting must be 100% if
more than 12 months are used)

o    D)        -week Period of Service (max. 104, but Vesting must be 100% if
more than 52 weeks are used)

 

7

--------------------------------------------------------------------------------


 

o    E)        -day Period of Service (max. 730, but Vesting must be 100% if
more than 365 days are used)

o    F)        Year(s) of Service (max. 2, but Vesting must be 100% if more than
1year is used)

x   G)    1 Year of Service, or if earlier, 6 (max. 11) consecutive calendar
months of employment

                x in which the Employee is credited with at least 83-1/3 Hours
of Service per month

o    H)    1 Year of Service, or if earlier,                (max. 51)
consecutive weeks of employment

                o in which the Employee is credited with at least
                 Hours of Service per week

o    I)     1 Year of Service, or if earlier,                (max. 364)
consecutive days of employment

                o in which the Employee is credited with at least
                 Hours of Service per day

 

(e)   o    Requirements for Non-Safe Harbor Non-Elective Contributions:

 

(1)   Age Requirement                  (max. 21 – enter zero if none)

 

(2)   Service Requirement (check one)

o    A)    None

o    B)        -Year Period of Service (max. 2, but Vesting must be 100% if more
than 1 year is used)

o    C)        -month Period of Service (max. 24, but Vesting must be 100% if
more than 12 months are used)

o    D)        -week Period of Service (max. 104, but Vesting must be 100% if
more than 52 weeks are used)

o    E)        -day Period of Service (max. 730, but Vesting must be 100% if
more than 365 days are used)

o    F)        Year(s) of Service (max. 2, but Vesting must be 100% if more than
1year is used)

o    G)    1 Year of Service, or if earlier,                (max. 11)
consecutive calendar months of employment

                o in which the Employee is credited with at least
                 Hours of Service per month

o    H)    1 Year of Service, or if earlier,                (max. 51)
consecutive weeks of employment

                o in which the Employee is credited with at least
                 Hours of Service per week

o    I)     1 Year of Service, or if earlier,                (max. 364)
consecutive days of employment

                o in which the Employee is credited with at least
                 Hours of Service per day

 


3.3                   ENTRY DATES. AN ELIGIBLE EMPLOYEE WHO HAS SATISFIED THE
APPLICABLE AGE AND SERVICE REQUIREMENTS SELECTED IN SECTION 3.2 WILL ENTER THE
PLAN AS A PARTICIPANT FOR THE APPLICABLE PURPOSE ON THE ENTRY DATE (AS DEFINED
IN SECTION 2.2 OF THE BASIC PLAN) SELECTED BELOW.

 

(a)   x   Entry Date for Elective Deferrals, QMACs and QNECs: (check one)

 

Note: If Section 3.2(a)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

o    The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The first day of the month coincident with or following the date the
requirements are satisfied.

o    The first day of the payroll period coincident with or following the date
the requirements are satisfied.

x   The same day the requirements are satisfied.

o    The first day of the 1st or 7th month coincident with or following the date
the requirements are satisfied.

o    The last day of the 6th or 12th month coincident with or following the date
the requirements are satisfied.

o    The first day of the 1st, 4th, 7th or 10th month coincident with or
following the date the requirements are satisfied.

o    The last day of the 3rd, 6th, 9th or 12th month coincident with or
following the date the requirements are satisfied.

 

--------------------------------------------------------------------------------

(1)         This option cannot be checked if the age requirement in 3.2(a)(1) is
21 and/or if one of the following service requirements is checked: 3.2(a)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(a)(2)(D) and the
number of weeks is more than 26; 3.2(a)(2)(E) and the number of days is more
than 182; or 3.2(a)(2)(F).

 

8

--------------------------------------------------------------------------------


 

(b)   o    Entry Date for ADP Safe Harbor Contributions: (check one)

 

Note: If Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

o    Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

o    The first day of the Plan Year coincident with or following the date the
requirements are satisfied.  (1)

o    The first day of the Plan Year nearest the date the requirements are
satisfied.

o    The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The last day of the Plan Year nearest the date the requirements are
satisfied.

o    The first day of the month coincident with or following the date the
requirements are satisfied.

o    The first day of the payroll period coincident with or following the date
the requirements are satisfied.

o    The same day the requirements are satisfied.

o    The first day of the 1st or 7th month coincident with or following the date
the requirements are satisfied.

o    The last day of the 6th or 12th month coincident with or following the date
the requirements are satisfied.

o    The first day of the 1st, 4th, 7th or 10th month coincident with or
following the date the requirements are satisfied.

o    The last day of the 3rd, 6th, 9th or 12th month coincident with or
following the date the requirements are satisfied.

 

--------------------------------------------------------------------------------

(1)         This option cannot be checked if the age requirement in 3.2(b)(1) is
21 and/or if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3.2(b)(2)(D) and the
number of weeks is more than 26; 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).

 

(c)   o    Entry Date for ACP Safe Harbor Contributions: (check one)

 

Note: If Section 3.2(c)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

o    Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

o    The first day of the Plan Year coincident with or following the date the
requirements are satisfied.  (1)

o    The first day of the Plan Year nearest the date the requirements are
satisfied.

o    The last day of the Plan Year coincident with or following the date the
requirements are satisfied.  (1)

o    The last day of the Plan Year nearest the date the requirements are
satisfied.

o    The first day of the month coincident with or following the date the
requirements are satisfied.

o    The first day of the payroll period coincident with or following the date
the requirements are satisfied.

o    The same day the requirements are satisfied.

o    The first day of the 1st or 7th month coincident with or following the date
the requirements are satisfied.

o    The last day of the 6th or 12th month coincident with or following the date
the requirements are satisfied.

o    The first day of the 1st, 4th, 7th or 10th month coincident with or
following the date the requirements are satisfied.

o    The last day of the 3rd, 6th, 9th or 12th month coincident with or
following the date the requirements are satisfied.

 

--------------------------------------------------------------------------------

(1)         This option cannot be checked if the age requirement in 3.2(c)(1) is
21 and/or if one of the following service requirements is checked: 3.2(c)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(c)(2)(D) and the
number of weeks is more than 26; 3.2(c)(2)(E) and the number of days is more
than 182; or 3.2(c)(2)(F).

 

9

--------------------------------------------------------------------------------


 

(d)   x   Entry Date for Non-Safe Harbor Matching Contributions: (check one)

 

Note: If Section 3.2(d)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

o    Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

o    The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The first day of the Plan Year nearest the date the requirements are
satisfied.

o    The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The last day of the Plan Year nearest the date the requirements are
satisfied.

o    The first day of the month coincident with or following the date the
requirements are satisfied.

o    The first day of the payroll period coincident with or following the date
the requirements are satisfied.

x   The same day the requirements are satisfied.

o    The first day of the 1st or 7th month coincident with or following the date
the requirements are satisfied.

o    The last day of the 6th or 12th month coincident with or following the date
the requirements are satisfied.

o    The first day of the 1st, 4th, 7th or 10th month coincident with or
following the date the requirements are satisfied.

o    The last day of the 3rd, 6th, 9th or 12th month coincident with or
following the date the requirements are satisfied.

 

--------------------------------------------------------------------------------

(1)         This option cannot be checked if the age requirement in 3.2(d)(1) is
21 and/or if one of the following service requirements is checked: 3.2(d)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(d)(2)(D) and the
number of weeks is more than 26; 3.2(d)(2)(E) and the number of days is more
than 182; or 3.2(d)(2)(F).

 

(e)   o    Entry Date for Non-Safe Harbor Non-Elective Contributions: (check
one)

 

Note: If Section 3.2(e)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

o    Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

o    The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The first day of the Plan Year nearest the date the requirements are
satisfied.

o    The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

o    The last day of the Plan Year nearest the date the requirements are
satisfied.

o    The first day of the month coincident with or following the date the
requirements are satisfied.

o    The first day of the payroll period coincident with or following the date
the requirements are satisfied.

o    The same day the requirements are satisfied.

o    The first day of the 1st or 7th month coincident with or following the date
the requirements are satisfied.

o    The last day of the 6th or 12th month coincident with or following the date
the requirements are satisfied.

o    The first day of the 1st, 4th, 7th or 10th month coincident with or
following the date the requirements are satisfied.

o    The last day of the 3rd, 6th, 9th or 12th month coincident with or
following the date the requirements are satisfied.

 

--------------------------------------------------------------------------------

(1)         This option cannot be checked if the age requirement in 3.2(e)(1) is
21 and/or if one of the following service requirements is checked: 3.2(e)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(e)(2)(D) and the
number of weeks is more than 26; 3.2(e)(2)(E) and the number of days is more
than 182; or 3.2(e)(2)(F).

 

10

--------------------------------------------------------------------------------


 

Section 4.  Elective Deferrals

 


4.1                               ELECTIVE DEFERRAL PERCENTAGE. A PARTICIPANT
CAN MAKE ELECTIVE DEFERRALS < O BEGINNING
                                         (MUST BE ON OR AFTER THE DATE THIS
ADOPTION AGREEMENT IS SIGNED BY THE SPONSORING EMPLOYER) > IN ACCORDANCE WITH
THE PROVISIONS SELECTED BELOW.


 

(a)   Minimum and Maximum Percentage. The minimum permitted Elective Deferral
percentage is 0% (enter zero if there is no minimum %) of Compensation and the
maximum permitted Elective Deferral percentage is 80% (max. 100%) of
Compensation. Any other Elective Deferral provisions will be set forth in an
administrative policy regarding Elective Deferrals as promulgated by the
Administrator from time to time. Such administrative policy may include, but is
not limited to, setting the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above) and describing a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant.

 

(b)   Salary Reduction Agreements. A Participant can change his or her Salary
Reduction Agreement: (check one)

 

x   At any time

o    Annually on the date established by the Administrator

o    Semi-annually on the date established by the Administrator

o    Quarterly on the date established by the Administrator

o    Monthly on the day established by the Administrator

o    On the date or dates as established by the Administrator

 

(c)          o    Automatic Enrollment. Automatic enrollment is permitted. The
terms of the automatic enrollment, including but not limited to the percentage,
automatic increases to that percentage, the proportion that is considered a
Pre-Tax Elective Deferral and/or a Roth Elective Deferral, and the Participants
to whom it applies, will be set forth in an administrative policy regarding
Elective Deferrals as promulgated from time to time by the Administrator.

 


4.2       X   CATCH-UP CONTRIBUTIONS. CATCH-UP CONTRIBUTIONS ARE PERMITTED IN
ACCORDANCE WITH SECTION 3.2(E) OF THE BASIC PLAN.

 


4.3       O    ROTH ELECTIVE DEFERRALS. A PARTICIPANT MAY DESIGNATE ALL OR A
PORTION OR HIS OR HER ELECTIVE DEFERRALS AS ROTH ELECTIVE DEFERRALS IN
ACCORDANCE WITH SECTION 3.2(C) OF THE BASIC PLAN.

 


SECTION 5.  O SAFE HARBOR CONTRIBUTIONS

 


5.1                               O    “MANDATORY” ADP SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS. SUBJECT TO SECTION 3.20 OF THE BASIC PLAN, THE EMPLOYER WILL MAKE
AN ADP SAFE HARBOR NON-ELECTIVE CONTRIBUTION FOR EACH SAFE HARBOR PARTICIPANT IN
AN AMOUNT EQUAL TO 3% (OR SUCH HIGHER PERCENTAGE AS MAY BE ELECTED BY THE
EMPLOYER BY RESOLUTION) OF COMPENSATION, EXCEPT AS MAY BE INDICATED BELOW.


 

o    The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.

 

o    This contribution will be made to the following defined contribution plan
in lieu of this Plan:

 

 


5.2                               O    “CONTINGENT” ADP SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS. SUBJECT TO SECTION 3.20 OF THE BASIC PLAN, THE EMPLOYER MAY MAKE
AN ADP SAFE HARBOR NON-ELECTIVE CONTRIBUTION FOR EACH SAFE HARBOR PARTICIPANT IN
AN AMOUNT EQUAL TO 3% (OR SUCH HIGHER PERCENTAGE AS MAY BE ELECTED BY THE
EMPLOYER BY RESOLUTION) OF COMPENSATION, EXCEPT AS MAY BE INDICATED BELOW.


 

o    The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.

 

o    This contribution will be made to the following defined contribution plan
in lieu of this Plan:

 

 


5.3                               O    ADP SAFE HARBOR BASIC MATCHING
CONTRIBUTIONS. THE EMPLOYER WILL MAKE A MATCHING CONTRIBUTION FOR EACH SAFE
HARBOR PARTICIPANT EQUAL TO THE SUM OF (1) 100% OF THE PARTICIPANT’S ELECTIVE
DEFERRALS THAT DO NOT EXCEED 3% OF COMPENSATION FOR THE ALLOCATION PERIOD, PLUS
(2) 50% OF THE PARTICIPANT’S ELECTIVE DEFERRALS THAT EXCEED 3% OF COMPENSATION
FOR THE ALLOCATION PERIOD BUT DO NOT EXCEED 5% PERCENT OF COMPENSATION FOR THE
ALLOCATION PERIOD.

 

11

--------------------------------------------------------------------------------


 


5.4                               O    ADP SAFE HARBOR ENHANCED MATCHING
CONTRIBUTIONS. THE EMPLOYER WILL MAKE A MATCHING CONTRIBUTION FOR EACH SAFE
HARBOR PARTICIPANT EQUAL TO THE SUM OF (1) 100% OF THE PARTICIPANT’S ELECTIVE
DEFERRALS THAT DO NOT EXCEED           % OF COMPENSATION FOR THE ALLOCATION
PERIOD, PLUS (2)           % OF THE PARTICIPANT’S ELECTIVE DEFERRALS THAT EXCEED
          % OF COMPENSATION BUT DO NOT EXCEED           % OF COMPENSATION FOR
THE ALLOCATION PERIOD. (NOTE: IN THE BLANK IN (1) AND THE SECOND BLANK IN (2),
INSERT A NUMBER THAT IS 3 BUT NOT GREATER THAN 6. THE FIRST AND LAST BLANKS IN
(2) MUST BE COMPLETED SO THAT, AT ANY RATE OF ELECTIVE DEFERRALS, THE MATCHING
CONTRIBUTION IS AT LEAST EQUAL TO THE MATCHING CONTRIBUTION RECEIVABLE IF THE
EMPLOYER WERE MAKING ADP SAFE HARBOR BASIC MATCHING CONTRIBUTIONS, BUT THE RATE
OF MATCH CANNOT INCREASE AS DEFERRALS INCREASE.)


 

Note: You can only select Sections 5.5, 5.6 and/or 5.7 below if you also
selected Section 5.1, 5.2, 5.3 or 5.4 above.

 


5.5                               O    ACP SAFE HARBOR DISCRETIONARY NON-TIERED
MATCHING CONTRIBUTIONS. THE EMPLOYER’S ACP SAFE HARBOR DISCRETIONARY NON-TIERED
MATCHING CONTRIBUTION IS TOTALLY DISCRETIONARY, BUT WHEN MADE WILL BE A
PERCENTAGE DETERMINED BY THE EMPLOYER OF A SAFE HARBOR PARTICIPANT’S ELECTIVE
DEFERRALS THAT DO NOT EXCEED 4% OF HIS OR HER COMPENSATION FOR THE ALLOCATION
PERIOD. (NOTE: ANY ACP SAFE HARBOR DISCRETIONARY NON-TIERED MATCHING
CONTRIBUTION THAT EXCEEDS 4% OF A PARTICIPANT’S COMPENSATION IS CONSIDERED A
NON-SAFE HARBOR MATCHING CONTRIBUTION AND IS SUBJECT TO THE ACP TEST.)


 


5.6                               O    ACP SAFE HARBOR MANDATORY NON-TIERED
MATCHING CONTRIBUTIONS. THE EMPLOYER MUST MAKE AN ACP SAFE HARBOR MANDATORY
NON-TIERED MATCHING CONTRIBUTION EQUAL TO             % OF A SAFE HARBOR
PARTICIPANT’S ELECTIVE DEFERRALS WHICH DO NOT EXCEED             % (MAX. 6) OF A
SAFE HARBOR PARTICIPANT’S COMPENSATION FOR THE ALLOCATION PERIOD.


 


5.7                               O    ACP SAFE HARBOR MANDATORY TIERED MATCHING
CONTRIBUTIONS. THE EMPLOYER MUST MAKE AN ACP SAFE HARBOR MANDATORY TIERED
MATCHING CONTRIBUTION FOR EACH SAFE HARBOR PARTICIPANT EQUAL TO THE AMOUNT
DETERMINED BELOW, PROVIDED THE RATIO OF MATCHING CONTRIBUTIONS FOR A SAFE HARBOR
PARTICIPANT TO HIS OR HER ELECTIVE DEFERRALS AND EMPLOYEE CONTRIBUTIONS DOES NOT
INCREASE AS THE AMOUNT OF HIS OR HER ELECTIVE DEFERRALS AND EMPLOYEE
CONTRIBUTIONS INCREASES. IN NO EVENT CAN ELECTIVE DEFERRALS THAT EXCEED 6% OF
COMPENSATION FOR THE ALLOCATION PERIOD BE MATCHED. (NOTE: THE BLANKS MUST BE
COMPLETED SO THAT, AT ANY RATE OF ELECTIVE DEFERRALS, THE RATE OF MATCHING
CONTRIBUTIONS CANNOT INCREASE AS ELECTIVE DEFERRALS INCREASE.)

 

o  1st tier              % of Elective Deferrals that do not exceed
             % of Compensation

o  2nd tier             % of Elective Deferrals that exceed               % but
not               % of Compensation

o  3rd tier             % of Elective Deferrals that exceed               % but
not               % of Compensation

o  4th tier             % of Elective Deferrals that exceed               % but
not               % of Compensation

 


SECTION 6.  X NON-SAFE HARBOR MATCHING CONTRIBUTIONS

 


6.1                   DETERMINATION OF AMOUNT. NON-SAFE HARBOR MATCHING
CONTRIBUTIONS ARE PERMITTED < O BEGINNING                                  
(MUST BE AFTER THE LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE
RESTATEMENT DATE) >, SUBJECT TO THE PROVISIONS SELECTED BELOW.


 

(a)          o    Totally Discretionary Formula (Non-Tiered). Subject to the
requirements set forth in Section 3.4(f) of the Basic Plan, the Employer’s
Non-Safe Harbor Matching Contribution for any Allocation Period is totally
discretionary.

 

(b)          o    Discretionary Formula (Tiered or Non-Tiered) With Fixed
Maximum. Subject to the requirements set forth in Section 3.4(f) of the Basic
Plan, the Employer may make a Non-Safe Harbor Matching Contribution for any
Allocation Period equal to a discretionary percentage of each Benefiting
Participant’s Elective Deferrals, not to exceed the following amount for any
Allocation Period on behalf of any Benefiting Participant:

 

o            % (max. 100%) of a Benefiting Participant’s Elective Deferrals

o            % of a Benefiting Participant’s Compensation (this % cannot exceed
the minimum deferral % in 4.4(a))

o  $                       for a Benefiting Participant

o  The lesser of               % of a Benefiting Participant’s Compensation or $

o            % (max. 100%) of a Participant Elective Deferrals that do not
exceed             % of his or her Compensation

 

(c)          x   Mandatory Non-Tiered Formula. The Employer must make a Non-Safe
Harbor Matching Contribution equal to 50% (max. 100%) of each Benefiting
Participant’s Elective Deferrals x not to exceed the following for an Allocation
Period:

 

x  Elective Deferrals in excess of 6% of each Benefiting Participant’s
Compensation

o  $                   for each Benefiting Participant

o  The lesser of Elective Deferrals in excess of           % of each Benefiting
Participant’s Compensation or $

 

12

--------------------------------------------------------------------------------


 

(d)          o    Mandatory Tiered Formula. The Employer must make a Non-Safe
Harbor Matching Contribution for each Benefiting Participant equal to the amount
determined by the tiered formula below. (check each tier that applies, but note
that the rate of Non-Safe Harbor Matching Contributions cannot increase as
Elective Deferrals increase)

 

o  1st tier            % of Elective Deferrals that do not exceed
              % of Compensation

o  2nd tier           % of Elective Deferrals that exceed              % but not
              % of Compensation

o  3rd tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  4th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  5th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  6th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  7th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  8th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  9th tier           % of Elective Deferrals that exceed               % but
not               % of Compensation

o  10th tier         % of Elective Deferrals that exceed               % but not
              % of Compensation

 

(e)          o    Mandatory Years/Periods of Service Formula. The Employer must
make a Non-Safe Harbor Matching Contribution for each Benefiting Participant
equal to the Matching percentage indicated below of each Benefiting
Participant’s Elective Deferrals based on the Benefiting Participant’s < o
1-Year Periods of Service > < o Years of Service, and a Year of Service for
purposes of this Section is a Plan Year in which a Participant is credited with
               (max. 1,000) Hours of Service >, subject to any limitations
indicated below. (check each tier that applies)

 

Years/Periods of Service

 

Matching %

 

 

 

 

 

 

 

 

 

to

 

 

%

< o up to $         > < o up to        % of Compensation >

 

to

 

 

%

< o up to $         > < o up to        % of Compensation >

 

to

 

 

%

< o up to $         > < o up to        % of Compensation >

 

to

 

 

%

< o up to $         > < o up to        % of Compensation >

 

to

 

 

%

< o up to $         > < o up to        % of Compensation >

 

 


6.2                   BENEFITING PARTICIPANTS. ANY EMPLOYEE WHO HAS ENTERED THE
PLAN AS A PARTICIPANT FOR NON-SAFE HARBOR MATCHING CONTRIBUTION PURPOSES AND
MAKES AN ELECTIVE DEFERRAL IN AN ALLOCATION PERIOD < O AND WHO IS AN NHCE FOR
THAT ALLOCATION PERIOD > WILL BE A BENEFITING PARTICIPANT UNDER THIS SECTION FOR
AN ALLOCATION PERIOD BASED ON THE CONDITIONS BELOW < O PROVIDED THE PARTICIPANT
IS STILL AN ELIGIBLE EMPLOYEE UNDER SECTION 3.1(D) ON THE LAST DAY OF THE
ALLOCATION PERIOD (OR EARLIER TERMINATION OF EMPLOYMENT) >.

 

(a)   Participants who are still Employees on the last day of the Allocation
Period (check one)

 

x  Will always be Benefiting Participants regardless of Service

o  Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o  Must be credited with a                  (max. 6) month Period of Service in
the Allocation Period

o  Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o  Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 

(b)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >, or because of death or Disability (check one)

 

o  Will not be Benefiting Participants for that Allocation Period

x  Will always be Benefiting Participants regardless of Service

o  Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o  Must be credited with a                  (max. 6) month Period of Service in
the Allocation Period

o  Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o  Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 

13

--------------------------------------------------------------------------------


 

(c)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason (check one)

 

o  Will not be Benefiting Participants for that Allocation Period

x  Will always be Benefiting Participants regardless of Service

o  Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o  Must be credited with a                  (max. 6) month Period of Service in
the Allocation Period

o  Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o  Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 


6.3                   O    CATCH-UP CONTRIBUTIONS. CATCH-UP CONTRIBUTIONS WILL
BE MATCHED UNDER THE FORMULA SELECTED IN SECTION 6.1 < O BUT ANY LIMITATIONS
SELECTED IN SUCH FORMULA WILL BE IGNORED >.


 


6.4                   O    VOLUNTARY EMPLOYEE CONTRIBUTIONS. VOLUNTARY EMPLOYEE
CONTRIBUTIONS WILL BE MATCHED UNDER THE FORMULA SELECTED IN SECTION 6.1 < O BUT
ANY LIMITATIONS SELECTED IN SUCH FORMULA WILL BE IGNORED >.

 


6.5                   O    ADDITIONAL NON-SAFE HARBOR MATCHING CONTRIBUTIONS. AN
EMPLOYER MAY MAKE ADDITIONAL NON-SAFE HARBOR MATCHING CONTRIBUTIONS AS SELECTED
IN THE “ADDITIONAL NON-SAFE HARBOR MATCHING CONTRIBUTION ADDENDUM” ATTACHED
HERETO.


 


SECTION 7.  O NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS

 


7.1                   DETERMINATION OF AMOUNT. NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS ARE PERMITTED < O BEGINNING                             (MUST BE
AFTER THE LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE)
>, AND THE AMOUNT MADE BY THE EMPLOYER FOR ANY ALLOCATION PERIOD WILL BE
DETERMINED BY THE FORMULA BELOW. (CHECK ONE)

 

o  Totally discretionary on the part of the Employer

o  Equal to at least               % of the Compensation of all Benefiting
Participants

o  Equal to at least $

o  As required by the following collective bargaining agreement

o  Other (describe how the amount is determined)

 


7.2                   ALLOCATION METHOD. NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS MADE TO THE PLAN WILL BE ALLOCATED IN THE MANNER SELECTED BELOW.

 

(a)  o       Pro-rata based on the Compensation for the Allocation Period of all
Benefiting Participants.

 

(b)  o       Per capita (same dollar amount) for the Allocation Period to all
Benefiting Participants.

 

(c)  o       Pro-rata based on the allocation points of all Benefiting
Participants. Each Participant’s allocation points for each Allocation Period
will be the sum of the points selected below. (check all that apply, but 1) or
2) must be checked)

 

o  1)            points for each year of a Participant’s age

o  2)            points for each of a Participant’s credited Years/Periods of
Service < o to a maximum of            years >

o  3)            points per each $               (max. $200) of a Participant’s
Compensation paid in the Allocation Period

 

(d)  o  Using permitted disparity in < o a 2-step allocation only > < o a 4-step
allocation only > < o a 2-step allocation in non-Top Heavy Plan Years and a
4-step allocation in Top Heavy Plan Years >, in accordance with
Section 3.5(a)(4) of the Basic Plan, based on the integration percentage and the
integration level selected below.

 

Integration%

Integration Level

o  5.7%

o  The Taxable Wage Base

 

o              % of the Taxable Wage Base (must be 20% or less of the Taxable
Wage Base)

 

o  $           (amount must be 20% or less of the Taxable Wage Base)

 

 

o  5.4%

o  80% of the Taxable Wage Base rounded up < o $1 > < o $100 > < o $1,000 >

 

o                % of the Taxable Wage Base (must be more than 80% but less than
100%)

 

o  $              (amount must be more than 80% but less than 100% of the
Taxable Wage Base)

 

 

o  4.3%

o  20% of the Taxable Wage Base rounded up < o $1 > < o $100 > < o $1,000 >

 

o             % of the Taxable Wage Base (must be more than 20% but not more
than 80%)

 

o  $            (amount must be more than 20% but not more than 80% of the
Taxable Wage Base)

 

14

--------------------------------------------------------------------------------


 

(e)  o       Using the Participant Group Allocation method as set forth in the
“Allocation Group Addendum” attached hereto.

 

(f)  o         Using the Age-Weighted Allocation method determined with the
assumptions indicated below.

 

Pre-Retirement Interest:             %   Pre-Retirement Mortality:

Post-Retirement Interest:            %   Post-Retirement Mortality:

 


7.3                   BENEFITING PARTICIPANTS. AN EMPLOYEE WHO IS A PARTICIPANT
FOR NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTION PURPOSES WILL BE A BENEFITING
PARTICIPANT UNDER THIS SECTION FOR AN ALLOCATION PERIOD BASED ON THE CONDITIONS
BELOW < O PROVIDED THE PARTICIPANT IS STILL AN ELIGIBLE EMPLOYEE UNDER
SECTION 3.1(E) ON THE LAST DAY OF THE ALLOCATION PERIOD (OR EARLIER TERMINATION
OF EMPLOYMENT) >.

 

(a)   Participants who are still Employees on the last day of the Allocation
Period (check one)

 

o    Will always be Benefiting Participants regardless of Service

o    Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o    Must be credited with a                  (max. 6) month Period of Service
in the Allocation Period

o    Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o    Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 

(b)          Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >, or because of death or Disability (check one)

 

o    Will not be Benefiting Participants for that Allocation Period

o    Will always be Benefiting Participants regardless of Service

o    Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o    Must be credited with a                  (max. 6) month Period of Service
in the Allocation Period

o    Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o    Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 

(c)          Participants who Terminate Employment before the last day of the
Allocation Period for any other reason (check one)

 

o    Will not be Benefiting Participants for that Allocation Period

o    Will always be Benefiting Participants regardless of Service

o    Must be credited with                  (max. 1,000) Hours of Service in the
Allocation Period

o    Must be credited with a                  (max. 6) month Period of Service
in the Allocation Period

o    Must be credited with                  (max. 6) consecutive calendar months
of employment in the Allocation Period

o    Must be credited with                  (max. 182) consecutive days of
employment in the Allocation Period

 


7.4                   O    ADDITIONAL NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS. AN EMPLOYER MAY MAKE ADDITIONAL NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS AS SELECTED IN THE “ADDITIONAL NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTION ADDENDUM” ATTACHED HERETO.


 


SECTION 8.  X ROLLOVERS AND EMPLOYEE CONTRIBUTIONS

 


8.1                   X   ROLLOVER CONTRIBUTIONS. ROLLOVER CONTRIBUTIONS ARE
PERMITTED < O BEGINNING                                          (MUST BE AFTER
THE LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE) >,
SUBJECT TO THE PROVISIONS SELECTED BELOW.


 

(a)   Rollover Contributions can be made to the Plan by: (check one)

 

o    Any Employee (including those who are not Eligible Employees)

x   Any Eligible Employee (whether a Participant or not)

o    Any Eligible Employee who has become a Participant for Elective Deferral
purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Matching Contribution purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

 

(b)   Rollover Contributions will be accepted from the following types of plans:
(check any that apply)

 

x   Code §401(a) plans (qualified retirement plans)

x   Code §403(a) plans (qualified annuity plans)

x   Code §403(b) plans (annuities purchased by a Code §501(c)(3) organization
and certain educational institutions)

 

15

--------------------------------------------------------------------------------


 

x   Code §408(a) plans (individual retirement accounts)

x   Code §408(b) plans (individual retirement annuities)

x   Code §457(b) plans (governmental only)

 

(c)   Rollover Contributions can also include the following: (check all that
apply)

 

o    Roth Elective Deferrals (Note: Can be checked only if this Plan also
permits Roth Elective Deferrals)

o    Voluntary Employee Contributions

o    Mandatory Employee Contributions

o    Participant loans

o    In kind distributions (other than Participant loans)

 

(d)   Rollover Contributions can be withdrawn from the Plan: (check one)

 

x   At any time

o    Annually on a date set by the Administrator

o    Semi-annually on dates set by the Administrator

o    Quarterly on dates set by the Administrator

o    Monthly on dates set by the Administrator

o    Only upon Termination of Employment and only at the time selected in
Section 15.5 of the Adoption Agreement

 

(e)   Rollover Contributions which are withdrawn from the Plan < x can > < o
cannot > be redeposited in the Plan.

 


8.2                   X   VOLUNTARY EMPLOYEE CONTRIBUTIONS. VOLUNTARY EMPLOYEE
CONTRIBUTIONS ARE PERMITTED < O BEGINNING                      (MUST BE AFTER
THE LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE) >,
SUBJECT TO THE PROVISIONS SELECTED BELOW.

 

(a)   Voluntary Employee Contributions can be made to the Plan by: (check one)

 

x   Any Eligible Employee who has become a Participant for Elective Deferral
purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Matching Contribution purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

 

(b)          Minimum and Maximum Contribution. The minimum permitted Voluntary
Employee Contribution is 0% (enter zero if no minimum) of Compensation and the
maximum permitted contribution is 10% (max. 100) of Compensation. Voluntary
Employee Contributions can be made < o annually > < o monthly > < x each payroll
period >.

 

(c)   Voluntary Employee Contributions can be withdrawn from the Plan: (check
one)

 

x   At any time

o    Annually on a date set by the Administrator

o    Semi-annually on dates set by the Administrator

o    Quarterly on dates set by the Administrator

o    Monthly on dates set by the Administrator

o    Only upon Termination of Employment and only at the time selected in
Section 15.5 of the Adoption Agreement

 


8.3                   O    DEEMED IRAS. DEEMED INDIVIDUAL RETIREMENT ACCOUNTS
ARE PERMITTED < O BEGINNING                                        (MUST BE
AFTER THE LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE)
>, SUBJECT TO THE PROVISIONS SELECTED BELOW. (CHECK ONE)


 

o    Any Eligible Employee who has become a Participant for Elective Deferral
purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Matching Contribution purposes

o    Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

 


SECTION 9.  O PREVAILING WAGE CONTRIBUTIONS

 


9.1       PREVAILING WAGE CONTRIBUTIONS. SUBJECT TO SECTION 3.6 OF THE BASIC
PLAN, THE EMPLOYER WILL MAKE CONTRIBUTIONS TO THE PLAN FOR THE PREVAILING WAGE
SERVICE OF EACH PARTICIPANT < O WHO IS AN NHCE >. THE ADMINISTRATOR MAY
PROMULGATE ADDITIONAL RULES AND PROCEDURES REGARDING PREVAILING WAGE
CONTRIBUTIONS IN AN ADMINISTRATIVE POLICY REGARDING PREVAILING WAGE
CONTRIBUTIONS.

 


9.2       VESTING. PREVAILING WAGE CONTRIBUTIONS ARE 100% VESTED AT ALL TIMES
UNLESS THEY ARE “ANNUALIZED” PURSUANT TO DEPARTMENT OF LABOR REGULATIONS, IN
WHICH CASE THEY WILL BE VESTED IN ACCORDANCE WITH THE SCHEDULE SELECTED IN
SECTION 10.6 OF THE ADOPTION AGREEMENT. NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT A PREVAILING WAGE CONTRIBUTION IS USED TO OFFSET AN EMPLOYER CONTRIBUTION
THAT IS REQUIRED TO BE 100% VESTED AT ALL TIMES, SUCH PREVAILING WAGE
CONTRIBUTION WILL ALSO BE 100% VESTED AT ALL TIMES.

 

16

--------------------------------------------------------------------------------


 


SECTION 10.  VESTING REQUIREMENTS

 


10.1            FULL AND IMMEDIATE VESTING UPON RETIREMENT, DEATH OR DISABILITY.
A PARTICIPANT’S VESTED INTEREST IN HIS OR HER PARTICIPANT’S ACCOUNT WILL BE 100%
UPON REACHING NORMAL RETIREMENT AGE AND UPON THE OCCURRENCE OF THE FOLLOWING:
(CHECK ALL THAT APPLY)

 

o    Reaching Early Retirement Age

x   Death prior to Termination of Employment

o    Disability prior to Termination of Employment

 


10.2            ELECTIVE DEFERRALS, QMACS, QNECS AND ADP SAFE HARBOR
CONTRIBUTIONS. A PARTICIPANT’S VESTED INTEREST IN ALL ELECTIVE DEFERRALS, QMACS,
QNECS AND ADP SAFE HARBOR CONTRIBUTIONS ALLOCATED TO HIM OR HER WILL BE 100% AT
ALL TIMES.

 


10.3            O    ACP SAFE HARBOR MATCHING CONTRIBUTIONS. A PARTICIPANT’S
VESTED INTEREST IN HIS OR HER ACP SAFE HARBOR MATCHING CONTRIBUTION ACCOUNT WILL
BE DETERMINED BY THE PROVISIONS SELECTED BELOW.

 

(a)   The Vesting schedule for ACP Safe Harbor Matching Contributions in a
non-Top Heavy Plan Year is: (check one)

 

o    100% full and immediate

o            The schedule set forth below

 

1 Year / Period of Service                     %

2 Years / Periods of Service                  %   (must be at least 20% unless
100% Vesting occurs after 3 years)

3 Years / Periods of Service                  %   (must be at least 40%)

4 Years / Periods of Service                  %   (must be at least 60%)

5 Years / Periods of Service                  %   (must be at least 80%)

6 Years / Periods of Service                  %   (must be 100%)

 

(b)   The Vesting schedule for ACP Safe Harbor Matching Contributions in a Top
Heavy Plan Year is: (check one)

 

o    100% full and immediate

o            The schedule set forth below

 

1 Year / Period of Service                     %

2 Years / Periods of Service                  %   (must be at least 20% unless
100% Vesting occurs after 3 years)

3 Years / Periods of Service                  %   (must be at least 40%)

4 Years / Periods of Service                  %   (must be at least 60%)

5 Years / Periods of Service                  %   (must be at least 80%)

6 Years / Periods of Service                  %   (must be 100%)

 

(c)          o    Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding
paragraphs (a) and (b) above, a Participant’s Vested Interest in ACP Safe Harbor
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.

 

(d)          o    Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the ACP Safe Harbor
Matching Contribution Account except the following: (check all that apply)

 

o    Service before age 18

o    Service before the Employer maintained this Plan or a predecessor plan

o    Service during a period for which the Employee made no mandatory
contributions to the Plan

 


10.4            X   NON-SAFE HARBOR MATCHING CONTRIBUTIONS. A PARTICIPANT’S
VESTED INTEREST IN HIS OR HER NON-SAFE HARBOR MATCHING CONTRIBUTION ACCOUNT WILL
BE DETERMINED BY THE PROVISIONS BELOW SELECTED BELOW.

 

(a)   The Vesting schedule for Non-Safe Harbor Matching Contributions in a
non-Top Heavy Plan Year is: (check one)

 

o    100% full and immediate

x          The schedule set forth below

 

1 Year / Period of Service 33.00%

2 Years / Periods of Servic 67.00%  (must be at least 20% unless 100% Vesting
occurs after 3 years)

3 Years / Periods of Service 100%   (must be at least 40%)

4 Years / Periods of Service 100%   (must be at least 60%)

5 Years / Periods of Service 100%   (must be at least 80%)

6 Years / Periods of Service 100%   (must be 100%)

 

17

--------------------------------------------------------------------------------


 

(b)   The Vesting schedule for Non-Safe Harbor Matching Contributions in a Top
Heavy Plan Year is: (check one)

 

o    100% full and immediate

x          The schedule set forth below

 

1 Year / Period of Service 33.00%

2 Years / Periods of Servic 67.00%  (must be at least 20% unless 100% Vesting
occurs after 3 years)

3 Years / Periods of Service 100%   (must be at least 40%)

4 Years / Periods of Service 100%   (must be at least 60%)

5 Years / Periods of Service 100%   (must be at least 80%)

6 Years / Periods of Service 100%   (must be 100%)

 

(b)          o    Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding
paragraphs (a) and (b) above, a Participant’s Vested Interest in Non-Safe Harbor
Matching Contributions which were made to the Plan prior to January 1, 2001 will
be determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.

 

(c)          o    Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the Non-Safe Harbor
Matching Contribution Account except the following: (check all that apply)

 

o    Service before age 18

o    Service before the Employer maintained this Plan or a predecessor plan

o    Service during a period for which the Employee made no mandatory
contributions to the Plan

 


10.5            O    NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS. A PARTICIPANT’S
VESTED INTEREST IN ALL NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS ALLOCATED TO
HIM OR HER WILL BE DETERMINED BY THE PROVISIONS SELECTED BELOW.

 

(a)   The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a
non-Top Heavy Plan Year is: (check one)

 

o    100% full and immediate

o    7 Year Graded

o    5 Year Cliff

o            The schedule set forth below

 

1 Year / Period of Service              %

2 Years / Periods of Service           %   (must be at least 20% unless 100%
Vesting occurs after 3 years)

3 Years / Periods of Service           %   (must be at least 40%)

4 Years / Periods of Service           %   (must be at least 60%)

5 Years / Periods of Service           %   (must be at least 80%)

6 Years / Periods of Service           %   (must be 100%)

 

(b)   The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a
Top Heavy Plan Year is: (check one)

 

o    100% full and immediate

o            The schedule set forth below

 

1 Year / Period of Service              %

2 Years / Periods of Service           %   (must be at least 20% unless 100%
Vesting occurs after 3 years)

3 Years / Periods of Service           %   (must be at least 40%)

4 Years / Periods of Service           %   (must be at least 60%)

5 Years / Periods of Service           %   (must be at least 80%)

6 Years / Periods of Service           %   (must be 100%)

 

(c)          o    Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the Non-Safe Harbor
Non-Elective Contribution Account except the following: (check all that apply)

 

o    Years of Service before age 18

o    Years of Service before the Employer maintained this Plan or a predecessor
plan

o    Years of Service during a period for which the Employee made no mandatory
contributions to the Plan

 

18

--------------------------------------------------------------------------------


 


10.6            O    PREVAILING WAGE CONTRIBUTIONS. EXCEPT AS OTHERWISE PROVIDED
IN SECTION 9.2 OF THE ADOPTION AGREEMENT, A PARTICIPANT’S VESTED INTEREST IN ALL
PREVAILING WAGE CONTRIBUTIONS ALLOCATED TO HIM OR HER WILL BE DETERMINED BY THE
PROVISIONS BELOW.

 

(a)   The Vesting schedule for Prevailing Wage Contributions in a non-Top Heavy
Plan Year is: (check one)

 

o    100% full and immediate

o    7 Year Graded

o    5 Year Cliff

o            The schedule set forth below

 

1 Year / Period of Service             %

2 Years / Periods of Service          %   (must be at least 20% unless 100%
Vesting occurs after 3 years)

3 Years / Periods of Service          %   (must be at least 40%)

4 Years / Periods of Service          %   (must be at least 60%)

5 Years / Periods of Service          %   (must be at least 80%)

6 Years / Periods of Service          %   (must be 100%)

 

(b)   The Vesting schedule for Prevailing Wage Contributions in a Top Heavy Plan
Year is: (check one)

 

o    100% full and immediate

o            The schedule set forth below

 

1 Year / Period of Service             %

2 Years / Periods of Service          %   (must be at least 20% unless 100%
Vesting occurs after 3 years)

3 Years / Periods of Service          %   (must be at least 40%)

4 Years / Periods of Service          %   (must be at least 60%)

5 Years / Periods of Service          %   (must be at least 80%)

6 Years / Periods of Service          %   (must be 100%)

 

(c)          o    Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the Prevailing Wage
Contribution Account except the following: (check all that apply)

 

o    Years of Service before age 18

o    Years of Service before the Employer maintained this Plan or a predecessor
plan

o    Years of Service during a period for which the Employee made no mandatory
contributions to the Plan

 


SECTION 11.  COMPENSATION DEFINITIONS

 


11.1             X   ELECTIVE DEFERRALS. A PARTICIPANT’S COMPENSATION FOR
ELECTIVE DEFERRAL PURPOSES WILL BE DETERMINED AS SELECTED BELOW.

 

(a)   Compensation is defined as: (check one)

 

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)   Elective contributions under Code §125, §132(f)(4), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

 

o    Be included as Compensation

x   Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

 

x   Plan Year

o    Fiscal Year ending on or within the Plan Year

o    Calendar year ending on or within the Plan Year


 


(D)          X   THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED AS
COMPENSATION: (CHECK ALL THAT APPLY)


 

x   1) Compensation received prior to becoming a Participant

o    2) Compensation received while an ineligible Employee under
Section 3.1(a) of the Adoption Agreement

o    3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances,
fringe benefit, moving expenses, etc.)

o    4) Post-Severance Compensation (1)

 

19

--------------------------------------------------------------------------------


 

o    5) Deemed 125 Compensation (1)

o    6) Bonuses (1)

o    7) Overtime (1)

o    8) Commissions (1)

x   9) Other (describe) (1)  See 1 in Addendum

 

 

--------------------------------------------------------------------------------

(1)     If checked, the Plan’s definition of compensation may fail to satisfy
the safe harbor requirements unless such compensation is excluded only with
respect to Highly Compensated Employees under paragraph (e) below.

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT TO: (CHECK ALL THAT APPLY)


 

o    Highly Compensated Employees

o    Other (cannot be a class that only includes NHCEs)

 

 


11.2             O    ADP SAFE HARBOR CONTRIBUTIONS. A PARTICIPANT’S
COMPENSATION FOR PURPOSES OF ANY ADP SAFE HARBOR CONTRIBUTIONS CONTRIBUTED UNDER
SECTION 5 OF THE ADOPTION AGREEMENT WILL BE DETERMINED AS SELECTED BELOW.

 

(a)   Compensation is defined as: (check one)

 

o    Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)          Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)

 

o    Be included as Compensation

o    Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

 

o    Plan Year

o    Fiscal Year ending on or within the Plan Year

o    Calendar year ending on or within the Plan Year

 


(D)          O    THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED
AS COMPENSATION: (CHECK ALL THAT APPLY)


 

o    1) Compensation received prior to becoming a Participant

o            2) Compensation received while an ineligible Employee under
Sections 3.1(a) and (b) of the Adoption Agreement

o            3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)

o    4) Post-Severance Compensation (1)

o    5) Deemed 125 Compensation (1)

o    6) Bonuses (1)

o    7) Overtime (1)

o    8) Commissions (1)

o    9) Other (describe) (1)

 

 

--------------------------------------------------------------------------------

(1)         If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT TO: (CHECK ALL THAT APPLY)


 

o    Highly Compensated Employees

o    Other (cannot be a class that only includes NHCEs)

 

 

20

--------------------------------------------------------------------------------



 


11.3             O    ACP SAFE HARBOR CONTRIBUTIONS. A PARTICIPANT’S
COMPENSATION FOR PURPOSES OF ANY ACP SAFE HARBOR CONTRIBUTIONS CONTRIBUTED UNDER
SECTION 5 OF THE ADOPTION AGREEMENT WILL BE DETERMINED AS SELECTED BELOW.


 

(a)   Compensation is defined as: (check one)

o    Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)          Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)

o    Be included as Compensation

o    Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

o    Plan Year

o    Fiscal Year ending on or within the Plan Year

o    Calendar year ending on or within the Plan Year

 


(D)          O    THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED
AS COMPENSATION: (CHECK ALL THAT APPLY)

 

o

1) Compensation received prior to becoming a Participant

 

o

2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(c) of the Adoption Agreement

 

o

3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

 

o

4) Post-Severance Compensation (1)

 

o

5) Deemed 125 Compensation (1)

 

o

6) Bonuses (1)

 

o

7) Overtime (1)

 

o

8) Commissions (1)

 

o

9) Other (describe) (1)

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)         If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT TO: (CHECK ALL THAT APPLY)

 

o

Highly Compensated Employees

 

o

Other (cannot be a class that only includes NHCEs)

 

 

 

 

 

 


11.4             X   NON-SAFE HARBOR MATCHING CONTRIBUTIONS. A PARTICIPANT’S
COMPENSATION FOR PURPOSES OF NON-SAFE HARBOR MATCHING CONTRIBUTIONS CONTRIBUTED
UNDER SECTION 6 OF THE ADOPTION AGREEMENT WILL BE DETERMINED AS SELECTED BELOW.


 

(a)   Compensation is defined as: (check one)

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)          Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)

o    Be included as Compensation

x   Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

 

x

Plan Year

 

o

Fiscal Year ending on or within the Plan Year

 

o

Calendar year ending on or within the Plan Year

 

21

--------------------------------------------------------------------------------


 


(D)          X   THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED AS
COMPENSATION: (CHECK ALL THAT APPLY)

 

x

1) Compensation received prior to becoming a Participant for Non-Safe Harbor
Matching Contributions

 

o

2) Compensation received while an ineligible Employee under Section 3.1(d) of
the Adoption Agreement

 

o

3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

 

o

4) Post-Severance Compensation (1)

 

o

5) Deemed 125 Compensation (1)

 

o

6) Bonuses (1)

 

o

7) Overtime (1)

 

o

8) Commissions (1)

 

x

9) Other (describe) (1) See 2 in Addendum

 

--------------------------------------------------------------------------------

(1)         If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT TO: (CHECK ALL THAT APPLY)

 

o

Highly Compensated Employees

 

o

Other (cannot be a class that only includes NHCEs)

 

 

 

 

 


11.5             O    NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS. A
PARTICIPANT’S COMPENSATION FOR PURPOSES OF NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS CONTRIBUTED UNDER SECTION 7 OF THE ADOPTION AGREEMENT WILL BE
DETERMINED AS SELECTED BELOW.


 

(a)   Compensation is defined as: (check one)

o    Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)          Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)

o    Be included as Compensation

o    Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

o    Plan Year

o    Fiscal Year ending on or within the Plan Year

o    Calendar year ending on or within the Plan Year

 


(D)          O    THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED
AS COMPENSATION: (CHECK ALL THAT APPLY)

o    1) Compensation received prior to becoming a Participant for Non-Safe
Harbor Non-Elective Contributions

o            2) Compensation received while an ineligible Employee under
Section 3.1(e) of the Adoption Agreement

o            3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)

o            4) Post-Severance Compensation (1)

o            5) Deemed 125 Compensation (1)

o            6) Bonuses (1)

o            7) Overtime (1)

o            8) Commissions (1)

 

o

9) Other (describe) (1)

 

 

 

 

 

--------------------------------------------------------------------------------

(1)         If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT: (CHECK ALL THAT APPLY)

 

o

Highly Compensated Employees

 

o

Other (cannot be a class that only includes NHCEs)

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 


(F)            O    IMPUTED COMPENSATION DURING PERIODS OF DISABILITY.  SUBJECT
TO SECTION 1.39(C) AND SECTION 1.41(G) OF THE BASIC PLAN, A PARTICIPANT’S
COMPENSATION WILL BE IMPUTED DURING PERIODS OF TOTAL DISABILITY (AS DEFINED IN
CODE §22(E)(3)) IN DETERMINING OR ALLOCATING NON-SAFE HARBOR NON-ELECTIVE
CONTRIBUTIONS. ANY SUCH IMPUTATION WILL BE LIMITED TO THE NUMBER OF PLAN YEARS
(AND LIMITATION YEARS) SPECIFIED IN AN ADMINISTRATIVE POLICY, AND THE NUMBER OF
SUCH PLAN YEARS AND LIMITATIONS YEARS CAN BE DIFFERENT FOR AFFECTED PARTICIPANTS
WHO ARE HCES AND THOSE WHO ARE NHCES.


 


11.6             X   VOLUNTARY EMPLOYEE CONTRIBUTIONS. A PARTICIPANT’S
COMPENSATION FOR PURPOSES OF ANY VOLUNTARY EMPLOYEE CONTRIBUTIONS CONTRIBUTED
UNDER SECTION 8.2 OF THE ADOPTION AGREEMENT WILL BE DETERMINED AS SELECTED
BELOW.


 

(a)   Compensation is defined as: (check one)

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

 

(b)          Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)

o    Be included as Compensation

x   Not be included as Compensation

 

(c)   The Compensation measuring period is the: (check one)

x   Plan Year

o    Fiscal Year ending on or within the Plan Year

o    Calendar year ending on or within the Plan Year

 


(D)          X   THE FOLLOWING CATEGORIES OF REMUNERATION WILL NOT BE COUNTED AS
COMPENSATION: (CHECK ALL THAT APPLY)

x   1) Compensation received prior to becoming a Participant

o            2) Compensation received while an ineligible Employee under
Section 3.1(a) of the Adoption Agreement

o            3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)

o            4) Post-Severance Compensation (1)

o            5) Deemed 125 Compensation (1)

o            6) Bonuses (1)

o            7) Overtime (1)

o            8) Commissions (1)

x          9) Other (describe) (1) See 3 in Addendum

 

--------------------------------------------------------------------------------

(1)         If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below

 


(E)          O    THE AMOUNTS EXCLUDED UNDER (D)(4) – (9) WILL ONLY BE EXCLUDED
WITH RESPECT: (CHECK ALL THAT APPLY)

 

o

Highly Compensated Employees

 

o

Other (cannot be a class that only includes NHCEs)

 

 

 

 

 

 


11.7             CODE §415(C)(3) COMPENSATION FOR TOP HEAVY ALLOCATION PURPOSES
AND KEY EMPLOYEE DETERMINATIONS. AN EMPLOYEE’S CODE §415(C)(3) COMPENSATION USED
TO DETERMINE ANY TOP HEAVY MINIMUM ALLOCATIONS AND WHETHER AN EMPLOYEE IS ALSO A
KEY EMPLOYEE IS BASED ON THE SELECTION BELOW.


 

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

o    Statutory Code §415 Compensation

 


11.8             CODE §415(C)(3) COMPENSATION FOR CODE §415 LIMITATION
DETERMINATIONS. AN EMPLOYEE’S CODE §415(C)(3) COMPENSATION USED TO DETERMINE THE
EMPLOYEE’S ANNUAL ADDITION LIMITATION UNDER ARTICLE 6 OF THE BASIC PLAN IS BASED
ON THE SELECTION BELOW.

 

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

o    Statutory Code §415 Compensation

 

23

--------------------------------------------------------------------------------


 


11.9             CODE §415(C)(3) COMPENSATION FOR HIGHLY COMPENSATED EMPLOYEE
DETERMINATIONS AND OTHER STATUTORY PURPOSES. AN EMPLOYEE’S CODE
§415(C)(3) COMPENSATION USED TO DETERMINE WHETHER THE EMPLOYEE IS ALSO A HIGHLY
COMPENSATED EMPLOYEE, AND FOR OTHER STATUTORY PURPOSES THAT DO NOT APPEAR
ELSEWHERE IN THIS ADOPTION AGREEMENT, IS BASED ON THE SELECTION BELOW.


 

x   Form W-2 Compensation

o    Code §3401 Compensation

o    Safe Harbor Code §415 Compensation

o    Statutory Code §415 Compensation

 


SECTION 12.  X ALLOCATION OF FORFEITURES

 


12.1            TIME WHEN FORFEITURES OCCUR. FORFEITURES OF ANY KIND WILL OCCUR:
(CHECK ONE)


 

x          When a Terminated Participant’s entire Vested Account has been
distributed (or after 5 consecutive Breaks in Service, if earlier)

o    After a Terminated Participant incurs              (max. 5) consecutive
Breaks in Service

 


12.2            O    ACP SAFE HARBOR MATCHING CONTRIBUTIONS. FORFEITURES OF ACP
SAFE HARBOR MATCHING CONTRIBUTIONS WHICH ARE NOT USED TO PAY ADMINISTRATIVE
EXPENSES AS PERMITTED UNDER SECTION 3.13(B) OF THE BASIC PLAN WILL BE ALLOCATED
(OR USED) AS FOLLOWS:


 

(a)   Forfeitures attributable to ACP Safe Harbor Matching Contributions will
be: (check one)

o    1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan

o    2) Added to Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

o    3) Allocated to Benefiting Participants pro-rata based on his or her
Compensation for the Plan Year

 

(b)          o    Participants Eligible to Be Benefiting Participants. The
following are eligible to be Benefiting Participants for an Allocation Period
with respect to Forfeitures allocated under paragraph (a)(3) above:

o    Those who are Participants for Elective Deferral purposes (whether they
defer or not)

o    Those who are Participants for Non-Safe Harbor Matching Contribution
purposes

o    Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

 


12.3            X   NON-SAFE HARBOR MATCHING CONTRIBUTIONS. FORFEITURES OF
NON-SAFE HARBOR MATCHING CONTRIBUTIONS WHICH ARE NOT USED TO PAY ADMINISTRATIVE
EXPENSES AS PERMITTED UNDER SECTION 3.13(B) OF THE BASIC PLAN WILL BE ALLOCATED
(OR USED) AS FOLLOWS:


 

(a)   Forfeitures attributable to Non-Safe Harbor Matching Contributions will
be: (check one)

x   1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan

o    2) Added to Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

o    3) Allocated to Benefiting Participants in the manner selected in
paragraphs (b), (c) and (d) below

 

(b)          o    Method of Allocation. Forfeitures allocated under (a)(3) will
be allocated to each Benefiting Participant as follows:

o    Pro-rata based on his or her Compensation for the Plan Year

o    Pro-rata based on his or her Elective Deferrals for the Plan Year

o    Pro-rata based on his or her Non-Safe Harbor Matching Contributions for the
Plan Year

o    Pro-rata based on his or her Non-Safe Harbor Matching Contribution Account
balance

 

(c)          o    Participants Eligible to Be Benefiting Participants. The
following are eligible to be Benefiting Participants for an Allocation Period
with respect to Forfeitures allocated under paragraph (a)(3) above:

o    Those who are Participants for Elective Deferral purposes

o    Those who are Participants for Non-Safe Harbor Matching Contribution
purposes

o    Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

 

(d)          o    Benefiting Participants. Any Participant selected in paragraph
(c) < o who is a NHCE for the Allocation Period > will be a Benefiting
Participant for purposes of the allocations under paragraph (a)(3) above,
provided the Participant also satisfies the applicable requirements in
Section 6.2 of the Adoption Agreement.

 

24

--------------------------------------------------------------------------------


 


12.4            O    NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS. FORFEITURES OF
NON-SAFE HARBOR NON-ELECTIVE CONTRIBUTIONS WHICH ARE NOT USED TO PAY
ADMINISTRATIVE EXPENSES AS PERMITTED UNDER SECTION 3.13(B) OF THE BASIC PLAN
WILL BE ALLOCATED (OR USED) AS FOLLOWS:


 

(a)   Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions
will be: (check one)

o    1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan

o    2) Added to Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

o    3) Allocated to Benefiting Participants in the manner selected in
paragraphs (b), (c) and (d) below

 

(b)          o    Method of Allocation. Forfeitures allocated under (a)(3) will
be allocated to each Benefiting Participant as follows:

o    Pro-rata based on his or her Compensation for the Plan Year

o    Pro-rata based on his or her Elective Deferrals for the Plan Year

o    Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for
the Plan Year

o    Pro-rata based on his or her Non-Safe Harbor Non-Elective Contribution
Account balance

 

(c)          o    Participants Eligible to Be Benefiting Participants. The
following are eligible to be Benefiting Participants for an Allocation Period
with respect to Forfeitures allocated under paragraph (a)(3) above:

o    Those who are Participants for Elective Deferral purposes

o    Those who are Participants for Non-Safe Harbor Matching Contribution
purposes

o    Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

 

(d)          o    Benefiting Participants. Any Participant selected in paragraph
(c) < o who is a NHCE for the Allocation Period > will be a Benefiting
Participant for purposes of the allocations under paragraph (a)(3) above,
provided the Participant also satisfies the applicable requirements in
Section 7.3 of the Adoption Agreement.

 


SECTION 13.  ALLOCATION OF EARNINGS AND LOSSES

 


13.1            ALLOCATION METHOD. INVESTMENT EARNINGS AND LOSSES WILL BE
ALLOCATED TO EACH PARTICIPANT’S ACCOUNT IN A NON-DISCRIMINATORY MANNER IN
ACCORDANCE WITH THE TERMS OF SECTION 3.12 OF THE BASIC PLAN.


 


SECTION 14.  NORMAL AND EARLY RETIREMENT AGE

 


14.1            NORMAL RETIREMENT AGE. THE PLAN’S NORMAL RETIREMENT AGE IS AGE
65 (MAX. 65)


 

o    Or the                  (max. 5th) anniversary of becoming a Participant in
the Plan, if later

o            Or the date the Participant is credited with at least
                 Years/Periods of Service, if later, but in no event later than
the later of Age 65 or the 5th anniversary of becoming a Participant in the Plan


 


14.2            NORMAL RETIREMENT DATE. THE PLAN’S NORMAL RETIREMENT DATE IS AS
SELECTED BELOW. (CHECK ONE)


 

o    The Anniversary Date following the date a Participant reaches Normal
Retirement Age

o    The Anniversary Date nearest the date a Participant reaches Normal
Retirement Age

o    The first day of the month following the date a Participant reaches Normal
Retirement Age

o    The first day of the month nearest the date a Participant reaches Normal
Retirement Age

x   The same date a Participant reaches Normal Retirement Age

 


14.3            O    EARLY RETIREMENT AGE. EARLY RETIREMENT IS PERMITTED, AND
THE PLAN’S EARLY RETIREMENT AGE IS AGE                (MAX. 64)


 

o    Or if later, the date the Participant is credited with at least
                 Years/Periods of Service

o    Provided the Participant is also credited with at least                 
Years/Periods of Service


 


14.4            O    EARLY RETIREMENT DATE. THE EARLY RETIREMENT DATE IS AS
SELECTED BELOW. (CHECK ONE)


 

o    Any Anniversary Date after a Participant reaches Early Retirement Age

o    The first day of any month after a Participant reaches Early Retirement Age

o    Any date after a Participant reaches Early Retirement Age

 

25

--------------------------------------------------------------------------------


 


SECTION 15.  DISTRIBUTION PROVISIONS

 


15.1            NORMAL FORM OF DISTRIBUTION FOR DISTRIBUTIONS OTHER THAN DEATH
BENEFITS. THE BENEFIT PAYABLE TO A PARTICIPANT WHO TERMINATES EMPLOYMENT WITH
THE EMPLOYER FOR REASONS OTHER THAN DEATH WILL BE DISTRIBUTED IN THE MANNER
SELECTED BELOW.


 

(a)   x   Lump Sum Payment < x and the Optional Forms of Distribution are:
(check all that apply) >

 

x   Installment payments

o    Partial payments as requested from time to time by the Participant

o    Any form of annuity which can be purchased from an insurance company
(subject to the QJSA rules)

 

(b)   o    Installment Payments < o and the Optional Forms of Distribution are:
(check all that apply) >

 

o    A lump sum payment

o    Partial payments as requested from time to time by the Participant

o    Any form of annuity which can be purchased from an insurance company
(subject to the QJSA rules)

 

(c)   o    Qualified Joint and Survivor Annuity < o and the Optional Forms of
Distribution are: (check all that apply) >

 

o    A lump sum payment

o    Installment payments

o    Partial payments as requested from time to time by the Participant

o    Any other form of annuity which can be purchased from an insurance company

 


15.2            DISTRIBUTION OF BENEFITS BECAUSE OF RETIREMENT. WITH RESPECT TO
A PARTICIPANT WHO TERMINATES EMPLOYMENT BECAUSE OF RETIREMENT OR ON OR AFTER HIS
OR HER NORMAL (OR EARLY) RETIREMENT DATE, DISTRIBUTION WILL BE MADE IN A FORM
PERMITTED UNDER SECTION 15.1 AND WILL OCCUR WITHIN AN ADMINISTRATIVELY
REASONABLE TIME AFTER THE PARTICIPANT’S NORMAL (OR EARLY) RETIREMENT DATE.


 


15.3            DISTRIBUTION OF BENEFITS BECAUSE OF DISABILITY. WITH RESPECT TO
A PARTICIPANT WHO TERMINATES EMPLOYMENT BECAUSE OF HIS OR HER DISABILITY,
DISTRIBUTION WILL BE MADE IN A FORM PERMITTED UNDER SECTION 15.1 AND IN
ACCORDANCE WITH THE PROVISIONS SELECTED BELOW.


 

(a)          Time of Distribution. Distribution of a Disability Benefit will be
made: (check one)

o    Within an administratively reasonable time after Termination of Employment

x   In accordance with the distribution requirements in Section 15.5 below

 

(b)          Definition of Disability. A Participant will be considered to have
suffered a Disability for Plan purposes if the Participant suffers a mental or
physical impairment while still an Employee which: (check all that apply)

o            In the opinion of a physician acceptable to the Administrator,
totally and permanently prevents the Participant from engaging in any occupation
for pay or profit.

x          In the opinion of a physician acceptable to the Administrator,
totally and permanently prevents the Participant from performing customary and
usual duties for the Employer

o            In the opinion of the Social Security Administration, qualifies the
Participant for disability benefits under the Social Security Act in effect on
the date the Participant suffers the mental or physical impairment.

o            In the opinion of the insurance company, qualifies the Participant
for benefits under an Employer-sponsored long-term disability plan which is
administered by an independent third party.

 

(c)          o    Exceptions. Notwithstanding (b) above, a Participant will not
be considered to have suffered a Disability for purposes of the Plan if the
mental or physical impairment is the result of: (check all that apply)

o    The illegal use of drugs or intoxicants

o    An intentionally self-inflicted injury or sickness

o    An injury suffered as a result of an unlawful or criminal act by the
Participant

 


15.4            DISTRIBUTION OF BENEFITS UPON DEATH. WITH RESPECT TO ANY PORTION
OF A DECEASED PARTICIPANT’S VESTED AGGREGATE ACCOUNT WHICH IS SUBJECT TO THE
QJSA REQUIREMENTS, ANY DEATH BENEFIT PAYABLE THEREFROM TO SUCH DECEASED
PARTICIPANT’S SURVIVING SPOUSE WILL BE DISTRIBUTED AS A QUALIFIED PRE-RETIREMENT
SURVIVOR ANNUITY UNLESS THE QPSA HAS BEEN WAIVED BY THE PARTICIPANT IN
ACCORDANCE WITH SECTION 5.8 OF THE BASIC PLAN (OR HAS BEEN WAIVED BY THE
SURVIVING SPOUSE IF ELECTED IN PARAGRAPH (C) BELOW). WITH RESPECT TO ANY DEATH
BENEFIT PAYABLE TO A NON-SPOUSE BENEFICIARY, ANY DEATH BENEFIT PAYABLE TO A
SURVIVING SPOUSE WHERE THE QPSA HAS BEEN WAIVED, OR ANY DEATH BENEFIT PAYABLE
FROM A PORTION OF A DECEASED PARTICIPANT’S VESTED AGGREGATE ACCOUNT WHICH IS NOT
SUBJECT TO THE QJSA REQUIREMENTS, ANY SUCH DEATH BENEFIT WILL BE DISTRIBUTED IN
THE FORM OF DISTRIBUTION SELECTED IN PARAGRAPH (A) BELOW.

 

26

--------------------------------------------------------------------------------


 

(a)          Form of distribution (other than a required QPSA). A Beneficiary
can elect to have a death benefit (other than a QPSA) to which he or she is
entitled distributed in the following manner: (check all that apply)

x   In a lump sum payment

x   In installment payments (if elected by the Beneficiary)

o    In partial payments as requested from time to time by the Beneficiary

o    Any form of annuity which can be purchased from an insurance company
(subject to the QPSA rules)

 

(b)          Value of QPSA. With respect to any portion of a deceased
Participant’s Vested Aggregate Account which is subject to the QJSA
requirements, the value of a QPSA is:

o    50% of the deceased Participant’s Vested Aggregate Account

o    100% of the deceased Participant’s Vested Aggregate Account

 

(c)          Spousal Waiver of QPSA. With respect to any portion of a deceased
Participant’s Vested Aggregate Account which is subject to the QJSA
requirements, if a Participant did not waive the QPSA prior to death, the
deceased Participant’s surviving Spouse is < o not > permitted to waive the QPSA
after the Participant’s death.

 


15.5            DISTRIBUTION OF BENEFITS FOR REASONS OTHER THAN RETIREMENT,
DEATH OR DISABILITY. WITH RESPECT TO A PARTICIPANT WHO TERMINATES EMPLOYMENT FOR
REASONS OTHER THAN RETIREMENT, DEATH OR DISABILITY, DISTRIBUTION WILL BE MADE IN
A FORM PERMITTED UNDER SECTION 15.1 AND WILL OCCUR WITHIN AN ADMINISTRATIVELY
REASONABLE TIME AFTER THE DATE SELECTED BELOW.


 

o    The Participant has a 1-year Break in Service

o    The Participant has            (max. 5) consecutive 1-year Breaks in
Service

o    The end of the Plan Year in which the Participant Terminates Employment

o    The Participant Terminates Employment

o    The Participant Terminates Employment, but not more than              days
after Termination of Employment

o    The Participant Terminates Employment, but not earlier than             
days after Termination of Employment

o    The next Valuation Date of the Plan

x   The Participant requests payment

o    The date the Participant reaches his or her Normal (or Early) Retirement
Age under the Plan

 


15.6            X   MANDATORY CASH-OUTS. SUBJECT TO SECTION 5.5 OF THE BASIC
PLAN, THE ADMINISTRATOR WILL DISTRIBUTE A VESTED AGGREGATE ACCOUNT WITHOUT THE
CONSENT OF ANY PARTICIPANT WHO TERMINATES EMPLOYMENT BASED ON THE THRESHOLD
SELECTED BELOW.


 

x   $5,000 < o including > < x excluding > Rollover Contributions

o    $1,000 including Rollover Contributions

o    $               (must be less than $5,000 but more than $1,000) including
Rollover Contributions

o    $               (must be less than $1,000) including Rollover Contributions

 


15.7            X   IN-SERVICE DISTRIBUTIONS. DISTRIBUTIONS MAY BE MADE TO A
PARTICIPANT < O WHO IS A NHCE > WHILE HE OR SHE IS STILL EMPLOYED BY THE
EMPLOYER AS SELECTED BELOW.


 

(a)          x   Distributions to Participants Still Employed After Normal
Retirement Age. Subject to Section 4.2 of the Basic Plan, a Participant who has
reached Normal Retirement Age but has not Terminated Employment with the
Employer can withdraw all or any portion of his or her Vested Aggregate Account
balance.

 

(b)          x   Distributions to Participants Still Employed Before Normal
Retirement Age. Subject to Section 5.17 of the Basic Plan, a Participant who has
not reached Normal Retirement Age and has not Terminated Employment with the
Employer can withdraw all or any portion of his or her Vested Interest in the
account or accounts selected below.

 

(1)         Elective Deferral, QMAC/QNEC Accounts and ADP Safe Harbor
Contribution Accounts. A Participant who has reached Age 591/2 (at least 591/2)
can withdraw all or a portion of his or her: (check all that apply)

 

x   Elective Deferral Account

x   Qualified Matching Contribution Account

x   Qualified Non-Elective Contribution Account

o    ADP Safe Harbor Contribution Account

 

27

--------------------------------------------------------------------------------


 

(2)         Non-Safe Harbor Matching Contribution Accounts, Non-Safe Harbor
Non-Elective Contribution Accounts and ACP Safe Harbor Contribution Accounts. A
Participant who has satisfied the conditions selected in subparagraph (3) below
can withdraw all or a portion of his or her: (check all that apply)

 

x   Vested Non-Safe Harbor Matching Contribution Account

o    Vested Non-Safe Harbor Non-Elective Contribution Account

o    Vested ACP Safe Harbor Contribution Account

 

(3)         Conditions for Withdrawals Under Subparagraph (2). A Participant
must satisfy the conditions selected below in order to make a withdrawal as
selected in subparagraph (2) above. (check all that apply)

 

o    The Participant must have a 100% Vested Interest in the account

x   The Participant must have reached Age 59½

o    The Participant must have been a Participant for at least 5 years

o    The amount being distributed must have accumulated in the account for at
least 2 years

o

Other

 

 

 


15.8            X   FINANCIAL HARDSHIP DISTRIBUTIONS. A PARTICIPANT < X WHO IS
STILL AN EMPLOYEE > CAN TAKE A HARDSHIP DISTRIBUTION FROM THE PLAN, SUBJECT TO
SECTION 5.16 OF THE BASIC PLAN AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN AN ADMINISTRATIVE POLICY REGARDING FINANCIAL HARDSHIP DISTRIBUTIONS.


 


15.9            DEFINITION OF SPOUSE. FOR PURPOSES OF THE PLAN, A SPOUSE IS THE
PERSON TO WHOM A PARTICIPANT IS LEGALLY MARRIED < O THROUGHOUT THE ONE YEAR
PERIOD ENDING ON THE EARLIER OF THE ANNUITY STARTING DATE OR THE DATE OF THE
PARTICIPANT’S DEATH >.


 


15.10     QDRO DISTRIBUTIONS. BENEFITS PAYABLE PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER ARE DISTRIBUTABLE AS SELECTED BELOW.

o    Such benefits cannot be distributed until the affected Participant has
reached the Earliest Retirement Age

x          Such benefits can be distributed at any time (even if the affected
Participant has not yet reached the Earliest Retirement Age)

 


15.11      REQUIRED MINIMUM DISTRIBUTIONS. IN APPLYING THE REQUIRED MINIMUM
DISTRIBUTION REQUIREMENTS SET FORTH IN SECTION 5.9 OF THE BASIC PLAN, THE
FOLLOWING PROVISIONS WILL APPLY:


 

(a)   Required Beginning Date. The Required Beginning Date for Participants who
are not 5% owners is: (check one)

o            (1)   April 1st of the calendar year following the calendar year in
which the Employee reaches Age 701/2

x          (2)   April 1st of the calendar year following the later of the
calendar year in which the Employee reaches Age 701/2 or the calendar year in
which the Employee retires

 

(b)   Required Distributions After Death. If a Participant dies before
distributions are required to begin and there is a Designated Beneficiary,
Section 5.9 of the Basic Plan requires that a Participant’s entire interest be
distributed to the Designated Beneficiary by December 31st of the calendar year
containing the 5th anniversary of the Participant’s death < x but the
Participant or Designated Beneficiary may elect the Life Expectancy method as
described in Section 5.9 of the Basic Plan >.

 

(c)  Effective Date. The required minimum distribution rules apply to
distributions made on or after January 1, 2003 < o and also to distributions
made on or after                                                      (must be
on or after January 1, 2002) >.

 


SECTION 16.  X LOANS, INSURANCE AND DIRECTED INVESTMENTS

 


16.1            X   LOANS TO PARTICIPANTS. SUBJECT TO SECTION 7.1 OF THE BASIC
PLAN AND A WRITTEN PROCEDURE ESTABLISHED BY THE EMPLOYER, LOANS CAN BE MADE TO
PARTICIPANTS FROM THE PLAN < O BEGINNING
                                         (MUST BE AFTER THE LATER OF THE PLAN’S
ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE) >.


 


16.2            O    PURCHASE OF INSURANCE. SUBJECT TO SECTION 7.2 OF THE BASIC
PLAN, INSURANCE POLICIES CAN BE PURCHASED ON THE LIFE OF A PARTICIPANT AT THE
DIRECTION OF THE FOLLOWING: (CHECK ALL THAT APPLY)

o    The Administrator

o    The Participant

 


16.3            X   DIRECTED INVESTMENT ACCOUNTS. SUBJECT TO SECTION 7.4 OF THE
BASIC PLAN AND A WRITTEN PROCEDURE ESTABLISHED BY THE EMPLOYER, PARTICIPANTS CAN
DIRECT THE INVESTMENT OF ONE OR MORE OF THE THEIR ACCOUNTS MAINTAINED BY THE
PLAN < O BEGINNING                                          (MUST BE AFTER THE
LATER OF THE PLAN’S ORIGINAL EFFECTIVE DATE OR THE RESTATEMENT DATE) >.

 

28

--------------------------------------------------------------------------------


 


SECTION 17.  TOP HEAVY ALLOCATIONS

 


17.1            WHO RECEIVES THE ALLOCATION. SUBJECT TO SECTION 3.14 OF THE
BASIC PLAN, A TOP HEAVY ALLOCATION WILL BE MADE IN EACH TOP HEAVY PLAN YEAR TO
EACH PARTICIPANT WHO IS EMPLOYED ON THE LAST DAY OF THE PLAN YEAR < X AND IS A
NON-KEY EMPLOYEE >.


 


17.2            TOP HEAVY RATIO. IN DETERMINING THE TOP HEAVY RATIO, THE
INTEREST AND MORTALITY FACTORS SET FORTH IN SECTION 1.191(D) OF THE BASIC PLAN
WILL BE USED < O EXCEPT AS SELECTED BELOW (CHECK ALL THAT APPLY) >.


 

o         % interest will used prior to reaching Normal Retirement Age.

o         % interest will used after reaching Normal Retirement Age.

o    The                                                                 
mortality table will be used after reaching Normal Retirement Age.

 


17.3            PARTICIPATION IN MULTIPLE PLANS. AN ELIGIBLE PARTICIPANT AS
DESCRIBED IN SECTION 17.1 ABOVE WHO PARTICIPATES IN THIS PLAN AND IN ONE OR MORE
DEFINED BENEFIT PLANS OR IN ONE OR MORE OTHER DEFINED CONTRIBUTION PLANS THAT
ARE PART OF A TOP HEAVY REQUIRED AGGREGATION GROUP WILL RECEIVE THE MINIMUM TOP
HEAVY BENEFIT IN THE MANNER DESCRIBED IN SECTION 3.14 OF THE BASIC PLAN.


 


SECTION 18.  TESTING ELECTIONS


 


18.1            ADP TESTING. THE ADP TEST WILL BE DETERMINED AS SELECTED BELOW.
(CHECK ONE)


 

o    Current year testing

x   Prior year testing

o    Prior year testing for the first Plan Year and current year testing
thereafter, subject to Section 1.7 of the Basic Plan

 


18.2            ACP TESTING. THE ACP TEST (IF APPLICABLE) WILL BE DETERMINED AS
SELECTED BELOW. (CHECK ONE)


 

o    Current year testing

x   Prior year testing

o    Prior year testing for the first Plan Year and current year testing
thereafter, subject to Section 1.5 of the Basic Plan

 


18.3            HYPOTHETICAL ENTRY DATE FOR OTHERWISE EXCLUDABLE PARTICIPANTS.
FOR ANY PLAN YEAR IN WHICH A DETERMINATION OF OTHERWISE EXCLUDABLE PARTICIPANTS
MUST BE MADE, THE HYPOTHETICAL ENTRY DATE RELATED TO ANY DETERMINATION OF AN
OTHERWISE EXCLUDABLE PARTICIPANT FOR PURPOSES THAT INCLUDE, BUT ARE NOT LIMITED
TO, THE ACP TEST AND/OR THE APPLICATION OF THE GENERAL NONDISCRIMINATION TEST
UNDER CODE §401(A)(4) (INCLUDING DETERMINING THE AMOUNT OF, AND WHICH
PARTICIPANTS ARE SUBJECT TO, THE MINIMUM AGGREGATE ALLOCATION GATEWAY OR MINIMUM
ALLOCATION GATEWAY REQUIREMENT) IS: (CHECK ONE)


 

o    The date that the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A)

x          The Employee’s maximum statutory entry date under Code
§410(a)(4) after the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A)

o    The Employee’s Entry Date(s) under Section 3.3 for the component of the
Plan for which the determination relates

 


18.4            O    CALENDAR YEAR ELECTION. THE CALENDAR YEAR ELECTION IS BEING
MADE FOR THE PURPOSE OF DETERMINING WHO IS A HCE.


 


18.5            X   TOP PAID GROUP ELECTION. THE TOP PAID GROUP ELECTION IS
BEING MADE FOR THE PURPOSE OF DETERMINING WHO IS A HCE.


 


SECTION 19.  O 401(K) SIMPLE PROVISIONS


 


19.1            O    ELECTION OF SIMPLE PROVISIONS. THE SPONSORING EMPLOYER
ELECTS TO HAVE THE 401(K) SIMPLE PROVISIONS DESCRIBED IN SECTION 3.16 OF THE
BASIC PLAN APPLY, AND THE EMPLOYER WILL MAKE THE CONTRIBUTION SELECTED IN (A) OR
(B) BELOW.


 


(A)          O    MATCHING CONTRIBUTIONS. THE EMPLOYER WILL MAKE A MATCHING
CONTRIBUTION EQUAL TO EACH “ELIGIBLE EMPLOYEE’S” ELECTIVE DEFERRAL UP TO A LIMIT
OF < O 3% > < O              % > OF COMPENSATION DETERMINED WITHOUT REGARD TO
CODE §401(A)(17). IF THE PERCENTAGE IS LESS THAN 3%, THE RESTRICTIONS IN
SECTION 3.16(F) OF THE BASIC PLAN APPLY.


 


(B)          O    NON-ELECTIVE CONTRIBUTIONS. THE EMPLOYER WILL MAKE A
NON-ELECTIVE CONTRIBUTION EQUAL TO 2% OF THE COMPENSATION OF EACH “ELIGIBLE
EMPLOYEE” WHO MAKES AT LEAST $                         (MAX. $5,000) OF
COMPENSATION FOR THE YEAR.

 

29

--------------------------------------------------------------------------------


 


19.2            O    REVOCATION OF SIMPLE PROVISIONS. THE SPONSORING EMPLOYER
REVOKES THE 401(K) SIMPLE PROVISIONS PREVIOUSLY ELECTED, EFFECTIVE AS OF
JANUARY 1 NEXT FOLLOWING THE DATE THIS SECTION 19.2 IS SIGNED AND DATED BELOW BY
THE SPONSORING EMPLOYER.


 

By

 

(on behalf of the Employer)

Dated

 

 


SECTION 20.  MISCELLANEOUS PROVISIONS


 


20.1            LIMITATION YEAR. IN APPLYING THE LIMITATIONS UNDER CODE §415,
THE LIMITATION YEAR WILL BE:


 

x   Plan Year

o    The Fiscal Year ending on or within the Plan Year

o    The calendar year ending on or within the Plan Year

 


20.2            FAILSAFE ALLOCATIONS. O FOR ANY PLAN YEAR IN WHICH THE PLAN
FAILS TO SATISFY THE AVERAGE BENEFIT PERCENTAGE TEST OF CODE §410(B)(2) OR THE
AVERAGE BENEFITS TEST OF REGULATION §1.401(A)(4), IN ACCORDANCE WITH
SECTION 3.15 OF THE BASIC PLAN TO THE EXTENT NECESSARY TO INSURE THAT THE PLAN
SATISFIES ONE OF THE TESTS SET FORTH IN CODE §410(B)(1)(A) (IN WHICH THE PLAN
INITIALLY FAILS TO BENEFIT AT LEAST 70% OF NON-HIGHLY COMPENSATED EMPLOYEES) OR
CODE §410(B)(1)(B) (IN WHICH THE PLAN INITIALLY FAILS TO BENEFIT A PERCENTAGE OF
NON-HIGHLY COMPENSATED EMPLOYEES THAT IS AT LEAST 70% OF THE PERCENTAGE OF
HIGHLY COMPENSATED EMPLOYEES WHO BENEFIT UNDER THE PLAN), AN ADDITIONAL EMPLOYER
CONTRIBUTION MAY BE MADE AND ALLOCATED FOR CERTAIN PARTICIPANTS WHO ARE NOT
BENEFITING PARTICIPANTS FOR THAT PLAN YEAR PURSUANT TO THE RANKINGS BELOW.


 

(a)   Participants eligible for the failsafe allocation will first be ranked by
their (check one)

o    Hours of Service (or months of Service if Elapsed Time) beginning with the
< o highest > < o lowest > number

o    Compensation beginning with the < o highest > < o lowest > amount

 

(b)   o    Before an allocation is made, the Participants in (a) will be further
ranked (check one)

o    Beginning with those who are employed on the last day of Plan Year

o    Beginning with those who are credited with at least 1,000 hours of service
(6 months of service if elapsed time)

 


20.3            MULTIPLE DEFINED CONTRIBUTION PLANS. IF A PARTICIPANT (A) IS OR
WAS COVERED UNDER TWO OR MORE CURRENT OR TERMINATED PLANS SPONSORED BY THE SAME
EMPLOYER (OR EMPLOYERS IN THE SAME CONTROLLED OR AFFILIATED SERVICE GROUP); OR
(B) IS COVERED UNDER EITHER A WELFARE BENEFIT FUND AS DEFINED IN CODE §419(E),
OR AN INDIVIDUAL MEDICAL ACCOUNT AS DEFINED IN CODE §415(L)(2) UNDER WHICH
AMOUNTS ARE TREATED AS ANNUAL ADDITIONS WITH RESPECT TO ANY PARTICIPANT IN THIS
PLAN, ANNUAL ADDITIONS WILL BE ADJUSTED AS FOLLOWS:


 

x   As set forth in Article 6 of the Basic Plan so the Annual Additions under
this Plan will be reduced first

o    As set forth in the Annual Addition Adjustment Addendum.

 


20.4            X   PROTECTED BENEFITS. THE BENEFITS SET FORTH IN THE “PROTECTED
BENEFITS ADDENDUM” ARE ALSO PERMITTED.


 


20.5            O    DOMESTIC PARTNERS. A PARTICIPANT’S DOMESTIC PARTNER IS
TREATED AS A SPOUSE UNDER THE TERMS OF PLAN.


 


20.6            PROTOTYPE SPONSOR INFORMATION. THE PROTOTYPE SPONSOR CERTIFIES
THAT IT WILL INFORM THE SPONSORING EMPLOYER OF ANY AMENDMENTS TO THE PLAN OR OF
THE PROTOTYPE SPONSOR’S DISCONTINUANCE OR ABANDONMENT OF THE PLAN. FOR MORE
INFORMATION ABOUT THE PLAN, A SPONSORING EMPLOYER MAY CONTACT THE PROTOTYPE
SPONSOR (OR ITS AUTHORIZED REPRESENTATIVE) AT THE FOLLOWING ADDRESS:


 


PROTOTYPE SPONSOR CHARLES SCHWAB TRUST CO.


 


ADDRESS 215 FREMONT STREET


 

City San Francisco State CA ZIP Code 94105 Phone (888) 444-4015

 


20.7            RELIANCE. THE ADOPTING EMPLOYER MAY RELY ON AN OPINION LETTER
ISSUED BY THE INTERNAL REVENUE SERVICE AS EVIDENCE THAT THE PLAN IS QUALIFIED
UNDER CODE §401 ONLY TO THE EXTENT PROVIDED IN REVENUE PROCEDURE 2005-16. THE
EMPLOYER MAY NOT RELY ON THE OPINION LETTER IN CERTAIN OTHER CIRCUMSTANCES OR
WITH RESPECT TO CERTAIN QUALIFICATION REQUIREMENTS THAT ARE SPECIFIED IN THE
OPINION LETTER ISSUED WITH RESPECT TO THE PLAN AND IN REVENUE PROCEDURE 2005-16.
IN ORDER TO HAVE RELIANCE IN SUCH CIRCUMSTANCES OR WITH RESPECT TO SUCH
QUALIFICATION REQUIREMENTS, APPLICATION FOR A DETERMINATION LETTER MUST BE MADE
TO EMPLOYEE PLANS DETERMINATIONS OF THE INTERNAL REVENUE SERVICE. THIS ADOPTION
AGREEMENT MAY BE USED ONLY IN CONJUNCTION WITH BASIC PLAN #01. THE
APPROPRIATENESS OF THE ADOPTION OF THIS PLAN AND THE TERMS OF THE ADOPTION
AGREEMENT, ITS QUALIFICATION WITH THE IRS, AND THE TAX AND EMPLOYEE BENEFIT
CONSEQUENCES ARE THE RESPONSIBILITY OF THE EMPLOYER AND ITS TAX AND LEGAL
ADVISORS. FAILURE TO PROPERLY COMPLETE THIS ADOPTION AGREEMENT MAY RESULT IN
DISQUALIFICATION OF THE PLAN.

 

30

--------------------------------------------------------------------------------


 


SECTION 21.  SIGNATURE PROVISIONS

 


21.1    SIGNATURE OF THE SPONSORING EMPLOYER


 

By

 

 

Date

 

 

 

 

Print Name

 

 

Title

 

 


21.2    SIGNATURE OF THE INDIVIDUAL TRUSTEES (THE INDIVIDUAL TRUSTEES MAY SIGN
HERE IN LIEU OF EXECUTING THE SEPARATE TRUST DOCUMENT)


 

 

Trustee #1

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

Trustee #2

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

Trustee #3

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

Trustee #4

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

Trustee #5

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

Trustee #6

 

 

Date

 

 

 

 

 

Print Name

 

 

 

 


21.3    SIGNATURE OF THE CORPORATE TRUSTEE (THE CORPORATE TRUSTEE MAY SIGN HERE
IN LIEU OF EXECUTING THE SEPARATE TRUST DOCUMENT)

 

 

By

 

 

Date

 

 

 

 

Print Name

 

 

Title

 

 


21.4    SIGNATURE OF THE CUSTODIAN (COMPLETE ONLY IF A CUSTODIAN HAS BEEN
APPOINTED)


 

 

By

 

 

Date

 

 

 

 

Print Name

 

 

Title

 

 

31

--------------------------------------------------------------------------------


 

CHARLES SCHWAB TRUST COMPANY

 

PROTOTYPE DEFINED CONTRIBUTION RETIREMENT PLAN

 

BASIC PLAN # 01

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article 1

 

 

2

Definitions

 

2

 

1.1

ACP Test

2

 

1.2

ACP Safe Harbor Matching Contribution

2

 

1.3

ACP Safe Harbor Matching Contribution Account

2

 

1.4

Actual Contribution Percentage

2

 

1.5

Actual Contribution Percentage Test

2

 

1.6

Actual Deferral Percentage

2

 

1.7

Actual Deferral Percentage Test

3

 

1.8

Administrator

3

 

1.9

Adopting Employer

3

 

1.10

ADP Safe Harbor Contribution

3

 

1.11

ADP Safe Harbor Matching Contribution

3

 

1.12

ADP Safe Harbor Matching Contribution Account

4

 

1.13

ADP Safe Harbor Non-Elective Contribution

4

 

1.14

ADP Safe Harbor Non-Elective Contribution Account

4

 

1.15

ADP Test

4

 

1.16

Affiliated Employer

4

 

1.17

Age

4

 

1.18

Aggregate Normal Allocation Rate

4

 

1.19

Allocation Period

5

 

1.20

Allocation Rate

5

 

1.21

Anniversary Date

5

 

1.22

Annuity Starting Date

6

 

1.23

Annual Additions

6

 

1.24

Applicable Contribution Rate

6

 

1.25

Applicable Plan Year

6

 

1.26

Basic Plan

6

 

1.27

Beneficiary

6

 

1.28

Benefiting Participant

7

 

1.29

Break in Service

7

 

1.30

Broadly Available Allocation Rates

7

 

1.31

Broadly Available Separate Plans

7

 

1.32

Cash or Deferred Contribution

7

 

1.33

Catch-Up Contribution

7

 

1.34

Catch-Up Contribution Limit

8

 

1.35

Code

8

 

1.36

Code §3401 Compensation

8

 

1.37

Code §401(a)(17) Compensation Limit

8

 

1.38

Code §414(s) Compensation

8

 

1.39

Code §415(c)(3) Compensation

8

 

1.40

Committee

9

 

1.41

Compensation

9

 

1.42

Compensation Determination Period

10

 

1.43

Contribution Percentage

10

 

1.44

Contribution Percentage Amounts

11

 

1.45

Counting of Hours Method

13

 

1.46

Current Year Testing Method

13

 

1.47

Deductible Employee Contribution

13

 

1.48

Deductible Employee Contribution Account

13

 

1.49

Deemed Aggregated Allocation Groups

13

 

1.50

Deemed Code §125 Compensation

13

 

1.51

Deemed IRA Contribution

13

 

1.52

Deemed IRA Contribution Account

13

 

1.53

Designated Beneficiary

13

 

1.54

Determination Date

13

 

1.55

Disability

14

 

1.56

Distribution Calendar Year

14

 

1.57

Domestic Partner

14

 

1.58

Early Retirement Age

14

 

--------------------------------------------------------------------------------


 

 

1.59

Early Retirement Date

14

 

1.60

Earned Income

14

 

1.61

Elapsed Time Method

15

 

1.62

Elective Deferral

15

 

1.63

Eligibility Computation Period

15

 

1.64

Eligible Employee

15

 

1.65

Employee

15

 

1.66

Employee Contribution

16

 

1.67

Employer

16

 

1.68

Employment Commencement Date

16

 

1.69

Equivalent Accrual Rate

16

 

1.70

ERISA

16

 

1.71

Excess Annual Additions

17

 

1.72

Excess Aggregate Contributions

17

 

1.73

Excess Compensation

17

 

1.74

Excess Contributions

17

 

1.75

Excess Elective Deferrals

17

 

1.76

401(k) Plan

17

 

1.77

401(m) Plan

17

 

1.78

Fiscal Year

17

 

1.79

Forfeiture

17

 

1.80

Forfeiture Account

18

 

1.81

Form W-2 Compensation

18

 

1.82

Gradually Increasing Age or Service Schedule

18

 

1.83

HCE

19

 

1.84

Highly Compensated Employee

19

 

1.85

Hour of Service

19

 

1.86

Hypothetical Entry Date

20

 

1.87

Immediately Distributable

20

 

1.88

Independent Contractor

20

 

1.89

Key Employee

20

 

1.90

Leased Employee

21

 

1.91

Life Expectancy

21

 

1.92

Limitation Year

21

 

1.93

Mandatory Employee Contribution

21

 

1.94

Mandatory Employee Contribution Account

21

 

1.95

Matching Contribution

21

 

1.96

Matching Contribution Account

21

 

1.97

Matching Rate

21

 

1.98

Maternity or Paternity Leave

22

 

1.99

Maximum Excess Percentage

22

 

1.100

Minimum Aggregate Allocation Gateway

22

 

1.101

Minimum Allocation Gateway

23

 

1.102

Named Fiduciary

23

 

1.103

NHCE

23

 

1.104

Non-Elective Contribution

24

 

1.105

Non-Highly Compensated Employee

24

 

1.106

Non-Key Employee

24

 

1.107

Non-Safe Harbor 401(k) Plan

24

 

1.108

Non-Safe Harbor 401(m) Plan

24

 

1.109

Non-Safe Harbor Matching Contribution

24

 

1.110

Non-Safe Harbor Matching Contribution Account

24

 

1.111

Non-Safe Harbor Non-Elective Contribution

24

 

1.112

Non-Safe Harbor Non-Elective Contribution Account

24

 

1.113

Normal Accrual Rate

24

 

1.114

Normal Form of Distribution

24

 

1.115

Normal Retirement Age

24

 

1.116

Normal Retirement Date

24

 

1.117

OASI Percentage

24

 

1.118

One Year Holdout Rule

25

 

1.119

Otherwise Excludable Participant

25

 

1.120

Optional Form of Distribution

25

 

--------------------------------------------------------------------------------


 

 

1.121

Participant

25

 

1.122

Participant’s Account

25

 

1.123

Participant’s Account Balance

25

 

1.124

Period of Service

25

 

1.125

Period of Severance

30

 

1.126

Permissive Aggregation Group

30

 

1.127

Plan

30

 

1.128

Plan Year

30

 

1.129

Policy

30

 

1.130

Post-Severance Compensation

30

 

1.131

Pre-Tax Elective Deferral

30

 

1.132

Pre-Tax Elective Deferral Account

30

 

1.133

Prevailing Wage Account

30

 

1.134

Prevailing Wage Contribution

30

 

1.135

Prevailing Wage Employee

30

 

1.136

Prevailing Wage Law

31

 

1.137

Primarily Defined Benefit in Character

31

 

1.138

Prior Year Testing Method

31

 

1.139

QJSA

31

 

1.140

QMAC

31

 

1.141

QMAC Account

31

 

1.142

QNEC

31

 

1.143

QNEC Account

31

 

1.144

QPSA

31

 

1.145

Qualified Joint and Survivor Annuity

31

 

1.146

Qualified Matching Contribution

31

 

1.147

Qualified Matching Contribution Account

32

 

1.148

Qualified Non-Elective Contribution

32

 

1.149

Qualified Non-Elective Contribution Account

32

 

1.150

Qualified Pre-Retirement Survivor Annuity

32

 

1.151

Reemployment Commencement Date

32

 

1.152

Regulation

32

 

1.153

Representative Contribution Rate

33

 

1.154

Representative Matching Rate

33

 

1.155

Required Aggregation Group

33

 

1.156

Required Beginning Date

33

 

1.157

Rollover

34

 

1.158

Rollover Contribution

34

 

1.159

Rollover Contribution Account

34

 

1.160

Rollover Participant

34

 

1.161

Roth Elective Deferral

34

 

1.162

Roth Elective Deferral Account

34

 

1.163

Rule of Parity

34

 

1.164

Safe Harbor Code §415 Compensation

35

 

1.165

Safe Harbor 401(k) Contribution

35

 

1.166

Safe Harbor 401(k) Plan

36

 

1.167

Safe Harbor 401(m) Plan

36

 

1.168

Safe Harbor Notice

36

 

1.169

Safe Harbor Participant

36

 

1.170

Self-Employed Individual

36

 

1.171

Service

36

 

1.172

Sponsoring Employer

36

 

1.173

Spousal

36

 

1.174

Spouse

36

 

1.175

Statutory Code §415 Compensation

36

 

1.176

Substantially Equal

37

 

1.177

Taxable Wage Base

37

 

1.178

Terminated (or Terminates) Employment

37

 

1.179

Termination of Employment

38

 

1.180

Terminated Participant

38

 

1.181

Third-Step Integration Percentage

38

 

1.182

Top Heavy

38

 

--------------------------------------------------------------------------------


 

 

1.183

Top Heavy Minimum Allocation

38

 

1.184

Top Heavy Ratio

38

 

1.185

Transfer Contribution

39

 

1.186

Transfer Contribution Account

40

 

1.187

Trustee

40

 

1.188

Trust (or Trust Fund)

40

 

1.189

Valuation Calendar Year

40

 

1.190

Valuation Date

40

 

1.191

Vested Aggregate Account

40

 

1.192

Vested, Vested Interest and Vesting

40

 

1.193

Vesting Computation Period

40

 

1.194

Voluntary Employee Contribution

40

 

1.195

Voluntary Employee Contribution Account

40

 

1.196

Year of Service

40

Article 2

 

46

Plan Participation

46

 

2.1

Eligibility Requirements

46

 

2.2

Entry Date

47

 

2.3

Waiver of Participation

47

 

2.4

Reemployment

47

Article 3

 

48

Contributions and Allocations

48

 

3.1

General Contribution and Allocation Provisions

48

 

3.2

Elective Deferrals

49

 

3.3

Mandatory Employee Contributions

51

 

3.4

Non-Safe Harbor Matching Contributions

51

 

3.5

Non-Safe Harbor Non-Elective Contributions

53

 

3.6

Prevailing Wage Contributions

55

 

3.7

Qualified Matching Contributions

56

 

3.8

Qualified Non-Elective Contributions

56

 

3.9

Rollover Contributions

57

 

3.10

Safe Harbor 401(k) Contributions

57

 

3.11

Voluntary Employee Contributions

58

 

3.12

Allocation of Earnings and Losses

59

 

3.13

Forfeitures and Their Usage

59

 

3.14

Top Heavy Minimum Allocation

60

 

3.15

Failsafe Allocation

61

 

3.16

SIMPLE 401(k) Provisions

62

 

3.17

Deemed IRA Contributions

64

 

3.18

Actual Deferral Percentage Test and Correction

67

 

3.19

Actual Contribution Percentage Test and Correction

69

 

3.20

ADP Safe Harbor Contributions

71

 

3.21

ACP Safe Harbor Contributions

76

 

3.22

General Non-Discrimination Test Requirements

77

 

3.23

Annual Overall and Cumulative Permitted Disparity Limit

78

Article 4

 

81

Plan Benefits

 

81

 

4.1

Benefit Upon Normal (or Early) Retirement

81

 

4.2

Benefit Upon Late Retirement

81

 

4.3

Benefit Upon Death

81

 

4.4

Benefit Upon Disability

81

 

4.5

Benefit Upon Termination of Employment

81

 

4.6

Determination of Vested Interest

81

Article 5

 

85

Distribution of Benefits

85

 

5.1

Distribution of Benefit Upon Retirement

85

 

5.2

Distribution of Benefit Upon Death

85

 

5.3

Distribution of Benefit Upon Disability

88

 

5.4

Distribution of Benefit Upon Termination of Employment

88

 

5.5

Mandatory Cash-Out of Benefits

89

 

--------------------------------------------------------------------------------


 

 

5.6

Restrictions on Immediate Distributions

90

 

5.7

Accounts of Reemployed Participants

91

 

5.8

Waiver of Benefits and Spousal Consent

93

 

5.9

Required Minimum Distributions

95

 

5.10

Statutory Commencement of Benefits

98

 

5.11

Post-Termination Earnings

99

 

5.12

Distribution in the Event of Legal Incapacity

99

 

5.13

Missing Payees and Unclaimed Benefits

99

 

5.14

Direct Rollovers

99

 

5.15

Distribution of Property

100

 

5.16

Financial Hardship Distributions

101

 

5.17

In-Service Distributions

101

 

5.18

Distribution of Excess Elective Deferrals

102

 

5.19

Distribution of Excess Contributions

103

 

5.20

Distribution of Excess Aggregate Contributions

104

 

5.21

Distribution of an Employee’s Rollover Contribution Account

106

 

5.22

Distribution of a Participant’s Transfer Contribution Account

107

 

5.23

Distribution of Voluntary Employee Contributions

108

 

5.24

Distribution of Mandatory Employee Contributions

108

Article 6

 

109

Code §415 Limitations

109

 

6.1

Maximum Annual Additions

109

 

6.2

Adjustments to Maximum Annual Additions

109

 

6.3

Multiple Plans and Multiple Employers

109

 

6.4

Adjustment for Excess Annual Additions

109

Article 7

 

111

Loans, Insurance and Directed Investments

111

 

7.1

Loans to Participants

111

 

7.2

Insurance on Participants

112

 

7.3

Key Man Insurance

113

 

7.4

Directed Investment Accounts

114

Article 8

 

115

Duties of the Administrator

115

 

8.1

Appointment, Resignation, Removal and Succession

115

 

8.2

General Powers and Duties

115

 

8.3

Functioning of the Committee

115

 

8.4

Multiple Administrators

115

 

8.5

Correcting Administrative Errors

115

 

8.6

Promulgating Notices and Procedures

115

 

8.7

Employment of Agents and Counsel

116

 

8.8

Compensation and Expenses

116

 

8.9

Claims Procedures

116

 

8.10

Qualified Domestic Relations Orders

116

 

8.11

Appointment of an Investment Manager

116

Article 9

117

Trustee Provisions

117

 

9.1

Appointment, Resignation, Removal and Succession

117

 

9.2

Powers and Duties of the Trustee

117

Article 10

 

118

Adopting Employers

118

 

10.1

Plan Contributions

118

 

10.2

Plan Amendments

118

 

10.3

Plan Expenses

118

 

10.4

Employee Transfers

118

 

10.5

Multiple Employer Provisions Under Code §413(c)

118

 

10.6

Termination of Adoption

119

Article 11

 

120

Amendment, Termination, Merger and Elective Transfers

120

 

11.1

Plan Amendment

120

 

--------------------------------------------------------------------------------


 

 

11.2

Termination of the Plan

122

 

11.3

Merger or Consolidation

122

 

11.4

Plan-to-Plan Elective Transfers

123

Article 12

 

124

Miscellaneous Provisions

124

 

12.1

No Contract of Employment

124

 

12.2

Title to Assets

124

 

12.3

Qualified Military Service

124

 

12.4

Domestic Partner’s Rights

124

 

12.5

Fiduciaries and Bonding

124

 

12.6

Severability of Provisions

124

 

12.7

Interpretation of the Plan and Trust

124

 

12.8

Costs and Expenses of Legal Action

125

 

12.9

Qualified Plan Status

125

 

12.10

Mailing of Notices to Administrator, Employer or Trustee

125

 

12.11

Participant Notices and Waivers of Notices

125

 

12.12

Evidence Furnished Conclusive

125

 

12.13

Release of Claims

125

 

12.14

Deductible Employee Contributions

125

 

12.15

No Duplication of Benefits

126

 

12.16

Discontinued Contributions

126

 

12.17

Multiple Copies of Plan, Trust and/or Adoption Agreement

126

 

12.18

Loss of Prototype Status

126

 

12.19

Limitation of Liability and Indemnification

126

 

12.20

Written Elections and Forms

126

 

12.21

Assignment and Alienation of Benefits

126

 

12.22

Exclusive Benefit Rule

126

 

12.23

Prior Provisions of Amended and Restated Plans

126

 

12.24

Dual and Multiple Trusts

126

 

--------------------------------------------------------------------------------


 

Charles Schwab Trust Company

Prototype Defined Contribution Retirement Plan

 

Preamble

 

This document is a basic Prototype Defined Contribution Retirement Plan. The
sponsor of this prototype is Charles Schwab Trust Company or its successor
(hereinafter sometimes referred to as the Prototype Sponsor). The Prototype
Sponsor has designated this Prototype Defined Contribution Retirement Plan as
Basic Plan Number 01. Basic Plan 01 and its companion Adoption Agreements
include provisions for a money purchase plan, a profit sharing plan, and a
401(k) plan.

 

A Sponsoring Employer may adopt one or more plans by executing a completed
Adoption Agreement for each type of plan adopted. A Sponsoring Employer may
adopt one or more trusts to hold some or all retirement plan assets. The
documents mentioned in this section, taken together, constitute the Charles
Schwab Trust Company Prototype Defined Contribution Retirement Plan and Trust.
In addition, additional Employers may adopt this Plan as an Adopting Employer by
completing the Adopting Employer Addendum. To the extent an Adopting Employer is
not an Affiliated Employer, the Plan will become a multiple employer plan as set
forth in Code §413 and will cease to be a Prototype Plan.

 

The seven Adoption Agreements included with the Basic Plan permit a Sponsoring
Employer to adopt provisions for one of the following types of plans on a
standardized or non-standardized basis: profit sharing, money purchase pension,
or 401(k) cash or deferred. The Adoption Agreements permit both integrated and
non-integrated formulas, though these terms do not appear in the title of the
Adoption Agreements. A defined contribution plan using an integrated formula for
allocation of Employer contributions and/of forfeitures is “integrated.” The
term “integrated” means a plan which relies on disparities permitted by Code
§401(a)(5) and §401(l) to satisfy the non-discrimination requirements of Code
§401(a)(4). The non-standardized Adoption Agreements includes provisions for
cross-tested allocations.

 

It is contemplated that this prototype retirement program may be used to
continue previously established plans. In this successor plan use, execution of
an Adoption Agreement constitutes an amendment to the original plan.

 

1

--------------------------------------------------------------------------------


 

Article 1

Definitions

 

1.1                   ACP Test. The term “ACP Test” means the Actual
Contribution Percentage Test.

 

1.2                   ACP Safe Harbor Matching Contribution. The term “ACP Safe
Harbor Matching Contribution” means an Employer contribution (including an ADP
Safe Harbor Matching Contribution) made to this or any other defined
contribution plan on behalf of a Participant on account of a Participant’s
Elective Deferrals and/or a Participant’s Employee Contributions made by such
Participant under a plan maintained by the Sponsoring Employer, which falls
within the requirements of the ACP Safe Harbor as set forth in Code §401(m)(11)
and Section 3.21 of the Basic Plan and which is intended  to automatically
satisfy the requirements of the ACP Test for a Plan Year.

 

1.3                   ACP Safe Harbor Matching Contribution Account. The term
“ACP Safe Harbor Matching Contribution Account” means the account to which a
Participant’s ACP Safe Harbor Matching Contributions are credited.

 

1.4                   Actual Contribution Percentage. The term “Actual
Contribution Percentage” means, for a specified group of Participants (either
Highly Compensated Employees or Non-Highly Compensated Employees) for a Plan
Year, the average of the Contribution Percentages of the “Eligible Participants”
in a group. An Actual Contribution Percentage for a specified group of
Participants will be calculated to the nearest hundredth of a percentage point.
For purposes of this definition, the term “Eligible” Participant” means any
Employee (either a Highly Compensated Employee or a Non-Highly Compensated
Employee) who is eligible (a) to make a Voluntary Employee Contribution, (b) to
make a Mandatory Employee Contribution, (c) to make an Elective Deferral (if the
Sponsoring Employer takes such Elective Deferrals into account in the
calculation of the Contribution Percentage), (d) to receive a Matching
Contribution (including Forfeitures that are contingent upon the Participant
making Elective Deferrals or Employee Contributions), or (e) to receive a
Qualified Matching Contribution. If an Employee Contribution is required as a
condition of participation in the Plan, then any Employee who would be a
Participant if such Employee made such a contribution will be treated as an
“Eligible Participant” on behalf of whom no Employee Contributions are made.

 

1.5                   Actual Contribution Percentage Test. The term “Actual
Contribution Percentage Test” means the nondiscrimination test of Section 3.19
that is performed each Plan Year on a Non-Safe Harbor 401(m) Plan. In any Plan
Year, if ACP Safe Harbor Matching Contributions (including, if applicable, ADP
Safe Harbor Matching Contributions) satisfy the requirements of Section 3.21,
then the Actual Contribution Percentage Test will be deemed to be satisfied with
respect to such ACP Safe Harbor Matching Contributions of that Plan Year.
Notwithstanding the foregoing, a Plan that makes ACP Safe Harbor Matching
Contributions that satisfy the requirements of Section 3.21 is deemed to have
elected the Current Year Testing Method, regardless of the testing method (Prior
Year Testing or Current Year Testing) actually elected in the Adoption
Agreement.

 

1.6                   Actual Deferral Percentage. The term “Actual Deferral
Percentage” means, for a specified group of Participants (either Highly
Compensated Employees or Non-Highly Compensated Employees) for a Plan Year, the
average of the ratios (calculated separately to the nearest hundredth of a
percentage point for each Participant in such group) of (a) the amount of
Employer contributions actually paid over to the Trust on behalf of such
Participant for the Plan Year to (b) the Code §414(s) Compensation of such
Participant for such Plan Year. For purposes of computing Actual Deferral
Percentages, an Employee who would be a Participant but for the failure to make
Elective Deferrals will be treated as a Participant on whose behalf no Elective
Deferrals are made and such Participant’s ratio will equal zero (0). An Actual
Deferral Percentage for a specified group of Participants will be calculated to
the nearest hundredth of a percentage point. Employer contributions actually
paid over to the Trust on behalf of such Participant (either a HCE or a NHCE)
for the Plan Year will include:

 

(a)          Elective Deferrals. Any Elective Deferrals made pursuant to the
Participant’s deferral election (including Excess Elective Deferrals of Highly
Compensated Employees), but excluding the following:

 

(1)          Excess Elective Deferrals of NHCEs. Excess Elective Deferrals of
NHCEs that arise solely from Elective Deferrals made under this Plan or plans of
this Sponsoring Employer;

 

(2)          Elective Deferrals Treated as Catch-Up Contributions. Elective
Deferrals that are treated as Catch-Up Contributions under Code §414(v) because
the Elective Deferrals exceed a statutory limit or employer-provided limit
(within the meaning of Regulation §1.414(v)–1(b)(1)) for the Plan Year for which
the Elective Deferrals were made, or for any other Plan Year;

 

2

--------------------------------------------------------------------------------


 

(3)   Elective Deferrals in the ACP Test. Elective Deferrals that are taken into
account in the Actual Contribution Percentage Test (provided the ADP Test is
satisfied both with and without the exclusion of these Elective Deferrals); and

 

(4)          Additional Elective Deferrals Pursuant to Code §414(u). Additional
Elective Deferrals that are made pursuant to Code §414(u) by reason of a
Participant’s qualified military service for the Plan Year for which the
contributions are made, or for any other Plan Year.

 

(b)         QNECs and QMACs. In the discretion of the Sponsoring Employer,
Qualified Non-Elective Contributions and Qualified Matching Contributions.

 

1.7                   Actual Deferral Percentage Test. The term “Actual Deferral
Percentage Test” means the nondiscrimination test of Section 3.18 that is
performed each Plan Year on a Non-Safe Harbor 401(k) Plan. In any Plan Year, if
ADP Safe Harbor Contributions satisfy the requirements of Section 3.20, then the
Actual Deferral Percentage Test will be deemed to be satisfied with respect to
any Elective Deferrals of that Plan Year. Notwithstanding the foregoing, a Plan
that makes ADP Safe Harbor Matching Contributions that satisfy the requirements
of Section 3.20 is deemed to have elected the Current Year Testing Method,
regardless of the testing method (Prior Year Testing Method or Current Year
Testing Method) actually elected in the Adoption Agreement.

 

1.8                   Administrator. The term “Administrator” means the
Sponsoring Employer unless the Sponsoring Employer appoints another
Administrator in the Adoption Agreement pursuant to Section 8.1 of the Basic
Plan. The term “Administrator” also means a Qualified Termination Administrator
(“QTA”) charged with the task of holding the assets of an orphan plan as
permitted by the Department of Labor. A QTA will be an eligible custodian such
as a bank, mutual fund house, or insurance company. Third party record-keepers
cannot be QTAs. However, in the case of a one participant-owner only plan, the
spouse of a deceased owner can continue to operate the Plan, pursuant to Revenue
Procedure 2006-27.

 

1.9                   Adopting Employer. The term “Adopting Employer” means any
entity which adopts this Plan with the consent of the Sponsoring Employer. In
addition to all other terms and conditions in the Plan, Adopting Employers will
be, and must comply with, the terms and conditions set forth in Article 10. If
the Plan is utilizing a standardized Adoption Agreement, then any Affiliated
Employer is automatically considered to be an Adopting Employer. If the Plan is
utilizing a non-standardized Adoption Agreement, then an Affiliated Employer is
not considered an Adopting Employer unless such Affiliated Employer has
specifically adopted the Plan.

 

1.10            ADP Safe Harbor Contribution. The term “ADP Safe Harbor
Contribution” means an ADP Safe Harbor Matching Contribution and/or an ADP Safe
Harbor Non-Elective Contribution.

 

1.11            ADP Safe Harbor Matching Contribution. The term “ADP Safe Harbor
Matching Contribution” means an Employer contribution made to this or any other
defined contribution plan on behalf of a Participant (a) on account of Elective
Deferrals made by such Participant under a plan maintained by the Sponsoring
Employer, (b) in which a Participant will have a 100% Vested Interest at all
times, and (c) which falls within the requirements of the ADP Safe Harbor as set
forth in Code §401(k)(12) and Section 3.20 of the Basic Plan and which is
intended to automatically satisfy the requirements of the ADP Test and the ACP
Test for a Plan Year. ADP Safe Harbor Matching Contributions can be either
“Basic” or “Enhanced” as elected in the Adoption Agreement. ADP Safe Harbor
Matching Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of ADP Safe
Harbor Matching Contributions is elected in the Adoption Agreement). With
respect to clause (d) of the prior sentence, ADP Safe Harbor Matching
Contributions can be distributed (in a lump sum only) upon termination of the
Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does not
maintain an alternative defined contribution plan at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the terminated Plan. However, if at all times during
the 24-month period beginning 12 months before the date of Plan’s termination,
fewer than 2% of the Employees eligible to participate in the 401(k) Plan as of
the date of the Plan’s termination are eligible to participate in the other
defined contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. In addition, a defined contribution plan
is not an alternative defined contribution plan if it is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in

 

3

--------------------------------------------------------------------------------


 

Code §408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract
that is described in Code §403(b), or a plan that is described in Code
§457(b) or Code §457(f). For Plan Years beginning before 2002, ADP Safe Harbor
Matching Contributions could also be distributed (in a lump sum only) upon
(a) the disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code §409(d)(2)) used in
a trade or business of such corporation if such corporation continues to
maintain the Plan after the disposition, but only with respect to employees who
continue employment with the corporation acquiring such assets; or (b) the
disposition by a corporation to an unrelated entity of such corporation’s
interest in a subsidiary (within the meaning of Code §409(d)(3)) if such
corporation continues to maintain the Plan, but only with respect to employees
who continue employment with such subsidiary.

 

1.12            ADP Safe Harbor Matching Contribution Account. The term “ADP
Safe Harbor Matching Contribution Account” means the account to which a
Participant’s ADP Safe Harbor Matching Contributions are credited.

 

1.13            ADP Safe Harbor Non-Elective Contribution. The term “ADP Safe
Harbor Non-Elective Contribution” means a Non-Elective Contribution in which a
Participant will have a 100% Vested Interest at all times, which falls within
the requirements of the ADP Safe Harbor under Code §401(k)(12) and Section 3.20
of the Basic Plan, and which is intended to automatically satisfy the
requirements of the ADP Test for a Plan Year. ADP Safe Harbor Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of ADP Safe
Harbor Non-Elective Contributions is elected in the Adoption Agreement). With
respect to clause (d) of the prior sentence, ADP Safe Harbor Non-Elective
Contributions can be distributed (in a lump sum only) upon termination of the
Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does not
maintain an alternative defined contribution plan at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the terminated Plan. However, if at all times during
the 24-month period beginning 12 months before the date of Plan termination,
fewer than 2% of the Employees who were eligible to participate in the
401(k) Plan as of the date of Plan termination are eligible to participate in
the other defined contribution plan, then the other defined contribution plan is
not an alternative defined contribution plan. Also, a defined contribution plan
is not an alternative defined contribution plan if it is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract  that is described in Code §403(b), or a plan
that is described in Code §457(b) or §457(f). For Plan Years beginning before
2002, ADP Safe Harbor Non-Elective Contributions could also be distributed (in a
lump sum only) upon (a) the disposition by a corporation to an unrelated
corporation of substantially all of the assets (within the meaning of Code
§409(d)(2)) used in a trade or business of such corporation if such corporation
continues to maintain the Plan after the disposition, but only with respect to
employees who continue employment with the corporation acquiring such assets; or
(b) the disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Code §409(d)(3))
if such corporation continues to maintain the Plan, but only with respect to
employees who continue employment with such subsidiary.

 

1.14            ADP Safe Harbor Non-Elective Contribution Account. The term “ADP
Safe Harbor Non-Elective Contribution Account” means the account to which a
Participant’s ADP Safe Harbor Non-Elective Contributions are credited.

 

1.15            ADP Test. The term “ADP Test” means the Actual Deferral
Percentage Test.

 

1.16            Affiliated Employer. The term “Affiliated Employer” means any of
the following: (1) a controlled group of corporations as defined in Code
§414(b); (2) a trade or business (whether or not incorporated) under common
control as described in Code §414(c); (3) any organization (whether or not
incorporated) which is a member of an affiliated service group as described in
Code §414(m); and (4) any other entity required to be aggregated as described in
Code §414(o). Any Periods of Service or Years of Service with an Affiliated
Employer will only be taken into account as otherwise provided under the Plan.

 

1.17            Age. The term “Age” means actual attained age unless otherwise
specified.

 

1.18            Aggregate Normal Allocation Rate. The term “Aggregate Normal
Allocation Rate” means the sum of the Employee’s Allocation Rate under the
defined contribution plan(s) and the equivalent normal allocation rate under the
defined benefit plan(s), determined in the following manner:

 

4

--------------------------------------------------------------------------------


 

(a)          Aggregate Allocation Rates. An Employee’s Aggregate Normal
Allocation Rate is determined by treating all defined contribution plans that
are part of the combination of defined benefit plan(s) and defined contribution
plan(s) as a single plan, and all defined benefit plans that are part of the
combination of defined benefit plan(s) and defined contribution plan(s) as a
separate single plan. Furthermore, an equivalent normal allocation rate for the
Employee is determined pursuant to Regulation §1.401(a)(4)–8(c)(2).

 

(b)         Options Applied on an Aggregate Basis. The optional rules in
Regulation §1.401(a)(4)–2(c)(2)(iv) (imputation of permitted disparity) and
(v) (grouping of rates) may not be used to determine an Employee’s allocation or
equivalent normal allocation rate, but may be applied to determine an Employee’s
Aggregate Normal Allocation Rate by substituting the Aggregate Normal Allocation
Rate (determined without regard to the option) for the Employee’s Allocation
Rate in that Regulation section where appropriate.

 

(c)          Consistency Rule. Aggregate Normal Allocation Rates must be
determined in a consistent manner for all employees for the Plan Year. The same
measurement periods and interest rates must be used, and any available options
must be applied consistently, if at all, for the entire combination of defined
benefit and defined contribution plan(s). Options that are not permitted to be
used under Regulation §1.401(a)(4)–8 in cross-testing a defined contribution
plan or a defined benefit plan (such as measurement periods that include future
periods, non-standard interest rates, the option to disregard compensation
adjustments described in §1.401(a)(4)–13(d), or the option to disregard Plan
provisions providing for actuarial increases after normal retirement age under
Regulation §1.401(a)(4)–3(f)(3)) may not be used in testing a combination of
defined benefit and defined contribution plan(s) on either a benefits or
contributions basis, because their use would inevitably result in inconsistent
determinations under the defined contribution and defined benefit plan(s).

 

1.19            Allocation Period. The term “Allocation Period” means a period
of 12 consecutive months or less for which (a) an Employer contribution is made
and allocated under the terms of the Plan; (b) Forfeitures are allocated under
the terms of the Plan; and/or (c) earnings and losses are allocated under the
terms of the Plan.

 

1.20            Allocation Rate. The term “Allocation Rate” means the following:

 

(a)          General Definition. Generally, the term “Allocation Rate” means,
for a Participant for a Plan Year, the sum of the allocations to the
Participant’s Account for the Plan Year, expressed as a percentage of Code
§414(s) Compensation, subject to the following rules:

 

(1)          Allocations Taken into Account. The allocations used to determine
an Allocation Rate for a Plan Year include all Employer contributions and
forfeitures that are allocated or treated as allocated to the Participant’s
Account under the Plan for the Plan Year, other than amounts described in
paragraph (a)(2). For this purpose, Employer contributions include Annual
Additions described in Regulation §1.415-6(b)(2)(i) (regarding amounts arising
from certain transactions between the Plan and the Employer). If this Plan is
subject to Code §412, then an Employer contribution is used in the Plan Year for
which the Employer contribution is required to be contributed and allocated to
the Participant’s Account under the plan, even if all or part of the required
contribution is not actually made.

 

(2)          Allocations Not Taken into Account. Allocations of income,
expenses, gains, and losses attributable to the balance in a Participant’s
Account are not used to determine an Allocation Rate.

 

(b)         Definition for Limitation of Allocation Rates for Non-Safe Harbor
Non-Elective Contributions. For purposes of determining the limitation in the
number of Allocation Rates that are permitted when the Sponsoring Employer
elects in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective
Contributions using allocation groups, the term “Allocation Rate” means the
amount of Non-Safe Harbor Non-Elective Contributions allocated to a Benefiting
Participant for a Plan Year, expressed as a percentage of Code
§414(s) Compensation. The number of eligible NHCEs to which a particular
Allocation Rate applies must reflect a reasonable classification of Employees.

 

1.21            Anniversary Date. The term “Anniversary Date” means the last day
of the Plan Year unless another Anniversary Date is elected in the Adoption
Agreement.

 

5

--------------------------------------------------------------------------------


 

1.22            Annuity Starting Date. The term “Annuity Starting Date” means
the first day of the first period for which a benefit is paid as an annuity, in
the case of a benefit not payable as an annuity, the first day all events have
occurred which entitle the Participant to the benefit. The first day of the
first period for which a benefit is to be paid by reason of Disability will be
treated as the Annuity Starting Date only if it is not an auxiliary benefit.

 

1.23            Annual Additions. The term “Annual Additions” means the sum of
the following amounts credited to a Participant’s Account for any Limitation
Year: (a) Employer contributions; (b) Employee contributions; (c) Forfeitures;
(d) amounts allocated to an individual medical account, as defined in Code
§415(l)(2), which is part of a pension or annuity plan maintained by the
Employer; and (e) amounts derived from contributions paid or accrued that are
attributable to post-retirement medical benefits, allocated to the separate
account of a Key Employee, as defined in Code §419A(d)(3), under a welfare fund,
as defined in Code §419(e), maintained by the Employer. Notwithstanding the
foregoing, a Participant’s Annual Additions do not include a Participant’s
rollovers, loan repayments, Catch-up Contributions, repayments of either prior
Plan distributions or prior distributions of Mandatory Employee Contributions,
direct transfers of contributions from another plan to this Plan, deductible
contributions to a simplified employee pension plan, or voluntary deductible
contributions.

 

1.24            Applicable Contribution Rate. The term “Applicable Contribution
Rate,” for a Participant who is a Non-Highly Compensated Employee, means (a) for
purposes of the ADP Test, the sum of the Qualified Matching Contributions used
in the ADP Test for the Participant who is a Non-Highly Compensated Employee for
the Plan Year and the Qualified Non-Elective Contributions made for the
Participant who is a Non-Highly Compensated Employee for the Plan Year, divided
by the Participant’s Code §414(s) Compensation for the Plan Year; and (b) for
purposes of the ACP Test, the sum of the Matching Contributions used under the
Contribution Percentage Amounts for the Participant who is a Non-Highly
Compensated Employee for the Plan Year and the Qualified Non-Elective
Contributions made for the Participant who is a Non-Highly Compensated Employee
for the Plan Year, divided by the Participant’s Code §414(s) Compensation for
the Plan Year.

 

1.25            Applicable Plan Year. The term “Applicable Plan Year” means
(a) for any Plan Year in which the Prior Year Testing Method is being used, the
Plan Year prior to the Plan Year that is being tested; and (b) for any Plan Year
in which the Current Year Testing Method is being used, the Plan Year that is
being tested.

 

1.26            Basic Plan. The term “Basic Plan” means this document and any
amendment thereto including amendments made via page changes and/or Employer
resolutions.

 

1.27            Beneficiary. The term “Beneficiary” means the recipient
designated by a Participant to receive the benefit payable upon the
Participant’s death, or the recipient designated by a Beneficiary to receive any
benefit which may be payable in the event of the Beneficiary’s death prior to
receiving the entire death benefit to which the Beneficiary is entitled. All
such Beneficiary designations will be made in accordance with the following:

 

(a)          Beneficiary Designations By a Participant. Subject to the
provisions of Section 5.8 regarding the rights of a Participant’s Spouse, each
Participant may designate a Beneficiary in writing with the Administrator. If a
Participant designates his or her Spouse and the Participant and his or her
Spouse are legally divorced subsequent to the date of the designation, then the
designation of such Spouse as a Beneficiary hereunder will be deemed null and
void unless the Participant, subsequent to the legal divorce, reaffirms the
designation in writing. In the absence of any other designation, the Participant
will be deemed to have designated the following Beneficiaries in the following
order, provided however, that with respect to clauses (1) and (2) following,
such Beneficiaries are then living: (1) the Participant’s Spouse, (2) the
Participant’s issue per stirpes; and (3) the Participant’s estate.

 

(b)         Beneficiary Designations By a Beneficiary. In the absence of a
Beneficiary designation or other directive from a Participant to the contrary,
any Beneficiary may name his or her own Beneficiary under Section 5.2(d) of the
Basic Plan to receive any benefits payable in the event of the Beneficiary’s
death prior to the receipt of all the Participant’s death benefits to which the
Beneficiary was entitled.

 

(c)          Beneficiaries Considered Contingent Until the Death of the
Participant. Notwithstanding any provision in this Section to the contrary, any
Beneficiary named hereunder will be considered a contingent Beneficiary until
the death of the Participant (or Beneficiary, as the case may be), and until
such time will have no rights granted to Beneficiaries under the Plan.

 

6

--------------------------------------------------------------------------------


 

1.28            Benefiting Participant. The term “Benefiting Participant” means
a Participant who is eligible to receive an allocation of any type of Employer
contributions or related Forfeitures as of the last day of an Allocation Period
in accordance with the allocation conditions set forth in the Adoption
Agreement. Whether a Participant is a Benefiting Participant for any Allocation
Period is determined separately for each type of contribution. Notwithstanding
the foregoing, a Participant on whose behalf Prevailing Wage Contributions are
made during the Plan Year will be a Benefiting Participant for that Plan Year
with respect to those contributions regardless of the number of Hours of Service
the Participant completes in that Plan Year.

 

1.29            Break in Service. The term “Break in Service” means the
following:

 

(a)          For Purposes of Counting of Hours Method. With respect to any
provision of the Plan in which Service is determined by the Counting of Hours
Method, the term “Break in Service” means a 12-consecutive month computation
period (as elected in the Adoption Agreement) during which an Employee is not
credited with more than 500 (or such lesser number as elected in the Adoption
Agreement) Hours of Service. If any computation period is less than 12
consecutive months, then the Hours of Service threshold set forth in the
preceding sentence will be proportionately reduced (if the Hours of Service
threshold is greater than one).

 

(b)         For Purposes of Elapsed Time Method. With respect to any provision
of the Plan in which Service is determined by the Elapsed Time Method, the term
“Break in Service” means a 1-Year Period of Severance.

 

(c)          For 401(k) Purposes. With respect to the Elective Deferral
component of a 401(k) Plan, a Participant who incurs a Break in Service but who
does not Terminate Employment may continue to have Elective Deferrals made on
their behalf to the Plan. However such Participant will not be eligible to
receive an allocation of any Non-Safe Harbor Matching Contributions or Non-Safe
Harbor Non-Elective Contributions (if any) unless such Participant is also a
Benefiting Participant.

 

1.30            Broadly Available Allocation Rates. The term “Broadly Available
Allocation Rates” means, for Plan Years beginning on or after January 1, 2002,
that each Allocation Rate is currently available during the Plan Year (within
the meaning of Regulation §1.401(a)(4)-4(b)(2)) to a group of Employees that
satisfies the requirements of Code §410(b) without regard to the average benefit
percentage test of Regulation §1.410(b)-5. If two Allocation Rates could be
permissively aggregated under Regulation §1.401(a)(4)-4(d)(4), assuming that the
Allocation Rates were treated as benefits, rights, or features, then the
Allocation Rates may be aggregated and treated as a single Allocation Rate.
However, the disregarding of the age and service conditions as set forth in
Regulation §1.401(a)(4)-4(b)(2)(ii)(A) does not apply for purposes of this
definition. Furthermore, in determining whether the Plan has Broadly Available
Allocation Rates, differences in Allocation Rates attributable solely to the use
of permitted disparity as described in Regulation §1.401(1)-2 are disregarded.

 

1.31            Broadly Available Separate Plans. The term “Broadly Available
Separate Plans” means, for Plan Years beginning on or after January 1, 2002, a
combination of defined benefit plan(s) and defined contribution plan(s) that
would satisfy the requirements of Code §410(b) and the nondiscrimination in
amount requirement of Regulation §1.401(a)(4)–1(b)(2) if each plan were tested
separately and assuming that the average benefit percentage test of Regulation
§1.410(b)–5 were satisfied. For this purpose, all defined contribution plans
that are part of the combination of defined benefit and defined contribution
plans are treated as a single defined contribution plan, and all defined benefit
plans that are part of the combination of defined benefit and defined
contribution plans are treated as a single defined benefit plan. In addition, if
permitted disparity under Regulation §1.401(a)(4)–7 is used for a Participant
for purposes of satisfying the separate testing requirement for plans of one
type, then permitted disparity may not be used in satisfying the separate
testing requirement for plans of the other type for the Participant.

 

1.32            Cash or Deferred Contribution. The term “Cash or Deferred
Contribution” means an Employer amount that the Participant can elect, subject
to the provisions of Section 3.2(b), to have the Employer either (a) provide to
the Participant as cash; or (b) contribute to the Plan as an Elective Deferral
on behalf of the Participant, which contribution defers the receipt of
Compensation by the Participant.

 

1.33            Catch-Up Contribution. The term “Catch-Up Contribution” means
Elective Deferrals made to the Plan that are in excess of an otherwise
applicable Plan limit and that are made by Participants who are age 50 or over
by the end of their taxable year. An otherwise applicable Plan limit is a limit
in the Plan that applies to Elective Deferrals without regard to Catch-Up
Contributions, such as (a) the limit on Annual Additions; (b) the dollar limit
on Elective Deferrals under Code §402(g) (not counting Catch-Up Contributions);
(c) the limit imposed by the ADP Test under § 401(k)(3); or (d) a Plan imposed
limit set

 

7

--------------------------------------------------------------------------------


 

forth in a resolution properly executed by the Employer which is considered to
be an amendment to the Plan. Catch-Up Contributions are not subject to the limit
on Annual Additions, are not counted in the ADP Test, and are not counted in
determining the Top Heavy Minimum Allocations under Code §416. However, Catch-Up
Contributions made in prior years are counted in determining whether the Plan is
Top-Heavy. Provisions in the Plan relating to Catch-Up Contributions apply to
Elective Deferrals made to the Plan after 2001. The total amount of Catch-Up
Contributions for any taxable year will not exceed the Catch-Up Contribution
Limit

 

1.34            Catch-Up Contribution Limit. The term “Catch-Up Contribution
Limit” means the statutory limit on Catch-Up Contributions for a Participant for
any taxable year. A Participant’s Catch-Up Contributions for a taxable year may
not exceed (a) the dollar limit on Catch-Up Contributions under Code
§414(v)(2)(B)(i) for the taxable year, or (b) when added to other Elective
Deferrals, 100% of the Participant’s Compensation for the taxable year. The
dollar limit on Catch-Up Contributions under Code §414(v)(2)(B)(i) is $1,000 for
taxable years beginning in 2002, increasing by $1,000 for each year thereafter
up to $5,000 for taxable years beginning in 2006 and later years. After 2006,
the $5,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code §414(v)(2)(C). Any such adjustments will be
in multiples of $500. Different limits apply to Catch-Up Contributions under
SIMPLE 401(k) plans.

 

1.35            Code. The term “Code” means the Internal Revenue Code of 1986,
as amended, the Regulations, and rulings promulgated thereunder by the Internal
Revenue Service. All citations to sections of the Code and Regulations are to
such sections as they may from time to time be amended or renumbered.

 

1.36            Code §3401 Compensation. The term “Code §3401 Compensation”
means wages within the meaning of Code §3401(a) (for purposes of income tax
withholding at the source), but determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code §3401(a)(2)).

 

1.37            Code §401(a)(17) Compensation Limit. The term “Code §401(a)(17)
Compensation Limit” means, for any Plan Year and/or Limitation Year which begins
on or after January 1, 2002, the statutory limit that applies to each
Participant’s annual Compensation for a specific Compensation Determination
Period which is taken into account under the Plan; such annual Compensation will
not exceed $200,000. However, the $200,000 statutory limit on annual
Compensation will be adjusted for cost-of-living increases in accordance with
Code §401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to annual Compensation for the Compensation Determination Period that
begins with or within such calendar year. If a Compensation Determination Period
is less than 12 consecutive months, then the Code §401(a)(17) Compensation Limit
will be multiplied by a fraction, the numerator of which is the number of months
in the Compensation Determination Period, and the denominator of which is 12. If
Compensation for any prior Compensation Determination Period is used in
determining a Participant’s Plan benefits for the current Plan Year, then the
annual Compensation for such prior Compensation Determination Period is subject
to the applicable Code §401(a)(17) Compensation Limit as in effect for that
prior Compensation Determination Period.

 

1.38            Code §414(s) Compensation. The term “Code §414(s) Compensation”
means, for testing purposes (including, but not limited to, the ADP Test and the
ACP Test), any compensation that qualifies as a nondiscriminatory definition of
compensation under Code §414(s) and the Regulations thereunder. The
Administrator is not bound by any elections made in the Adoption Agreement in
determining Code §414(s) Compensation. The Administrator may determine on an
annual basis (and within its discretion) Code §414(s) Compensation, which will
be applied consistently to all Participants for a Plan Year; to all applicable
tests that are administered for such Plan Year; and to all plans (including this
Plan) of the Sponsoring Employer and Adopting Employers for such Plan Year. Code
§414(s) Compensation may be determined over the Plan Year for which the
applicable test is being performed or the calendar year ending within such Plan
Year. In determining Code §414(s) Compensation, the Administrator within its
discretion may take into consideration only the Compensation received while the
Employee is a Participant under the component of the Plan being tested,  and/or
only the Compensation for the portion of the Plan Year during which the Plan was
a 401(k) Plan.

 

1.39            Code §415(c)(3) Compensation. The term “Code
§415(c)(3) Compensation” means, for the specific purposes and as elected by the
Sponsoring Employer in the Adoption Agreement, either Form W-2 Compensation,
Code §3401 Compensation, Safe Harbor Code §415 Compensation, or Statutory Code
§415 Compensation during the entire Compensation Determination Period that
statutorily applies, subject to the following rules:

 

8

--------------------------------------------------------------------------------


 

(a)          Exclusions to Compensation Do Not Apply. Code
§415(c)(3) Compensation includes any amounts that may be elected to be excluded
from Compensation in the Adoption Agreement.

 

(b)         Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes
any elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and if elected in the
Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457.

 

(c)          Imputed Compensation when Participant Becomes Disabled. If elected
in the Adoption Agreement and a Participant becomes permanently and totally
disabled (as defined in Code §22(e)(3)) then notwithstanding anything in this
Section to the contrary, Code §415(c)(3) Compensation will be imputed during the
time that the Participant is permanently and totally disabled. The rate that
Code §415(c)(3) Compensation will be imputed to such Participant is equal to the
rate of Code §415(c)(3) Compensation that was paid to the Participant
immediately before becoming permanently and totally disabled. The total period
in which Code §415(c)(3) Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if Code
§415(c)(3) Compensation is imputed to a Participant who is a Highly Compensated
Employee pursuant to this paragraph, then the continuation of Non-Safe Harbor
Non-Elective Contributions to such Participant will be for a fixed or
determinable period pursuant to Code §415(c)(3)(C).

 

(d)         Treatment of Post-Severance Compensation. Effective January 1, 2005,
Code §415(c)(3) Compensation includes Post-Severance Compensation.

 

1.40            Committee. The term “Committee” means the
administrative/advisory group that the Sponsoring Employer may establish, to
which the Sponsoring Employer may delegate certain of the Sponsoring Employer’s
responsibilities as Administrator. The Sponsoring Employer is permitted to
select another name for such administrative/advisory group. The Sponsoring
Employer may appoint one or more members to the Committee. Members of the
Committee need not be Participants or Beneficiaries, and officers and directors
of the Sponsoring Employer are not precluded from serving as members of the
Committee.

 

1.41            Compensation. The term “Compensation” means, for each component
or type of contribution under the Plan, an Employee’s Form W-2 Compensation,
Code §3401 Compensation, or Safe Harbor Code §415 Compensation, as elected by
the Sponsoring Employer in the Adoption Agreement, for the Compensation
Determination Period as elected by the Sponsoring Employer in the Adoption
Agreement, subject to the following provisions:

 

(a)          Treatment of Elective Deferrals and Certain Other Amounts. Any
elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and if elected in the
Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457 will be included in Compensation or will be excluded from Compensation, as
elected in the Adoption Agreement.

 

(b)         Compensation Prior to Becoming a Participant. If the Sponsoring
Employer elects in the Adoption Agreement that Compensation received prior to
becoming a Participant is not taken in account for allocation purposes, then the
Entry Date of Section 2.2 to determine when an Eligible Employee becomes a
Participant will be separately determined for each component or type of
contribution under the Plan.

 

(c)          Compensation of Self-Employed Individuals. For purposes of this
Plan, the Compensation of a Self-Employed Individual will be equal to his or her
Earned Income; however, such Compensation will not exceed the Code §401(a)(17)
Compensation Limit.

 

(d)         Code §401(a)(17) Compensation Limit. In determining Compensation for
all purposes other than for Elective Deferral purposes under Code §402(g), a
Participant’s Compensation for any Compensation Determination Period will not
exceed the Code §401(a)(17) Compensation Limit.

 

(e)          Prevailing Wage Compensation. With respect to Prevailing Wage
Contribution, the term “Compensation” will be limited to Compensation paid for
services performed under a Prevailing Wage Law.

 

9

--------------------------------------------------------------------------------


 

(f)            Compensation for a Safe Harbor 401(k) Plan or Safe Harbor
401(m) Plan. The term “Compensation” means, for purposes of a Safe Harbor
401(k) Plan or Safe Harbor 401(m) Plan, Compensation as elected by the
Sponsoring Employer in the Adoption Agreement, except that no dollar limit,
other than the Code §401(a)(17) Limit, applies to the Compensation of a NHCE.
Furthermore, Compensation for a Safe Harbor 401(k) Plan or Safe Harbor
401(m) Plan must qualify as a nondiscriminatory definition of compensation under
Code §414(s) and the Regulations thereunder.

 

(g)         Imputed Compensation when Participant Becomes Disabled. If elected
in the Adoption Agreement and a Participant becomes permanently and totally
disabled (as defined in Code §22(e)(3)) then notwithstanding anything in this
Section to the contrary, Compensation will be imputed during the time that the
Participant is permanently and totally disabled for purposes of determining and
allocating Non-Safe Harbor Non-Elective Contributions. The rate that
Compensation will be imputed to such Participant is equal to the rate of
Compensation that was paid to the Participant immediately before becoming
permanently and totally disabled. The total period in which Compensation will be
imputed to a Participant who becomes permanently and totally disabled will be
determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Compensation is imputed to a Participant who is a
Highly Compensated Employee pursuant to this paragraph, then the continuation of
Non-Safe Harbor Non-Elective Contributions to such Participant will be for a
fixed or determinable period pursuant to Code §415(c)(3)(C). Any Non-Safe Harbor
Non-Elective Contributions that are made on behalf of a Participant with respect
to imputed Compensation must be nonforfeitable when made.

 

(h)         Compensation for Permitted Disparity Purposes. If a Non-Safe Harbor
Non-Elective Contribution is determined and/or allocated according to the
rules of permitted disparity under Code §401(l) and the Regulations thereunder,
then Compensation for such purposes must qualify as a nondiscriminatory
definition of compensation under Code §414(s) and the Regulations thereunder.

 

1.42            Compensation Determination Period. The term “Compensation
Determination Period” means, for each definition of Compensation as it relates
to a particular component or type of contribution under the Plan, either the
Plan Year, the Fiscal Year ending with or within the Plan Year, or the calendar
year ending with or within the Plan Year, as elected in the Adoption Agreement.
However, for purposes of a specific statutory determination (e.g. whether an
Employee is a Highly Compensated Employee), the term “Compensation Determination
Period” means the period that is stated in this Plan.

 

1.43            Contribution Percentage. The term “Contribution Percentage”
means the ratio (expressed as a percentage and calculated to the nearest
hundredth of a percentage point) of the Participant’s Contribution Percentage
Amounts to the Participant’s Code §414(s) Compensation for the Plan Year,
subject to the following rules:

 

(a)          Contribution Percentage for an HCE in Multiple 401(m) Plans of the
Sponsoring Employer. The Contribution Percentage for any Participant who is a
Highly Compensated Employee for the Plan Year and who is eligible to have
Contribution Percentage Amounts allocated to such Participant’s accounts under
two or more Code §401(m) plans that are maintained by the Sponsoring Employer,
will be determined as if the total of such Contribution Percentage Amounts was
made under each 401(m) plan. If a Highly Compensated Employee participates in
two or more Code §401(m) plans of the Sponsoring Employer that have different
plan years, all Contribution Percentage Amounts made during the Plan Year under
all such Code §401(m) plans will be aggregated. For Plan Years beginning prior
to 2006 (or the year of such earlier effective date as may be provided in a
separate amendment for implementing the final §401(m) Regulations and as
permitted by such Regulations), all such Code §401(m) plans ending with or
within the same calendar year will be treated as a single Code §401(m) plan.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the Code §401(m) Regulations.

 

(b)         Contribution Percentage for a Participant without Contributions. If
no Employee Contributions, Matching Contributions, Elective Contributions, or
Qualified Non-Elective Contributions are taken into account in the ACP Test with
respect to a Participant for the Plan Year, then the Contribution Percentage of
the Participant is zero (0).

 

10

--------------------------------------------------------------------------------


 

1.44            Contribution Percentage Amounts. The term “Contribution
Percentage Amounts” means the sum of the Employee Contributions, Non-Safe Harbor
Matching Contributions, Qualified Matching Contributions, Elective Deferrals,
and Qualified Non-Elective Contributions made under the Plan on behalf of the
Participant for the Plan Year. The calculation of a Participant’s Contribution
Percentage Amounts is subject to the following rules:

 

(a)          Timing of Employee Contributions. An amount withheld from an
Employee’s pay (or a payment by the Employee to an agent of the Plan) is treated
as contributed as an Employee Contribution at the time of such withholding (or
payment) if the paid funds are transmitted to the Trust within a reasonable
period after the withholding (or payment).

 

(b)         Recharacterized Elective Contributions Are Included. Excess
Contributions which are recharacterized in accordance with Regulation
§1.401(k)–2(b)(3) are taken into account as Employee Contributions for the Plan
Year that includes the time at which the Excess Contribution is includible in
the gross income of the Employee under Regulation §1.401(k)–2(b)(3)(ii).

 

(c)          Matching Contributions That Are Included. A Matching Contribution
is used in determining a Participant’s Contribution Percentage Amount for a Plan
Year only if each of the following requirements is satisfied:

 

(1)          Matching Contribution Allocated Within the Plan Year. The Matching
Contribution is allocated to the Employee’s Matching Contribution Account under
the terms of the Plan as of an allocation date within that Plan Year.

 

(2)          Matching Contribution Relates to Deferrals or Employee
Contributions for the Plan Year. The Matching Contribution is made on account of
(or the Matching Contribution is allocated on the basis of) the Participant’s
Elective Deferrals or Employee Contributions for that Plan Year.

 

(3)          Matching Contribution Must Be Contributed within 12 Months. The
Matching Contribution is actually paid to the Trust no later than the end of the
12-month period immediately following the Plan Year that contains the allocation
date for the Matching Contribution.

 

(d)         Elective Deferrals May Be Included in the Contribution Percentage
Amounts. The Sponsoring Employer also may elect to use Elective Deferrals in the
Contribution Percentage Amounts so long as (a) the ADP Test is met before the
Elective Deferrals are used in the ACP Test, and (b) the ADP Test continues to
be met following the exclusion of the Elective Deferrals used to meet the ACP
Test, subject to the following rules:

 

(1)          Elective Deferrals in a Safe Harbor 401(k) Plan Cannot Be Used.
Elective Deferrals in a Safe Harbor 401(k) Plan described in Regulation
§1.401(k)–3 cannot be used as Contribution Percentage Amounts.

 

(2)          Plans Must Be Permitted to be Aggregated. The plan that provides
for Employee Contributions and/or Matching Contributions and the plan to which
the Elective Deferrals are made are plans that would be permitted to be
aggregated under Regulation §1.401(m)–1(b)(4).

 

(3)          Plan Year Change and Aggregation. If the Plan Year of the plan that
provides for Employee Contributions and/or Matching Contributions is changed to
satisfy the requirement under Regulation §1.410(b)–7(d)(5) that aggregated plans
have the same Plan Year, then Elective Deferrals may be taken into account in
the resulting short Plan Year, but only if such Elective Deferrals could have
been taken into account under an ADP Test for a plan with that same short Plan
Year.

 

(e)          Qualified Non-Elective Contributions that may be used as
Contribution Percentage Amounts. Qualified Non-Elective Contributions may be
taken into account in determining a Participant’s Contribution Percentage
Amounts for a Plan Year, but only to the extent that the Qualified Non-Elective
Contributions satisfy the following requirements:

 

(1)          Timing of Allocation. The Qualified Non-Elective Contribution is
allocated to the Participant’s Account as of a date within that Plan Year
(within the meaning of Regulation §1.401(k)–2(a)(4)(i)(A)). Consequently, under
the Prior Year Testing Method, in order to be used in calculating the
Contribution Percentage Amounts for a Participant who is a Non-Highly
Compensated Employees for the Applicable Plan Year (the Plan Year prior to the
Plan Year that is being tested), the Qualified Non-Elective Contribution must be
contributed no later than the end of the 12-month period following the
Applicable Year even though the Applicable Year is different than the Plan Year
that is being tested.

 

11

--------------------------------------------------------------------------------


 

Furthermore, under the Current Year Testing Method, in order to be taken into
account in calculating the Contribution Percentage Amounts for a Participant who
is a Non-Highly Compensated Employees for the Applicable Plan Year (the Plan
Year that is being tested), the Qualified Non-Elective Contribution must be
contributed no later than the end of the 12-month period following the Plan Year
that is being tested.

 

(2)      Requirement that Qualified Non-Elective Contributions Satisfy Code
§401(a)(4). The amount of Qualified Non-Elective Contributions satisfies the
requirements of Code §401(a)(4) and Regulation §1.401(a)(4)—1(b)(2). If the
Sponsoring Employer is applying the special rule for Employer-wide plans in
Regulation §1.414(r)—1(c)(2)(ii) with respect to the Plan, then the
determination of whether the Qualified Non-Elective Contributions satisfy the
requirements of Code §401(a)(4) must be made on an Employer-wide basis,
regardless of whether the plans to which the Qualified Non-Elective
Contributions are made are satisfying the requirements of Code §410(b) on an
Employer-wide basis. If the Sponsoring Employer is treated as operating
qualified separate lines of business and does not apply the special rule for
Employer-wide plans in Regulation §1.414(r)—1(c)(2)(ii) with respect to the
Plan, then the determination of whether the Qualified Non-Elective Contributions
satisfy the requirements of Code §401(a)(4) is not permitted to be made on an
Employer-wide basis regardless of whether the plans to which the Qualified
Non-Elective Contributions are made are satisfying the requirements of Code
§410(b) on an Employer-wide basis.

 

(3)          Aggregation Must Be Permitted. The plan that provides for Employee
Contributions and/or Matching Contributions and the plan to which the Qualified
Non-Elective Contributions are made, are plans that would be permitted to be
aggregated under Regulation §1.401(m)—1(b)(4). If the Plan Year of the plan that
provides for Employee Contributions and/or Matching Contributions is changed to
satisfy the requirement under Regulation §1.410(b)—7(d)(5) that aggregated plans
have the same Plan Year, then Qualified Non-Elective Contributions may be taken
into account in the resulting short Plan Year, but only if such Qualified
Non-Elective Contributions could have been taken into account under an ADP Test
for a plan with that same short Plan Year.

 

(4)          Limitation on Disproportionate QNECs. Qualified Non-Elective
Contributions cannot be taken into account for purposes of the Contribution
Percentage Amounts of a Plan Year for a Non-Highly Compensated Employee to the
extent that the QNECs exceed the product of (i) that Non-Highly Compensated
Employee’s Code §414(s) Compensation, multiplied by (i) the greater of (A) 5%
(or 10% of a Non-Highly Compensated Employee’s Code §414(s) Compensation with
respect to an Employer’s obligation to make Prevailing Wage Contributions to the
Plan), or (B) two times the Plan’s Representative Contribution Rate. Any
Qualified Non-Elective Contribution taken into account under an ADP Test under
Regulation §1.401(k)—2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(k)—2(a)(6)(iv)(B)), is not
permitted to be taken into account for purposes of the ACP Test (including the
determination of the Representative Contribution Rate for purposes of the ACP
Test).

 

(5)          Prohibition Against Double-Counting. Qualified Non-Elective
Contributions cannot be taken into account for purposes of the Contribution
Percentage Amounts to the extent such contributions are taken into account for
purposes of satisfying any other ACP Test, any ADP Test, or the requirements of
Regulation §1.401(k)—3, §1.401(m)—3 or §1.401(k)—4. Qualified Non-Elective
Contributions that are made pursuant to Regulation §1.401(k)—3(b) cannot be
taken into account under the ACP Test.

 

(6)          Switching the Testing Method. If this Plan switches from the
Current Year Testing Method to the Prior Year Testing Method pursuant to
Regulation §1.401(m)—2(c)(1), Qualified Non-Elective Contributions that are
taken into account under the Current Year Testing Method for a Plan Year may not
be taken into account under the Prior Year Testing Method for the next Plan
Year.

 

(f)            Qualified Matching Contributions Used to Satisfy ADP Test Are
Excluded. Qualified Matching Contributions that are taken into account for the
ADP Test of Code §401(k)(3) under Regulation §1.401(k)—2(a)(6) are not taken
into account in determining a Participant’s Contribution Percentage Amounts.

 

12

--------------------------------------------------------------------------------


 

(g)         Forfeited Matching Contributions Are Excluded. Contribution
Percentage Amounts will not include either the non-Vested portion of Matching
Contributions that are forfeited to correct Excess Aggregate Contributions, or
Matching Contributions (both the Vested and non-Vested portions) that are
forfeited because they relate to Excess Deferrals, Excess Contributions, or
Excess Aggregate Contributions.

 

(h)         Additional Employee Contributions or Matching Contributions of Code
§414(u) Are Excluded. Contribution Percentage Amounts will not include
additional Employee Contributions and Matching Contributions that are made by
reason of a Participant’s qualified military service under Code §414(u) for the
Plan Year for which the contributions are made, or for any other Plan Year.

 

1.45            Counting of Hours Method. The term “Counting of Hours Method”
means a method for crediting service for eligibility, for Vesting, for
determining a Participant’s allocation, and/or for applying the allocation
conditions as elected in the Adoption Agreement. Under the Counting of Hours
Method, an Employee is credited with the number of Hours of Service for which
the Employee is paid or entitled to payment (or such other circumstances for
which Hours of Service are credited), pursuant to the definition of Hour of
Service.

 

1.46            Current Year Testing Method. The term “Current Year Testing
Method” means the nondiscrimination testing method in which (a) for purposes of
the ADP Test, the ADP for Participants who are Highly Compensated Employees for
the Plan Year that is being tested is compared to the ADP for Participants who
are Non-Highly Compensated Employees for the Plan Year that is being tested; and
(b) for purposes of the ACP Test, the ACP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested is compared to the
ACP for Participants who are Non-Highly Compensated Employees for the Plan Year
that is being tested.

 

1.47            Deductible Employee Contribution. The term “Deductible Employee
Contribution” means a contribution that was made by a Participant to this Plan
or to a predecessor plan for any Plan Year beginning before January 1, 1987 and
which was tax deductible by the Participant at the time it was made.

 

1.48            Deductible Employee Contribution Account. The term “Deductible
Employee Contribution Account” means the account to which a Participant’s
Deductible Employee Contributions have been allocated.

 

1.49            Deemed Aggregated Allocation Groups. The term “Deemed Aggregated
Allocation Groups” means, for purposes of determining the limitation in the
number of Allocation Rates that are permitted when the Sponsoring Employer
elects in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective
Contributions using allocation groups, all of the separate allocation groups
that have the same Allocation Rate. No Employee can be assigned to more than one
Deemed Aggregated Allocation Group for a Plan Year.

 

1.50            Deemed Code §125 Compensation. The term “Deemed §125
Compensation” means an amount that is excludable from the gross income of the
Employee under Code §106 that is not available to the Employee in cash in lieu
of group health coverage under a Code §125 arrangement solely because that
Employee is not able to certify that he or she has other health coverage.
Amounts are Deemed Code §125 Compensation only if the Employer does not
otherwise request or collect information regarding the Employee’s other health
coverage as part of the enrollment process for the health plan.

 

1.51            Deemed IRA Contribution. The term “Deemed IRA Contribution”
means an Individual Retirement Account contribution made to this Plan, as
elected in the Adoption Agreement.

 

1.52            Deemed IRA Contribution Account. The term “Deemed IRA
Contribution Account” means the account to which a Participant’s Deemed IRA
Contributions are allocated.

 

1.53            Designated Beneficiary. The term “Designated Beneficiary” means,
for purposes of required minimum distributions under Section 5.9, the individual
who is designated as the Beneficiary pursuant to the provisions of the Plan and
is the Designated Beneficiary under Code §401(a)(9), the previously final
Regulation §1.401(a)(9)-1, Q&A-4, and the final Regulation §1.401(a)(9)-4.

 

1.54            Determination Date. The term “Determination Date” means, for any
Plan Year subsequent to the first Plan Year of the Plan, the last day of the
preceding Plan Year. For the first Plan Year of the Plan, the term
“Determination Date” means the last day of that first Plan Year.

 

13

--------------------------------------------------------------------------------


 

1.55            Disability. The term “Disability” means the following, as
elected by the Sponsoring Employer:

 

(a)          Definition. The term “Disability” means a physical or mental
impairment arising after an Employee has become a Participant which, as elected
in the Adoption Agreement, either (1) in the opinion of a physician acceptable
to the Administrator, totally and permanently prevents the Participant from
engaging in any occupation for pay or profit; (2) in the opinion of a physician
acceptable to the Administrator, totally and permanently prevents the
Participant from performing his or her customary and usual duties for the
Employer; (3) in the opinion of the Social Security Administration, qualifies
the Participant for disability benefits under the Social Security Act in effect
on the date that the Participant suffers the mental or physical impairment; or
(4) in the opinion of the insurance company, qualifies the Participant for
benefits under an Employer-sponsored long-term disability plan which is
administered by an independent third party. With regard go clause (1) and clause
(2) above, if a difference of opinion arises between the Participant and the
Administrator as to whether the Participant has suffered a Disability, it will
be settled by a majority decision of three physicians, one to be appointed by
the Administrator, one to be appointed by the Participant, and the third to be
appointed by the two physicians first appointed herein.

 

(b)         Definition of Disability If No Long-Term Disability Plan In Place
and/or In Force. If the definition (or one of the definitions) of Disability as
elected by the Sponsoring Employer is the one in paragraph (a)(4) above (a
mental or physical impairment which, in the opinion of the insurance company,
qualifies the Participant for benefits under an Employer-sponsored long-term
disability plan which is administered by an independent third party) and there
is not an Employer-sponsored long-term disability plan in place and/or in force
at any point while the election of this definition of Disability is in effect,
then this definition of Disability will be replaced by the provisions of
paragraph (a)(3) above (a mental or physical impairment which, in the opinion of
the Social Security Administration, qualifies the Participant for disability
benefits under the Social Security Act in effect on the date that the
Participant suffers the mental or physical impairment) during the time that an
Employer-sponsored long-term disability plan is not in place and/or in force.

 

(c)          Exceptions. Notwithstanding the foregoing to the contrary, the term
“Disability” will not include any physical or mental impairment that is the
result of any of the following exceptions, if elected in the Adoption Agreement:
(1) the excessive use of drugs, intoxicants, or other substances; (2) an
intentionally self-inflicted injury or sickness; or (3) an injury suffered as a
result of an unlawful or criminal act by the Participant.

 

1.56            Distribution Calendar Year. The term “Distribution Calendar
Year” means, for purposes of required minimum distributions under Section 5.9, a
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first Distribution Calendar Year
is the calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date. If a Participant elects the Life
Expectancy method, then for distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 5.9(b)(2)(B). The required
minimum distribution for the Participant’s first Distribution Calendar Year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.

 

1.57            Domestic Partner. The term “Domestic Partner” means the
individual who is recognized to be the domestic partner of the Participant
through policies and procedures that are established by the Sponsoring Employer
and that may reflect the law of a State or a Commonwealth (or a political
subdivision of a State or a Commonwealth).

 

1.58            Early Retirement Age. The term “Early Retirement Age” means the
Early Retirement Age, if any, as elected by the Sponsoring Employer in the
Adoption Agreement.

 

1.59            Early Retirement Date. The term “Early Retirement Date” means
the Early Retirement Date, if any, as elected by the Sponsoring Employer in the
Adoption Agreement.

 

1.60            Earned Income. The term “Earned Income” means the net earnings
from self-employment in the trade or business with respect to which the Plan is
established, for which personal services of the individual are a material
income-producing factor. Net earnings will be determined without regard to items
not included in gross income and the deductions allocable thereto. Net earnings
will be reduced by deductible contributions by the Employer to a qualified
retirement plan. Net earnings will be determined with regard to the deduction
allowed to the Employer by Code §164(f) for taxable years beginning after
December 31, 1989.

 

14

--------------------------------------------------------------------------------


 

1.61            Elapsed Time Method. The term “Elapsed Time Method” means a
method for crediting service for eligibility, for Vesting, for determining a
Participant’s allocation, and/or for applying the allocation conditions as
elected in the Adoption Agreement, pursuant to the definition of Period of
Service.

 

1.62            Elective Deferral. The term “Elective Deferral” means Employer
contributions made to the Plan at the election of the Participant in lieu of
cash Compensation, and will include contributions made pursuant to a salary
deferral agreement or other deferral mechanism. In any taxable year, a
Participant’s Elective Deferral is the sum of all Employer contributions made on
behalf of such Participant pursuant to an election to defer under (a) any
qualified cash or deferred arrangement under Code §401(k); (b) any salary
reduction simplified employee pension described in Code §408(k)(6); (c) any
SIMPLE IRA Plan described in Code §408(p); (d) any plan under Code §501(c)(18);
and (e) any Employer contributions made on the behalf of a Participant for the
purchase of an annuity contract under Code §403(b) pursuant to a Salary Deferral
Agreement. For years beginning after 2005, the term “Elective Deferral” includes
Pre-Tax Elective Deferrals and Roth Elective Deferrals. An Elective Deferral
must relate to Compensation that either (a) would have been received by the
Employee in the Plan Year but for the Employee’s election to defer; or (b) if
elected by the Sponsoring Employer for purposes of the ADP Test, is attributable
to services performed by the Employee in the Plan Year and, but for the
Employee’s election to defer, would have been received by the Employee within 2½
months after the close of the Plan Year. If elected by the Sponsoring Employer
for purposes of the ADP Test, then this Plan will provide for Elective Deferrals
that relate to Compensation that would have been received after the close of a
Plan Year to be considered for such prior Plan Year rather than the Plan Year in
which the Compensation would have been received.

 

1.63            Eligibility Computation Period. The term “Eligibility
Computation Period” means a period of twelve (12) consecutive months, which is
used for purposes of eligibility to participate in the Plan (or a component of
the Plan). An Employee’s initial Eligibility Computation Period will begin on
his or her Employment Commencement Date. As elected in the Adoption Agreement,
either (a) each subsequent Eligibility Computation Period will begin on each
anniversary of the Employee’s Employment Commencement Date; or (b) the second
Eligibility Computation Period will begin on the first day of the Plan Year
which begins prior to the first anniversary of the Employee’s Employment
Commencement Date (regardless of whether the Employee is credited with a
specific number of Hours of Service during the initial Eligibility Computation
Period) and each subsequent Eligibility Computation Period will consist of each
subsequent Plan Year.

 

1.64            Eligible Employee. The term “Eligible Employee” means any
Employee who is a member of an eligible class of Employees and who is not
excluded from participating in the Plan (or a component of the Plan), as elected
by the Sponsoring Employer in the Adoption Agreement. In addition, if the Plan
utilizes the failsafe allocation provisions of Section 3.15, then the term “
Eligible Employee” means any Employee who receives a failsafe allocation, even
if such Employee was previously excluded from participating in the Plan (or a
component of the Plan). Furthermore, the Sponsoring Employer may elect at any
time to reclassify any Employee that had been excluded from participating in the
Plan (or a component of the Plan) to be an Eligible Employee through a Plan
amendment that is retroactively applied for one or more prior Plan Years because
the Plan (or a component of the Plan) failed to satisfy for such Plan Year one
of the tests set forth in Code §410(b)(1)(A), (B) or (C), or for any other
reason required to maintain the tax exempt status of the Plan.

 

1.65            Employee. The term “Employee” means (a) any person who is
reported on the payroll records of the Employer as an employee and who is deemed
by the Employer to be a common law employee; (b) any person who is reported on
the payroll records of an Affiliated Employer as an employee and who is deemed
by the Affiliated Employer to be a common law employee (even if the Affiliated
Employer is not an Adopting Employer), except for purposes of determining
eligibility to participate in the Plan if the Sponsoring Employer utilizes a
Non-Standardized Adoption Agreement; (c) any Self-Employed Individual who
derives Earned Income from the Employer; and (d) any person who is considered a
Leased Employee but who (1) is not covered by a plan described in Code
§414(n)(5), or (2) is covered by a plan described in Code §414(n)(5) but Leased
Employees constitute more than 20% of the Employer’s non-highly compensated
workforce. However, the term “Employee” will not include an Independent
Contractor. If an Independent Contractor is later determined by the Employer, a
court, or governmental agency to be an Employee or to have been an Employee of
the Employer or an Affiliated Employer, and so long as such individual is an
Eligible Employee, then such individual will only be eligible to participate in
the Plan in accordance with the requirements of the Employee Plans Compliance
Resolution System (EPCRS) under Revenue Procedure 2006-27 and subsequent
guidance.

 

15

--------------------------------------------------------------------------------


 

1.66            Employee Contribution. The term “Employee Contribution” means
any contribution made to the Plan by or on behalf of a Participant that is
included in the Participant’s gross income in the year in which the contribution
is made (other than Roth Elective Deferrals) and that is maintained under a
separate account to which earnings and losses are allocated. Employee
Contributions include Voluntary Employee Contributions and Mandatory Employee
Contributions.

 

1.67            Employer. The term “Employer” means the Sponsoring Employer and
any Adopting Employer.

 

1.68            Employment Commencement Date. The term “Employment Commencement
Date” means the first day that an Employee is credited with an Hour of Service
for an Employer or an Affiliated Employer.

 

1.69            Equivalent Accrual Rate. The term “Equivalent Accrual Rate”
means the annual benefit that is the result of normalizing the increase in the
Participant’s Account balance during the measurement period, divided by the
number of years in which the Participant benefited under the Plan during the
measurement period, and expressed either as a dollar amount or as a percentage
of the Participant’s average annual Code §414(s) Compensation. A measurement
period that includes future years may not be used. For purposes of determining
an Equivalent Accrual Rate, the following rules apply:

 

(a)          Determination of Account Balance. The increase in the Participant’s
Account balance during the measurement period taken into account does not
include income, expenses, gains, or losses allocated during the measurement
period that are attributable to the Participant’s Account balance as of the
beginning of the measurement period, but does include any additional amounts
that would have been included in the increase in the Participant’s Account
balance but for the fact that the additional amounts were previously distributed
(including a reasonable adjustment for interest). If the measurement period is
the current Plan Year, the Sponsoring Employer may also elect to disregard the
income, expenses, gains, and losses allocated during the current Plan Year that
are attributable to the increase in the Participant’s Account balance since the
beginning of the Plan Year, and thus determine the increase in Participant’s
Account balance during the Plan Year taking into account only allocations
described in Regulation §1.401(a)(4)-2(c)(2)(ii). In addition, the Sponsoring
Employer may disregard distributions to a Non-Highly Compensated Employee as
well as distributions to any Employee in Plan Years beginning before a selected
date no later than January 1, 1986.

 

(b)         Normalization. The Participant’s Account balance determined under
paragraph (a) is normalized into a single-sum benefit that is immediately and
unconditionally payable to the Employee. A standard interest rate, and a
straight life annuity factor that is based on the same or a different standard
interest rate and on a standard mortality table, must be used in normalizing
this benefit. In addition, no mortality may be assumed prior to the Employee’s
testing age.

 

(c)          Options. Any of the optional rules in Regulation
§1.401(a)(4)-3(d)(3) (e.g., imputation of permitted disparity) may be applied in
determining an Employee’s Equivalent Accrual Rate by substituting the Employee’s
Equivalent Accrual Rate (determined without regard to this option) for the
Employee’s Normal Accrual Rate where appropriate. For this purpose, however, the
last sentence of the fresh-start alternative in Regulation
§1.401(a)(4)-3(d)(3)(iii)(A) (dealing with Compensation adjustments to the
frozen accrued benefit) is not applicable. No other options are available in
determining an Employee’s Equivalent Accrual Rate except those (e.g., selection
of alternative measurement periods) specifically provided in this definition.
None of the optional special rules in Regulation §1.401(a)(4)-3(f) (e.g.,
determination of benefits on other than a Plan Year basis under Regulation
§1.401(a)(4)-3(f)(6)) is available.

 

(d)         Consistency Rule. Equivalent Accrual Rates must be determined in a
consistent manner for all Employees for the Plan Year. The same measurement
periods and standard interest rates must be used, and any available options must
be applied consistently if at all.

 

1.70            ERISA. The term “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, the Department of Labor Regulations, and
Advisory Opinions and other rulings promulgated by the Department of Labor (or
any agency thereunder). All citations to sections of ERISA and the Department of
Labor Regulations are to such sections as they may from time to time be amended
or renumbered.

 

16

--------------------------------------------------------------------------------


 

1.71            Excess Annual Additions. The term “Excess Annual Additions”
means an amount of Annual Additions credited to a Participant’s Account that
exceeds the maximum Annual Additions limitation set forth in Section 6.1 for any
Limitation Year. If Excess Annual Additions are treated according to
Section 6.4, then such Excess Annual Additions will not be deemed Annual
Additions.

 

1.72            Excess Aggregate Contributions. The term “Excess Aggregate
Contributions” means, with respect to any Plan Year, the excess of (a) the
aggregate Contribution Percentage Amounts used in computing the numerator of the
Contribution Percentage actually made on behalf of Participants who are Highly
Compensated Employees for such Plan Year, over (b) the maximum Contribution
Percentage Amounts permitted by the ACP Test (determined by hypothetically
reducing Contribution Percentage Amounts made on behalf of Participants who are
Highly Compensated Employees in order of their Contribution Percentages
beginning with the highest of such Contribution Percentages). Such determination
will be made after first determining Excess Elective Deferrals and then
determining Excess Contributions.

 

1.73            Excess Compensation. The term “Excess Compensation” means the
amount of a Benefiting Participant’s Compensation in excess of (a) the Taxable
Wage Base in effect on the first day of the Plan Year, (b) a percentage (that is
less than 100% percent) of the Taxable Wage Base in effect on the first day of
the Plan Year, or (c) a stated dollar amount that is less than the Taxable Wage
Base in effect on the first day of the Plan Year, as elected in the Adoption
Agreement.

 

1.74            Excess Contributions. The term “Excess Contributions” means,
with respect to any Plan Year, the excess of (a) the aggregate amount of
Employer contributions actually taken into account in computing the Actual
Deferral Percentage of HCEs for such Plan Year, over (b) the maximum amount of
such contributions permitted by the ADP Test (determined by hypothetically
reducing contributions made on behalf of HCEs in the order of their Actual
Deferral Percentages, beginning with the highest of such percentages).

 

1.75            Excess Elective Deferrals. The term “Excess Elective Deferrals”
means those Elective Deferrals of a Participant that either (a) are made during
the Participant’s taxable year and exceed the dollar limitation under Code
§402(g) (including, if applicable, the Catch-up Contribution Limit as defined in
Code §414(v)) for such taxable year; or (b) are made during a calendar year and
exceed the dollar limitation under Code §402(g) (including, if applicable, the
Catch-Up Contribution Limit as defined in Code §414(v)) for the Participant’s
taxable year beginning in such calendar year, counting only Elective Deferrals
made under this Plan and any other plan, contract or arrangement maintained by
the Sponsoring Employer.

 

1.76            401(k) Plan. The term “401(k) Plan” means a plan which permits
the plan’s participants to have Elective Deferrals made on their behalf to the
plan.

 

1.77            401(m) Plan. The term “401(m) Plan” means a plan which permits
or requires the plan’s participants to make Employee Contributions to the plan,
and/or which allocates Matching Contributions to participants in the plan.

 

1.78            Fiscal Year. The term “Fiscal Year” means either (a) the
Sponsoring Employer’s 12 consecutive month accounting year beginning and ending
on the dates indicated in Adoption Agreement, or (b) the Sponsoring Employer’s
52-53 week accounting year that either begins or ends on the date indicated in
Adoption Agreement (unless there is a short Fiscal Year as elected in the
Adoption Agreement). If the Fiscal Year is changed, a short Fiscal Year is
established beginning the day after the last day of the Fiscal Year in effect
before this change and ending on the last day of the new Fiscal Year.

 

1.79            Forfeiture. The term “Forfeiture” means generally the amount by
which a Participant’s Account balance attributable to Employer contributions
exceeds his or her Vested Interest in the Participant’s Account balance
attributable to Employer contributions upon the date the Sponsoring Employer
elects in the Adoption Agreement. Furthermore, the term “Forfeiture” means the
non-Vested portion of Matching Contributions that are removed from a
Participant’s Account to correct Excess Aggregate Contributions, and Matching
Contributions (both the Vested and non-Vested portions) removed from a
Participant’s Account because such Matching Contributions relate to Excess
Deferrals, Excess Contributions, or Excess Aggregate Contributions. Lastly, the
term “Forfeiture” means any amount that is removed from a Participant’s Account
pursuant to any Employee Plans Compliance Resolution System (EPCRS) program or
any other correction guidance that is issued by the Internal Revenue Service. No
Forfeitures will occur solely because (a) a Participant withdrawals Employee
Contributions from the Plan; (b) a Participant withdrawals Elective Deferrals
from the Plan; or (c) a Participant transfers employment from the Sponsoring
Employer to an Affiliated Employer or Adopting Employer (or vice versa).

 

17

--------------------------------------------------------------------------------


 

1.80            Forfeiture Account. The term “Forfeiture Account” means the
notational bookkeeping account into which all Forfeitures are placed pending
allocation (or other use) pursuant to Section 3.13(b).

 

1.81            Form W-2 Compensation. The term “Form W-2 Compensation” means
wages within the meaning of Code §3401(a) and all other payments of compensation
to an Employee by the Employer (in the course of the Employer’s trade or
business) which is actually paid or made available and is included in the
Employee’s gross income for which the Employer is required to furnish the
Employee a Form W-2 under Code §6041(d), §6051(a)(3) and §6052. Form W-2
Compensation must be determined without regard to any rules under Code
§3401(a) that limit remuneration included in wages based on the nature or
location of the employment or services performed (such as the exception for
agricultural labor in Code §3401(a)(2)).

 

1.82            Gradually Increasing Age or Service Schedule. The term
“Gradually Increasing Age or Service Schedule” means, for Plan Years beginning
on or after January 1, 2002, that the allocation formula for all Participants
under the Plan provides for a single schedule of Allocation Rates under which:

 

(a)          Series of Bands. The schedule defines a series of bands based on
Age, Years of Service (or Periods of Service), or the number of points
representing the sum of Age and Years of Service (or Periods of Service) with
respect to age and service points, under which the same Allocation Rate applies
to all employees whose Age, Years of Service (or Periods of Service), or Age and
service points are within each band; and

 

(b)         Smoothly Increasing at Regular Intervals. The Allocation Rates under
the schedule increase smoothly at regular intervals, within the following
meanings:

 

(1)          Smoothly Increasing Schedule of Allocation Rates. A schedule of
Allocation Rates increases smoothly if the Allocation Rate for each band within
the schedule is greater than the Allocation Rate for the immediately preceding
band (i.e., the band with the next lower number of years of Age, Years of
Service (or Periods of Service), or Age and service points) by no more than 5
percentage (5%). However, a schedule of Allocation Rates will not be treated as
increasing smoothly if the ratio of the allocation rate for any band to the rate
for the immediately preceding band is more than 2.0 or if it exceeds the ratio
of Allocation Rates between the two immediately preceding bands.

 

(2)          Regular Intervals. A schedule of Allocation Rates has regular
intervals of Age, Years of Service (or Periods of Service), or Age and service
points, if each band, other than the band associated with the highest Age, Years
of Service (or Periods of Service), or Age and service points, is the same
length. For this purpose, if the schedule is based on Age, the first band is
deemed to be of the same length as the other bands if it ends at or before age
25. If the first age band ends after Age 25, then, in determining whether the
length of the first band is the same as the length of other bands, the starting
age for the first age band is permitted to be treated as Age 25 or any Age
earlier than 25. For a schedule of allocation rates based on Age and service
points, the rules of the preceding two sentences are applied by substituting 25
Age and service points for age 25. For a schedule of allocation rates based on
service, the starting service for the first service band is permitted to be
treated as one Year of Service (or Period of Service) or any lesser amount of
service.

 

(c)          Minimum Allocation Rates Permitted. A schedule of Allocation Rates
under the Plan is considered to increase smoothly at regular intervals if a
minimum uniform Allocation Rate is provided for all Participants or the Top
Heavy Minimum Allocation described in Code §416(c)(2) is provided for all
Non-Key Employees (either because the Plan is Top Heavy or without regard to
whether the Plan is Top Heavy) if the schedule satisfies one of the following
conditions:

 

(1)          Hypothetical Schedule. The Allocation Rates under the Plan that are
greater than the minimum Allocation Rate can be included in a hypothetical
schedule of Allocation Rates that increases smoothly at regular intervals, where
the hypothetical schedule has a lowest allocation rate no lower than 1% of Code
§414(s) Compensation; or

 

18

--------------------------------------------------------------------------------


 

(2)          Schedule of Allocation Rates based on Age. If the Plan is using a
schedule of Allocation Rates based on Age, for each Age band in the schedule
that provides an Allocation Rate greater than the minimum Allocation Rate, then
there could be a Participant in that Age band with an Equivalent Accrual Rate
that is less than or equal to the Equivalent Accrual Rate that would apply to a
Participant whose Age is the highest Age for which the Allocation Rate equals
the minimum Allocation Rate.

 

1.83            HCE. The term “HCE” means a Highly Compensated Employee.

 

1.84            Highly Compensated Employee. The term “Highly Compensated
Employee” means any Employee who (a) was a 5% owner as defined in Code
§416(i)(1)(B)(i) at any time during the Plan Year or during the look-back year.
In determining whether an Employee is a Highly Compensated Employee based on his
or her status as a 5% owner, the look-back year will be the 12-month period
immediately preceding the Plan Year for which the determination is being made;
or (b) for the look-back year, had Code §415(c)(3) Compensation in excess of
$80,000 as adjusted  under Code §415(d) (except that the base period will be the
calendar quarter ending September 30, 1996). In determining if an Employee is a
Highly Compensated Employee based on Code §415(c)(3) Compensation, the look-back
year will be the 12-month period immediately preceding the Plan Year for which
the determination is being made, unless the Sponsoring Employer elects in the
Adoption Agreement for any Plan Year that the look-back year will be the
calendar year beginning with or within the look-back year; and the top paid
group election set forth in Code §414(q)(3) will not be applied to this Plan
unless otherwise elected for any Plan Year by the Sponsoring Employer in the
Adoption Agreement. In determining if an individual is a highly compensated
former Employee, the rules for determining which Employees are Highly
Compensated Employees for the Plan Year for which the determination is being
made (in accordance with Temporary Regulation §1.414(q)-1T, A-4 and Notice
97-45) will be applied. If the Employer maintains more than one qualified
retirement plan, the terms of this Section will be applied in a uniform,
consistent manner to all such plans.

 

1.85            Hour of Service. The term “Hour of Service” means, with respect
to any Plan provision in which Service is determined by the Elapsed Time Method,
each hour for which an Employee is paid, or is entitled to payment, by the
Employer or an Affiliated Employer for the performance of duties. With respect
to any Plan provision in which Service is determined by the Counting of Hours
Method, the term “Hour of Service” means the following:

 

(a)          Determination of Hours. The term “Hour of Service” means (1) each
hour for which an Employee is paid, or entitled to payment, for the performance
of duties for the Employer or an Affiliated Employer, which will be credited to
the Employee for the computation period in which the duties are performed;
(2) each hour for which an Employee is paid, or entitled to payment, by the
Employer or an Affiliated Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence, except that
no more than 501 Hours of Service will be credited under this clause (2) for any
single continuous period (regardless of whether such period occurs in a single
computation period); and (3) each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer or an
Affiliated Employer, except that the same Hours of Service will not be credited
both under clause (1) or clause (2), as the case may be, and under this clause
(3), and these Hours of Service will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.
Hours of Service under this paragraph will be calculated and credited pursuant
to Department of Labor Regulation §2530.200b-2, which is incorporated herein by
reference. Furthermore, Hours of Service will be credited for any individual who
is considered to be an Employee under Code §414(n) for purposes of this Plan.

 

(b)         Maternity/Paternity Leave. Solely for purposes of determining
whether a Break in Service has occurred in a computation period for purposes of
an Employee’s eligibility for Plan participation, Vesting, and benefit
accrual/allocation, an individual on Maternity or Paternity Leave will receive
credit for up to 501 Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence. The
Hours of Service credited for a Maternity or Paternity Leave will be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a Break in Service in that computation period, or in all other cases,
in the following computation period.

 

(c)          Use of Equivalencies. Notwithstanding paragraph (a), the
Administrator may elect for all Employees or for one or more different
classifications of Employees (provided such classifications are reasonable, are
consistently applied, and are nondiscriminatory) to apply one or more of the
following equivalency methods in determining an Employee’s Hours of

 

19

--------------------------------------------------------------------------------


 

Service. Under such equivalency methods, an Employee will be credited with
(1) 190 Hours of Service for each month that he or she would credited with at
least one Hour of Service during that month; (2) 95 Hours of Service for each
semi-monthly period that he or she would credited with at least one Hour of
Service during that semi-monthly period; (3) 45 Hours of Service for each week
that he or she would credited with at least one Hour of Service during that
week; and/or (4) 10 Hours of Service for each day that he or she would credited
with at least one Hour of Service during that day.

 

1.86            Hypothetical Entry Date. The term “Hypothetical Entry Date”
means, with respect to a Plan (or a component of a Plan) that provides that
Otherwise Excludable Participants are eligible to participate in the Plan (or
component of the Plan), the date that an Otherwise Excludable Participant would
hypothetically enter the Plan (or component of the Plan) and would no longer be
considered an Otherwise Excludable Participant had the Plan (or component of the
Plan) utilized the statutory minimum age and service requirements under Code
§410(a)(1)(A) as the eligibility requirements for the Plan (or component of the
Plan), as elected in the Adoption Agreement.

 

1.87            Immediately Distributable. The term “Immediately Distributable”
means any part of the Participant’s benefit that could be distributed to the
Participant (or the Participant’s surviving Spouse) before the Participant
reaches (or would have reached if not deceased) the later of his or her Normal
Retirement Age or Age 62.

 

1.88            Independent Contractor. The term “Independent Contractor” means
an individual who is not reported on the payroll records of the Employer or an
Affiliated Employer as a common law employee. The determination of whether an
individual is an Independent Contractor will be based upon the facts and
circumstances and upon the guidance of Revenue Ruling 87-41.

 

1.89            Key Employee. The term “Key Employee” means, in determining
whether the Plan is Top Heavy for Plan Years beginning on or after January 1,
2002, any Employee, former Employee or deceased Employee who at any time during
the Plan Year that includes the Determination Date is (a) an officer of the
Employer having annual Code §415(c)(3) Compensation greater than $130,000 (as
adjusted under Code §416(i)(1)(A) for Plan Years beginning after December 31,
2002); (b) a 5% owner as defined in Code §416(i)(1)(B)(i); or (c) a 1% owner as
defined in Code §416(i)(1)(B)(ii) whose annual Code §415(c)(3) Compensation is
more than $150,000. The determination of who is a Key Employee will be made in
accordance with Code §416(i)(1), the applicable Regulations, and other guidance
issued thereunder. With respect to Employees who are treated as Key Employees by
reason of being officers pursuant to clause (a), the following rules apply:

 

(a)          Definition of Officer. The term “officer” means generally an
administrative executive who is in regular and continued service (a continuity
of service), and excludes an individual who is employed for a special and single
transaction. Whether an individual is an officer will be determined upon the
basis of all the facts and circumstances, including the source of the
individual’s authority, the term for which the individual is elected or
appointed, and the nature and extent of the individual’s duties. An Employee who
merely has the title of an officer but not the authority of an officer is not an
officer for purposes of determining whether the Employee is a Key Employee.
Similarly, an Employee who does not have the title of an officer but has the
authority of an officer is an officer for purposes of determining whether the
Employee is a Key Employee.

 

(b)         Number of Officers Taken Into Account. There is no minimum number of
officers that must be taken into account. After aggregating all Employees
(including Leased Employees) of the Sponsoring Employer and Affiliated
Employers, there is a maximum limit to the number of officers that are to be
taken into account as officers for the entire group consisting of the Sponsoring
Employer and Affiliated Employers. The number of Employees that the Sponsoring
Employer and Affiliated Employers has for the Plan Year containing the
Determination Date is the greatest number of Employees the Sponsoring Employer
and Affiliated Employers had during that Plan Year, and Employees include only
those individuals who perform services for the Sponsoring Employer and
Affiliated Employers during that Plan Year. However, in determining the number
of officers taken into account, Employees described in Code §414(q)(5) will be
excluded. If the number of Employees (including part-time Employees) of the
Sponsoring Employer and Affiliated Employers is less than or equal to 30
Employees, then no more than 3 Employees will be treated as Key Employees for
the Plan Year containing the Determination Date by reason of being officers. If
the number of Employees of the Sponsoring Employer and Affiliated Employers is
greater than 30 but less than or equal to 500, then no more than 10% of the
number of Employees will be treated as Key Employees by reason of being
officers. If 10% of the number of Employees is not an integer, then the maximum
number of individuals to be treated as Key Employees by reason of being officers
will be increased to the next integer. If the number of Employees of the
Sponsoring Employer and Affiliated Employers exceeds 500, then no more than 50
Employees will be treated as Key Employees for the Plan Year containing the
Determination Date by reason of being

 

20

--------------------------------------------------------------------------------


 

officers. This limited number of officers is comprised of the individual
officers, selected from the group of all individuals who are officers in the
Plan Year containing the Determination Date, who have annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date
greater than $130,000 (as adjusted under Code §416(i)(1) for Plan Years
beginning after December 31, 2002), and who had the largest annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date.

 

1.90            Leased Employee. The term “Leased Employee” means any person
(other than an Employee of the recipient-Employer) who pursuant to an agreement
between the recipient-Employer and other person (known as the “Leasing
Organization”) has performed services for the recipient-Employer (or for the
recipient-Employer and related persons determined in accordance with Code
§414(n)(6)) on a substantially full time basis for a period of at least one
year, and such services are performed under primary direction or control by the
recipient-Employer. Contributions or benefits provided to a Leased Employee by
the Leasing Organization which are attributable to services performed for the
recipient-Employer will be treated as provided by the recipient-Employer. A
Leased Employee will not be considered an Employee of the recipient-Employer if
(a) such Leased Employee is covered by a money purchase plan providing (1) a
non-integrated Employer contribution rate of at least 10% of the Leased
Employee’s Code §415(c)(3) Compensation; (2) immediate participation in such
plan; and (3) full and immediate vesting; and (b) Leased Employees do not
constitute more than 20% of the recipient-Employer’s non-highly compensated work
force.

 

1.91            Life Expectancy. The term “Life Expectancy” means, for purposes
of required minimum distributions under Section 5.9, life expectancy as computed
by use of the Single Life Table in Regulation §1.401(a)(9)-9, Q&A 1.

 

1.92            Limitation Year. The term “Limitation Year” means the
12-consecutive month period elected in the Adoption Agreement. If the Limitation
Year is amended to a different 12-consecutive month period, then the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made.

 

1.93            Mandatory Employee Contribution. The term “Mandatory Employee
Contribution” means an Employee Contribution that equals the specified
percentage of a Participant’s Compensation which the Participant must contribute
to the Plan in order to receive an allocation of Employer contributions and
Forfeitures for the Allocation Period.

 

1.94            Mandatory Employee Contribution Account. The term “Mandatory
Employee Contribution Account” means the account to which a Participant’s
Mandatory Employee Contribution” are allocated.

 

1.95            Matching Contribution. The term “Matching Contribution” means
either (a) an ADP Safe Harbor Matching Contribution, (b) an ACP Safe Harbor
Matching Contribution, (c) a Qualified Matching Contribution, or (d) a Non-Safe
Harbor Matching Contribution, depending on the context in which the term is used
in either the Basic Plan or in the Adoption Agreement.

 

1.96            Matching Contribution Account. The term “Matching Contribution
Account” means the sub-account to which a Participant’s Matching Contributions
are allocated.

 

1.97            Matching Rate. The term “Matching Rate” means:

 

(a)          Matching Contributions With Respect to Elective Deferrals. If the
Plan provides a Matching Contribution with respect to a Participant’s Elective
Deferrals (but not Employee Contributions), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant’s
Elective Deferrals for the Plan Year. If the Matching Rate is not the same for
all levels of Elective Deferrals for a Participant, the Participant’s Matching
Rate is determined by assuming that a Participant’s Elective Deferrals are equal
to 6% of such Participant’s Code §414(s) Compensation.

 

(b)         Matching Contributions With Respect to Elective Deferrals and
Employee Contributions. If the Plan provides a Matching Contribution with
respect to a Participant’s Employee Contributions and Elective Deferrals, then
generally the Non-Safe Harbor Matching Contributions made for a Participant
divided by the sum of the Participant’s Employee Contributions and Elective
Deferrals for the Plan Year. If the Matching Rate is not the same for all levels
of Employee Contributions and Elective Deferrals for a Participant, the
Participant’s Matching Rate is determined by assuming that the sum of a
Participant’s Employee Contributions and Elective Deferrals is equal to 6% of
the Participant’s Code §414(s) Compensation.

 

21

--------------------------------------------------------------------------------


 

(c)   Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant’s Employee
Contributions (but not Elective Deferrals), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant’s
Employee Contributions for the Plan Year. If the Matching Rate is not the same
for all levels of Employee Contributions for a Participant, the Participant’s
Matching Rate is determined by assuming that a Participant’s Employee
Contributions are equal to 6% of such Participant’s Code §414(s) Compensation.

 

1.98   Maternity or Paternity Leave. The term “Maternity or Paternity Leave”
means an Employee’s absence from work because of (a) the Employee’s pregnancy;
(b) the birth of the Employee’s child; (c) the placement of a child with the
Employee in connection with the adoption of such child by the Employee; or
(d) the need to care for such child for a period beginning immediately following
the child’s birth or placement as set forth above.

 

1.99   Maximum Excess Percentage. The term “Maximum Excess Percentage” means the
percentage derived by dividing the Employer’s contribution by the sum of the
total Compensation of all Benefiting Participants plus the total Excess
Compensation of all Benefiting Participants.

 

1.100 Minimum Aggregate Allocation Gateway. The term “Minimum Aggregate
Allocation Gateway” means, for Plan Years beginning on or after January 1, 2002,
in the case where this Plan (or any other defined contribution plan that is
aggregated with this Plan) is aggregated with any defined benefit plan for
purposes of applying the general test for non-discrimination based upon
Equivalent Accrual Rates for the defined contribution plan(s), a minimum
Aggregate Normal Allocation Rate that must be provided to each Non-Highly
Compensated Employee. Notwithstanding the above, in determining the Benefiting
Participants for purposes of the Minimum Aggregate Allocation Gateway, the
permissive disaggregation rules under Regulation §1.410(b)-6(b)(3)(ii) and
§1.410(b)-7(c)(3) will be applied. The Minimum Aggregate Allocation Gateway is
subject to the following rules:

 

(a)   Minimum Aggregate Allocation Gateway Amount. The amount of the Minimum
Aggregate Allocation Gateway is equal to the lesser of :

 

(1)       7.5% of Code §415(c)(3) Compensation; or

 

(2)       An Aggregate Normal Allocation Rate based upon the following formulae:

 

(A)      One-Third Formula. If the Aggregate Normal Allocation Rate of the HCE
with the highest aggregate allocation rate is less than 15%, then the Aggregate
Normal Allocation Rate for each NHCE must be at least one-third (1/3) of the
Aggregate Normal Allocation Rate of the HCE with the highest Aggregate Normal
Allocation Rate;

 

(B)       5% Formula. If the Aggregate Normal Allocation Rate of the HCE with
the highest Aggregate Normal Allocation Rate is between 15% and 25%, then the
Aggregate Normal Allocation Rate for each NHCE must be at least 5% of Code
§415(c)(3) Compensation; or

 

(C)       5% Plus Formula. If the Aggregate Normal Allocation Rate of the HCE
with the highest Aggregate Normal Allocation Rate exceeds 25%, then the
Aggregate Normal Allocation Rate for each NHCE must be at least 5% plus one
percentage point for each five percentage point increment (or portion thereof)
by which the Aggregate Normal Allocation Rate of the HCE with the highest
Aggregate Normal Allocation Rate exceeds 25% (e.g., if the Aggregate Normal
Allocation Rate of the HCE with the highest Aggregate Normal Allocation Rate
exceeds 25% but not 30%, then the Aggregate Normal Allocation Rate for each NHCE
must be at least 6%; if the Aggregate Normal Allocation Rate of the HCE with the
highest Aggregate Normal Allocation Rate exceeds 30% but not 35%, then the
Aggregate Normal Allocation Rate for each NHCE must be at least 7%).

 

(b)   Averaging of Equivalent Allocation Rates for NHCEs. For purposes of this
definition, the Plan is permitted to treat each Non-Highly Compensated Employee
who benefits under the defined benefit plan as having an equivalent normal
allocation rate equal to the average of the equivalent normal allocation rates
under the defined benefit plan for all Non-Highly Compensated Employees
benefiting under that plan.

 

22

--------------------------------------------------------------------------------


 

(c)   No Permitted Disparity. For purposes of this definition, the Aggregate
Normal Allocation Rate must not take into account the imputation of permitted
disparity under Regulation §1.401(a)(4)-7.

 

(d)   Compensation Limited to Compensation after Entry Date. For purposes of
determining if the Minimum Aggregate Allocation Gateway of paragraph (a) has
been satisfied, Code §415(c)(3) Compensation will be limited to the
Participant’s Code §415(c)(3) Compensation on and after a Participant’s Entry
Date of the Plan’s component subject to the Minimum Aggregate Allocation
Gateway.

 

(e)   Treatment of Otherwise Excludable Participants. For purposes of the
Minimum Aggregate Allocation Gateway, Otherwise Excludable Participants will not
be considered.

 

1.101 Minimum Allocation Gateway. The term “Minimum Allocation Gateway” means,
for Plan Years beginning on or after January 1, 2002, a minimum allocation that
must be provided to each Non-Highly Compensated Employee who receives an
allocation of any Non-Elective Contribution (including any ADP Safe Harbor
Non-Elective Contribution) or any Qualified Non-Elective Contribution under this
Plan (or any other defined contribution plan that is aggregated with this Plan)
that performs the general test for non-discrimination based upon Equivalent
Accrual Rates as set forth in Regulation §1.401(a)(4)-8. Notwithstanding the
above, in determining the Benefiting Participants for purposes of the Minimum
Allocation Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Allocation Gateway is subject to the following rules:

 

(a)   Minimum Allocation Gateway Satisfied So Long As this Plan Is Not
Aggregated with any Defined Benefit Plan. The Minimum Allocation Gateway can be
utilized so long as neither this Plan nor any other defined contribution plan
(that is aggregated with this Plan) is aggregated with any defined benefit plan
in applying the general test for non-discrimination based upon Equivalent
Accrual Rates for the defined contribution plan(s). If this Plan or any other
defined contribution plan (that is aggregated with this Plan) is aggregated with
any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for the defined
contribution plan(s), then the Minimum Allocation Gateway pursuant to this
definition will not satisfy the requirements of Regulation §1.401(a)(4)-9.

 

(b)   Minimum Allocation Gateway Amount. The amount of the Minimum Allocation
Gateway is equal to the lesser of (1) five percent (5%) of the Participant’s
Code §415(c)(3) Compensation; or (2) one-third of the Allocation Rate of the
Highly Compensated Employee with the highest Allocation Rate.

 

(c)   Satisfaction of Minimum Allocation Gateway. The Minimum Allocation Gateway
may be satisfied with any Non-Elective Contributions (including any ADP Safe
Harbor Non-Elective Contributions) or any Qualified Non-Elective Contributions.

 

(d)   No Permitted Disparity. For purposes of this definition, allocations and
Allocation Rates must not take into account the imputation of permitted
disparity under §1.401(a)(4)-7.

 

(e)     Compensation Limited to Compensation after Entry Date. For purposes of
determining if the Minimum Allocation Gateway of paragraph (b) has been
satisfied, Code §415(c)(3) Compensation will be limited to the Participant’s
Code §415(c)(3) Compensation on and after a Participant’s Entry Date of the
Plan’s component subject to the Minimum Allocation Gateway.

 

(f)    Treatment of Otherwise Excludable Participants. For purposes of the
Minimum Allocation Gateway, Otherwise Excludable Participants will not be
considered.

 

1.102 Named Fiduciary. The term “Named Fiduciary” means the Administrator or
other fiduciary named by the Administrator to control and manage the operation
and administration of the Plan. To the extent authorized by the Administrator, a
Named Fiduciary may delegate its responsibilities to a third party or parties.
The Employer is also a Named Fiduciary.

 

1.103 NHCE. The term “NHCE” means a Non-Highly Compensated Employee.

 

23

--------------------------------------------------------------------------------


 

1.104  Non-Elective Contribution. The term “Non-Elective Contribution” means an
ADP Safe Harbor Non-Elective Contribution, a Non-Safe Harbor Non-Elective
Contribution, and/or a Prevailing Wage Contribution that is not used to offset
any Matching Contribution or is not treated as a Qualified Non-Elective
Contribution or a Qualified Matching Contribution, depending on the context in
which the term is used in the Basic Plan or the Adoption Agreement. Furthermore,
the term “Non-Elective Contribution” means any Top Heavy Minimum Allocation that
may be required under the terms of the Plan.

 

1.105  Non-Highly Compensated Employee. The term “Non-Highly Compensated
Employee” means any Employee who is not a Highly Compensated Employee.

 

1.106  Non-Key Employee. The term “Non-Key Employee” means any Employee who is
not a Key Employee. A former Key Employee (a Key Employee during any Plan Year
prior to the Plan Year that includes the Determination Date) is a Non-Key
Employee for purposes of determining whether such former Key Employee is
required to receive a Top Heavy Minimum Allocation; however, a former Key
Employee is ignored for purposes of determining whether the Plan is Top Heavy.

 

1.107  Non-Safe Harbor 401(k) Plan. The term “Non-Safe Harbor 401(k) Plan” means
a 401(k) Plan which does not automatically satisfy the ADP Test under Code
§401(k).

 

1.108  Non-Safe Harbor 401(m) Plan. The term “Non-Safe Harbor 401(k) Plan” means
a 401(m) Plan which does not automatically satisfy the ACP Test under Code
§401(m).

 

1.109  Non-Safe Harbor Matching Contribution. The term “Non-Safe Harbor Matching
Contribution” means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant on account of a Participant’s
Elective Deferrals and/or a Participant’s Voluntary Employee Contributions made
by such Participant under a plan maintained by the Sponsoring Employer. Non-Safe
Harbor Matching Contributions are not intended to automatically satisfy the ACP
Test.

 

1.110  Non-Safe Harbor Matching Contribution Account. The term “Non-Safe Harbor
Matching Contribution Account” means the account to which a Participant’s
Non-Safe Harbor Matching Contributions are allocated.

 

1.111  Non-Safe Harbor Non-Elective Contribution. The term “Non-Safe Harbor
Non-Elective Contribution” means an Employer contribution that (a) is allocated
to a Participant’s Non-Safe Harbor Non-Elective Contribution Account, (b) the
Participant may not elect to receive in cash until such contributions are
distributed from the Plan; and (c) is not intended to be used to automatically
satisfy the ADP Test. In the case of a profit sharing or money purchase plan
that does not have Matching Contributions, the term “Non-Safe Harbor
Non-Elective Contribution” means the Employer contribution.

 

1.112  Non-Safe Harbor Non-Elective Contribution Account. The term “Non-Safe
Harbor Non-Elective Contribution Account” means the account to which a
Participant’s Non-Safe Harbor Non-Elective Contributions are allocated.

 

1.113  Normal Accrual Rate. The term “Normal Accrual Rate” means, for a
Participant for a Plan Year, the increase in the Participant’s accrued benefit
(within the meaning of Code §411(a)(7)(A)(i)) during the measurement period,
divided by the Participant’s testing service during the measurement period, and
expressed either as a dollar amount or as a percentage of the Participant’s
average annual Code §414(s) Compensation.

 

1.114  Normal Form of Distribution. The term “Normal Form of Distribution” means
the form in which a Participant’s benefit will be distributed absent an election
to the contrary, as elected in the Adoption Agreement.

 

1.115  Normal Retirement Age. The term “Normal Retirement Age” means the Normal
Retirement Age as elected by the Sponsoring Employer in the Adoption Agreement.
There is no mandatory retirement Age.

 

1.116  Normal Retirement Date. The term “Normal Retirement Date” means the
Normal Retirement Date as elected by the Sponsoring Employer in the Adoption
Agreement.

 

1.117  OASI Percentage. The term “OASI Percentage” means the portion of the rate
of tax in effect at the beginning of the Plan Year pursuant to Code
§3111(a) which is attributable to old-age insurance.

 

24

--------------------------------------------------------------------------------


 

1.118  One Year Holdout Rule. The term “One Year Holdout Rule” means a rule that
applies to an Employee who Terminates Employment with the Employer and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service. Pursuant to the One Year Holdout Rule, an Employee’s Year(s) of Service
or Periods of Service that were completed prior to the Break in Service will be
recognized only after the Employee has completed one (1) Year of Service or
1-Year Period of Service, as applicable, after the Employee’s Reemployment
Commencement Date. In the case of the Counting of Hours Method, such prior
Year(s) of Service will be recognized retroactively as of the first day of the
computation period in which the Employee completes one (1) Year of Service. In
the case of the Elapsed Time Method, such prior Periods of Service will be
recognized retroactively as of the Employee’s Reemployment Commencement Date.

 

1.119  Otherwise Excludable Participant. The term “Otherwise Excludable
Participant” means a Participant in the Plan (or a component of the Plan) who
(a) has not satisfied the statutory minimum age and service requirements set
forth in Code §410(a)(1)(A), and (b) has not reached such Participant’s
Hypothetical Entry Date.

 

1.120  Optional Form of Distribution. The term “Optional Form of Distribution”
means a form of distribution other than the Normal Form of Distribution, as
elected in the Adoption Agreement.

 

1.121  Participant. The term “Participant” means any Eligible Employee who has
met the eligibility and participation requirements of the Plan. In addition, if
the Plan utilizes the failsafe allocation provisions of Section 3.15, then the
term “Participant” means any Employee who receives a failsafe allocation, even
if such Employee is not an Eligible Employee and/or has not satisfied the
eligibility and participation requirements of the Plan. Furthermore, the
Sponsoring Employer may elect at any time to reclassify any Employee that had
been excluded from participating in the Plan (or a component of the Plan) to be
a Participant through a Plan amendment that is retroactively applied for one or
more prior Plan Years because the Plan (or a component of the Plan) failed to
satisfy for such Plan Year one of the tests set forth in Code §410(b)(1)(A),
(B) or (C), or for any other reason required to maintain the tax exempt status
of the Plan. However, an individual who is no longer an Employee will cease to
be a Participant if his or her entire Plan benefit (a) is fully guaranteed by an
insurance company and legally enforceable at the sole choice of such individual
against such insurance company, provided that a contract, Policy, or certificate
describing the individual’s Plan benefits has been issued to such individual;
(b) is paid in a lump sum distribution which represents such individual’s entire
interest in the Plan; or (c) is paid in some other form of distribution and the
final payment thereunder has been made.

 

1.122  Participant’s Account. The term “Participant’s Account” means the account
to which is allocated a Participant’s share of Employer contributions and
Employee Contributions; earnings or losses; and, if applicable, Forfeitures. A
Participant’s Account will also include the proceeds of any Policies purchased
on the Participant’s life under Section 7.2. Each Participant’s Account will be
divided (where applicable) into the following sub-accounts for accounting
purposes: the Pre-Tax Elective Deferral Account; the Roth Elective Deferral
Account; the Non-Safe Harbor Matching Contribution Account; the Non-Safe Harbor
Non-Elective Contribution Account; the Qualified Matching Contribution Account;
the Qualified Non-Elective Contribution Account; the ADP Safe Harbor Matching
Contribution Account; the ADP Safe Harbor Non-Elective Contribution Account; the
ACP Safe Harbor Matching Contribution Account; the Voluntary Employee
Contribution Account; the Mandatory Employee Contribution Account; the Deemed
IRA Contribution Account; the Rollover Contribution Account; the Transfer
Account; and any other sub-accounts the Administrator may determine necessary
from time to time.

 

1.123  Participant’s Account Balance. The term “Participant’s Account Balance”
means, for purposes of required minimum distributions under Section 5.9, the
balance of the Participant’s Account as of the last Valuation Date in the
Valuation Calendar Year, increased by any contributions made and allocated or
forfeitures allocated to the Account as of dates in the Valuation Calendar Year
after the Valuation Date and decreased by distributions made in the Valuation
Calendar Year after the Valuation Date. The Participant’s Account Balance for
the Valuation Calendar Year includes any amounts rolled over or transferred to
the Plan either in the Valuation Calendar Year or in the Distribution Calendar
Year if distributed or transferred in the Valuation Calendar Year.

 

1.124  Period of Service. The term “Period of Service” means, with respect to
any provision of the Plan in which service is determined by the Elapsed Time
Method, a period of time during which the Employee is employed with the Employer
or an Affiliated Employer (or any business entity which was an Adopting
Employer) commencing on an Employee’s Employment Commencement Date or
Reemployment Commencement Date and ending on the date that the Employee’s Period
of Severance begins, and a 1-Year Period of Service and all other Periods of
Service will be determined in accordance with the following provisions:.

 

25

--------------------------------------------------------------------------------


 

(a)   Definition of Period of Severance and 1-Year Period of Severance. The term
“Period of Severance” means a continuous period of time during which the
Employee is not employed by the Employer. A Period of Severance begins on the
earlier of: (1) the date on which an Employee retires, dies, quits or is
discharged from employment by the Employer or an Affiliated Employer, or (2) the
first anniversary of the first date on which an Employee remains absent from
service with the Employer or an Affiliated Employer (with or without pay) for
any reason other than the Employee retiring, dying, quitting or being discharged
from employment by the Employer or an Affiliated Employer, such as for vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence. However, in the case of an Employee who is absent from
work for Maternity or Paternity Leave, the 12-consecutive month period beginning
on the first anniversary of the first date of such absence under clause (2) of
the previous sentence will not constitute a Period of Severance. A Period of
Severance ends as of an Employee’s Reemployment Commencement Date. The term
“1-Year Period of Severance” means a 12-consecutive month Period of Severance
during which an Employee fails to perform an Hour of Service.

 

(b)   Hours of Service During a Period of Severance. If an Employee performs an
Hour of Service during a period which would otherwise be considered a Period of
Severance under paragraph (a), then the Plan must count such period as a Period
of Service and the Employee will receive credit for such Period of Service.

 

(c)   Definition of 1-Year Period of Service. The term “1-Year Period of
Service” means a 12-consecutive month Period of Service. An Employee will
receive credit for Periods of Service of less than 12-consecutive months by
aggregating (subject to the limitations below) all non-successive Periods of
Service and all Periods of Service which are fractional years or which do not
constitute a whole 1-Year Period of Service, regardless of whether consecutive.
Fractional periods of a year are expressed in terms of days, on the basis that a
day of service is credited if an Employee is credited with an Hour of Service
during such day, and on the basis that 12 months of service (30 days being
deemed to be a month of service in the case of the aggregation of fractional
months of service) or 365 days of service equals a 1-Year Period of Service. An
Employee will also be credited for all purposes, as applicable, with a
fractional Period of Service for any Period of Severance that is less than a
1-Year Period of Severance.

 

(d)   Prior Service Credit. If the Employer maintains (or has ever maintained)
any plan of a predecessor employer, then service during the existence of such
predecessor plan with such predecessor employer will be credited as Periods of
Service with the Employer. In addition, if elected in Section 2.2 of the
Adoption Agreement, then predecessor service with the entity or entities named
in the Adoption Agreement will be credited as Periods of Service with the
Employer for the purposes elected in the Adoption Agreement. For purposes of the
prior sentence, the following rules will apply: If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer and if
predecessor service of that predecessor employer is credited in a standardized
Adoption Agreement, then such service will be limited to five 1-Year Periods of
Service pursuant to Regulation §1.401(a)(4)-5(a)(3). If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer, if
predecessor service of that predecessor employer is credited in a
non-standardized Adoption Agreement and if such predecessor service exceeds five
1-Year Periods of Service, the crediting of such service must comply with the
requirements of Regulation §1.401(a)(4)-11(d).

 

(e)   Reemployment of an Employee Before a Break In Service and Before
Eligibility Requirements Are Satisfied. For any Plan Year in which the
eligibility requirements in Section 2.1 are based on the Elapsed Time Method, if
an Employee Terminates Employment with the Employer prior to satisfying the
eligibility requirements in Section 2.1 and the Employee is subsequently
reemployed by the Employer before incurring a Break in Service, then the
Employee’s pre-termination Period of Service will be counted in determining the
satisfaction of such eligibility requirements and for all other purposes, as
applicable. Furthermore, the Employee will also be credited for all purposes, as
applicable, with a fractional Period of Service for any Period of Severance that
is less than a 1-Year Period of Severance. If the Employee has satisfied the
eligibility requirements in Section 2.1 when such fractional Period of Service
of the previous sentence is added to such Employee’s pre-termination Period of
Service, then the Employee will become a Participant in the Plan as of the later
of (1) the date that the Employee would enter the Plan had the Employee not
Terminated Employment with the Employer, or (2) the Employee’s Reemployment
Commencement Date.

 

26

--------------------------------------------------------------------------------


 

(f)    Reemployment of an Employee Before a Break In Service and After
Eligibility Requirements Are Satisfied. For any Plan Year in which the
eligibility requirements in Section 2.1 are based on the Elapsed Time Method, if
an Employee Terminates Employment prior to the Employee’s Entry Date in
Section 2.2, the Employee had satisfied the eligibility requirements in
Section 2.1 as of the Employee’s Termination of Employment, and the Employee is
subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the Employee will become a Participant as of the later of (A) the date
the Employee would enter the Plan had the Employee not Terminated Employment
with the Employer, or (B) the Employee’s Reemployment Commencement Date, and
(2) the Employee’s pre-termination Period of Service will be counted for all
purposes. The Employee will also be credited for all purposes, as applicable,
with a fractional Period of Service for any Period of Severance less than a
1-Year Period of Severance.

 

(g)   Reemployment of a Participant Before a Break In Service. For any Plan Year
in which the eligibility requirements in Section 2.1 are based on the Elapsed
Time Method, if an Employee Terminates Employment after becoming a Participant
and is subsequently reemployed by the Employer before incurring a Break in
Service, then (1) the reemployed Employee will reenter the Plan as of the
Employee’s Reemployment Commencement Date, and (2) the Employee’s
pre-termination Period of Service will be counted for all purposes, as
applicable. Furthermore, the Employee will also be credited for all purposes, as
applicable, with a fractional Period of Service for any Period of Severance that
is less than a 1-Year Period of Severance.

 

(h)   Reemployment of an Employee After a Break In Service and Before Entry
Date. For any Plan Year in which the eligibility requirements in Section 2.1 are
based on the Elapsed Time Method, if an Employee Terminates Employment with the
Employer either prior to or after satisfying the eligibility requirements in
Section 2.1 (but before the Employee’s Entry Date in Section 2.2) and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service, then the Employee’s Period of Service that was completed prior to the
Break in Service will be recognized, subject to the following provisions:

 

(1)       Determination of Period of Service for Eligibility Purposes. The
following provisions apply to determining any Period of Service for eligibility
purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service that was completed
prior to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee has not satisfied the eligibility
requirements as set forth in Section 2.1 as of the Employee’s Reemployment
Commencement Date and then satisfies the One Year Holdout Rule, then the
Employee will become a Participant in the Plan as of the Entry Date in
Section 2.2 after the Employee has satisfied the eligibility requirements in
Section 2.1 (including, if applicable, an Entry Date that may occur during the
One Year Holdout Rule period after the Employee’s Reemployment Commencement
Date). If the Employee has satisfied the eligibility requirements in Section 2.1
as of the Employee’s Reemployment Commencement Date and then satisfies the One
Year Holdout Rule, the reemployed Employee will enter the Plan retroactively as
of his or her Reemployment Commencement Date. If the Sponsoring Employer has
elected the Rule of Parity in the Adoption Agreement (in addition to the One
Year Holdout Rule), then the recognition of any Period of Service completed
prior to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, then any Period of Service that was completed prior to
an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan if that Period of Service is
disregarded pursuant to the Rule of Parity. If such former Employee’s Period of
Service is disregarded under the Rule of Parity, then the reemployed Employee
will be treated as a new Employee for purposes of Section 2.1 as of the
Employee’s Reemployment Commencement Date. If the Employee has not satisfied the
eligibility requirements in Section 2.1 as of the Employee’s Reemployment
Commencement Date and such former Employee’s Period of Service is not
disregarded under the Rule of Parity, then the Employee will become a
Participant in the Plan as of the Entry Date in Section 2.2 after the Employee
has satisfied the eligibility requirements in Section 2.1. If the Employee has
satisfied the eligibility requirements in Section 2.1 as of the Employee’s
Reemployment Commencement Date and such former Employee’s Period of Service is
not disregarded under the Rule of Parity, then the reemployed Employee will
enter the Plan as of the Employee’s Reemployment Commencement Date.

 

27

--------------------------------------------------------------------------------


 

(2)       Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, the Employee’s Period of Service for Vesting purposes will
include the Period of Service that was completed prior to an Employee’s
Break(s) in Service, retroactively to the Employee’s Reemployment Commencement
Date. Furthermore, if the Sponsoring Employer has elected the Rule of Parity in
the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted for purposes of determining an
Employee’s Vesting Interest in the Participant’s Account balance if that Period
of Service is disregarded pursuant to the Rule of Parity. If such former
Employee’s Period of Service is disregarded under the Rule of Parity, then the
reemployed Employee will be treated as a new Employee for purposes of
determining an Employee’s Vesting Interest in the Participant’s Account balance
as of the Employee’s Reemployment Commencement Date.

 

(3)       Determination of Period of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining any Period of Service
for benefit accrual or allocation purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee’s Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee’s Break(s) in Service,
retroactively to the Employee’s Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that was completed prior to an Employee’s Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if that Period of Service is disregarded pursuant to the Rule of
Parity. If such former Employee’s Period of Service is disregarded under the
Rule of Parity, then the reemployed Employee will be treated as a new Employee
for benefit accrual or allocation purposes as of the Employee’s Reemployment
Commencement Date.

 

(i)    Reemployment of a Participant After a Break In Service. With respect to
any provision of the Plan in which service is determined by the Elapsed Time
Method, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Period of Service that
was completed prior to the Break in Service will be recognized, subject to the
following provisions:

 

(1)       Determination of Period of Service for Eligibility Purposes. The
following provisions apply to determining any Period of Service for eligibility
purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for purposes of
determining an Employee’s eligibility to participate in the Plan until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the reemployed Employee will enter the Plan
retroactively as of the Employee’s Reemployment Commencement Date. Furthermore,
if the Sponsoring Employer has elected the Rule of Parity in the Adoption
Agreement (in

 

28

--------------------------------------------------------------------------------


 

addition to the One Year Holdout Rule), then the recognition of any Period of
Service that was completed prior to an Employee’s Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s eligibility
to participate in the Plan if that Period of Service is disregarded under the
Rule of Parity. If such former Employee’s Period of Service is disregarded under
the Rule of Parity, then the reemployed Employee will be treated as a new
Employee for purposes of Section 2.1 as of the Employee’s Reemployment
Commencement Date. If such former Employee’s Period of Service is not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee’s Reemployment Commencement Date.

 

(2)       Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the Employee’s Period of Service for Vesting purposes
will include the Period of Service that was completed prior to an Employee’s
Break(s) in Service, retroactively to the Employee’s Reemployment Commencement
Date. Furthermore, if the Sponsoring Employer has elected the Rule of Parity in
the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s Vesting
Interest in the Participant’s Account balance if that Period of Service is
disregarded pursuant to the Rule of Parity. If such former Employee’s Period of
Service is disregarded under the Rule of Parity, then the reemployed Employee
will be treated as a new Employee for purposes of determining an Employee’s
Vesting Interest in the Participant’s Account balance as of the Employee’s
Reemployment Commencement Date.

 

(3)       Determination of Period of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining any Period of Service
for benefit accrual or allocation purposes:

 

(A)     One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee’s Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee’s Break(s) in Service,
retroactively to the Employee’s Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that was completed prior to an Employee’s Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

 

(B)      Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if that Period of Service is disregarded pursuant to the Rule of
Parity. If such former Employee’s Period of Service is disregarded under the
Rule of Parity, then the reemployed Employee will be treated as a new Employee
for benefit accrual or allocation purposes as of the Employee’s Reemployment
Commencement Date.

 

29

--------------------------------------------------------------------------------


 

(j)    Ignoring Service for Eligibility If Service Requirement Is More Than
1-Year Period Of Service. Notwithstanding anything in the Plan to the contrary,
if this Plan (or a component of the Plan) provides in the Adoption Agreement
that (1) an Employee must complete more than either a 1-Year Period of Service
or a 12-month Period of Service for eligibility purposes, and (2) such Employee
will have a 100% Vested Interest in the Participant’s Account (or the
sub-Account that relates to such component) upon becoming a Participant in the
Plan, then with respect to an Employee who incurs a Break in Service before
satisfying such eligibility requirement, the Employee’s Period of Service that
was completed prior to the Employee’s Break(s) in Service will not be counted
for eligibility purposes.

 

1.125  Period of Severance. See the definition of Period of Service in
Section 1.124 above.

 

1.126  Permissive Aggregation Group. The term “Permissive Aggregation Group”
means a group consisting of the Required Aggregation Group plus any other plan
or plans of the Employer which, when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Code
§401(a)(4) and §410.

 

1.127  Plan. The term “Plan” means the retirement plan program established by a
Sponsoring Employer using the Basic Plan together with an Adoption Agreement and
Trust or Custodial Agreement, as amended from time to time.

 

1.128  Plan Year. The term “Plan Year” means the Plan’s 12 consecutive month
accounting year as elected in the Adoption Agreement (unless there is a short
Plan Year as elected in the Adoption Agreement). If the Plan Year is changed, a
short Plan Year is established beginning the day after the last day of the Plan
Year in effect before this change and ending on the last day of the new Plan
Year.

 

1.129  Policy. The term “Policy” means a life insurance policy or annuity
contract purchased pursuant to the provisions of Section 7.2 of the Basic Plan.

 

1.130  Post-Severance Compensation. (1) The term “Post-Severance Compensation”
means the following amounts that are paid within 2½ months after an Employee’s
Termination of Employment: (a) payments that, absent a Termination of
Employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee’s regular working hours, compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation; and (b) payments for
accrued bona fide sick, vacation, or other leave, but only if the Employee would
have been able to use the leave if employment had continued. Any other payment
that is not described in clauses (a) and (b) above is not considered
Post-Severance Compensation if paid after Termination of Employment, even if it
is paid within 2½ months following Termination of Employment; for example,
Post-Severance Compensation does not include amounts paid after Termination of
Employment that are severance pay, unfunded nonqualified deferred compensation,
or parachute payments within the meaning of Code §280G(b)(2). However, the
rule of the prior sentence does not apply to payments to an individual who does
not currently perform services for the Employer by reason of qualified military
service (as that term is used in Code §414(u)(1)) to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service; those payments are considered Compensation.

 

1.131  Pre-Tax Elective Deferral. The term “Pre-Tax Elective Deferral” means an
Elective Deferral that is not includible in gross income at the time deferred.

 

1.132  Pre-Tax Elective Deferral Account. The term “Pre-Tax Elective Deferral
Account” means the sub-account of a Participant’s Account to which his or her
Pre-Tax Elective Deferrals are allocated.

 

1.133  Prevailing Wage Account. The term “Prevailing Wage Account” means the
sub-account to which a Participant’s Prevailing Wage contributions are
allocated.

 

1.134  Prevailing Wage Contribution. The term “Prevailing Wage Contribution”
means an Employer contribution made to the Plan under a Prevailing Wage Law on
behalf of a Prevailing Wage Employee.

 

1.135  Prevailing Wage Employee. The term “Prevailing Wage Employee” means any
hourly paid Employee who is an Eligible Employee and performs services for the
Employer under a contract covered by a Prevailing Wage Law.

 

30

--------------------------------------------------------------------------------


 

1.136  Prevailing Wage Law. The term “Prevailing Wage Law” means any statute or
ordinance that requires the Employer to pay its Employees working on public
contracts at wage rates not less than those determined pursuant to that statute
or ordinance to be the prevailing wages for comparable classes of workers in the
geographical area where that contract is performed, including the Davis-Bacon
Act as set forth in 40 U.S.C. §276(a) et. seq., as amended from time to time,
and any similar federal, state or municipal prevailing wage statutes.

 

1.137  Primarily Defined Benefit in Character. The term “Primarily Defined
Benefit in Character” means, for Plan Years beginning on or after January 1,
2002, a combination of defined benefit plan(s) and defined contribution
plan(s) in which, for more than 50% of Non-Highly Compensated Employees
benefiting under the combination of defined benefit and defined contribution
plans, the Normal Accrual Rate for the Non-Highly Compensated Employees
attributable to benefits provided by the defined benefit plan(s) that are part
of the combination exceeds the Equivalent Accrual Rate for the Non-Highly
Compensated Employees attributable to contributions under the defined
contribution plan(s) that are part of the combination.

 

1.138  Prior Year Testing Method. The term “Prior Year Testing Method” means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are HCEs for the Plan Year being tested is compared to
the ADP for Participants who are NHCEs for the Plan Year prior to the Plan Year
being tested; and (b) for purposes of the ACP Test, the ACP for Participants who
are HCEs for the Plan Year being tested is compared to the ACP for Participants
who are NHCEs for the Plan Year prior to the Plan Year being tested.

 

1.139  QJSA. The term “QJSA” means a Qualified Joint and Survivor Annuity.

 

1.140  QMAC. The term “QMAC” means a Qualified Matching Contribution.

 

1.141  QMAC Account. The term “QMAC Account” means a Qualified Matching
Contribution Account.

 

1.142  QNEC. The term “QNEC” means a Qualified Non-Elective Contribution.

 

1.143  QNEC Account. The term “QNEC Account” means a Qualified Non-Elective
Contribution Account.

 

1.144  QPSA. The term “QPSA” means a Qualified Pre-Retirement Survivor Annuity.

 

1.145  Qualified Joint and Survivor Annuity. The term “Qualified Joint and
Survivor Annuity” means, with respect to a Participant who is married on the
Annuity Starting Date and has not died before such date, an immediate annuity
for the life of the Participant with a survivor benefit for the life of the
Participant’s surviving Spouse which is not less than 50% nor more than 100% of
the annuity that is payable during the joint lives of the Participant and his or
her Spouse and which is the amount of benefit which can be purchased with the
Participant’s Vested Aggregate Account balance. The survivor benefit will be 50%
unless a higher percentage is elected by the Participant at the time that the
Qualified Joint and Survivor Annuity is to be distributed. With respect to a
Participant who is not married on the Annuity Starting Date and has not died
before such date, the term “Qualified Joint and Survivor Annuity” means an
immediate annuity for his or her life.

 

1.146  Qualified Matching Contribution. The term “Qualified Matching
Contribution” means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant on account of Elective Deferrals,
Voluntary Employee Contributions, and/or Mandatory Employee Contributions made
by such Participant under a plan maintained by the Sponsoring Employer, that is
subject to the distribution (but financial hardship distributions are not
permitted) and nonforfeitability requirements of Code §401(k) when made to the
Plan.  Qualified Matching Contributions are available for either the ADP Test or
the ACP Test. Qualified Matching Contributions may be used to satisfy the Top
Heavy Minimum Allocation requirement pursuant to Section 3.14(e). Qualified
Matching Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Matching Contributions is elected in the Adoption Agreement). With respect to
clause (d) of the prior sentence, Qualified Matching Contributions can be
distributed (in a lump sum only) upon termination of the Plan, so long as the
Sponsoring Employer (or an Affiliated Employer) does not maintain an alternative
defined contribution plan at any time during the period beginning on the date of
Plan termination and ending 12 months after all assets have been distributed
from the terminated Plan. However, if at all times during the 24-month period
beginning 12 months before the date of Plan’s termination, fewer than 2% of the
Employees who were eligible to participate in the 401(k) Plan as of the date of
Plan termination are eligible to participate

 

31

--------------------------------------------------------------------------------


 

in the other defined contribution plan, then the other defined contribution plan
is not an alternative defined contribution plan. In addition, a defined
contribution plan is not an alternative defined contribution plan if the defined
contribution plan is an employee stock ownership plan as defined in Code
§4975(e)(7) or Code §409(a), a simplified employee pension as defined in Code
§408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract that
is described in Code §403(b), or a plan that is described in Code §457(b) or
Code §457(f).

 

1.147     Qualified Matching Contribution Account. The term “Qualified Matching
Contribution Account” means the sub-account of a Participant’s Account to which
his or her Qualified Matching Contributions are allocated.

 

1.148     Qualified Non-Elective Contribution. The term “Qualified Non-Elective
Contribution” means an Employer contribution (other than a Matching Contribution
or a Qualified Matching Contribution) that is allocated to Participant’s Account
and that satisfies the following requirements: (a) a Qualified Non-Elective
Contribution may be used for the purpose of satisfying either the ADP Test or
the ACP Test; (b) a Participant may not elect to receive a Qualified
Non-Elective Contribution in cash until distributed from the Plan; (c) a
Qualified Non-Elective Contribution is subject to the distribution (but
financial hardship distributions are not permitted) and nonforfeitability
requirements of Code §401(k) when made to the Plan. Qualified Non-Elective
Contributions may be used to satisfy the Top Heavy Minimum Allocation
requirement pursuant to Section 3.14(e). Any allocation formula for a Qualified
Non-Elective Contribution must satisfy the additional requirements specified in
Regulation §1.401(k)-2(a)(6) in order to be used in the ADP Test and Regulation
§1.401(m)-2(a)(6) in order to be used in the ACP Test. Qualified Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Non-Elective Contributions is elected in the Adoption Agreement). With respect
to clause (d) of the prior sentence, Qualified Non-Elective Contributions can be
distributed (in a lump sum only) upon termination of the Plan, so long as the
Sponsoring Employer (or an Affiliated Employer) does not maintain an alternative
defined contribution plan at any time during the period beginning on the date of
Plan termination and ending 12 months after all assets have been distributed
from the terminated Plan. However, if at all times during the 24-month period
beginning 12 months before the date of Plan’s termination, fewer than 2% of the
Employees who were eligible to participate in the 401(k) Plan as of the date of
the Plan’s termination are eligible to participate in the other defined
contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. In addition, a defined contribution plan
is not an alternative defined contribution plan if the defined contribution plan
is an employee stock ownership plan as defined in Code §4975(e)(7) or Code
§409(a), a simplified employee pension as defined in Code §408(k), a SIMPLE IRA
plan as defined in Code §408(p), a plan or contract that is described in Code
§403(b), or a plan described in Code §457(b) or §457(f).

 

1.149     Qualified Non-Elective Contribution Account. The term “Qualified
Non-Elective Contribution Account” means the sub-account of a Participant’s
Account to which Qualified Non-Elective Contributions are allocated.

 

1.150     Qualified Pre-Retirement Survivor Annuity. The term “Qualified
Pre-Retirement Survivor Annuity” means a survivor annuity for the life of a
deceased Participant’s surviving Spouse which is equal to the amount of benefit
which can be purchased by such percentage as elected in the Adoption Agreement
(but not less than 50%) of the deceased Participant’s Vested Aggregate Account
determined at the date of death. In determining a Participant’s Vested Aggregate
Account hereunder, any security interest held by the Plan because of a loan
outstanding to the Participant will be taken into consideration and, if
applicable, the Participant’s own deductible contributions made for Plan Years
prior to January 1, 1989 will be disregarded.

 

1.151     Reemployment Commencement Date. The term “Reemployment Commencement
Date” means the first day on which an Employee performs an Hour of Service for
an Employer or an Affiliated Employer following the Employee’s Termination of
Employment.

 

1.152     Regulation. The term “Regulation” means any regulation as promulgated
by the Secretary of the Treasury or delegates of the Treasury Department, as
amended and/or renumbered from time to time. If this Plan references a
regulation that is promulgated by any other Department, Agency, Commission, or
other federal entity, then the name of such Department, Agency, Commission, or
other federal entity will be referenced with such regulation.

 

32

--------------------------------------------------------------------------------


 

1.153     Representative Contribution Rate. The term “Representative
Contribution Rate” means the lowest Applicable Contribution Rate of any
Participant who is a NHCE among a group of Participants who are NHCEs that
consists of half of all Participants who are NHCEs for the Plan Year (or, if
greater, the lowest Applicable Contribution Rate of any Participant who is a
NHCE in the group of all Participants who are NHCEs for the Plan Year and who is
employed by the Sponsoring Employer on the last day of the Plan Year).

 

1.154     Representative Matching Rate. The term “Representative Matching Rate”
means the following:

 

(a)          Matching Contributions With Respect to Elective Deferrals. If the
Plan provides a Matching Contribution with respect to a Participant’s Elective
Deferrals, then the lowest Matching Rate for any Participant who is a NHCE among
a group of Participants who are NHCEs that consists of half of all Participants
who are NHCEs in the Plan for the Plan Year who make Elective Deferrals for the
Plan Year (or, if greater, the lowest Matching Rate for all Participants who are
NHCEs in the Plan who are employed by the Sponsoring Employer on the last day of
the Plan Year and who make Elective Deferrals for the Plan Year).

 

(b)         Matching Contributions With Respect to Elective Deferrals and
Employee Contributions. If the Plan provides a Matching Contribution with
respect to the sum of a Participant’s Employee Contributions and Elective
Deferrals, then the lowest Matching Rate for any Participant who is a NHCE among
a group of Participants who are NHCEs that consists of half of all Participants
who are NHCEs in the Plan for the Plan Year who make either Employee
Contributions or Elective Deferrals for the Plan Year (or, if greater, the
lowest Matching Rate for all Participants who are NHCEs in the Plan who are
employed by the Sponsoring Employer on the last day of the Plan Year and who
make either Employee Contributions or Elective Deferrals for the Plan Year).

 

(c)          Matching Contributions With Respect to Employee Contributions. If
the Plan provides a Matching Contribution with respect to a Participant’s
Employee Contributions (but not Elective Deferrals), then the lowest Matching
Rate for any Participant who is a NHCE among a group of Participants who are
NHCEs that consists of half of all Participants who are NHCEs in the Plan for
the Plan Year who make Employee Contributions for the Plan Year (or, if greater,
the lowest Matching Rate for all Participants who are NHCEs in the Plan who are
employed by the Sponsoring Employer on the last day of the Plan Year and who
make Employee Contributions for the Plan Year).

 

1.155     Required Aggregation Group. The term “Required Aggregation Group”
means a group consisting of (a) each qualified plan of the Employer in which at
least one Key Employee participates or participated at any time during the Plan
Year containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated); and (b) any other qualified
plan of the Employer which enables a plan described in clause (a) to satisfy the
requirements of Code §401(a)(4) or §410.

 

1.156     Required Beginning Date. The term “Required Beginning Date” means,
with respect to a Participant who is a 5% owner as defined in Code
§416(i)(1)(B)(i), April 1st of the calendar year following the calendar year in
which the Participant reaches Age 70½. With respect to Participants who are not
5% owners, the term “Required Beginning Date” means the date elected by the
Sponsoring Employer in Section 15.11(a) of the Adoption Agreement, subject to
paragraphs (a), (b) and (c) below.

 

(a)          Election to Defer Distribution. If Section 15.11(a)(2) of the
Adoption Agreement is elected and this is an amended Plan, then any Participant
(other than a 5% owner) who attains Age 70½ in years after 1995 may elect by
April 1 of the calendar year following the calendar year in which the
Participant attains Age 70½ (or by December 31, 1997 in the case of a
Participant who attains Age 70½ in 1996), to defer distributions until April 1
of the calendar year following the calendar year in which the Participant
retires. If no such election is made, then the Participant will begin receiving
distributions by April 1 of the calendar year following the calendar year in
which such Participant attains Age 70½.

 

(b)         Election to Suspend Distribution. If Section 15.11(a)(2) of the
Adoption Agreement is elected and this is an amended Plan, then any Participant
(other than a 5% owner) who attains Age 70½ in years prior to 1997 may elect to
cease distributions and recommence distributions by April 1 of the calendar year
following the calendar year in which the Participant retires. In such an event,
the Administrator may, on a uniform non-discriminatory basis, elect that a new
Annuity Starting Date will occur upon the distribution recommencement date.

 

33

--------------------------------------------------------------------------------


 

(c)          Elimination of Pre-Retirement Age 70½ Distribution Option. If
Section 15.11(a)(2) of the Adoption Agreement is elected and this is an amended
Plan, then the pre-retirement Age 70½ distribution option will only be
eliminated for Employees who reach Age 70½ in or after a calendar year that
begins after the later of December 31, 1998 or the adoption date of the GUST
restatement of this Plan. The pre-retirement Age 70½ distribution option is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after benefit
commencement) begin at a time during the period that begins on or after
January 1st of the calendar year in which an Employee reaches Age 70½ and ends
April 1 of the immediately following calendar year.

 

1.157     Rollover. The term “Rollover” means a Rollover Contribution.

 

1.158     Rollover Contribution. The term “Rollover Contribution” means an
amount which is eligible for tax free rollover treatment and is transferred to
this Plan from one or more of the plans the Sponsoring Employer elects in the
Adoption Agreement, which plans, effective as of January 1, 2002 (or such later
date pursuant to written procedures established and adopted by the
Administrator), may include: a qualified plan under Code §401(a); a qualified
annuity plan under Code §403(a); a qualified annuity under Code §403(b); an
individual retirement account under Code §408(a), without regard to whether the
individual retirement account is a “conduit individual retirement account”; an
individual retirement annuity under Code §408(b), without regard to whether the
individual retirement annuity is a “conduit individual retirement annuity”; and
an eligible plan under Code §457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. If this Plan accepts a Rollover Contribution of Roth
Elective Deferrals, this Plan will separately account for the Roth Elective
Deferrals and for any prior (and subsequent) earnings or losses attributable to
such Roth Elective Deferrals. A direct or indirect transfer as defined in Code
§401(a)(11) of assets from a defined benefit plan, a money purchase plan, a
target benefit plan, a stock bonus plan, or a profit sharing plan that provided
for a life annuity form of payment to the Participant will not be considered a
Rollover Contribution, but will be considered a Transfer Contribution.
Similarly, any Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor
Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d) will not be considered a Rollover
Contribution, but will be considered a Transfer Contribution.

 

1.159     Rollover Contribution Account. The term “Rollover Contribution
Account” means the account to which a Participant’s Rollover Contributions, if
any, are allocated.

 

1.160     Rollover Participant. The term “Rollover Participant” means an
Employee who has made a Rollover Contribution into the Plan but who is not
eligible to participate in any other component of the Plan.

 

1.161     Roth Elective Deferral. The term “Roth Elective Deferral” means a
Participant’s Elective Deferral that (a) is includible in the Participant’s
gross income at the time that the Elective Deferral is deferred, and (b) has
been irrevocably designated as a Roth Elective Deferral by the Participant in
his or her deferral election. A Participant’s Roth Elective Deferrals will be
allocated to the Participant’s Roth Elective Deferral Account.

 

1.162     Roth Elective Deferral Account. The term “Roth Elective Deferral
Account” means the account into which a Participant’s Roth Elective Deferrals
are allocated and deposited. No contributions other than Roth Elective Deferrals
and properly attributable earnings will be credited to each Participant’s Roth
Elective Deferral Account; and gains, losses and other credits or charges will
be allocated on a reasonable and consistent basis to such Roth Elective Deferral
Account. The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant’s Roth Elective Deferral Account. Distributions
from a Participant’s Roth Elective Deferral Account (other than corrective
distributions) are not includible in the Participant’s gross income if the
distribution is made after 5 years and after the Participant’s death,
disability, or age 59½. Earnings on corrective distributions of Roth Elective
Deferrals are includible in the Participant’s gross income in the same manner as
earnings on corrective distributions of Pre-tax Elective Deferrals; however,
corrective distributions of Roth Elective Deferrals are not includible in the
Participant’s gross income.

 

1.163     Rule of Parity. The term “Rule of Parity” means a rule that is used
for purposes of determining an Employee’s eligibility to participate in the
Plan, Vesting, and benefit accrual/allocation (if applicable) to determine the
Year(s) of Service or 1-Year Period(s) of Service of a non-Vested Employee who
Terminates Employment and is subsequently reemployed by the Employer after
incurring a Break in Service, determined as follows: Year(s) of Service or
1-Year Period(s) of Service, as applicable, completed prior to the Employee’s
Break(s) in Service will not be counted if the Employee’s total number of
consecutive Break(s) in Service equals or exceeds the greater of (a) five, or
(b) the Employee’s aggregate number of Year(s) of Service or

 

34

--------------------------------------------------------------------------------


 

1-Year Period(s) of Service, as applicable, credited prior to incurring the
Break(s) in Service. In computing an Employee’s aggregate number of Year(s) of
Service or 1-Year Period(s) of Service under this Section, Year(s) of Service or
1-Year Period(s) of Service, as applicable, previously disregarded under prior
applications of the Rule of Parity will not be counted.

 

1.164     Safe Harbor Code §415 Compensation. The term “Safe Harbor Code §415
Compensation” means an Employee’s compensation as determined under Regulation
§1.415-2(d)(10), to wit: Earned Income, wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Sponsoring Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salespersons, compensation for services based on a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)). Safe Harbor Code §415 Compensation includes
amounts paid or made available to the Employee. An Employee’s Safe Harbor Code
§415 Compensation will be determined in accordance with the following
provisions:

 

(a)          Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation
does not include the following: (1) Employer contributions made by the Employer
to a plan of deferred compensation to the extent that, before the application of
the Code §415 limitations to that plan, the contributions are not includible in
the Employee’s gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed;  and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee’s gross income
when distributed; (2) Amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) Other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee’s gross income).

 

(b)         Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation
includes any elective deferral as defined in Code §402(g)(3) and any amount
which is contributed or deferred by the Employer at the election of the Employee
which are not includible in gross income by reason of Code §125 (and if elected
in the Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or
Code §457.

 

(c)          Imputed Compensation when Participant Becomes Disabled. If elected
in the Adoption Agreement and a Participant becomes permanently and totally
disabled (as defined in Code §22(e)(3)) then notwithstanding anything in this
Section to the contrary, Safe Harbor Code §415 Compensation will be imputed
during the time that the Participant is permanently and totally disabled for
purposes of determining and allocating Non-Safe Harbor Non-Elective
Contributions. The rate that Safe Harbor Code §415 Compensation will be imputed
to such Participant is equal to the rate of Safe Harbor Code §415 Compensation
that was paid to the Participant immediately before becoming permanently and
totally disabled. The total period in which Safe Harbor Code §415 Compensation
will be imputed to a Participant who becomes permanently and totally disabled
will be determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Safe Harbor Code §415 Compensation is imputed to a
Participant who is a Highly Compensated -Employee pursuant to this paragraph,
then the continuation of Non-Safe Harbor Non-Elective Contributions to such
Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C). Any Non-Safe Harbor Non-Elective Contributions that are made on
behalf of a Participant with respect to imputed Safe Harbor Code §415
Compensation must be nonforfeitable when made.

 

(d)         Treatment of Post-Severance Compensation. Effective January 1, 2005,
Safe Harbor Code §415 Compensation includes Post-Severance Compensation.

 

1.165     Safe Harbor 401(k) Contribution. The term “Safe Harbor
401(k) Contribution” means, collectively or separately, depending on the context
in which the term is used, an ACP Safe Harbor Matching Contribution, an ADP Safe
Harbor Matching Contribution, and/or an ADP Safe Harbor Non-Elective
Contribution.

 

35

--------------------------------------------------------------------------------


 

1.166     Safe Harbor 401(k) Plan. The term “Safe Harbor 401(k) Plan” means a
401(k) Plan which automatically satisfies the ADP Test under Code §401(k),
pursuant to Section 3.20.

 

1.167     Safe Harbor 401(m) Plan. The term “Safe Harbor 401(m) Plan” means a
401(m) Plan which automatically satisfies the ACP Test under Code §401(m) ,
pursuant to Section 3.21.

 

1.168     Safe Harbor Notice. The term “Safe Harbor Notice” means a written
notice provided by the Employer to all Eligible Employees in accordance with
Regulation §1.401(k)-3(d) and/or §1.401(m)-3(e) and complies with the
requirements of Section 3.20 and/or 3.21. In addition to any other election
periods that may be provided under the Plan, each Eligible Employee may make an
initial Elective Deferral election or modify a prior Elective Deferral election
during the 30-day period immediately following his or her receipt of a Safe
Harbor Notice.

 

1.169     Safe Harbor Participant. The term “Safe Harbor Participant” means each
Employee who satisfies all of the following conditions: (a) the Employee is an
Eligible Employee for Safe Harbor 401(k) Contribution purposes under Sections
3.1(b) and/or (c) of the Adoption Agreement; (b) the Employee has satisfied the
age and/or service requirements for Safe Harbor 401(k) Contribution purposes
under Sections 3.2(b) and/or (c) of the Adoption Agreement (unless such
requirements have been waived with respect to the Employee under Sections
3.4(b) and/or (c) of the Adoption Agreement; (c) the Employee has entered the
Plan as a Participant for Safe Harbor 401(k) Contribution purposes under
Sections 3.3(b) and/or (c) of the Adoption Agreement; and (d) the Employee is
eligible to make an Elective Deferral to the Plan at any time during the Plan
Year or would be eligible to make Elective Deferrals but for a suspension due to
a financial hardship distribution or a statutory limitation (such as the limits
of Code §402(g) or §415).

 

1.170     Self-Employed Individual. The term “Self-Employed Individual” means an
individual who owns an interest in the Employer (other than a stock interest)
and has Earned Income for the taxable year from the trade or business for which
the Plan is established or would have had Earned Income but for the fact that
the trade or business had no net profits for the taxable year.

 

1.171     Service. The term “Service” means (a) Years of Service when the
Counting of Hours Method is being used and (b) Periods of Service when the
Elapsed Time Method is being used.

 

1.172     Sponsoring Employer. The term “Sponsoring Employer” means the business
entity named in Section 1.2 of the Adoption Agreement that sponsors the Plan
under the terms of the Adoption Agreement (and any successor thereto that elects
to assume sponsorship of this Plan).

 

1.173     Spousal. The term “Spousal” means of, or related to, a Spouse.

 

1.174     Spouse. The term “Spouse” means the person to whom a Participant is
legally married, and, if elected in the Adoption Agreement, the Participant must
be married to such person throughout the one year period ending on the earlier
of the Annuity Starting Date or the Participant’s death in order for the person
to be considered the Participant’s Spouse. Furthermore, a former Spouse will be
treated as the Participant’s Spouse or surviving Spouse to the extent provided
under a qualified domestic relations order as described in Code §414(p).

 

1.175     Statutory Code §415 Compensation. The term “Statutory Code §415
Compensation” means, in applying the Code §415 limits, an Employee’s
compensation as determined under Regulation §1.415-2(d)(2) and (3), to wit:

 

(a)          Amounts includable as Statutory Code §415 Compensation. Statutory
Code §415 Compensation  includes all of the following: (1) wages, salaries, fees
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Sponsoring Employer maintaining the Plan to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salespersons, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c)); (2) in the case of
a Self-Employed Individual, Earned Income; (3) amounts described in Code
§104(a)(3), §105(a) and 105(h), but only to the extent these amounts are
includible in the gross income of the Employee; (4) amounts paid or reimbursed
by the Employer for moving expenses incurred by the Employee, but only to the
extent that at the time of the payment it is reasonable to believe that these
amounts are not deductible by the Employee under Code §217; (5) the value of a
non-qualified stock option granted to an Employee by the Employer, but only to
the extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted;

 

36

--------------------------------------------------------------------------------


 

and (6) the amount includible in the gross income of an Employee upon making the
election described in Code §83(b). Clauses (1) and (2) above include foreign
earned income (as defined in Code §911(b)), regardless of whether excludible
from gross income under Code §911. Compensation determined under clause
(1) above is to be determined without regard to the exclusions from gross income
in Code §931 and §933. Similar principles are to be applied with respect to
income subject to Code §931 and §933 in determining compensation described in
clause (2). Statutory Code §415 Compensation includes amounts paid or made
available to the Employee.

 

(b)         Exclusion of Certain Amounts. Statutory Code §415 Compensation does
not include (1) Employer contributions made by the Employer to a plan of
deferred compensation to the extent that, before the application of the Code
§415 limitations to that plan, the contributions are not includible in the
Employee’s gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed;  and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee’s gross income
when distributed; (2) amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee’s gross income).

 

(c)          Inclusion of Certain Amounts. Statutory Code §415 Compensation
includes any elective deferral as defined in Code §402(g)(3) and any amount
which is contributed or deferred by the Employer at the election of the Employee
which are not includible in gross income by reason of Code §125 (and if elected
in the Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or
Code §457.

 

(d)         Imputed Compensation when Participant Becomes Disabled. If elected
in the Adoption Agreement and a Participant becomes permanently and totally
disabled (as defined in Code §22(e)(3)) then notwithstanding anything in this
Section to the contrary, Statutory Code §415 Compensation will be imputed during
the time that the Participant is permanently and totally disabled. The rate that
Statutory Code §415 Compensation will be imputed to such Participant is equal to
the rate of Statutory Code §415 Compensation that was paid to the Participant
immediately before becoming permanently and totally disabled. The total period
in which Statutory Code §415 Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if Statutory
Code §415 Compensation is imputed to a Participant who is a Highly Compensated
Employee pursuant to this paragraph, then the continuation of Non-Safe Harbor
Non-Elective Contributions to such Participant will be for a fixed or
determinable period pursuant to Code §415(c)(3)(C).

 

(e)          Treatment of Post-Severance Compensation. Effective January 1,
2005, Statutory Code §415 Compensation includes Post-Severance Compensation.

 

1.176     Substantially Equal. The term “Substantially Equal” means a series of
installment payments in which a single installment payment is equal to the
Participant’s Account balance as of the most recent Valuation Date divided by
the remaining duration of the installment payments; or such other method to
determine a series of installment payments that are substantially equal that may
be established by the Administrator.

 

1.177     Taxable Wage Base. The term “Taxable Wage Base” means the contribution
and benefit base under Social Security Act §230 (42 U.S.C. §430) in effect as of
the beginning of the Plan Year.

 

1.178     Terminated (or Terminates) Employment. The terms “Terminated
Employment” and “Terminates Employment” mean that a person has incurred a
Termination of Employment.

 

37

--------------------------------------------------------------------------------


 

1.179     Termination of Employment. The term “Termination of Employment” means
that a person ceases to be an Employee with the Employer or an Affiliated
Employer, taking into account the following: (1) the existence of a controlled
group; (2) the existence of an affiliated service group; (3) whether the person
has gone to work for an Adopting Employer; (4) whether the person’s new employer
has been substituted as the sponsor of the Plan (or a spun-off portion of the
Plan); and (5) whether there has been a transfer of Plan assets and liabilities
of the person’s benefits from this Plan to a plan sponsored by the person’s new
employer.

 

1.180     Terminated Participant. The term “Terminated Participant” means a
Participant who has Terminated Employment for reasons other than retirement,
death or Disability.

 

1.181     Third-Step Integration Percentage. The term “Third-Step Integration
Percentage” means (a) 2.7% if the Sponsoring Employer elects an integration
percentage of 5.7% in the Adoption Agreement; (b) 2.4% if the Sponsoring
Employer elects an integration percentage of 5.4% in the Adoption Agreement; and
(c) 1.3% if the Sponsoring Employer elects an integration percentage of 4.3% in
the Adoption Agreement.

 

1.182     Top Heavy. The term “Top Heavy” means for the Plan Year containing the
Determination Date that (a) the Top Heavy Ratio for this Plan exceeds 60% and
this Plan is not part of any Required Aggregation Group or Permissive
Aggregation Group; or (b) this Plan is a part of a Required Aggregation Group
but not part of a Permissive Aggregation Group and the Top Heavy Ratio for the
Required Aggregation Group exceeds 60%; or (c) this Plan is a part of a Required
Aggregation Group and part of a Permissive Aggregation Group and the Top Heavy
Ratio for the Permissive Aggregation Group exceeds 60%.

 

1.183     Top Heavy Minimum Allocation. The term “Top Heavy Minimum Allocation”
means an amount of Employer contributions and Forfeitures that is subject to the
following rules:

 

(a)          DB Plan not Part of Required Aggregation Group or Permissive
Aggregation Group with This Plan. If a defined benefit plan is not part of a
Required Aggregation Group or a Permissive Aggregation Group with this Plan,
then the Top Heavy Minimum Allocation equals an Employee’s Code
§415(c)(3) Compensation multiplied by the lesser of (1) three percent (3%), or
(2) the largest percentage of Employer contributions (including any Elective
Deferrals made on behalf of a Key Employee to a 401(k) Plan maintained by the
Employer) and Forfeitures that are allocated to the Participant’s Account of a
Key Employee for that Plan Year, expressed as a percentage of such Key
Employee’s Code §415(c)(3) Compensation.

 

(b)         Certain Contributions Cannot Be Used to Satisfy Top Heavy Minimum
Allocation. Elective Deferrals that are made on behalf of a Participant to a
401(k) Plan (and, for Plan Years beginning before 2002, Matching Contributions)
cannot be used to satisfy the Top Heavy Minimum Allocation.

 

(c)          Social Security Contribution Disregarded. The Top Heavy Minimum
Allocation is determined without regard to any Social Security contribution.

 

(d)         Forfeiture of Top Heavy Minimum Allocation. The Top Heavy Minimum
Allocation (to the extent required to be nonforfeitable under Code §416(b)) may
not be forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).

 

1.184     Top Heavy Ratio. The term “Top Heavy Ratio” means for Plan Years
beginning on or after January 1, 2002, in determining if this Plan is Top Heavy,
a ratio that is calculated in accordance with the following provisions:

 

(a)          Employer Only Maintains DC Plans. If the Employer maintains one or
more defined contribution plans (including any Simplified Employee Pension Plan)
and the Employer has not maintained any defined benefit plan which during the
5-year period ending on the Determination Date(s) has or has had accrued
benefits, then the Top Heavy Ratio for this Plan alone, for the Required
Aggregation Group, or for the Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the Participant’s Account
balances of all Key Employees as of the Determination Date(s) (including any
part of any Participant’s Account balance distributed during the 1-year period
ending on the Determination Date(s); however, including any part of any
Participant’s Account balance distributed during the 5-year period ending on the
Determination Date in the case of a distribution made for a reason other than
Termination of Employment, death, or Disability), and the denominator of which
is the sum of all Participant’s Account balances (including any part of any
Participant’s Account balance distributed in the 1-year period ending on the
Determination Date(s); however, including any part of any Participant’s Account
balance distributed during the 5-year period ending on the Determination Date in
the case of a distribution made for a reason other than Termination of
Employment, death, or Disability), both computed in

 

38

--------------------------------------------------------------------------------


 

accordance with Code §416 and the Regulations thereunder. Both the numerator and
denominator of the Top Heavy Ratio are increased to reflect any contribution
that is not actually made as of the Determination Date, but which is required to
be taken into account on that Determination Date under Code §416 and the
Regulations thereunder.

 

(b)         Employer Maintains Both DC and DB Plans. If the Employer maintains
one or more defined contribution plans (including any Simplified Employee
Pension Plan) and the Employer maintains or has maintained one or more defined
benefit plans which during the 5-year period ending on the Determination
Date(s) has or has had any accrued benefits, then the Top Heavy Ratio for any
Required Aggregation Group or for any Permissive Aggregation Group as
appropriate is a fraction, the numerator of which is the sum of the
Participant’s Account balances under the aggregated defined contribution plan or
plans for all Key Employees, determined in accordance with paragraph (a) above,
and the present value of accrued benefits under the aggregated defined benefit
plan or plans for all Key Employees as of the Determination Date(s), and the
denominator of which is the sum of the Participant’s Account balances under the
aggregated defined contribution plan or plans for all Participants, determined
in accordance with paragraph (a) above, and the present value of accrued
benefits under the defined benefit plan or plans for all Participants as of the
Determination Date(s), all determined in accordance with Code §416 and the
Regulations thereunder. The accrued benefits under a defined benefit plan in
both the numerator and denominator of the Top Heavy Ratio are increased for any
distribution of an accrued benefit made in the 1-year period ending on the
Determination Date (or the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability).

 

(c)          Value of Participant’s Account Balances and the Present Value of
Accrued Benefits. For purposes of paragraphs (a) and (b), the value of the
Participant’s Account balances and the present value of accrued benefits will be
determined as of the most recent Valuation Date that falls within or ends with
the 12-month period ending on the Determination Date, except as provided in Code
§416 and the Regulations for the first and second Plan Years of a defined
benefit plan. The Participant’s Account balances and accrued benefits will be
disregarded for a Participant (1) who is not a Key Employee during the 12-month
period ending on the Determination Date but was a Key Employee in a prior year,
or (2) who has not been credited with at least one Hour of Service with any
Employer maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant’s Account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee will be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, then as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).

 

(d)         Computing Present Values. In establishing the present value of
accrued benefits to compute the Top Heavy Ratio, benefits not in pay status are
handled on the basis that retirement occurs on the automatic vesting date or, if
later, the date of reference. Benefits are discounted only for interest and
mortality. Unless otherwise elected in the Adoption Agreement, the following
factors apply: (1) with respect to the interest assumption: (i) pre-retirement:
6% interest, and (ii) post-retirement: 5% interest; and (2) with respect to the
mortality assumption: (i) pre-retirement: no mortality assumption, and (ii) 
post-retirement: the mortality assumption will be the 1994 Group Annuity
Reserving Mortality Table projected to 2002 based on a fixed blend of 50% of the
unloaded Male mortality rates and 50% of the unloaded Female mortality rates
(the 1994 GAR Mortality Table) as set forth in Revenue Ruling 2001-62.

 

1.185     Transfer Contribution. The term “Transfer Contribution” means a
non-taxable transfer of a Participant’s benefit directly or indirectly from
another qualified plan to this Plan. Transfer Contributions include assets
transferred to this Plan from another plan as a result of a merger or similar
transaction involving this Plan and the other plan. Any direct or indirect
transfer as defined in Code §401(a)(11) of assets from a defined benefit plan, a
money purchase plan, a target benefit plan, a stock bonus plan, or a profit
sharing plan that provided for a life annuity form of payment to the Participant
will be considered a Transfer Contribution. Elective Deferrals (including QNECs,
QMACs, and ADP Safe Harbor Contributions) which are transferred to

 

39

--------------------------------------------------------------------------------


 

this Plan in a direct or indirect trustee-to-trustee transfer from another
qualified plan and which remain subject to the limitations in Regulation
§1.401(k)-1(d) will be considered a Transfer Contribution. The assets that are
transferred from another qualified plan in a plan-to-plan elective transfer
pursuant to Section 11.4 will also be considered a Transfer Contribution.

 

1.186     Transfer Contribution Account. The term “Transfer Contribution
Account” means the account to which a Participant’s Transfer Contributions, if
any, are allocated.

 

1.187     Trustee. The term “Trustee” means the persons or entity named as
trustee or trustees of the Trust.

 

1.188     Trust (or Trust Fund). The term “Trust” or “Trust Fund” means the
assets of the Plan.

 

1.189     Valuation Calendar Year. The term “Valuation Calendar Year” means, for
purposes of required minimum distributions under Section 5.9, the calendar year
immediately preceding a Distribution Calendar Year.

 

1.190     Valuation Date. The term “Valuation Date” means the date when the
Trustee determines the value of the Trust Fund. A Valuation Date of the Trust
Fund must occur as of the last day of each Plan Year. However, the Administrator
can value all or any portion of the assets of the Trust Fund more frequently,
including, but not limited to, semi-annually, quarterly, monthly, or daily; the
Administrator may implement any additional Valuation Dates for any reason. For
purposes of calculating the Top Heavy Ratio, the term “Valuation Date” means the
date when the Participant’s Account balances or accrued benefits are valued.

 

1.191     Vested Aggregate Account. The term “Vested Aggregate Account” means a
Participant’s Vested Interest in the aggregate value of his or her Participant’s
Account and any accounts attributable to the Participant’s own Plan
contributions (including the Participant’s Rollover Contribution Account and
Transfer Contribution Account).

 

1.192     Vested, Vested Interest and Vesting. The terms “Vested,” “Vested
Interest” and “Vesting” mean a Participant’s nonforfeitable percentage in an
account maintained on his or her behalf under the Plan. A Participant’s Vested
Interest in his or her Participant’s Account will be determined in accordance
with Section 4.6.

 

1.193     Vesting Computation Period. The term “Vesting Computation Period”
means a period of twelve (12) consecutive months, which is used for purposes of
determining a Participant’s Vested Interest in the Plan (or a component of the
Plan). As elected in the Adoption Agreement, either (a) each Vesting Computation
Period will consist of each Plan Year; or (b) an Employee’s initial Vesting
Computation Period will begin on the Employee’s Employment Commencement Date,
and each subsequent Vesting Computation Period will begin on each anniversary of
the Employee’s Employment Commencement Date.

 

1.194     Voluntary Employee Contribution. The term “Voluntary Employee
Contribution” means an Employee Contribution which is made voluntarily to the
Plan by a Participant.

 

1.195     Voluntary Employee Contribution Account. The term “Voluntary Employee
Contribution Account” means the sub-account to which a Participant’s Voluntary
Employee Contributions, if any, are allocated.

 

1.196     Year of Service. The term “Year of Service” means, with respect to any
provision of the Plan in which service is determined by the Counting of Hours
Method, a 12-consecutive month computation period during which an Employee is
credited with the specified number of Hours of Service as elected in the
Adoption Agreement with the Employer or an Affiliated Employer (or any business
entity which was an Adopting Employer), determined in accordance with the
following provisions:

 

(a)          Year of Service for Eligibility. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, then a
Year of Service is an Eligibility Computation Period during which an Employee is
credited with at least the number of Hours of Service (but not more than 1,000
Hours of Service) as elected in the Adoption Agreement. If the Employee is
credited with 1,000 Hours of Service (or such lesser number of Hours of Service
as elected in the Adoption Agreement) in both the initial Eligibility
Computation Period and the second Eligibility Computation Period, then the
Employee will be credited with two Years of Service for eligibility purposes. If
any Eligibility Computation Period is less than 12 months, then the Hours of
Service requirement set forth herein will be proportionately reduced (if the
Hours of Service requirement is greater than one Hour of Service) for purposes
of determining whether an Employee is credited with a Year of Service during
such short Eligibility Computation Period. As elected in the Adoption Agreement,
in

 

40

--------------------------------------------------------------------------------


 

determining the eligibility requirements under Section 2.1 and the applicable
Entry Date under Section 2.2, an Employee will be deemed to have completed a
Year of Service on either (1) the last day of the applicable Eligibility
Computation Period during which the Employee is credited with the required Hours
of Service; or (2) the same date that the Employee is credited with the
applicable Hours of Service requirement, even if such date occurs before the
last day of the Eligibility Computation Period.

 

(b)         Year of Service for Vesting. For any Plan Year in which a
Participant’s Vested Interest under Section 4.6 is based on Years of Service,
then a Year of Service is a Vesting Computation Period during which an Employee
is credited with at least the number of Hours of Service (but not more than
1,000 Hours of Service) as elected in the Adoption Agreement. If any Vesting
Computation Period is less than 12 months, then the Hours of Service requirement
set forth herein will be proportionately reduced (if the Hours of Service
requirement is greater than one Hour of Service) for purposes of determining
whether an Employee is credited with a Year of Service during such short Vesting
Computation Period. Alternatively, with respect to a short Vesting Computation
Period, an Employee will be credited with a Year of Service pursuant to
Department of Labor Regulation §2530.203-2(c).

 

(c)          Year of Service for Benefit Accrual/Allocation Purposes. For any
Plan Year in which a Participant’s benefit accrual and/or allocations are based
on Years of Service, a Year of Service is a 12-consecutive month benefit accrual
computation period during which an Employee is credited with at least the number
of Hours of Service (but not more than 1,000 Hours of Service) as elected in the
Adoption Agreement. The benefit accrual computation period will be the Plan
Year. If any benefit accrual computation period is less than 12 months, then the
Hours of Service requirement set forth herein will be proportionately reduced
(if the Hours of Service requirement is greater than one (1) Hour of Service)
for purposes of determining whether an Employee is credited with a Year of
Service during such short benefit accrual computation period.

 

(d)         Prior Service Credit. If the Employer maintains (or has ever
maintained) any plan of a predecessor employer, service during the existence of
such predecessor plan with such predecessor employer will be credited as Years
of Service with the Employer. In addition, if elected in Section 2.2 of the
Adoption Agreement, predecessor service with the entity or entities named in the
Adoption Agreement will be credited as Years of Service with the Employer for
the purposes elected in the Adoption Agreement. For purposes of the prior
sentence, the following rules will apply: (1) if the Employer does not maintain
(and has never maintained) any plan of a predecessor employer and if predecessor
service of that predecessor employer is credited in a standardized Adoption
Agreement, then such service will be limited to five Years of Service pursuant
to Regulation §1.401(a)(4)-5(a)(3); and (2) if the Employer does not maintain
(and has never maintained) any plan of a predecessor employer, if predecessor
service of that predecessor employer is credited in a non-standardized Adoption
Agreement and if such predecessor service exceeds five Years of Service, the
crediting of such service must comply with the requirements of Regulation
§1.401(a)(4)-11(d).

 

(e)          Reemployment of an Employee Before a Break In Service and Before
Eligibility Requirements Are Satisfied. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, if an
Employee Terminates Employment with the Employer prior to satisfying the
eligibility requirements in Section 2.1 and the Employee is subsequently
reemployed by the Employer before incurring a Break in Service, then (1) the
Employee’s pre-termination Year(s)  of Service (and Hours of Service during any
computation period) will be counted in determining the satisfaction of such
eligibility requirements, and for all other purposes, as applicable, and (2) the
Eligibility Computation Period, Vesting Computation Period, and/or benefit
accrual computation period, as applicable, will remain unchanged.

 

(f)            Reemployment of an Employee Before a Break In Service and After
Eligibility Requirements Are Satisfied. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, if an
Employee Terminates Employment with the Employer prior to the Employee’s Entry
Date in Section 2.2, the Employee had satisfied the eligibility requirements in
Section 2.1 as of the Employee’s Termination of Employment, and the Employee is
subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the Employee will become a Participant as of the later of (A) the date
that the Employee would enter the Plan had he or she not Terminated Employment
with the Employer, or (B) the Employee’s Reemployment Commencement Date, (2) the
Employee’s pre-termination Year(s) of Service (and Hours of Service during any
computation period) will be counted for all purposes, and (3) the Vesting
Computation Period and/or benefit accrual computation period, as applicable,
will remain unchanged.

 

41

--------------------------------------------------------------------------------


 

(g)   Reemployment of a Participant Before a Break In Service. For any Plan Year
in which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee Terminates Employment after becoming a Participant and
is subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the reemployed Employee will reenter the Plan as of the Employee’s
Reemployment Commencement Date, (2) the Employee’s pre-termination Year(s) of
Service (and Hours of Service during any computation period) will be counted for
all purposes, as applicable, and (3) the Vesting Computation Period and/or
benefit accrual computation period, as applicable, will remain unchanged.

 

(h)   Reemployment of an Employee After a Break In Service and Before Entry
Date. For any Plan Year in which the eligibility requirements under Section 2.1
are based on Years of Service, if an Employee Terminates Employment with the
Employer either prior to or after satisfying the eligibility requirements in
Section 2.1 (but before the Employee’s Entry Date in Section 2.2) and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service, then the Employee’s Year(s) of Service that were completed prior to the
Break in Service will be recognized, subject to the following provisions:

 

(1)   Determination of Years of Service for Eligibility Purposes. The following
provisions apply to determining Year(s) of Service for eligibility purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee has not satisfied the eligibility
requirements in Section 2.1 as of the Employee’s Reemployment Commencement Date
and then satisfies the One Year Holdout Rule, then the Employee will become a
Participant in the Plan as of the Entry Date in Section 2.2 after the Employee
has satisfied the eligibility requirements in Section 2.1 (including, if
applicable, an Entry Date that may occur during the One Year Holdout Rule period
after the Employee’s Reemployment Commencement Date). If the Employee has
satisfied the eligibility requirements in Section 2.1 as of the Employee’s
Reemployment Commencement Date and then satisfies the One Year Holdout Rule,
then the reemployed Employee will enter the Plan as of the first day of the
Eligibility Computation Period in which the Employee completes one Year of
Service. Furthermore, if the Sponsoring Employer has elected the Rule of Parity
in the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Year(s) of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s eligibility
to participate in the Plan if those Year(s) of Service are disregarded pursuant
to the Rule of Parity. If such former Employee’s Year(s) of Service are
disregarded under the Rule of Parity, then (A) the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee’s
Eligibility Computation Period will commence on the Employee’s Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable). If the Employee has not satisfied the eligibility
requirements in Section 2.1 as of the Employee’s Reemployment Commencement Date
and such former Employee’s Year(s) of Service are not disregarded under the
Rule of Parity, then the Eligibility Computation Periods will remain unchanged.
If the Employee has satisfied the eligibility requirements in Section 2.1 as of
the Employee’s Reemployment Commencement Date and such former Employee’s
Year(s) of Service are not disregarded under the Rule of Parity, the reemployed
Employee will enter the Plan as of the Employee’s Reemployment Commencement
Date.

 

(2)   Determination of Years of Service for Vesting Purposes. The following
provisions apply to determining Year(s) of Service for Vesting purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the Employee’s Year(s) of

 

42

--------------------------------------------------------------------------------


 

Service for Vesting purposes will include Year(s) of Service that were completed
prior to an Employee’s Break(s) in Service, retroactively to the first day of
the Vesting Computation Period in which the Employee completes one (1) Year of
Service. Furthermore, if the Sponsoring Employer has elected the Rule of Parity
in the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Year(s) of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s Vesting
Interest in the Participant’s Account balance if those Year(s) of Service are
disregarded pursuant to the Rule of Parity. If such former Employee’s Year(s) of
Service are disregarded under the Rule of Parity and the Sponsoring Employer
elects in the Adoption Agreement that the Vesting Computation Period is based on
an Employee’s 12-month employment year, then the Employee’s Vesting Computation
Period will commence on the Employee’s Reemployment Commencement Date (and
subsequent Vesting Computation Periods will commence on anniversaries of the
Employee’s Reemployment Commencement Date). If such former Employee’s Year(s) of
Service are not disregarded under the Rule of Parity, then the Vesting
Computation Periods will remain unchanged.

 

(3)   Determination of Years of Service for Benefit Accrual/Allocation Purposes.
The following provisions apply to determining Year(s) of Service for benefit
accrual or allocation purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee’s Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee’s Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, then any Year(s) of Service completed prior to an
Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes if those Year(s) of Service are disregarded pursuant to the
Rule of Parity.

 

(i)    Reemployment of a Participant After a Break In Service. For any Plan Year
in which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Year(s) of Service that
were completed prior to the Break in Service will be recognized, subject to the
following provisions:

 

(1)   Determination of Years of Service for Eligibility Purposes. The following
provisions apply to determining Year(s) of Service for eligibility purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee satisfies the One Year Holdout Rule,
then the reemployed Employee will reenter the Plan as of the first day of the
Eligibility Computation Period in which the Employee completes one Year of
Service. If the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), the recognition
of any Year(s) of Service completed prior to an Employee’s Break(s) in Service
will be subject to both the One Year Holdout Rule and the Rule of Parity.

 

43

--------------------------------------------------------------------------------


 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Year(s) of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s eligibility
to participate in the Plan if those Year(s) of Service are disregarded pursuant
to the Rule of Parity. If such former Employee’s Year(s) of Service are
disregarded under the Rule of Parity, then (A) the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee’s
Eligibility Computation Period will commence on the Employee’s Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable). If such former Employee’s Year(s) of Service are not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee’s Reemployment Commencement Date.

 

(2)   Determination of Years of Service for Vesting Purposes. The following
provisions apply to determining Year(s) of Service for Vesting purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the Employee’s Year(s) of Service for Vesting purposes
will include Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service, retroactively to the first day of the Vesting Computation
Period in which the Employee completes one (1) Year of Service. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any
Year(s) of Service that were completed prior to an Employee’s Break(s) in
Service will be subject to both the One Year Holdout Rule and the Rule of
Parity.

 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, then any Year(s) of Service that were completed prior to
an Employee’s Break(s) in Service will not be counted for purposes of
determining an Employee’s Vesting Interest in the Participant’s Account balance
if those Year(s) of Service are disregarded pursuant to the Rule of Parity. If
such former Employee’s Year(s) of Service are disregarded under the Rule of
Parity and the Sponsoring Employer elects in the Adoption Agreement that the
Vesting Computation Period is based on an Employee’s 12-month employment year,
then the Employee’s Vesting Computation Period will commence on the Employee’s
Reemployment Commencement Date (and subsequent Vesting Computation Periods will
commence on anniversaries of the Employee’s Reemployment Commencement Date). If
such former Employee’s Year(s) of Service are not disregarded under the Rule of
Parity, then the Vesting Computation Periods will remain unchanged.

 

(3)   Determination of Years of Service for Benefit Accrual/Allocation Purposes.
The following provisions apply to determining Year(s) of Service for benefit
accrual or allocation purposes:

 

(A)  One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee’s Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee’s Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

 

(B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, then any Year(s) of Service that were completed prior to
an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes if those Year(s) of Service are disregarded pursuant to the
Rule of Parity.

 

44

--------------------------------------------------------------------------------


 

(j)    Ignoring Service For Eligibility If Service Requirement Is More Than 1
Year Of Service. Notwithstanding anything in the Plan to the contrary, if this
Plan (or a component of the Plan) provides in the Adoption Agreement that an
Employee must complete more than one (1) Year of Service for eligibility
purposes, and such Employee will have a 100% Vested Interest in the
Participant’s Account (or the sub-Account that relates to such component) upon
becoming a Participant in the Plan, then with respect to an Employee who incurs
a Break in Service before satisfying such eligibility requirement (1) the
Employee’s Year(s) of Service (and Hours of Service) that were completed prior
to the Employee’s Break(s) in Service will not be counted for eligibility
purposes, and (2) the Employee’s Eligibility Computation Period will commence on
the Employee’s Reemployment Commencement Date and subsequent Eligibility
Computation Periods will be based upon the provisions of the definition of
Eligibility Computation Period (with the Reemployment Commencement Date
substituted for the Employment Commencement Date, if applicable).

 

45

--------------------------------------------------------------------------------


 

Article 2

Plan Participation

 

2.1      Eligibility Requirements. If this is an amended Plan, any Eligible
Employee who is a Participant on the day before the effective date in the
Adoption Agreement will continue to participate in the Plan. Otherwise, an
Eligible Employee will be eligible to become a Participant in the Plan upon
satisfying the eligibility requirements as elected in the Adoption Agreement,
subject to the following provisions:

 

(a)   Age and Service Requirements. An Eligible Employee must satisfy any age
and/or service requirements indicated in the Adoption Agreement for each
applicable type of contribution. If the Sponsoring Employer elects in the
Adoption Agreement that the service requirement for participation with respect
to one or more components of the Plan is the lesser of 1 Year of Service or a
stated number of consecutive months, weeks, or days of employment, then an
Employee will only be deemed to have completed a month, week, or day of
employment for any calendar month, week, or day during which the Employee (1) is
continuously employed with the Employer or an Affiliated Employer without
interruption for that entire calendar month, week, or day except for those
interruptions that are described in the definition of Hour of Service, and
(2) if elected in the Adoption Agreement, is credited with the number of Hours
of Service for that month, week, or day as indicated in the Adoption Agreement.
For purposes of the prior sentence, the determination of whether an Eligible
Employee has satisfied the stated number of consecutive months, weeks, or days
of employment will be made on the basis of an Eligibility Computation Period; if
an Eligible Employee does not satisfy the stated number of consecutive months,
weeks, or days of employment during an Eligibility Computation Period, then such
Eligible Employee has not satisfied the stated number of consecutive months,
weeks, or days of employment, until satisfied during a subsequent Eligibility
Computation Period.

 

(b)   Eligible Employees. All Eligible Employees will be eligible to participate
in the Plan (or a component of the Plan);  however, the following Employees are
not Eligible Employees in the Plan (or a component of the Plan), if elected in
the Adoption Agreement:

 

(1)       Union Employees. Employees whose employment is governed by a
collective bargaining agreement between Employee representatives and the
Employer in which retirement benefits were the subject of good faith bargaining
unless such collective bargaining agreement expressly provides for the inclusion
of such Employees as Participants in the Plan.

 

(2)       Non-Resident Aliens. Employees who are non-resident aliens who do not
receive earned income (within the meaning of Code §911(d)(2)) from the Employer
which constitutes income from sources within the United States (within the
meaning of Code §861(a)(3)).

 

(3)       “Merger and Acquisition” Employees. Persons who became Employees as
the result of a “Code §410(b)(6)(C) transaction”. These Employees will be
excluded during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. A “Code §410(b)(6)(C)” transaction” is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.

 

(4)       Highly Compensated Employees. Employees who are Highly Compensated
Employees (or any subgroup of Employees who are Highly Compensated Employees).

 

(5)       Leased Employees. For non-standardized plans only, any person who is
considered a Leased Employee but who (1) is not covered by a plan described in
Code §414(n)(5), or (2) is covered by a plan described in Code §414(n)(5) but
Leased Employees constitute more than 20% of the Employer’s non-highly
compensated workforce.

 

(6)       Employees of Non-Adopting Affiliated Employers. For non-standardized
plans only, Employees who are employed by an Affiliated Employer which is not an
Adopting Employer.

 

(7)       Key Employees. For non-standardized plans only, Employees who are Key
Employees.

 

(8)       Employees Who Are Paid By Salary. For non-standardized plans only,
Employees whose Compensation is primarily in the form of a salary.

 

46

--------------------------------------------------------------------------------


 

(9)       Employees Who Are Paid By the Hour. For non-standardized plans only,
Employees whose Compensation is primarily paid on an hourly basis.

 

(10)     Employees Who Are Paid In Commissions. For non-standardized plans only,
Employees whose Compensation is primarily in the form of commissions.

 

(11)     Other. For non-standardized plans only, any other Employees who are not
Eligible Employees as elected and specified in the Adoption Agreement.

 

(c)   Participation By Employees Whose Status Changes. If an Employee who is not
an Eligible Employee with respect to a particular type of contribution (or a
component of the Plan) becomes an Eligible Employee for such contribution (or
component), then the Employee will participate in the Plan immediately with
respect to that type of contribution (or component), so long as (1) the Employee
has satisfied the minimum age and service requirements for that type of
contribution (or component) and (2) the Employee would have previously become a
Participant with respect to that type of contribution (or component) had the
Employee always been an Eligible Employee for that type of contribution (or
component). The participation of a Participant who is no longer an Eligible
Employee with respect to a particular type of contribution (or component) will
be suspended and such Participant will be entitled to an allocation of that type
of contribution (and any applicable Forfeitures) for the Allocation Period only
to the extent of any applicable Hours of Service or Periods of Service completed
while an Eligible Employee for that type of contribution (or component). In
addition to satisfying any other conditions, the Sponsoring Employer may elect
in the Adoption Agreement that the Employee must be an Eligible Employee on the
last day of the Allocation Period in which such participation is suspended. Upon
again becoming an Eligible Employee with respect to that type of contribution
(or component), a suspended Participant will immediately resume eligibility with
respect to that type of contribution. Years of Service or Periods of Service
while an Employee is not an Eligible Employee will be recognized for purposes of
determining the Vested Interest of such Employee with respect to a particular
type of contribution (or component) in accordance with Section 4.6.

 

2.2      Entry Date. An Eligible Employee who has satisfied the eligibility
requirements as elected in the Adoption Agreement will enter the Plan as a
Participant on the “Entry Date” that is elected in the Adoption Agreement.
Furthermore, if the Sponsoring Employer elects in the Adoption Agreement to
waive the age and/or service requirements for the Plan (or a component of the
Plan) as of a specified date, then an Eligible Employee will enter the Plan (or
that component of the Plan) as of such specified date. Notwithstanding the
foregoing, an Eligible Employee who is also a Prevailing Wage Employee will
enter the Plan as a Participant with respect to Compensation received under a
Prevailing Wage Law on the date the Employee first receives such Compensation;
however, if the Sponsor Employer elects in the Adoption Agreement a later Entry
Date with respect to Prevailing Wage Contributions, then such later Entry Date
will apply.

 

2.3      Waiver of Participation. A waiver of participation is not permitted
except to the extent a valid waiver was made under the terms of the prior Plan.
If this is an amendment and restatement of this Plan, then all prior irrevocable
waivers will remain in effect after the adoption date of this amendment and
restatement. If a prior Plan document permitted revocable waivers of
participation, then any Eligible Employee who had previously waived
participation on a revocable basis may revoke such waiver and participate in the
Plan; however, such Eligible Employee may not waive participation again on or
after the adoption date of this amendment and restatement.

 

2.4      Reemployment. If an Employee Terminates Employment and is subsequently
reemployed by the Employer or an Affiliated Employer, such Employee’s Years of
Service and/or Periods of Service for purposes of eligibility (as well as the
time such Employee enters or reenters the Plan as a Participant) will be
determined in accordance with the rules described in the definition of Years of
Service and/or Periods of Service, as applicable.

 

47

--------------------------------------------------------------------------------


 

Article 3

Contributions and Allocations

 

3.1      General Contribution and Allocation Provisions. The Employer intends to
make contributions to the Plan, unless the Plan is a frozen Plan, subject to the
following provisions:

 

(a)   Types and Amount of Contributions. The types (and, if applicable, the
amount) of contributions that may be made to the Plan are those that are elected
in the Adoption Agreement. The type and the amount of the contribution will be
determined by the Employer, and such determination by the Employer will be
binding on the Trustee, Administrator and all Participants and may not be
reviewed in any manner.

 

(b)   No Guarantee. The Employer does not guarantee either the making of
Employer contributions or the payment of benefits under the Plan. The Employer
reserves the right to reduce, suspend or discontinue contributions for any
reason at any time; however, if the Plan is deemed to be terminated as a result
of such reduction, suspension or discontinuance, then the provisions of
Article 9 will become effective.

 

(c)   Taxable Wage Base. If a contribution and/or allocation utilize the Taxable
Wage Base, then the Taxable Wage Base that is used for a Plan Year will be
determined as of the beginning of the Plan Year.

 

(d)   Effect of Waiver of Funding. If the Plan is a money purchase Plan and the
Employer amends the Plan because of a waiver of the minimum funding requirement
under Code §412(d), then such Plan will be considered to be an individually
designed plan and will no longer be considered a prototype plan.

 

(e)   Limitations on Contributions. Notwithstanding any provision of this
Article, (1) no Employer contribution will be made for any Participant who is
not a Benefiting Participant for an Allocation Period unless otherwise required
by the Top Heavy Minimum Allocation provisions in Section 3.14; and (2) if the
Plan provides contributions or benefits for Employees some or all of whom are
owner-employees as defined in Code §401(c)(3), such contributions or benefits
can only be provided with respect to the Earned Income of such owner-employees
derived from the trade or business with respect to which the Plan is
established.

 

(f)    Frequency of Contributions and Allocations. Any Employer contribution
that is made under the terms of the Plan may, at the election of the
Administrator, be contributed (1) each payroll period; (2) each month; (3) each
Plan quarter; (4) on an annual basis; or (5) on any Allocation Period as
determined by the Employer, provided that such Allocation Period does not
discriminate in favor of Highly Compensated Employees. The Employer may elect a
different Allocation Period for each type of Employer contribution. Employer
contributions will be allocated based on the applicable Allocation Period.

 

(g)   Form of Contribution. If the Plan is not subject to Code §412, the
contribution is not used to reduce an obligation or liability of an Employer to
the Plan, and the contribution is unencumbered and discretionary, then the
contribution (if any) may consist of (1) cash; (2) cash equivalencies
(3) qualifying employer real property and/or qualifying employer securities as
defined in ERISA §407(d)(4) and ERISA §407(d)(5), provided the acquisition of
such qualifying employer real property and/or qualifying employer securities
satisfies the requirements of ERISA §408(e); or (4) any other property that is
not prohibited under Code §4975 and that is acceptable to the Trustee under the
terms of the Trust agreement. If the Plan is subject to Code §412, the
contribution is used to reduce an obligation or liability of an Employer, or the
contribution is encumbered and not discretionary, then the contribution will
consist of (1) cash; or (2) cash equivalencies; such Employer’s contribution
will not consist of any non-cash or non-cash equivalency assets to the Trust.

 

(h)   Refund of Contributions. Contributions that are made to the Plan by the
Employer can only be returned to the Employer in accordance with the following
provisions:

 

(1)   Failure of Plan to Initially Qualify. If the Plan fails to initially
satisfy the requirements of Code §401(a) and the Employer declines to amend the
Plan to satisfy such requirements, then contributions that were made prior to
the date such qualification is denied must be returned to the Employer within
one year of the date of such denial, but only if the application for the
qualification is made by the time prescribed by law for filing the Employer’s
tax return for the taxable year in which the Plan is adopted, or by such later
date as the Secretary of the Treasury may prescribe.

 

48

--------------------------------------------------------------------------------


 

(2)   Contributions Made Under a Mistake of Fact. If a contribution is
attributable in whole or in part to a good faith mistake of fact, including a
good faith mistake in determining the deductibility of the contribution under
Code §404, an amount may be returned to the Employer equal to the excess of the
amount that had been contributed over the amount that would have been
contributed if the mistake of fact had not occurred (which excess will hereafter
be known as a “Mistaken Contribution”). Earnings attributable to a Mistaken
Contribution will not be returned, but losses attributable to the Mistaken
Contribution will reduce the amount so returned. The Mistaken Contribution will
be returned within one year of the date the Mistaken Contribution was made or
the deduction disallowed, as the case may be.

 

(3)   Nondeductible Contributions. Except to the extent that an Employer may
intentionally make a nondeductible contribution, for example, to correct an
administrative error or restore a Forfeiture, Employer contributions are
conditioned on deductibility and will otherwise be returned to the Employer.

 

(4)   Prevailing Wage Contributions. Notwithstanding the foregoing, Prevailing
Wage Contributions that would otherwise be returned to the Employer for the
reasons described in paragraphs (1) or (2) above will instead be distributed to
the affected Participants.

 

3.2      Elective Deferrals. If the Plan is a 401(k) Plan, then the Employer
will contribute each Participant’s Elective Deferrals to the Plan, determined in
accordance with and subject to the following provisions:

 

(a)   Amount of Elective Deferrals. Each Participant may enter into and submit
to the Administrator at any time a Salary Deferral Agreement authorizing the
Employer to withhold all or a portion of the Participant’s Compensation,
specifying the amount (either in whole percentage increments of Compensation or
in whole dollar amounts as designated by the Participant; but the Administrator
will have the right to direct that such increments of Compensation be rounded to
the next highest or lowest dollar or percentage) and type (either Roth Elective
Deferrals (if permitted by the Plan), Pre-Tax Elective Deferrals, or a specific
combination of Roth Elective Deferrals (if permitted by the Plan) and Pre-Tax
Elective Deferrals). The amount withheld will be deemed an Elective Deferral
that the Employer will contribute to the Plan on behalf of the Participant. Such
Salary Deferral Agreement will be effective as soon as administratively feasible
after receipt of the Salary Deferral Agreement, unless a later pay period is
specified by the Participant. A Participant’s Salary Deferral Agreement will
remain in effect until superseded by another Salary Deferral Agreement (subject
to the Automatic Enrollment provisions of paragraph (g) below). The
Administrator, pursuant to an administrative policy regarding Elective Deferrals
that is promulgated under Section 8.6, will designate the effective date of such
elections that are submitted to the Administrator, and the frequency of such
elections (and the frequency of modifications to such elections) but not less
frequently than once per Plan Year. In addition, other Elective Deferral
provisions may be set forth in such administrative policy, including, but not
limited to, provisions that (1) set the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above); (2) describe a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant; and (3) permit a Participant to
identify separate components of the Participant’s Compensation (such as base
salary, bonuses, etc.) and to specify that a different Elective Deferral
percentage (or dollar amount) apply to each such component.

 

(b)   Cash or Deferred Option. For any Plan Year, the Employer may declare a
Cash or Deferred Contribution. In such event, the Employer will provide each
Participant who is entitled to this Cash or Deferred Contribution the right to
elect to receive as cash some or all of such Participant’s Cash or Deferred
Contribution. Any amount that a Participant elects not to receive as cash will
be deemed an Elective Deferral of the Participant, will be contributed to the
Plan within 2½ months after the end of the Plan Year, and will be allocated to
the Participant’s Elective Deferral Account.

 

(c)   Roth Elective Deferrals. If elected in the Adoption Agreement, a
Participant may elect to classify all or a portion of an Elective Deferral as a
Roth Elective Deferral.

 

(d)   Reclassification Not Permitted. An Elective Deferral contributed to the
Plan as one type of Elective Deferral (either a Roth Elective Deferral or a
Pre-Tax Elective Deferral) may not later be reclassified as the other type of
Elective Deferral.

 

49

--------------------------------------------------------------------------------


 

(e)   Catch-Up Contributions. If elected in the Adoption Agreement, Catch-Up
Contributions are permitted and Participants who are age 50 or over by the end
of their taxable years will be eligible. If this Plan is a Safe Harbor
401(k) Plan, Catch-Up Contributions will be treated as Elective Deferrals and
will be matched in accordance with the Safe Harbor Matching Contribution
formula(s) elected in the Adoption Agreement. If this is a Non-Safe Harbor
401(k) Plan, Catch-Up Contributions will be matched in accordance with the
Non-Safe Harbor Matching Contribution formula (if any) elected in the Adoption
Agreement unless the Sponsoring Employer elects not to match Catch-Up
Contributions in the Adoption Agreement.

 

(f)    Limitations on Elective Deferrals. In no event may Elective Deferrals be
more than the maximum dollar amount permitted for the Participant’s taxable year
beginning in that calendar year under Code §402(g). Elective Deferrals that
exceed the applicable Code §402(g) limit are Excess Elective Deferrals and will
be distributed to the affected Participants under Section 5.18. No Participant
will be permitted to have Elective Deferrals made under this Plan, or any other
plan, contract or arrangement maintained by the Sponsoring Employer, during any
calendar year, in excess of the dollar limit in Code §402(g) in effect for the
Participant’s taxable year beginning in such calendar year. The dollar
limitation in Code §402(g) is $11,000 for taxable years beginning in 2002, and
increasing by $1,000 each taxable year thereafter up to $15,000 for taxable
years beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §402(g)(4). Adjustments will be in multiples of $500. Catch-Up
Contributions will not be used in determining the Code §402(g) limitations.

 

(g)   Automatic Enrollment. If elected in the Adoption Agreement, the Employer
may establish an automatic enrollment program. The terms of the automatic
enrollment program (which may include, but are not limited to, the Elective
Deferral percentage or amount, any automatic increases that apply to that
Elective Deferral percentage or amount, the portion of the Elective Deferral
which is considered a Pre-Tax Elective Deferral and, if available in this Plan,
the portion which is considered a Roth Elective Deferral, and the Participants
to whom the automatic enrollment program applies) will be set forth from time to
time in an administrative policy regarding Elective Deferrals that is
promulgated under Section 8.6 by the Administrator; if the Administrator does
not adopt such administrative policy, then the terms of the notice that is
issued to Participants regarding the automatic enrollment program will define
the terms and conditions of the automatic enrollment program regarding Elective
Deferrals for the Plan Year.

 

(h)   Salary Deferral Agreement. Salary Deferral Agreements may be entered into
as of such date or dates (but at least once per Plan Year) as established by the
Administrator in an administrative policy regarding Elective Deferrals
promulgated under Section 8.6. A Participant may thereafter modify a Salary
Deferral Agreement to increase or decrease the percentage or amount being
withheld as permitted under such administrative policy. The Participant may also
at any time suspend or cancel his or her Salary Deferral Agreement upon
reasonable written notice to the Administrator. If a Participant cancels or
suspends his or her Salary Deferral Agreement, the Participant will not be
permitted to put a new Salary Deferral Agreement into effect until such time as
set forth in such administrative policy. If necessary to insure that the Plan
satisfies the ADP Test or upon a Participant reaching the Elective Deferral
limit of Code §402(g) with respect to such Participant’s Elective Deferrals in
the Plan, then the Sponsoring Employer may temporarily suspend a Participant’s
Salary Deferral Agreement upon notice to the Participant. If a Participant has
not elected in his or her Salary Deferral Agreement to withhold at the maximum
rate permitted by the Plan for a Plan Year and the Participant wants to increase
the total amount withheld for that Plan Year up to the maximum permitted rate,
then the Participant can make a supplemental election at any time during the
last two months of the Plan Year to withhold an additional amount for one or
more pay periods (including, if elected in the Adoption Agreement, Catch-Up
Contributions not in excess of the Catch-Up Contribution Limit). An Elective
Deferral will constitute a payroll deduction authorization for purposes of
applicable state law. If automatic enrollment is elected in the Adoption
Agreement pursuant to paragraph (g) above, then the Participant must be given an
effective opportunity to elect a different amount (including no amount).

 

(i)    ADP Testing. Elective Deferrals in a Non-Safe Harbor 401(k) Plan must
satisfy the ADP Test of Section 3.18 for a Plan Year, and Elective Deferrals in
a Non-Safe Harbor 401(k) Plan that do not satisfy the ADP Test for a Plan Year
will utilize the correction methods of such Section.

 

(j)    Distribution of Elective Deferrals. Elective Deferrals can only be
distributed upon the earliest to occur of the following dates: (1) a Participant
Terminates Employment (separates from service, for Plan Years beginning before
2002) with the Employer; (2) a Participant dies; (3) a Participant suffers a
Disability; (4) an event that is described in Code §401(k)(10) occurs; (5) a
Participant reaches Age 59½ (if on or before such date, a pre-retirement
in-service withdrawal of

 

50

--------------------------------------------------------------------------------


 

Elective Deferrals is elected in the Adoption Agreement); or (6) if financial
hardship distributions are elected in the Adoption Agreement, the Participant
qualifies for a financial hardship distribution under Section 5.16. With respect
to clause (4) of the prior sentence, Elective Deferrals can be distributed (in a
lump sum only) upon termination of the Plan, so long as the Sponsoring Employer
(or an Affiliated Employer) does not maintain an alternative defined
contribution plan at any time during the period beginning on the date of Plan
termination and ending 12 months after all assets have been distributed from the
terminated Plan. However, if at all times during the 24-month period beginning
12 months before the date of Plan’s termination, fewer than 2% of the Employees
who were eligible to participate in the 401(k) Plan as of the date of the Plan’s
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. A defined contribution plan is also not an alternative defined
contribution plan if the defined contribution plan is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code§ 403(b), or a plan
that is described in Code §457(b) or Code §457(f).

 

(k)   Allocation of Elective Deferrals. Participant’s Pre-tax Elective Deferrals
will be allocated to the Participant’s Pre-Tax Elective Deferral Account. Each
Participant’s Roth Elective Deferrals (if any) will be allocated to the
Participant’s Roth Elective Deferral Account.

 

3.3      Mandatory Employee Contributions. If elected in the Adoption Agreement,
then each Participant must make Mandatory Employee Contributions under the terms
and conditions as elected in the Adoption Agreement, in order to receive an
allocation of Employer contributions and Forfeitures for an Allocation Period.
Mandatory Employee Contributions will be allocated to a Participant’s Mandatory
Employee Contribution Account in which the Participant will have a 100% Vested
Interest. A Participant can elect to discontinue (or resume) Mandatory Employee
Contributions in accordance with procedures established by the Administrator.
Mandatory Employee Contribution Accounts will be administered as follows:

 

(a)   Investment of Accounts. The Administrator may choose for investment
purposes either to segregate Mandatory Employee Contribution Accounts into
separate interest bearing accounts or to invest Mandatory Employee Contribution
Accounts as part of the general Trust Fund (in which case Mandatory Employee
Contribution Accounts will share in net income and losses in the manner elected
in the Adoption Agreement), except for that portion of a Participant’s Mandatory
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.

 

(b)   Discontinuance of Contributions in the Event of a Hardship Distribution.
If a Participant receives a financial hardship distribution under Section 5.16
(or receive a financial hardship distribution under Regulation
§1.401(k)-1(d)(3)(iv)(E) from any other Employer maintained plan as defined in
Regulation §1.401(k)-1(d)(3)(iv)(F)), he or she will be barred from making
Mandatory Employee Contributions for a period of 6 months after the distribution
or, such other period of time as set forth in an administrative policy regarding
financial hardship distributions promulgated under Section 8.6 by the
Administrator.

 

(c)   ACP Testing. Any Mandatory Employee Contributions made for a Plan Year
must satisfy the ACP Test of Section 3.19 for a Plan Year. Mandatory Employee
Contributions that do not satisfy the ACP Test will utilize the correction
methods of such Section.

 

(d)   Right to Make Each Rate of Mandatory Employee Contributions. The right to
make each rate of Mandatory Employee Contributions (determining the rate based
on the Plan’s definition of the Compensation out of which the Mandatory Employee
Contributions are made (regardless of whether that definition of Compensation
satisfies Code §414(s)), and treating different rates as existing if they are
based on definitions of Compensation or other requirements or formulas that are
not substantially the same) must not discriminate in favor of Highly Compensated
Employees.

 

3.4      Non-Safe Harbor Matching Contributions. If the Plan is a 401(m) Plan,
then the Employer may make Non-Safe Harbor Matching Contributions as elected in
the Adoption Agreement and/or in one or more Non-Safe Harbor Matching
Contribution Addenda, subject to the following provisions:

 

(a)   ACP Testing. Non-Safe Harbor Matching Contributions made for a Plan Year
must satisfy the ACP Test of Section 3.19 for a Plan Year. Non-Safe Harbor
Matching Contributions that do not satisfy the ACP Test will utilize the
correction methods of such Section.

 

51

--------------------------------------------------------------------------------


 

(b)   Treatment as QMACs. The Administrator may elect to treat all or any
portion of a Non-Safe Harbor Matching Contribution as a QMAC sufficient to
satisfy the ADP Test, to the extent that such QMAC is not used to satisfy the
ACP Test (but, so long as the QMAC is not precluded from being used in the ACP
Test pursuant to Section 3.18(j)(4)(B)).

 

(c)   True-Ups. If (1) the Allocation Period for Non-Safe Harbor Matching
Contributions is a computation period that is less than the Plan Year, and
(2) on the last day of any Plan Year, the dollar amount of the Non-Safe Harbor
Matching Contributions made on behalf of a Benefiting Participant is less than
the dollar amount that would have been made had the Non-Safe Harbor Matching
Contributions been contributed for an Allocation Period of a Plan Year, then the
Employer may elect, pursuant to the Employer’s discretion, for any Plan Year to
make an additional Non-Safe Harbor Matching Contribution so that the Non-Safe
Harbor Matching Contribution contributed for a Benefiting Participant is equal
to the Non-Safe Harbor Matching Contribution that would have been made had the
Non-Safe Harbor Matching Contributions been contributed for an Allocation Period
of the Plan Year. However, any such additional Non-Safe Harbor Matching
Contributions can only be made to the Plan on a uniform, nondiscriminatory
basis. In order to determine the group of Participants who are eligible to
receive the additional Non-Safe Harbor Matching Contributions of this paragraph,
the Employer may impose allocation conditions that are different from the
allocation conditions used to determine Benefiting Participants for purposes of
other Non-Safe Harbor Matching Contributions.

 

(d)   Prorating the Code §401(a)(17) Compensation Limit for Each Allocation
Period. If the Allocation Period for Non-Safe Harbor Matching Contributions is a
computation period that is less than the Plan Year, then the Employer may elect,
pursuant to the Employer’s discretion, for any Plan Year to prorate the Code
§401(a)(17) Compensation Limit to each Allocation Period of the Plan Year.
However, any prorating of the Code §401(a)(17) Compensation Limit can only be
made on a uniform, nondiscriminatory basis.

 

(e)   Excess Elective Deferrals and Excess Contributions Not Required to Be
Matched. Notwithstanding the above, to the extent Non-Safe Harbor Matching
Contributions (including Qualified Matching Contributions) are contributed on an
annual basis, no Non-Safe Harbor Matching Contribution (including Qualified
Matching Contributions) will be required with respect to that portion of an
Elective Deferral which for that Plan Year is determined to be either an Excess
Elective Deferral (unless the Excess Elective Deferral is for a Non-Highly
Compensated Employee) or an Excess Contribution. Furthermore, Matching
Contributions (including Qualified Matching Contributions) that have been
allocated to a Participant’s Account must be forfeited if the contributions to
which they relate are Excess Deferrals (unless the Excess Elective Deferrals are
for Non-Highly Compensated Employees), Excess Contributions, or Excess Aggregate
Contributions.

 

(f)    Discretionary Formulas. If the Sponsoring Employer elects a discretionary
formula in Section 6.1(a) of the 401(k) Plan Adoption Agreement (standardized or
non-standardized), the Sponsoring Employer’s discretion in establishing a
formula for any Allocation Period includes, but is not limited to, establishing
the amount of the contributions, the rate of match, as well as establishing a
maximum Non-Safe Harbor Matching Contribution per Participant (either as a
dollar maximum per Participant, a maximum percentage of each Participant’s
Compensation, and/or a maximum amount of each Participant’s Elective Deferrals
that will be recognized for matching purposes). In addition, the Employer must,
on or before the due date (plus any extensions) for filing the Employer’s tax
return, adopt a written resolution (or other written action) which describes the
rate of match and the maximum limitations, if any, imposed on the Non-Safe
Harbor Matching Contribution for the Allocation Period. Any such Matching
Contribution will then be allocated to each Benefiting Participant’s Non-Safe
Harbor Matching Contribution Account in the ratio that each such Benefiting
Participant’s Elective Deferrals for the Allocation Period bears to the total
Elective Deferrals of all such Benefiting Participants for the Allocation
Period, subject to any maximum limitations imposed on the allocation in the
written resolution (or other written action).

 

(g)   Right to Each Rate of Match. The right to each rate of Non-Safe Harbor
Matching Contributions (determining the rate using the amount of Non-Safe Harbor
Matching Contributions, Elective Deferrals, Voluntary Employee Contributions,
and Mandatory Employee Contributions determined after any corrections under
Regulation §1.401(k)—2(b)(1)(i) and §1.401(m)—2(b)(1)(i), and treating different
rates as existing if they are based on definitions of Compensation or other
requirements or formulas that are not substantially the same) must not
discriminate in favor of Highly Compensated Employees.

 

52

--------------------------------------------------------------------------------


 

(h)   Allocation of Non-Safe Harbor Matching Contributions. Non-Safe Harbor
Matching Contributions contributed on a Participant’s behalf will be allocated
to the Participant’s Non-Safe Harbor Matching Contribution Account. All such
allocations will be made in the manner elected by the Sponsoring Employer in the
Adoption Agreement and/or the Non-Safe Harbor Matching Contribution Addendum. A
Participant who makes an Elective Deferral during the Allocation Period will be
eligible to receive an allocation of Non-Safe Harbor Matching Contributions for
that Allocation Period as elected by the Sponsoring Employer in the Adoption
Agreement. If the Sponsoring Employer elects in the Adoption Agreement to impose
a service requirement (e.g., 1,000 Hours of Service) in order for a Participant
to receive an allocation of Non-Safe Harbor Matching Contributions for an
Allocation and the Allocation Period is less than 12 consecutive months, any
such service requirement will be proportionately reduced.

 

3.5      Non-Safe Harbor Non-Elective Contributions. The Employer may make
Non-Safe Harbor Non-Elective Contributions as elected in the Adoption Agreement
and/or in one or more Non-Safe Harbor Non-Elective Contribution Addenda, subject
to the following provisions:

 

(a)   Allocation of Non-Safe Harbor Non-Elective Contributions. A Participant
will be eligible to receive an allocation of the Employer’s Non-Safe Harbor
Non-Elective Contributions for that Allocation Period as elected by the
Sponsoring Employer in the Adoption Agreement. If the Sponsoring Employer elects
in the Adoption Agreement to impose a service requirement (e.g., 1,000 Hours of
Service) in order for a Participant to receive an allocation of Non-Safe Harbor
Non-Elective Contributions for an Allocation and the Allocation Period is less
than 12 consecutive months, any such service requirement will be proportionately
reduced.

 

(1)   Allocations Using a Compensation Ratio. If the Sponsoring Employer elects
in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
using a Compensation ratio, then the allocation will be made to each Benefiting
Participant’s Non-Elective Contribution Account in the ratio that his or her
Compensation for the Allocation Period bears to the total Compensation of all
Benefiting Participants for the Allocation Period.

 

(2)   Allocations Using the Per Capita Method. If the Sponsoring Employer elects
in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
on a per capita basis, then the allocation will be made to each Benefiting
Participant’s Non-Elective Contribution Account in an equal dollar amount for
the Allocation Period.

 

(3)   Allocations Using Points. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions based
on points awarded to a Participant as elected in the Adoption Agreement, then
the allocation will be made to each Benefiting Participant’s Non-Elective
Contribution Account in the ratio that each Benefiting Participant’s allocation
points for the Allocation Period bears to the total allocation points of all
Benefiting Participants for the Allocation Period.

 

(4)   Allocations Using Permitted Disparity. If the Sponsoring Employer elects
in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
using permitted disparity, then the allocation will be made using either a
2-step method, a 4-step method, or both, as elected in the Adoption Agreement,
in accordance with the following provisions:

 

(A)  2-Step Method Only. If the Sponsoring Employer elects the 2-step method for
all Allocation Periods, then the contribution will be allocated in the following
manner:

 

(i)    Step 1. An amount will be allocated equal to the lesser of [a] the
Maximum Excess Percentage multiplied by a Benefiting Participant’s Excess
Compensation; or [b] as elected in the Adoption Agreement, either [1] the
greater of 5.7% or the OASI Percentage, [2] 5.4%, or [3] 4.3%, multiplied by a
Benefiting Participant’s Excess Compensation.

 

(ii)   Step 2. The balance of the Employer’s contribution will be allocated in
the ratio that his or her Compensation bears to the total Compensation of all
Benefiting Participants.

 

(B)   4-Step Method Only. If the Sponsoring Employer elects the 4-step method
for all Allocation Periods, then the contribution will be allocated in the
following manner:

 

53

--------------------------------------------------------------------------------


 

(i)    Step 1. First, an amount will be allocated in the ratio that his or her
Compensation bears to the total Compensation of all Benefiting Participants, but
the maximum amount allocated under this subparagraph will not exceed 3% of a
Benefiting Participant’s Compensation. Solely for purposes of the allocation
made under this subparagraph (i), the term Benefiting Participant also means any
Participant entitled to a Top Heavy Minimum Allocation under Section 3.14.

 

(ii)   Step 2. Next, an amount will be allocated in the ratio that a Benefiting
Participant’s Excess Compensation bears to the total Excess Compensation of all
Benefiting Participants, but the maximum amount allocated under this
subparagraph will not exceed 3% of a Benefiting Participant’s Excess
Compensation.

 

(iii)  Step 3. Next, an amount will be allocated in the ratio that a Benefiting
Participant’s Compensation plus Excess Compensation bears to the total
Compensation plus Excess Compensation of all Benefiting Participants, but the
maximum amount allocated under this subparagraph will not exceed the Third-Step
Integration Percentage of a Benefiting Participant’s Compensation plus Excess
Compensation.

 

(iv)  Step 4. The balance of the contribution will be allocated in the ratio
that a Benefiting Participant’s Compensation bears to the total Compensation of
all Benefiting Participants.

 

(C)   2-Step Method and 4-Step Method. If the Sponsoring Employer elects to use
the 2-step method in non-Top Heavy Allocation Periods and the 4-step method in
Top Heavy Allocation Periods, then the contribution will be allocated as set
forth in Section 3.5(a)(4)(A) during non-Top Heavy Allocation Periods and as set
forth in Section 3.5(a)(4)(B) during Top Heavy Allocation Periods.

 

(5)   Allocations Using Allocation Groups. If the Sponsoring Employer elects in
the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
using allocation groups, then the allocation for each Allocation Group will be
made pursuant to the “Allocation Group Addendum” that is attached to the
Adoption Agreement; the allocation for each Benefiting Participant will be made
to each Benefiting Participant’s Non-Elective Contribution Account. The Employer
must notify the Trustee of the amount of the Non-Safe Harbor Non-Elective
Contribution to be allocated each Allocation Group.

 

If the Sponsoring Employer elects in the Adoption Agreement to allocate Non-Safe
Harbor Non-Elective Contributions using allocation groups, the Sponsoring
Employer may elect in the “Allocation Group Addendum” either that each
Benefiting Participant of the Employer will constitute a “separate allocation
group” or that specific Benefiting Participants of the Employer will be grouped
together in “separate allocation groups” for purposes of allocating Non-Safe
Harbor Non-Elective Contributions. However, only a limited number of Allocation
Rates is permitted, and the number of Allocation Rates cannot be greater than
the maximum allowable number of Allocation Rates. The maximum allowable number
of Allocation Rates is equal to the sum of the allowable number of Allocation
Rates for eligible Non-Highly Compensated Employees (eligible NHCEs) and the
allowable number of Allocation Rates for eligible Highly Compensated Employees
(eligible HCEs). The allowable number of Allocation Rates for eligible HCEs is
equal to the number of eligible HCEs, limited to 25. The allowable number of
NHCE Allocation Rates depends on the number of eligible NHCEs, limited to 25. If
the Plan has only one or two eligible NHCEs, the allowable number of NHCE
Allocation Rates is one. If the Plan has 3 to 8 eligible NHCEs, then the
allowable number of NHCE Allocation Rates cannot exceed two. If the Plan has 9
to 11 eligible NHCEs, then the allowable number of NHCE Allocation Rates cannot
exceed three. If the Plan has 12 to 19 eligible NHCEs, then the allowable number
of NHCE Allocation Rates cannot exceed four. If the Plan has 20 to 29 eligible
NHCEs, then the allowable number of NHCE Allocation Rates cannot exceed five. If
the Plan has 30 or more eligible NHCEs, then the allowable number of NHCE
Allocation Rates cannot exceed the number of eligible NHCEs divided by five
(rounded down to the next whole number if the result of dividing is not a whole
number), but will not exceed 25.

 

The allocation will be made as follows: First, the total amount of Non-Safe
Harbor Non-Elective Contributions is allocated among the Deemed Aggregated
Allocation Groups in portions determined by the Employer. Second, within each
Deemed Aggregated Allocation Group, the allocated portion is allocated to each
Benefiting Participant in the ratio that such Benefiting Participant’s
Compensation, bears to the total Compensation of all each Benefiting
Participants in the group.

 

54

--------------------------------------------------------------------------------


 

(6)   Allocations Using Age Weighting. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
age weighting, then a Benefiting Participant’s Age Weighting Factor for any Plan
Year will be determined by multiplying the Benefiting Participant’s Compensation
by the appropriate percentage (based upon the Benefiting Participant’s Age) set
forth in the “Age-Weighted Table Addendum” that is attached to the Adoption
Agreement. The allocation will be made to each Benefiting Participant’s
Non-Elective Contribution Account in the ratio that his or her Age Weighting
Factor for the Allocation Period bears to the total Age Weighting Factors of all
Benefiting Participants for the Allocation Period.

 

(b)   Effect of Top Heavy on Allocation Method. Notwithstanding anything in the
Section to the contrary, if the Plan is Top Heavy for any Plan Year, and if the
allocation method that is elected in the Adoption Agreement (along with any
other allocations that are permitted to be used to satisfy the Top Heavy Minimum
Allocation requirements of Section 3.14) does not satisfy the Top Heavy Minimum
Allocation requirements (because, for example, either a Benefiting Participant’s
Compensation that is used in the allocation method does not satisfy Code
§415(c)(3) Compensation, the Compensation Determination Period is other than the
entire Plan Year, or the allocation method is not sufficient to allocate the Top
Heavy Minimum Allocation to any Non-Key Employee), then the Top Heavy Minimum
Allocation will be allocated first before (or, simultaneous with, if no Key
Employee has any Employer contributions (including any Elective Deferrals made
on behalf of a Key Employee to a 401(k) Plan maintained by the Employer) or
Forfeitures allocated to the Participant’s Account for that Plan Year) any
allocations under the allocation method. However, the allocation method may take
into account such Top Heavy Minimum Allocation.

 

3.6      Prevailing Wage Contributions. If elected in the Adoption Agreement,
the Employer will make Prevailing Wage Contributions to the Plan for the
Prevailing Wage Service of each Prevailing Wage Employee, subject to the
following provisions:

 

(a)   Amount of Prevailing Wage Contributions. The Prevailing Wage Contribution
for each Prevailing Wage Employee will be based on the hourly contribution rate
required under the applicable Prevailing Wage Law for each such Employee’s
employment classification at which Prevailing Wage Law services are performed by
each such Employee that are not being paid as wages or being used to provide
other benefits.

 

(b)   Frequency of Prevailing Wage Contributions. Prevailing Wage Contributions
will be contributed to the Plan as frequently as required under the applicable
Prevailing Wage Law.

 

(c)   Allocation/Utilization of Prevailing Wage Contributions. Prevailing Wage
Contributions will be allocated/utilized in any (or all) of the following ways:

 

(1)   Used as a Qualified Non-Elective Contribution for a 401(k) Plan and/or a
401(m) Plan. If the Plan is a 401(k) Plan and/or a 401(m) Plan, then all or any
portion of a Participant’s Prevailing Wage Contributions can be used as a
Qualified Non-Elective Contribution.

 

(2)   Used as a Qualified Matching Contribution for a 401(k) Plan and/or a
401(m) Plan. If the Plan is a 401(k) Plan and/or a 401(m) Plan, then all or any
portion of a Participant’s Prevailing Wage Contributions can be used as a
Qualified Matching Contributions, to the extent that the Participant has
Elective Deferrals made to the Plan on his or her behalf.

 

(3)   Allocated to the Prevailing Wage Account. All or any portion of a
Participant’s Prevailing Wage Contributions can be allocated to the Prevailing
Wage Account of each Participant eligible to share in the allocation of such
Prevailing Wage Contributions; and/or

 

(4)   Offset Other Contributions. All or any portion of a Participant’s
Prevailing Wage Contributions can be used first to offset any type(s) of
Employer contributions (other than Elective Deferrals). If Prevailing Wage
Contributions remain after the offset(s) of the prior sentence, then the
remaining Prevailing Wage Contributions will be allocated to the Prevailing Wage
Account of each Participant eligible to share in the allocation of such
remaining Prevailing Wage Contributions.

 

55

--------------------------------------------------------------------------------


 

3.7      Qualified Matching Contributions. If the Plan is a 401(k) Plan or a
401(m) Plan, then the Employer may make a Qualified Matching Contribution in
such amount as the Employer, in its sole discretion, may determine, subject to
the following provisions:

 

(a)   Contributions Treated as Qualified Matching Contributions. The Employer
may elect to treat all or any portion of a Matching Contribution as a Qualified
Matching Contribution. Furthermore, the Employer may elect to treat all or any
portion of a Participant’s Prevailing Wage Contribution as a Qualified Matching
Contribution, to the extent that the Participant has Elective Deferrals made on
his or her behalf, in which event such Prevailing Wage Contributions will be
subject to same Vesting and distribution requirements that apply to Qualified
Matching Contributions.

 

(b)   Allocation of Qualified Matching Contributions. Qualified Matching
Contributions (QMACs), and any Non-Safe Harbor Matching Contributions that are
treated as QMACs, will be allocated to the Qualified Matching Contribution
Account of each Eligible Participant for that Allocation Period. Such
contributions will be allocated in the manner elected by the Administrator,
subject to the following:

 

(1)   Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) pro-rata based on the Elective Deferrals of each
Eligible Participant starting with the Eligible Participant with the lowest
amount of Elective Deferrals and working up until the ADP Test or the ACP Test
is satisfied; (D) per capita to each Eligible Participant; (E) per capita based
on the Compensation of each Eligible Participant starting with the Eligible
Participant with the lowest amount of Compensation and working up until the ADP
Test or the ACP Test is satisfied; or (F) per capita based on the Elective
Deferrals of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Elective Deferrals and working up until the ADP Test
or the ACP Test is satisfied.

 

(2)   Maximum Permissible Allocation. Notwithstanding anything in this paragraph
(b) to the contrary, the Sponsoring Employer may limit the maximum amount of
QMACs that will be allocated for any Allocation Period to an Eligible
Participant, to the limitation on disproportionate QMACs as described in
Section 3.18(j)(4)(B) for purposes of the ADP Test or the limitation on
disproportionate Matching Contributions as described in Section 3.19(h) or
(i) for purposes of the ACP Test.

 

(3)   Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant who is a NHCE and who makes an Elective
Deferral during the Allocation Period being tested. Furthermore, the
Administrator may elect to limit the allocations of QMACs only to Eligible
Participants who are employed on the last day of the Allocation Period. In
addition, if this 401(k) Plan and/or this 401(m) Plan provides that Otherwise
Excludable Participants are eligible to participate and if the plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QMACs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. The Administrator may also elect to allocate
QMACs to one or more Participants who are Highly Compensated Employees.

 

3.8      Qualified Non-Elective Contributions. If the Plan is a Code
§401(k) Plan or a Code §401(m) Plan, then the Employer may make a Qualified
Non-Elective Contribution to the Plan in such amount as the Employer, in its
sole discretion, may determine, subject to the following provisions:

 

(a)   Contributions Treated as Qualified Non-Elective Contributions. The
Employer may elect to treat all or any portion of a Non-Safe Harbor Non-Elective
Contribution as a Qualified Non-Elective Contribution. The Employer may also
elect to treat all or any portion of a Participant’s Prevailing Wage
Contribution as a Qualified Non-Elective Contribution, in which event such
Prevailing Wage Contributions will be subject to same Vesting and distribution
requirements that apply to Qualified Non-Elective Contributions.

 

56

--------------------------------------------------------------------------------


 

(b)   Allocation of Qualified Non-Elective Contributions. Qualified Non-Elective
Contributions (QNECS), Non-Safe Harbor Non-Elective Contributions that are
treated as QNECS, and Prevailing Wage Contributions that are treated as QNECS
will be allocated to the Qualified Non-Elective Contribution Account of each
Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following:

 

(1)   Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) per capita to each Eligible Participant; or (D) per
capita based on the Compensation of each Eligible Participant starting with the
Eligible Participant with the lowest amount of Compensation and working up until
the ADP Test or the ACP Test is satisfied.

 

(2)   Maximum Permissible Allocation. Notwithstanding anything in this paragraph
(b) to the contrary, the Sponsoring Employer may limit the maximum amount of
QNECs to be allocated for any Allocation Period to an Eligible Participant, to
the limitation on disproportionate QNECs as described in paragraph
3.18(j)(4)(A) for purposes of the ADP Test or Section 1.44(e)(4) for purposes of
the ACP Test.

 

(3)   Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant (A) who is a NHCE, and (B) who is eligible,
in the Administrator’s discretion, either to make an Elective Deferral
(regardless of whether such Participant actually makes an Elective Deferral)
and/or to receive a Non-Safe Harbor Matching Contribution (regardless of whether
such Participant actually receives a Non-Safe Harbor Matching Contribution)
during the Allocation Period being tested. Furthermore, the Administrator may
elect to limit the allocations of QNECs only to Eligible Participants who are
employed on the last day of the Allocation Period. In addition, if this
401(k) Plan and/or this 401(m) Plan provides that Otherwise Excludable
Participants are eligible to participate and if the plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QNECs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. Lastly, the Administrator may elect to
allocate QNECs to one or more Participants who are Highly Compensated Employees.

 

3.9      Rollover Contributions. If elected in the Adoption Agreement, then
subject to any changes, limitations, or effective dates adopted by written
notice and/or procedures established and adopted by the Administrator pursuant
to Section 8.6, any Employee who is permitted to make Rollover Contributions as
elected in the Adoption Agreement may make such Rollover Contributions into the
Plan from the types of plans as elected in the Adoption Agreement. Rollover
Contributions can also include various types of rollovers as elected in the
Adoption Agreement. Rollover Contributions will be allocated to an Employee’s
Rollover Contribution Account in which the Employee will have a 100% Vested
Interest. If enumerated in the Effective Date Addendum, then this Plan will not
permit an Employee to make additional Rollover Contributions to the Plan on or
after the date that is enumerated in the Effective Date Addendum. However, any
Rollover Contributions made before such date will continue to be maintained in
the Employee’s Rollover Contribution Account. The Administrator may choose for
investment purposes either to segregate Rollover Contribution Accounts into
separate interest bearing accounts or to invest Rollover Contribution Accounts
as part of the general Trust Fund, except for that portion of an Employee’s
Rollover Contribution Account which he or she may be permitted to self-direct
under Section 7.4.

 

3.10    Safe Harbor 401(k) Contributions. If the Plan is a 401(k) Plan, then the
Employer may make Safe Harbor 401(k) Contributions as elected in the Adoption
Agreement, subject to the following provisions:

 

(a)   ADP Safe Harbor Non-Elective Contributions. If the Employer elects in the
Adoption Agreement (or to the extent the Employer amends the Plan either by
amending the Adoption Agreement or via the Safe Harbor Notice), then the
Employer will make an ADP Safe Harbor Non-Elective Contribution equal to 3% (or
such higher percentage as elected by the Employer) of the Compensation of each
Safe Harbor Participant. The Employer may elect in the Adoption Agreement to
make this ADP Safe Harbor Non-Elective Contribution to a money purchase plan
named in the Adoption Agreement. For any Allocation Period in which the Employer
elects to make an ADP Safe Harbor Non-Elective Contribution to the named

 

57

--------------------------------------------------------------------------------


 

money purchase plan, an ADP Safe Harbor Non-Elective Contribution will be made
to this Plan in lieu of the ADP Safe Harbor Non-Elective Contribution to the
money purchase plan unless each Safe Harbor Participant under this Plan also
participates in such other plan and such other plan has the same Plan Year as
this Plan. Such ADP Safe Harbor Non-Elective Contribution will be subject to the
provisions of Section 3.20.

 

(b)   ADP Safe Harbor Matching Contributions. If elected in the Adoption
Agreement, an ADP Safe Harbor Matching Contribution (whether “Basic” or
“Enhanced” as elected in the Adoption Agreement) will be made that is equal to
the amount specified in the Adoption Agreement, subject to the provisions of
Section 3.20.

 

(c)   ACP Safe Harbor Matching Contributions. If elected in the Adoption
Agreement, the Employer may also make additional ACP Safe Harbor Matching
Contributions for each Allocation Period. Such ACP Safe Harbor Matching
Contribution will be subject to the provisions of Section 3.21.

 

(d)   True-Ups. If (1) the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions (which
contributions, for purposes of this paragraph, will hereafter be known as “Safe
Harbor Matching Contributions”) is a computation period that is less than the
Plan Year, and (2) on the last day of any Plan Year, the dollar amount of the
Safe Harbor Matching Contributions made on behalf of a Benefiting Participant is
less than the dollar amount that would have been made had the Safe Harbor
Matching Contributions been contributed for an Allocation Period of a Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to make an additional
Safe Harbor Matching Contribution so that the Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Safe Harbor Matching
Contribution that would have been made had the Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Safe Harbor Matching Contributions can only be made
to the Plan on a uniform, nondiscriminatory basis.

 

(e)   Prorating the Code §401(a)(17) Compensation Limit for Each Allocation
Period. If the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions is a computation
period that is less than the Plan Year, then the Employer may elect, pursuant to
the Employer’s discretion and subject to any Safe Harbor Notice requirements,
for any Plan Year to prorate the Code §401(a)(17) Compensation Limit to each
Allocation Period of the Plan Year. However, any prorating of the Code
§401(a)(17) Compensation Limit can only be made on a uniform, nondiscriminatory
basis.

 

(f)    Allocation of Safe Harbor 401(k) Contributions. Safe Harbor
401(k) Contributions will be allocated as follows: (1) ADP Safe Harbor Matching
Contributions will be allocated to a Participant’s ADP Safe Harbor Matching
Contribution Account; (2) ADP Safe Harbor Non-Elective Contributions will be
allocated to a Participant’s ADP Safe Harbor Non-Elective Contribution Account;
and (3) ACP Safe Harbor Matching Contributions will be allocated to a
Participant’s ACP Safe Harbor Matching Contribution Account.

 

3.11    Voluntary Employee Contributions. If elected in the Adoption Agreement,
each Participant may make Voluntary Employee Contributions for a Plan Year, but
no later than 30 days after the end of the Plan Year for which such Voluntary
Employee Contribution is deemed to be made. Such Voluntary Employee
Contributions will be allocated to a Participant’s Voluntary Employee
Contribution Account in which the Participant will have a 100% Vested Interest.
If enumerated in the Effective Date Addendum, then this Plan will not permit a
Participant to make additional Voluntary Employee Contributions to the Plan on
or after the date that is enumerated in the Effective Date Addendum. However,
any Voluntary Employee Contributions made before such date will continue to be
maintained in the Participant’s Voluntary Employee Contribution Account.
Voluntary Employee Contribution Accounts will be administered in accordance with
the following provisions:

 

(a)   Investment of Accounts. The Administrator may choose for investment
purposes either to segregate Voluntary Employee Contribution Accounts into
separate interest bearing accounts or to invest Voluntary Employee Contribution
Accounts as part of the general Trust Fund (in which case Voluntary Employee
Contribution Accounts will share in net income and losses in the manner elected
in the Adoption Agreement), except for that portion of a Participant’s Voluntary
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.

 

58

--------------------------------------------------------------------------------


 

(b)   Discontinuance of Contributions in the Event of a Financial Hardship
Distribution. If a Participant receives a financial hardship distribution under
Section 5.16 (or receives a financial hardship distribution from any other
Employer maintained plan), he or she will be barred from making Voluntary
Employee Contributions for a period of 6 months after the distribution, or such
other period of time as set forth in an administrative policy regarding
financial hardship distributions promulgated by the Administrator.

 

(c)   ACP Testing. Any Voluntary Employee Contributions made for a Plan Year
must satisfy the ACP Test of Section 3.19 for a Plan Year. Voluntary Employee
Contributions that do not satisfy the ACP Test will utilize the correction
methods of such Section.

 

(d)   Right to Make Each Rate of Voluntary Employee Contributions. The right to
make each rate of Voluntary Employee Contributions (determining the rate based
on the Plan’s definition of the Compensation out of which the Voluntary Employee
Contributions are made (regardless of whether that definition of Compensation
satisfies Code §414(s)), and treating different rates as existing if they are
based on definitions of Compensation or other requirements or formulas that are
not substantially the same) must not discriminate in favor of Highly Compensated
Employees.

 

3.12    Allocation of Earnings and Losses. As of each Valuation Date, amounts in
Participants’ accounts/sub-accounts which have not been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) and
which have not been distributed since the prior Valuation Date will have the net
income of the Trust Fund that has been earned since the prior Valuation Date
allocated in accordance with such rules and procedures that are established by
the Administrator and that are applied in a uniform and nondiscriminatory manner
based upon the investments of the Trust Fund and the Participants’
accounts/sub-accounts to which the net income is allocated. For purposes of this
Section, the term “net income” means the net of any interest, dividends,
unrealized appreciation and depreciation, capital gains and losses, and
investment expenses of the Trust Fund determined on each Valuation Date.
However, Participants’ accounts/sub-accounts which have been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) will
only have the net income earned thereon allocated thereto. Policy dividends or
credits will be allocated to the Participant’s Account for whose benefit the
Policy is held.

 

3.13    Forfeitures and Their Usage. The following provisions relate to
Forfeitures and their usage and allocation:

 

(a)   Provisions Related to Forfeitures. The following provisions relate to
Forfeitures:

 

(1)   Distribution of Entire Vested Interest (or After 5 Consecutive Breaks in
Service, If Earlier). If the Sponsoring Employer elects in the Adoption
Agreement that a Forfeiture of the non-Vested portion of the Participant’s
Account balance attributable to Employer contributions will occur as of the
earlier of: (A) the date that the Participant who Terminated Employment receives
a distribution of his or her Vested Interest under Article 5, or (B) the date
that the Participant incurs five consecutive Breaks in Service after Termination
of Employment, then the provisions of this paragraph apply. Effective as of the
first day of Plan Year beginning in 2006 (or such earlier effective date as may
be provided in a separate amendment for implementing the final
§401(k) Regulations and as permitted by such Regulations) with respect to any
401(k) Plan, a Forfeiture of the non-Vested portion of the Participant’s Account
balance attributable to Employer contributions will not occur pursuant to the
provisions of clause (A) of the prior sentence unless the entire Elective
Deferral Account of the Participant who Terminated Employment is or has been
distributed. Furthermore, if a Participant’s Vested Interest in the entire
Participant’s Account balance attributable to Employer contributions is zero on
the date that the Participant Terminates Employment, then the Participant will
be deemed to have received a distribution of such Vested Interest on the date of
such Termination of Employment and a Forfeiture of the Participant’s Account
attributable to Employer contributions will occur pursuant to the provisions of
clause (A) on the date of such Termination of Employment.

 

(2)   Consecutive Breaks in Service. If the Sponsoring Employer elects in the
Adoption Agreement that a Forfeiture of the non-Vested portion of the
Participant’s Account attributable to Employer contributions will occur when a
Participant incurs a specified number of consecutive Breaks in Service (up to a
maximum of five (5) consecutive Breaks in Service) after Termination of
Employment, then a Forfeiture will not occur prior to such date, even if the
Participant receives a distribution of the entire Vested Interest in the
Participant’s Account balance attributable to Employer contributions prior to
such date.

 

59

--------------------------------------------------------------------------------


 

(b)   Usage and Allocation of Forfeitures. On each annual Valuation Date, the
Administrator may elect to use all or any portion of the Forfeiture Account to
pay administrative expenses incurred by the Plan. The portion of the Forfeiture
Account that is not used to pay administrative expenses will be used first to
restore previous Forfeitures of Participants’ Accounts pursuant to Section 5.7
and/or to restore Participants’ Accounts pursuant to Section 5.13. The portion
of the Forfeiture Account that is not used to pay administrative expenses and is
not used to satisfy the provisions of the previous sentence will then be
allocated/used as elected in the Adoption Agreement pursuant to either (1) or
(2) as follows:

 

(1)   Profit Sharing and Money Purchase Plans. For a profit sharing plan or
money purchase plan, the Forfeiture Account, as elected in the Adoption
Agreement, will either (A) be allocated to Participants in the manner elected;
(B) be used to reduce the Employer’s contribution; or (C) be added to the
Employer’s contribution, to be allocated therewith in the manner elected in the
Adoption Agreement.

 

(2)   401(k) Plans. For a 401(k) Plan, the Forfeiture Account will, as elected
in the Adoption Agreement, either (A) be allocated to Participants in the manner
elected; (B) be used to reduce any Employer contribution (or combination of
Employer contributions), as determined by the Administrator; or (C) be added to
any Employer contribution (or combination of Employer contributions), as
determined by the Administrator, to be allocated therewith in the manner elected
in the Adoption Agreement.

 

3.14    Top Heavy Minimum Allocation. In any Plan Year in which the Plan is Top
Heavy and a Key Employee receives an allocation of Employer contributions or
Forfeitures, each Participant who is described in paragraph (a) below will
receive a Top Heavy Minimum Allocation determined in accordance with the
following:

 

(a)   Participants Who Must Receive the Top Heavy Minimum Allocation. The Top
Heavy Minimum Allocation will be made for each Participant who is a Non-Key
Employee (and to any other Participant (including any Key Employee), if elected
in the Adoption Agreement) who is employed by an Employer on the last day of the
Plan Year, even if such Participant (1) fails to complete any minimum Hours of
Service or Period of Service that is required to receive an allocation of
Employer contributions or Forfeitures for the Plan Year; (2) fails to make
Elective Deferrals if this Plan is a 401(k) Plan; (3) fails to make a Mandatory
Employee Contribution to the Plan; or (4) receives Compensation that is less
than a stated amount. The Top Heavy Minimum Allocation is not required to be
allocated to any Rollover Participant.

 

(b)   Participation in Multiple Defined Contribution Plans. If (1) this Plan is
not part of a Required Aggregation Group or a Permissive Aggregation Group with
a defined benefit plan, (2) this Plan is part of a Required Aggregation Group or
a Permissive Aggregation Group with one or more defined contribution plans,
(3) a Participant who is described in paragraph (a) participates in this Plan
and in one or more defined contribution plans that are part of the Required
Aggregation Group or the Permissive Aggregation Group, and (4) the allocation of
Employer contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when each plan is
considered separately) is insufficient to satisfy the Top Heavy Minimum
Allocation requirement with respect to such Participant, the Top Heavy Minimum
Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.

 

60

--------------------------------------------------------------------------------


 

(c)   DB Plan Part of Required Aggregation Group or Permissive Aggregation
Group. If this Plan is part of a Required Aggregation Group or a Permissive
Aggregation Group with a defined benefit plan, then the Sponsoring Employer may,
in the Sponsoring Employer’s discretion and in a uniform non-discriminatory
manner which is intended to satisfy the requirements of Code §416(f) regarding
the preclusion of required duplication and inappropriate omission of Top Heavy
minimum benefits or Top Heavy Minimum Allocations, determine to satisfy the
requirements of Code §416 with respect to each Participant described in
paragraph (a) who participates in this Plan and in the defined benefit plan
which is part of the Required Aggregation Group or the Permissive Aggregation
Group, by any of the following methods:

 

(1)   Defined Benefit Minimum Benefit. A defined benefit minimum, which is an
accrued benefit at any point in time equal to at least the product of (A) an
Employee’s average annual Code §415(c)(3) Compensation for the period of
consecutive years (not exceeding five) when the Employee had the highest
aggregate Code §415(c)(3) Compensation from the Employer and (B) the lesser of
2% per Year of Service or 1-Year Period of Service, as applicable, with the
Employer or 20%, subject to the rules of Code §416 and the Regulations
thereunder.

 

(2)   Floor Offset Arrangement. A floor offset approach, pursuant to Revenue
Ruling 76-259, under which the defined benefit minimum of the defined benefit
plan that is provided pursuant to paragraph (c)(1) is offset by the benefits
provided under the defined contribution plan.

 

(3)   Using Comparability. A demonstration, using a comparability analysis
pursuant to Revenue Ruling 81-202, that the plans are providing benefits at
least equal to the defined benefit minimum that is provided pursuant to
paragraph (c)(1).

 

(4)   5% Defined Contribution Allocation. An allocation of Employer
contributions and Forfeitures that are made on behalf of such Participant under
this Plan (or any defined contribution plan that is sponsored by the Employer)
equal 5% of an Employee’s Code §415(c)(3) Compensation for each Plan Year that
the Required Aggregation Group or the Permissive Aggregation Group is Top Heavy.

 

(d)   Frozen DB Plan after December 31, 2001. In determining Top Heavy minimum
benefits or Top Heavy Minimum Allocations in any Plan Year which begins after
December 31, 2001, a defined benefit plan in which no Key Employee and no former
Key Employee benefits (within the meaning of Code §410(b)) in the defined
benefit plan during a Plan Year will be disregarded in determining whether the
defined benefit plan is part of a Required Aggregation Group or a Permissive
Aggregation Group with this Plan.

 

(e)   Contributions That Can Be Used to Satisfy Top Heavy Minimum. All Employer
contributions to the Plan (other than (1) Elective Deferrals that are made on
behalf of a Participant to a 401(k) Plan and (2) for Plan Years beginning before
2002, Matching Contributions) will be taken into account in determining if the
Employer has satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum
Allocation requirements of this Section. Furthermore, the following Employer
contributions that are made on behalf of a Participant to a 401(k) Plan may be
taken into account in determining whether the Top Heavy minimum benefit and/or
Top Heavy Minimum Allocation requirements have been satisfied: Non-Safe Harbor
Non-Elective Contributions; Qualified Non-Elective Contributions; ADP Safe
Harbor Non-Elective Contributions; for Plan Years beginning after 2001, Matching
Contributions (including Qualified Matching Contributions); and any other
Employer contributions as may be permitted by law.

 

(f)    Safe Harbor Plan and SIMPLE 401(k) Plan Exceptions. The Top Heavy Minimum
Allocation requirements will not apply to the Plan for any Plan Year in which
the Plan is a 401(k) Plan that consists solely of Elective Deferrals, ADP Safe
Harbor Contributions which meet the requirements of Code §401(k)(12), and, if
applicable, ACP Safe Harbor Matching Contributions (including ADP Safe Harbor
Matching Contributions) which meet the requirements of Code §401(m)(11), so long
as each Participant (1) who is a Non-Key Employee and (2) who is eligible to
make Elective Deferrals is also a Safe Harbor Participant for such Plan Year.
Also, a SIMPLE 401(k) Plan is not subject to the Top Heavy Minimum Allocation
requirements.

 

3.15    Failsafe Allocation. If elected in the Adoption Agreement and the Plan
(or a component of the Plan) for any Plan Year fails to satisfy the
nondiscriminatory classification test of Code §410(b)(2)(A)(i) and Regulation
§1.410(b)-4 and/or the average benefit percentage test of Code
§410(b)(2)(A)(ii) and Regulation §1.410(b)-5, then certain allocations will be
made under this Section only to the extent necessary to insure that the Plan (or
such component of the Plan) for such Plan Year satisfies one of the tests set
forth in either Code §410(b)(1)(A) (in which the Plan initially fails to benefit
at least 70% of the non-excludable

 

61

--------------------------------------------------------------------------------


 

NHCEs), or Code §410(b)(1)(B) (in which the Plan initially fails to benefit a
percentage of the non-excludable NHCEs that is at least 70% of the percentage of
the non-excludable HCEs), pursuant to the following rules:

 

(a)   Order of Accrual Groups. To satisfy one of the above tests for such Plan
Year, an allocation may be made to certain Employees in the following groups
(hereafter know as “Accrual Groups”) in the following order:

 

(1)   First Accrual Group. First, an allocation may be made to that group of
Employees who were Participants for the Plan Year but who did not receive an
allocation for the Plan Year.

 

(2)   Second Accrual Group. Next, an allocation may be made to that group of
Employees who have not yet satisfied the eligibility requirements of Section 2.1
and who are Eligible Employees.

 

(3)   Third Accrual Group. Next, an allocation may be made to that group of
Employees who have satisfied the eligibility requirements of Section 2.1 and who
are not Eligible Employees.

 

(4)   Fourth Accrual Group. Finally, an allocation may be made to that group of
Employees who have not yet satisfied the eligibility requirements of Section 2.1
and who are not Eligible Employees.

 

(b)   Priority within an Accrual Group. To determine each Employee’s priority
within an Accrual Group, Employees will be ranked as elected in the Adoption
Agreement.

 

(c)   Employees Who Share and the Amount of Allocation. Only those Employees who
are required to benefit under the Plan (or the component of the Plan) for the
Plan Year in order to satisfy one of the above tests will be entitled to an
allocation, even if the number of Employees who are required to benefit is less
than the total number of Employees within a specific Accrual Group. Such
allocation will be made on the same basis as, and using the same allocation
formula and method as, the allocation that is made to each Participant who is an
otherwise Benefiting Participant for such Plan Year with respect to the Plan (or
such component of the Plan). The right of an Employee who is eligible to receive
an allocation under this Section for a Plan Year will be fixed as of the last
day of such Plan Year.

 

3.16    SIMPLE 401(k) Provisions. If the Sponsoring Employer elects in the
Adoption Agreement to have the SIMPLE 401(k) provisions apply, the following
provisions will apply each Year the election is in effect:

 

(a)   Certain Conditions Which Must Be Satisfied. The following conditions must
be satisfied each Year (as defined in paragraph (b) below) in order for the
terms of this Section to apply: (1) the Employer adopting this amendment must be
an Eligible Employer (as defined in paragraph (b) below); (2) no contributions
are made, or benefits accrued for services during the Year, on behalf of any
Eligible Employee (as defined in paragraph (b) below) under any other plan,
contract, pension, or trust described in Code §219(g)(5)(A) or (B), maintained
by the Employer; and (3) if the Sponsoring Employer has elected the SIMPLE
401(k) provisions in the Adoption Agreement, then to the extent that any other
provision of the Plan is inconsistent with the provisions of this Section, the
provisions of this Section will govern.

 

(b)   Definitions. The following terms have the following meanings for purposes
of this Section:

 

(1)   Year. The term “Year” means the calendar year.

 

(2)   Eligible Employee. The term “Eligible Employee” means any Employee who is
entitled to make Elective Deferrals under the terms of this Section of the Plan.

 

(3)   Eligible Employer. The term “Eligible Employer” means, with respect to any
Year, an Employer that had no more than 100 Employees who received at least
$5,000 of Compensation from the Employer for the preceding Year. In applying the
preceding sentence, all Employees of controlled groups of corporations under
Code §414(b), all Employees of trades or businesses (whether incorporated or
not) under common control under Code §414(c), all Employees of affiliated
service groups under Code §414(m), and Leased Employees required to be treated
as the Employer’s Employees under Code §414(n), are taken into account. An
Eligible Employer that adopts this amendment and fails to be an Eligible
Employer for any subsequent Year is treated as an Eligible Employer for the 2
Years

 

62

--------------------------------------------------------------------------------


 

following the last Year the Employer was an Eligible Employer. If the failure is
due to any acquisition, disposition, or similar transaction involving an
Eligible Employer, the preceding sentence applies only if the provisions of Code
§410(b)(6)(C)(i) are satisfied.

 

(4)   Compensation. The term “Compensation” means the sum of the wages, tips and
other compensation from the Employer subject to federal income tax withholding
(as described in Code §6051(a)(3)) and the Employee’s Elective Deferrals made
under this or any other 401(k) Plan, and, if applicable, elective deferrals
under a Code §408(p) SIMPLE plan, a SARSEP, or a Code §403(b) annuity contract
and compensation deferred under a Code §457 plan, required to be reported by the
Employer on Form W-2 as described in Code §6051(a)(8). For Self-Employed
Individuals, the term “Compensation” means net earnings from self-employment
determined under Code §1402(a) prior to subtracting any contributions made under
this Plan on behalf of the individual. The Code §401(a)(17) Compensation Limit
applies to the Compensation under this Section except with respect to Matching
Contributions, if any, made in accordance with paragraph (f) below.

 

(c)   Salary Reduction Election. Each Eligible Employee may make a salary
reduction election to have his or her Compensation reduced for the Year in any
amount selected by the Eligible Employee. The Employer will make a salary
reduction contribution to the Plan, as an Elective Deferral, in the amount by
which the Eligible Employee’s Compensation has been reduced. The limitation on
salary reduction contributions is $7,000 for 2002 and increasing by $1,000 for
each Year thereafter up to $10,000 for 2005 and later Years. After 2005, the
$10,000 limit will be adjusted (but only in $500 increments) by the Secretary of
the Treasury for cost-of-living increases under Code §408(p)(2)(E). Beginning in
2002, the amount of an Eligible Employee’s salary reduction contributions
permitted for a Year is increased for Eligible Employees aged 50 or over by the
end of the Year by the amount of allowable Catch-Up Contributions. The Catch-Up
Contribution Limit in a SIMPLE 401(k) Plan is $500 for 2002, increasing by $500
for each Year thereafter up to $2,500 for 2006. After 2006, the Catch-Up
Contribution Limit of $2,500 will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code §414(v)(2)(C). Any such adjustments will
be in multiples of $500. Catch-Up Contributions are otherwise treated the same
as other salary reduction contributions.

 

(d)   Election Period. In addition to any other election periods provided under
the Plan, each Eligible Employee may make or modify a salary reduction election
during the 60-day period immediately preceding each January 1st. For the Year
that an Eligible Employee becomes eligible to make Elective Deferrals under this
Section, the 60-day election period requirement of this Section is deemed
satisfied if the Eligible Employee may make or modify a salary reduction
election during a 60-day period that includes either the date the Eligible
Employee becomes eligible or the day before. An Eligible Employee may terminate
a salary reduction election any time during the Year.

 

(e)   Notice Requirements. The Employer will notify each Eligible Employee prior
to the 60-day election period described in paragraph (d) that he or she can make
a salary reduction election or modify a prior election in that period. The
notification will indicate whether the Employer will provide a 3% Matching
Contribution of paragraph (f) or a 2% Non-Elective Contribution of paragraph
(g).

 

(f)    Matching Contributions. If elected in the Adoption Agreement, the
Employer will contribute a Matching Contribution each Year on behalf of each
Eligible Employee who makes a salary reduction election under paragraph
(c) above. The amount of the Matching Contribution will be equal to the Eligible
Employee’s Elective Deferrals up to, as elected in the Adoption Agreement,
either (1) a limit of 3% of the Eligible Employee’s Compensation for the full
calendar Year; or (2) a reduced limit, provided the following requirements are
met: (A) The limit is not reduced below 1%; (B) The limit is not reduced for
more than 2 calendar Years during the 5-Year period ending with the calendar
Year the reduction is effective; and (C) each Eligible Employee is notified of
the reduced Matching Contribution limit within a reasonable period of time
before such Eligible Employee’s 60-day election period for that calendar Year.
For purposes of (B) above, the limit is not reduced for any Year that any SIMPLE
Plan of the Employer is not in effect or for any calendar Year with respect to
which the Employer makes Non-Elective Contributions to a SIMPLE Plan.

 

(g)   Non-Elective Contributions. If elected in the Adoption Agreement by the
Sponsoring Employer, the Employer will contribute a Non-Elective Contribution of
2% of Compensation for the full calendar Year for each Eligible Employee who
received at least $5,000 of Compensation from the Employer for the Year, or such
lesser amount of Compensation as elected in the Adoption Agreement.

 

63

--------------------------------------------------------------------------------


 

(h)   Limitation on Other Contributions. No Employer or Employee contributions
may be made to this Plan for the Year other than salary reduction contributions
of paragraph (c) above, Matching Contributions of paragraph (f) above,
Non-Elective Contributions of paragraph (g) above, and Rollover Contributions as
described in Regulation §1.402(c)-2, Q & A-1(a).

 

(i)    Code §415 Limitations. The provisions of this Plan implementing the
limitations of Code §415 apply to Matching Contributions and Non-Elective
Contributions.

 

(j)    Vesting. All benefits attributable to contributions made under this
Section are 100% Vested at all times and all previous contributions made under
the Plan are 100% Vested as of the beginning of the Year that the SIMPLE
401(k) provisions of this Section apply to the Plan.

 

(k)   Top Heavy Rules. The Plan is not treated as a Top Heavy Plan under Code
§416 for any Year for which the provisions of this Section are effective and
satisfied.

 

(l)    Nondiscrimination Tests. The Plan is treated as meeting the requirements
of Code §401(k)(3)(A)(ii) and §401(m)(2) for any Year for which the provisions
of this Section are effective and satisfied.

 

3.17    Deemed IRA Contributions. If the Sponsoring Employer elects in the
Adoption Agreement, then each Participant may make Deemed IRA Contributions to
the Plan and the following provisions will apply:

 

(a)   Limitations on Deemed IRA Contributions. No Deemed IRA Contributions will
be accepted unless such contributions are in cash. The total of such
contributions will not exceed the following annual cash contribution limit:
(1) $3,000 for any taxable year beginning in 2002 through 2004; (2) $4,000 for
any taxable year beginning in 2005 through 2007; and (3) $5,000 for any taxable
year beginning in 2008 and years thereafter. After 2008, the annual cash
contribution limit of the prior sentence will be adjusted by the Secretary of
the Treasury for cost-of-living increases under Code §219(b)(5)(C). Such
adjustments will be in multiples of $500. In the case of Participants who are
age 50 or over by the end of their taxable years, the annual cash contribution
limit is increased by $500 for each taxable year beginning in 2002 through 2005
and $1,000 for each taxable year beginning in 2006 and years thereafter.

 

(b)   Investments of Contributions. A Participant’s Deemed IRA Contribution
Account will be invested in such assets as permitted by Code §408. If a
Participant’s Deemed IRA Contribution Account acquires collectibles within the
meaning of Code §408(m) after December 31, 1981, then such assets of the Deemed
IRA Contribution Account will be treated as a distribution in an amount equal to
the cost of such collectibles. No portion of a Participant’s Deemed IRA
Contribution Account will be invested in life insurance contracts.

 

(c)   100% Vesting and Separate Records. An Employee will have a 100% Vested
Interest in his or her Deemed IRA Contribution Account at all times. Separate
records will be maintained for each Participant.

 

(d)   Application of Code §408(a)(6) to Participant’s Deemed IRA Contribution
Account. Notwithstanding any provision of this Plan to the contrary, the
distribution of a Participant’s interest in the Participant’s Deemed IRA
Contribution Account will be made in accordance with the requirements of Code
§408(a)(6) and the Regulations thereunder, the provisions of which are herein
incorporated by reference. If distributions are made from an annuity contract
purchased from an insurance company, then distributions thereunder must satisfy
the requirements of Temporary Regulations §1.401(a)(9)-6T, Q&A-4, rather than
paragraphs (d)(1)(A), (d)(1)(B) and (d)(1)(C) below and Section 5.9. The
required minimum distributions calculated for this Deemed IRA Contribution
Account may be withdrawn from another IRA of the individual in accordance with
Regulation §1.408-8, Q&A-9. Distribution of a Participant’s interest in the
Participant’s Deemed IRA Contribution Account will be made in accordance with
the following:

 

(1)   General Rules. All distributions from Participant’s Deemed IRA
Contribution Account will be made in accordance with the following general
rules:

 

(A)  Required Beginning Date. The entire value of the account of the individual
for whose benefit the account is maintained will commence to be distributed no
later than April 1st following the calendar year in which such individual
attains age 70½ (known as the “Required Beginning Date”) over the life of such
individual or the lives of such individual and his or her designated
beneficiary;

 

64

--------------------------------------------------------------------------------


 

(B)   Distributable Amount. The amount to be distributed each year, beginning
with the calendar year in which the individual attains age 70½ and continuing
through the year of death, will not be less than the quotient obtained by
dividing the value of the Deemed IRA Contribution Account as of the end of the
preceding year by the distribution period in the Uniform Lifetime Table in
Regulation §1.401(a)(9)-9, Q&A-2, using the individual’s age as of his or her
birthday in the year. However, if the individual’s sole designated beneficiary
is his or her surviving spouse and such spouse is more than 10 years younger
than the individual, then the distribution period is determined under the Joint
and Last Survivor Table in Regulation §1.401(a)(9)-9, Q&A-3, using the ages as
of the individual’s and spouse’s birthdays in the year.

 

(C)   Timing of Distributions. The required minimum distribution for the year
that the individual attains age 70½ can be made as late as April 1st of the
following year. The required minimum distribution for any other year must be
made by the end of such year.

 

(2)   Required Minimum Distributions After the Participant’s Death. Required
minimum distributions will be made after a Participant’s death in accordance
with the following provisions:

 

(A)  Death On or After Required Beginning Date. If the individual dies on or
after the Required Beginning Date, his or her remaining interest will be
distributed at least as rapidly as follows:

 

(i)    Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual’s surviving spouse, the
remaining interest will be distributed over the remaining life expectancy of the
designated beneficiary, with such life expectancy determined using the
beneficiary’s age as of his or her birthday in the year following the year of
the individual’s death, or over the period described in paragraph
(d)(2)(A)(iii) below if longer.

 

 (ii)  Surviving Spouse Is Sole Designated Beneficiary. If the individual’s sole
designated beneficiary is the individual’s surviving spouse, the remaining
interest will be distributed over such spouse’s life or over the period
described in paragraph (d)(2)(A)(iii) below if longer. Any interest remaining
after such spouse’s death will be distributed over such spouse’s remaining life
expectancy determined using the spouse’s age as of his or her birthday in the
year of the spouse’s death, or, if the distributions are being made over the
period described in  paragraph (d)(2)(A)(iii) below, over such period.

 

(iii)  No Designated Beneficiary. If there is no designated beneficiary, or if
applicable by operation of paragraph (d)(2)(A)(i) or (d)(2)(A)(ii) above, the
remaining interest will be distributed over the individual’s remaining life
expectancy determined in the year of the individual’s death.

 

(iv)  Amount of Distribution. The amount to be distributed each year under
paragraph (d)(2)(A)(i), (d)(2)(A)(ii), or (d)(2)(A)(iii), beginning with the
calendar year following the calendar year of the individual’s death, is the
quotient obtained by dividing the value of the Deemed IRA Contribution Account
as of the end of the preceding year by the remaining life expectancy specified
in such paragraph. Life expectancy is determined using the Single Lifetime Table
in Regulation §1.401(a)(9)-9, Q&A-1. If distributions are being made to a
surviving spouse as the sole designated beneficiary, such spouse’s remaining
life expectancy for a year is the number in the Single Life Table corresponding
to such spouse’s age in the year. In all other cases, remaining life expectancy
for a year is the number in the Single Life Table corresponding to the
beneficiary’s or individual’s age in the year specified in paragraph
(d)(2)(A)(i), (d)(2)(A)(ii), or (d)(2)(A)(iii) and reduced by 1 for each
subsequent year.

 

(B)   Death Before Required Beginning Date. If the individual dies before the
required beginning date, his or her entire interest will be distributed at least
as rapidly as follows:

 

(i)    Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual’s surviving spouse, the entire
interest will be distributed, starting by the end of the calendar year following
the calendar year of the individual’s death, over the remaining life expectancy
of the designated beneficiary, with such life expectancy determined using the
age of the beneficiary as of his or her birthday in the year following the year
of  the individual’s death, or, if elected, in accordance with paragraph
(d)(2)(B)(iii) below.

 

65

--------------------------------------------------------------------------------


 

 (ii)  Surviving Spouse Is Sole Designated Beneficiary. If the individual’s sole
designated beneficiary is the individual’s surviving spouse, the entire interest
will be distributed, starting by the end of the calendar year following the
calendar year of the individual’s death (or by the end of the calendar year in
which the individual would have attained age 70 1/2, if later), over such
spouse’s life, or, if elected, in accordance with paragraph
(d)(2)(B)(iii) below. If the surviving spouse dies before distributions are
required to begin, the remaining interest will be distributed, starting by the
end of the calendar year following the calendar year of the spouse’s death, over
the spouse’s designated beneficiary’s remaining life expectancy in determined
using such beneficiary’s age as of his or her birthday in the year following the
death of the spouse, or, if elected, will be distributed in accordance with
paragraph (d)(2)(B)(iii) below. If the surviving spouse dies after distributions
are required to begin, any remaining interest will be distributed over the
spouse’s remaining life expectancy determined using the spouse’s age as of his
or her birthday in the year of the spouse’s death.

 

(iii)  No Designated Beneficiary. If there is no designated beneficiary, or if
applicable by operation of paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) above, the
entire interest will be distributed by the end of the calendar year containing
the fifth anniversary of the individual’s death (or of the spouse’s death in the
case of the surviving spouse’s death before distributions are required to begin
under paragraph (d)(2)(B)(ii) above).

 

(iv)  Amount of Distribution. The amount to be distributed each year under
paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) above is the quotient obtained by
dividing the value of the Deemed IRA Contribution Account as of the end of the
preceding year by the remaining life expectancy specified in such paragraph.
Life expectancy is determined using the Single Lifetime Table in Regulation
§1.401(a)(9)-9, Q&A-1. If distributions are being made to a surviving spouse as
the sole designated beneficiary, such spouse’s remaining life expectancy for a
year is the number in the Single Life Table corresponding to such spouse’s age
in the year. In all other cases, remaining life expectancy for a year is the
number in the Single Life Table corresponding to the beneficiary’s age in the
year specified in paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) and reduced by 1 for
each subsequent year.

 

(3)   Value of the Deemed IRA Contribution Account. The “value” of the Deemed
IRA Contribution Account includes the amount of any outstanding rollover,
transfer and recharacterization under Regulation §1.408-8, Q&A-7 and Q&A-8.

 

(4)   Spousal Treatment of Deemed IRA Contribution Account. If the sole
designated beneficiary is the surviving spouse, the spouse may elect to treat
the Deemed IRA Contribution Account as his or her own IRA. This election will be
deemed to have been made if such surviving spouse makes a contribution to the
Deemed IRA Contribution Account or fails to take required distributions as a
beneficiary.

 

(e)   No Commingling Permitted. The assets of the Deemed IRA Contribution
Account will not be commingled with other property except in a common trust fund
or common investment fund.

 

(f)    Trustee to Furnish Information. The Trustee of a Deemed IRA Contribution
Account will furnish annual calendar-year reports concerning the status of the
account and such information concerning required minimum distributions as is
prescribed by the IRS.

 

(g)   Substitution of Trustee. A non-bank Trustee or custodian will substitute
another Trustee or custodian if the non-bank Trustee or custodian receives
notice from the IRS that such substitution is required because it has failed to
comply with the requirements of Regulation §1.408-2(e).

 

(h)   Definition of Compensation for Deduction Limits. For purposes of
determining the deductible limits for Deemed IRA Contributions, the term
“Compensation” means wages, salaries, professional fees, or other amounts
derived from or received for personal services actually rendered (including, but
not limited to commissions paid salesmen, compensation for services on the basis
of a percentage of profits, commissions on insurance premiums, tips, and
bonuses) and includes earned income, as defined in Code §401(c)(2) (reduced by
the deduction the self employed individual takes for contributions made to a
self-employed retirement plan). For purposes of this definition, Code
§401(c) will be applied as if the term trade or business for purposes of Code
§1402 included services derived from or received as earnings or profits from
property (including but not limited to interest and dividends) or amounts not
includible in gross income.

 

66

--------------------------------------------------------------------------------


 

Compensation also does not include any amount received as a pension or annuity
or as deferred compensation. The term “Compensation” will include any amount
includible in the individual’s gross income under Code §71 with respect to a
divorce or separation instrument described in Code §71(b)(2)(A).

 

3.18    Actual Deferral Percentage Test and Correction. If a 401(k) Plan is
subject to the Actual Deferral Percentage Test (ADP Test) for a Plan Year, then
the following rules will apply:

 

(a)   The ADP Test. The ADP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

 

(1)   1.25 Test. The ADP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or

 

(2)   Multiplied By 2 or 2% Test. The ADP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested will not exceed the
ADP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year multiplied by 2.0, provided, that the ADP for Participants who are
Highly Compensated Employees for the Plan Year that is being tested does not
exceed the ADP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year by more than 2 percentage points.

 

(b)   Testing Methods and Restriction. The Sponsoring Employer may elect either
the Prior Year Testing Method or Current Year Testing Method in the Adoption
Agreement. However, once the Sponsoring Employer has elected the Current Year
Testing Method, the Sponsoring Employer can elect the Prior Year Testing Method
for a Plan Year only if the Plan has used the Current Year Testing Method for
each of the preceding five (5) Plan Years (or if lesser, the number of Plan
Years that the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
401(k) plan using the Prior Year Testing Method and a 401(k) plan using Current
Year Testing Method and the change is made within the transition period
described in Code §410(b)(6)(C)(ii).

 

(c)   Prior Year Testing Method for the First Plan Year. If the Sponsoring
Employer has elected the Prior Year Testing Method for the first Plan Year that
the Plan permits any Participant to make Elective Deferrals (and this is not a
successor plan), then the ADP for Participants who are Non-Highly Compensated
Employees for the prior Plan Year will be the greater of (1) three percent (3%),
or (2) the ADP for Participants who are Non-Highly Compensated Employees for the
first Plan Year.

 

(d)   HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring
Employer has elected the Prior Year Testing Method and if there are no
Participants who were Non-Highly Compensated Employees in the prior Plan Year,
then the Plan will be deemed to satisfy the ADP Test for the Plan Year that is
being tested. Similarly, if the Sponsoring Employer has elected the Current Year
Testing Method and if there are no Participants who are Non-Highly Compensated
Employees in the current Plan Year, then the Plan will be deemed to satisfy the
ADP Test for the Plan Year that is being tested. The provisions of this
paragraph may be utilized with the permissive disaggregation rule of
Section 3.18(e)(2).

 

(e)   Special Rule for Early Participation. If this 401(k) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(k) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(k) Plan
satisfies the ADP Test, the Sponsoring Employer may, in the Sponsoring
Employer’s discretion (but is not required to), either:

 

(1)   Early Participation Rule. Pursuant to Code §401(k)(3)(F), perform the ADP
Test for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)—7(c)(3)), by using the ADP for all Participants who are Highly
Compensated Employees for the Plan Year  and the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or

 

67

--------------------------------------------------------------------------------


 

(2)   Permissive Disaggregation Rule. Pursuant to Regulation §1.401(k)—1(b)(4),
disaggregate the Plan into separate plans and perform the ADP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.

 

(f)    HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

 

(g)   ADP for an HCE in Multiple CODAs of the Sponsoring Employer. The ADP for
any Participant who is a Highly Compensated Employee for the Plan Year and who
is eligible to have Elective Deferrals (and Qualified Non-Elective Contributions
or Qualified Matching Contributions, or both, if treated as Elective Deferrals
for purposes of the ADP Test) allocated to such Participant’s accounts under two
or more cash or deferral arrangements (CODAs) described in Code §401(k), that
are maintained by the Sponsoring Employer, will be determined as if such
Elective Deferrals (and, if applicable, such Qualified Non-Elective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
CODAs of the Sponsoring Employer that have different plan years, all Elective
Deferrals made during the Plan Year under all such arrangements will be
aggregated. For Plan Years beginning prior to 2006 (or the year of such earlier
effective date as may be provided in a separate amendment for implementing the
final §401(k) Regulations and as permitted by such Regulations), all such CODAs
ending with or within the same calendar year will be treated as a single
arrangement. Notwithstanding the foregoing, certain plans will be treated as
separate if mandatorily disaggregated under the §401(k) Regulations.

 

(h)   Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(k), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(k), §401(a)(4), or §410(b) only by
being aggregated with this Plan, then this Section will be applied by
determining the ADP of the Employees as if all such plans (including this Plan)
were a single plan. If the Prior Year Testing Method is being used and if more
than 10% of the Employer’s NHCEs are involved in a plan coverage change as
defined in Regulation §1.401(k)-2(c)(4), then any adjustments to the Non-Highly
Compensated Employees’ ADP for the prior Plan Year will be made in accordance
with such Regulations. Plans may be aggregated in order to satisfy Code
§401(k) only if they have the same Plan Year and use the same ADP testing method
(the Prior Year Testing Method or the Current Year Testing Method).

 

(i)    Contributions Must Be Made Within 12 Months. Elective Deferrals,
Qualified Non-Elective Contributions, and Qualified Matching Contributions must
be made, for purposes of determining the ADP Test, by the end of the 12-month
period immediately following the Plan Year to which the contributions relate.

 

(j)    Correction Methods for Failed ADP Test. If a 401(k) Plan is subject to
the Actual Deferral Percentage Test (ADP Test) for a Plan Year and the Plan
fails to satisfy the ADP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ADP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correct methods may be used to satisfy the ADP Test):

 

(1)   Distribution of Excess Contributions Plus Income or Loss. Excess
Contributions of Highly Compensated Employee(s), plus any income and minus any
loss allocable to such Excess Contributions, may be distributed pursuant to
Section 5.19.

 

(2)   Recharacterization as Voluntary Employee Contributions. If the Sponsoring
Employer elects in the Adoption Agreement to permit Voluntary Employee
Contributions and if elected by a Participant, then, subject to the ACP Test and
to the extent that the recharacterization does not create Excess Aggregation
Contributions, Elective Deferrals allocated to a Highly Compensated Employee as
Excess Contributions may be recharacterized as Voluntary Employee Contributions.
Such Participant will treat Excess Contributions allocated to such Participant
as an amount distributed to the Participant and then contributed by the
Participant to the Plan as Voluntary Employee Contributions. Recharacterized
amounts will remain nonforfeitable. Amounts may not be recharacterized by a HCE
to the extent that such amount in combination with other Voluntary Employee
Contributions made by that Employee would exceed any stated limit under the Plan
on Voluntary Employee Contributions. Recharacterization must occur no later than
2½

 

68

--------------------------------------------------------------------------------


 

months after the last day of the Plan Year in which such Excess Contributions
arose and is deemed to occur no earlier than the date that the last Highly
Compensated Employee is informed in writing of the amount recharacterized and
the consequences thereof.

 

(3)   Recharacterization as Catch-Up Contributions. If the Sponsoring Employer
elects in the Adoption Agreement to permit Catch-Up Contributions, then (i) to
the extent that a catch-up eligible Participant who is a Highly Compensated
Employee is to receive a distribution of Excess Contributions, and (ii) to the
extent that such catch-up eligible Participant has not exceeded the
Participant’s Catch-Up Contribution Limit, the Excess Contributions of such
Participant may be recharacterized as Catch-Up Contributions (to the extent that
the recharacterized Catch-Up Contributions do not cause the Catch-Up
Contribution Limit to be exceeded for the taxable year of the Participant).

 

(4)   QMACs and QNECs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.7 and/or Qualified Non-Elective
Contributions pursuant to Section 3.8 to satisfy the ADP Test., subject to the
following limitations:

 

(A)  Limitation on Disproportionate QNECs. Qualified Non-Elective Contributions
cannot be taken into account in the ADP Test of a Plan Year for a NHCE to the
extent the QNECs exceed the product of (i) that NHCE’s Code
§414(s) Compensation, multiplied by (ii) the greater of [a] 5% (or 10% of a
NHCE’s Code §414(s) Compensation with respect to an Employer’s obligation to
make Prevailing Wage Contributions to the Plan), or [b] two times the Plan’s
Representative Contribution Rate. Any QNEC used in an ACP Test under Regulation
§1.401(m)—2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(m)—2(a)(6)(v)(B)), cannot be
used for purposes of the ADP Test (including the determination of the
Representative Contribution Rate for purposes of the ADP Test).

 

(B)   Limitation on QMACs. Qualified Matching Contributions are permitted to be
used in the ADP Test only to the extent that such Qualified Matching
Contributions are Matching Contributions that are not precluded from being taken
into account under the ACP Test for the Plan Year under the rules of Regulation
§1.401(m)—2(a)(5)(ii).

 

(C)   Prohibition Against Double-Counting. Qualified Non-Elective Contributions
and Qualified Matching Contributions cannot be taken into account in the ADP
Test to the extent such contributions are taken into account for purposes of
satisfying any other ADP Test, any ACP Test, or the requirements of Regulation
§1.401(k)—3, §1.401(m)—3 or §1.401(k)—4. Matching Contributions that are made
pursuant to Regulation §1.401(k)—3(c) cannot be taken into account under the ADP
Test. Furthermore, if this Plan switches from the Current Year Testing Method to
the Prior Year Testing Method pursuant to Regulation §1.401(k)—2(c), then
Qualified Non-Elective Contributions that are taken into account under the
Current Year Testing Method for a Plan Year may not be taken into account under
the Prior Year Testing Method for the next Plan Year.

 

3.19    Actual Contribution Percentage Test and Correction. If a 401(m) Plan is
subject to the Actual Contribution Percentage Test (ACP Test) for a Plan Year,
then the following rules will apply:

 

(a)   The ACP Test. The ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

 

(1)   1.25 Test. The ACP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or

 

(2)   Multiplied By 2 or 2% Test. The ACP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested will not exceed the
ACP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year multiplied by 2.0, provided, that the ACP for Participants who are
Highly Compensated Employees for the Plan Year that is being tested does not
exceed the ACP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year by more than 2 percentage points.

 

69

--------------------------------------------------------------------------------


 

(b)   Testing Methods and Restriction. The Sponsoring Employer may elect either
the Prior Year Testing Method or Current Year Testing Method in the Adoption
Agreement. However, once the Sponsoring Employer has elected the Current Year
Testing Method, the Sponsoring Employer can elect the Prior Year Testing Method
for a Plan Year only if the Plan has used the Current Year Testing Method for
each of the preceding five (5) Plan Years (or if lesser, the number of Plan
Years that the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
401(m) plan using the Prior Year Testing Method and a 401(m) plan using Current
Year Testing Method and the change is made within the transition period
described in Code §410(b)(6)(C)(ii).

 

(c)   Prior Year Testing Method for the First Plan Year. If the Sponsoring
Employer has elected the Prior Year Testing Method for the first Plan Year that
the Plan permits any Participant to make Employee Contributions, provides for
Non-Safe Harbor Matching Contributions, or both (and this is not a successor
plan), then the ACP for Participants who are Non-Highly Compensated Employees
for the prior Plan Year will be the greater of (1) three percent (3%), or
(2) the ACP for Participants who are Non-Highly Compensated Employees for the
first Plan Year.

 

(d)   HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring
Employer has elected the Prior Year Testing Method and if there are no
Participants who were Non-Highly Compensated Employees in the prior Plan Year,
then the Plan will be deemed to satisfy the ACP Test for the Plan Year that is
being tested. Similarly, if the Sponsoring Employer has elected the Current Year
Testing Method and if there are no Participants who are Non-Highly Compensated
Employees in the current Plan Year, then the Plan will be deemed to satisfy the
ACP Test for the Plan Year that is being tested. The provisions of this
paragraph may be utilized with the permissive disaggregation rule of
Section 3.19(e)(2).

 

(e)   Special Rule for Early Participation. If this 401(m) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(m) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(m) Plan
satisfies the ACP Test, the Sponsoring Employer may, in the Sponsoring
Employer’s discretion (but is not required to), either:

 

(1)   Early Participation Rule. Pursuant to Code §401(m)(5)(C), perform the ACP
Test for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)—7(c)(3)), by using the ACP for all Participants who are Highly
Compensated Employees for the Plan Year  and the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or

 

(2)   Permissive Disaggregation Rule. Pursuant to Regulation §1.401(m)—1(b)(4),
disaggregate the Plan into separate plans and perform the ACP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.

 

(f)    HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

 

(g)   Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(m), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(m), §401(a)(4), or §410(b) only by
being aggregated with this Plan, then this Section will be applied by
determining the ACP of the Employees as if all such plans (including this Plan)
were a single plan. If the Plan uses the Prior Year Testing Method and if more
than 10% of the Employer’s NHCEs are involved in a plan coverage change as
defined in Regulation §1.401(m)-2(c)(4), then any adjustments to the NHCEs’ ACP
for the prior Plan Year will be made in accordance with such Regulations. Plans
may be aggregated in order to satisfy Code §401(m) only if they have the same
Plan Year and use the same ACP testing method (the Prior Year Testing Method or
the Current Year Testing Method).

 

70

--------------------------------------------------------------------------------


 

(h)   Disproportionate Matching Contributions With Respect to Elective Deferrals
Excluded From ACP Test. A Matching Contribution with respect to an Elective
Deferral for a Participant who is a Non-Highly Compensated Employee is not taken
into account under the ACP Test for a Plan Year to the extent that the Matching
Contribution exceeds the greatest of (1) 5% of such Participant’s Code
§414(s) Compensation; (2) 100% of the Participant’s Elective Deferrals for the
Plan Year; and (3) the product of 2 times the Plan’s Representative Matching
Rate and the Participant’s Elective Deferrals for the Plan Year.

 

(i)    Disproportionate Matching Contributions With Respect to Employee
Contributions Excluded From ACP Test. If the Plan provides a Match Contribution
with respect to the sum of a Participant’s Employee Contributions and Elective
Deferrals, then the sum of the Participant’s Employee Contributions and Elective
Deferrals is substituted for the amount of the Participant’s Elective Deferrals
in paragraph (h). Similarly, if the Plan provides a Match Contribution with
respect to a Participant’s Employee Contributions (but not Elective Deferrals),
then the Participant’s Employee Contributions are substituted for the amount of
the Participant’s Elective Deferrals in paragraph (h).

 

(j)    Matching Contributions Taken Into Account Under Safe Harbor Provisions.
If this Plan satisfies the ACP safe harbor requirements of Code §401(m)(11) for
a Plan Year but nonetheless must satisfy the ACP Test because the Plan provides
for Employee Contributions for such Plan Year, then the Sponsoring Employer is
permitted (but is not required) to apply the ACP Test by disregarding all
Matching Contributions with respect to all Participants. In addition, if this
Plan satisfies the ADP safe harbor requirements of Regulation §1.401(k)—3 for a
Plan Year using ADP Safe Harbor Matching Contributions but does not satisfy the
ACP safe harbor requirements of Code §401(m)(11) for such Plan Year, then the
Sponsoring Employer is permitted (but is not required) to apply the ACP Test by
excluding Matching Contributions with respect to all Participants that do not
exceed 4% of each Participant’s Code §414(s) Compensation. If the Plan
disregards any Matching Contributions pursuant to this paragraph, then this
disregard must be applied to all Participants.

 

(k)   Multiple Use Test. Effective for Plan Years beginning after December 31,
2001, the multiple use test is repealed and does not apply to this Plan,
pursuant to EGTRRA §666.

 

(l)    Correction Methods for Failed ACP Test. If a 401(m) Plan is subject to
the Actual Contribution Percentage Test (ACP Test) for a Plan Year and the Plan
fails to satisfy the ACP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ACP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correct methods may be used to satisfy the ACP Test):

 

(1)   Distribution of Excess Aggregate Contributions Plus Income or Loss. Excess
Aggregate Contributions of Highly Compensated Employee(s), plus any income and
minus any loss allocable to such Excess Aggregate Contributions, may be
forfeited (if forfeitable) and may be distributed (if non-forfeitable), pursuant
to Section 5.20.

 

(2)   QNECs and QMACs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.7 and/or Qualified Non-Elective
Contributions pursuant to Section 3.8 to satisfy the ACP Test, subject to the
following limitations: (A) Qualified Non-Elective Contributions are permitted to
be used in the ACP Test only to the extent that such Qualified Non-Elective
Contributions satisfy the limitations of Section 1.44(e); and (B) Qualified
Matching Contributions are permitted to be used in the ACP Test only to the
extent that such Qualified Matching Contributions satisfy the limitations of
Sections 1.44(c), 1.44(f), 1.44(g), and either 3.19(h) or 3.19(i).

 

3.20    ADP Safe Harbor Contributions. A 401(k) Plan that satisfies the ADP Safe
Harbor Contribution requirements of Code §401(k)(12) for a Plan Year is a Safe
Harbor 401(k) Plan if it satisfies the following requirements:

 

(a)   ADP Safe Harbor Contribution. The Sponsoring Employer makes an ADP Safe
Harbor Contribution on behalf of each Safe Harbor Participant, equal to either
an ADP Safe Harbor Non-Elective Contribution or an ADP Safe Harbor Matching
Contribution, that satisfies the following requirements:

 

(1)   ADP Safe Harbor Non-Elective Contribution. An ADP Safe Harbor Non-Elective
Contribution equal to at least three percent (3%) of the Safe Harbor
Participant’s Compensation for the Plan Year; or

 

71

--------------------------------------------------------------------------------


 

(2)   ADP Safe Harbor Matching Contribution. An ADP Safe Harbor Matching
Contribution in an amount determined under either a basic matching formula or an
enhanced matching formula, that satisfies the following requirements:

 

(A)  Basic Matching Formula. An ADP Safe Harbor Matching Contribution in an
amount equal to the sum of (i) 100% of the amount of the Safe Harbor
Participant’s Elective Deferrals that do not exceed 3% of the Safe Harbor
Participant’s Compensation; plus (ii) 50% of the amount of the Safe Harbor
Participant’s Elective Deferrals that exceed 3% of the Safe Harbor Participant’s
Compensation but that do not exceed 5% of the Safe Harbor Participant’s
Compensation.

 

(B)   Enhanced Matching Formula. An ADP Safe Harbor Matching Contribution
formula that, at any rate of Safe Harbor Participant’s Elective Deferrals,
provides an aggregate amount of ADP Safe Harbor Matching Contributions that is
at least equal to the aggregate amount of ADP Safe Harbor Matching Contributions
that would have been provided under the basic matching formula of paragraph
(a)(2)(A). Furthermore, the ratio of a Safe Harbor Participant’s ADP Safe Harbor
Matching Contributions under the enhanced matching formula for a Plan Year to
the Safe Harbor Participant’s Elective Deferrals may not increase as the amount
of a Safe Harbor Participant’s Elective Deferrals increases.

 

(C)   Limitation on HCE Matching Contributions. The ratio of ADP Safe Harbor
Matching Contributions to Elective Deferrals of a Safe Harbor Participant who is
a Highly Compensated Employee must not exceed the ratio of ADP Safe Harbor
Matching Contributions to Elective Deferrals of any Safe Harbor Participant who
is a Non-Highly Compensated Employee with Elective Deferrals at the same
percentage of Compensation as any Highly Compensated Employee.

 

(D)  ADP Safe Harbor Matching Contributions on Employee Contributions. ADP Safe
Harbor Matching Contributions may be made on both Elective Deferrals and
Employee Contributions if the ADP Safe Harbor Matching Contributions are made
with respect to the sum of Elective Deferrals and Employee Contributions on the
same terms as ADP Safe Harbor Matching Contributions that are made with respect
to Elective Deferrals alone. Alternatively, ADP Safe Harbor Matching
Contributions may be made on both Elective Deferrals and Employee Contributions
if the ADP Safe Harbor Matching Contributions on Elective Deferrals are not
affected by the amount of Employee Contributions.

 

(E)   Periodic Matching Contributions. If the Employer elects to contribute and
allocate separately ADP Safe Harbor Matching Contributions for an Allocation
Period of less than the Plan Year (e.g., each payroll period or with respect to
all payroll periods ending with or within each month or quarter of a Plan Year),
then such ADP Safe Harbor Matching Contributions with respect to any Elective
Deferrals made during a Plan Year quarter will be contributed to the Plan by the
last day of the immediately following Plan Year quarter.

 

(F)   Catch-Up Contributions. With respect to ADP Safe Harbor Matching
Contributions, Catch-Up Contributions will be treated as any other Elective
Deferrals and will be matched according to the ADP Safe Harbor Matching
Contribution formula as if the Catch-Up Contributions were any other Elective
Deferrals.

 

(G)   Permissible Restrictions on Elective Deferrals by NHCEs. Elective
Deferrals by Safe Harbor Participants who are NHCEs cannot be restricted, except
pursuant to the following rules:

 

(i)    Restrictions on Election Periods. The Plan may limit the frequency and
duration of periods in which Safe Harbor Participants may make or change cash or
deferred elections under the Plan. However, a Safe Harbor Participant must have
a reasonable opportunity (including a reasonable period after receipt of the
Safe Harbor Notice) to make or change a cash or deferred election for the Plan
Year. A 30-day period is deemed to be a reasonable period to make or change a
cash or deferred election.

 

72

--------------------------------------------------------------------------------


 

(ii)   Restrictions on Amount of Elective Deferrals. The Plan may limit the
amount of Elective Deferrals that may be made by a Safe Harbor Participant,
provided that each Safe Harbor Participant who is a NHCE is permitted (unless
restricted under paragraph (a)(2)(G)(iv)) to make Elective Deferrals in an
amount that is at least sufficient to receive the maximum amount of ADP Safe
Harbor Matching Contributions available under the Plan for the Plan Year, and
the Safe Harbor Participant who is a NHCE is permitted to elect any lesser
amount of Elective Deferrals. However, the Plan may limit cash or deferred
elections to whole percentages of Compensation or whole dollar amounts.

 

(iii)  Restrictions on Types of Compensation that May Be Deferred. The Plan may
limit the types of Compensation that may be deferred by a Safe Harbor
Participant, provided that each Safe Harbor Participant who is a Non-Highly
Compensated Employee is permitted to make Elective Deferrals under a definition
of Compensation that is a reasonable definition of compensation within the
meaning of Regulation §1.414(s)—1(d)(2). Therefore, the definition of
Compensation from which Elective Deferrals may be made is not required to
satisfy the nondiscrimination requirement of Regulation §1.414(s)—1(d)(3).

 

(iv)  Restrictions Due to Limitations Under the Code. The Plan may limit the
amount of Elective Deferrals made by an a Safe Harbor Participant under the Plan
either [a] because of the limitations of Code §402(g) or §415; or [b] because,
on account of a financial hardship distribution, the Safe Harbor Participant’s
ability to make Elective Deferrals has been suspended for 6 months in accordance
with Regulation §1.401(k)—1(d)(3)(iv)(E).

 

(b)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice
to each Safe Harbor Participant, which must satisfy the following content and
timing requirements:

 

(1)   Safe Harbor Notice Must Be Written. The Safe Harbor Notice must be in
writing or in such other form of communication as permitted by Regulation
§1.401(a)—21.

 

(2)   Content Requirements. The content requirement for a Safe Harbor Notice is
satisfied if the Safe Harbor Notice is sufficiently accurate and comprehensive
to inform the Safe Harbor Participant of the Safe Harbor Participant’s rights
and obligations under the plan; and the Safe Harbor Notice is written in a
manner calculated to be understood by the average Safe Harbor Participant in the
Plan. A Safe Harbor Notice will satisfy this content requirement if the Safe
Harbor Notice accurately describes (A) the ADP Safe Harbor Contribution formula
used by the Plan (including a description of the levels of ADP Safe Harbor
Matching Contributions, if any, available under the Plan); (B) any other
contributions under the Plan or Matching Contributions to another plan on
account of Elective Deferrals or Employee Contributions under this plan
(including the potential for discretionary Matching Contributions) and the
conditions under which such contributions are made; (C) the plan to which the
ADP Safe Harbor Contribution will be made (if different than this Plan); (D) the
type and amount of Compensation that may be deferred under the Plan; (E) how to
make cash or deferred elections, including any administrative requirements that
apply to such elections; (F) the periods available under the plan for making
cash or deferred elections; (G) the distribution and Vesting provisions
applicable to contributions under the Plan; and (H) information that makes it
easy to obtain additional information about the Plan (including an additional
copy of the summary plan description) such as telephone numbers, addresses and,
if applicable, electronic addresses, of individuals or offices from whom Safe
Harbor Participants can obtain such Plan information. The Safe Harbor Notice may
cross-reference relevant portions of a summary plan description that provides
the same information that would be provided (or is concurrently provided) to
Safe Harbor Participants, with respect to information described in:
(i) paragraph (b)(2)(B) (relating to any other contributions under the Plan);
(ii) paragraph (b)(2)(C) (relating to the plan to which safe harbor
contributions will be made); and/or (iii) paragraph (b)(2)(D) (relating to the
type and amount of Compensation that may be deferred under the Plan).

 

(3)   Timing Requirement. The timing requirement for a Safe Harbor Notice is
satisfied if the Safe Harbor Notice is provided within a reasonable period
before the beginning of the Plan Year (or, in the Plan Year in which an Employee
will become a Safe Harbor Participant, within a reasonable period before the
Employee becomes a Safe Harbor Participant). The determination of whether a Safe
Harbor Notice satisfies the timing requirement is based on all of the relevant
facts and circumstances. However, this timing requirement is deemed to be
satisfied if at least 30 days, but not more than 90 days, or any other
reasonable period, before the beginning of a Plan Year, the Safe Harbor Notice
is

 

73

--------------------------------------------------------------------------------


 

given to each Safe Harbor Participant for the Plan Year. In the case of an
Employee who does not receive the Safe Harbor Notice within the period described
in the previous sentence because the Employee becomes a Safe Harbor Participant
after the 90th day before the beginning of the Plan Year, the timing requirement
is deemed to be satisfied if the Safe Harbor Notice is provided no more than 90
days before the Employee becomes a Safe Harbor Participant (and no later than
the date that the Employee becomes a Safe Harbor Participant). The preceding
sentence would apply in the case of any Employee who becomes a Safe Harbor
Participant for the first Plan Year under a newly established plan that provides
for Elective Deferrals, or would apply in the case of the first Plan Year in
which an Employee becomes a Safe Harbor Participant under an existing plan that
provides for Elective Deferrals.

 

(c)   Plan Year Requirement. Except as provided in this paragraph or paragraph
(d), the Sponsoring Employer must adopt ADP Safe Harbor Contribution provisions
before the first day of the Plan Year and remain in effect for an entire
12-month Plan Year. In addition, except as provided in paragraph (e), if the
Plan includes ADP Safe Harbor Contribution provisions, then the Plan cannot be
amended to change such provisions for that Plan Year. Moreover, if ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions will
be made to another plan for a Plan Year, provisions under that other plan that
specify that the ADP Safe Harbor Contributions will be made and provide that the
contributions will be ADP Safe Harbor Non-Elective Contributions or ADP Safe
Harbor Matching Contributions must also be adopted before the first day of that
Plan Year. A 401(k) Plan will be considered to be a Safe Harbor 401(k) Plan  for
a Plan Year of less than 12 months, pursuant to the following rules:

 

(1)   Initial Plan Year. If this Plan is a newly established plan (other than a
successor plan within the meaning of Regulation §1.401(k)—2(c)(2)(iii)), then
the Plan Year may be less than 12 months, provided that the Plan Year is at
least 3 months long (or, in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the employer
comes into existence, a shorter period). Similarly, a cash or deferred
arrangement may be added to an existing profit sharing, stock bonus, or
pre-ERISA money purchase pension plan for the first time during that Plan Year,
provided that (A) the Plan is not a successor plan; and (B) the cash or deferred
arrangement is made effective no later than 3 months prior to the end of the
Plan Year.

 

(2)   Change of Plan Year. If the Plan has a short Plan Year as a result of
changing its Plan Year, then the Plan Year may be less than 12 months, provided
that (A) the Plan satisfied the requirements of this Section for the immediately
preceding Plan Year; and (B) the Plan satisfies the requirements of this
Section (determined without regard to paragraph (e)) for the immediately
following Plan Year (or for the immediately following 12 months if the
immediately following Plan Year is less than 12 months).

 

(3)   Final Plan Year. If the Plan terminates during a Plan Year, then the final
Plan Year may be less than 12 months, provided that the Plan satisfies the
requirement of this Section through the date of termination and either (A) the
Plan satisfies the requirements of paragraph (e), treating the termination of
the Plan as a reduction or suspension of ADP Safe Harbor Matching Contributions,
other than the requirement that Safe Harbor Participants have a reasonable
opportunity to change their cash or deferred elections and, if applicable,
Employee Contribution elections; or (B) the Plan termination is in connection
with a transaction described in Code §410(b)(6)(C) or the employer incurs a
substantial business hardship comparable to a substantial business hardship
described in Code §412(d).

 

(d)   Contingent ADP Safe Harbor Non-Elective Contributions. Notwithstanding
paragraph (c), if the Plan that provides for the use of the Current Year Testing
Method, then the Plan may be amended after the first day of the Plan Year and no
later than 30 days before the last day of the Plan Year to adopt ADP Safe Harbor
Non-Elective Contributions for the Plan Year, effective as of the first day of
the Plan Year, but only if the Plan provides the contingent Safe Harbor Notice
and follow-up Safe Harbor Notice:

 

(1)   Contingent Safe Harbor Notice Provided. The requirement to provide the
contingent Safe Harbor Notice is satisfied, if the Plan provides a Safe Harbor
Notice that would satisfy the requirements of paragraph (b), except that, in
lieu of setting forth the ADP Safe Harbor Contributions used under the Plan as
set forth in paragraph (b)(2)(A), the Safe Harbor Notice specifies that the Plan
may be amended during the Plan Year to include the ADP Safe Harbor Non-Elective
Contribution and that, if the Plan is amended, a follow-up Safe Harbor Notice
will be provided.

 

74

--------------------------------------------------------------------------------


 

(2)   Follow-up Safe Harbor Notice Requirement. The requirement to provide the
follow-up Safe Harbor Notice is satisfied if, no later than 30 days before the
last day of the Plan Year, each Safe Harbor Participant is given a Safe Harbor
Notice that states that the ADP Safe Harbor Non-Elective Contribution will be
made for the Plan Year. The Safe Harbor Notice must be in writing or in such
other form of communication as permitted by Regulation §1.401(a)—21 and is
permitted to be combined with a contingent Safe Harbor Notice for the next Plan
Year.

 

(e)   Permissible Reduction or Suspension of ADP Safe Harbor Matching
Contributions. If the Plan provides for ADP Safe Harbor Matching Contributions
for a Plan Year, then the Plan may be amended during the Plan Year to reduce or
suspend ADP Safe Harbor Matching Contributions on future Elective Deferrals
(and, if applicable, Employee Contributions), provided that:

 

(1)   Supplemental Notice. All Safe Harbor Participants are provided a
supplemental notice in writing or in such other form of communication as
permitted by Regulation §1.401(a)—21, that explains (A) the consequences of the
amendment which reduces or suspends ADP Safe Harbor Matching Contributions on
future Elective Deferrals and, if applicable, Employee Contributions; (B) the
procedures for changing their cash or deferred election and, if applicable,
their Employee Contribution elections; and (C) the effective date of the
amendment.

 

(2)   Effective Date. The reduction or suspension of ADP Safe Harbor Matching
Contributions is effective no earlier than the later of (A) 30 days after Safe
Harbor Participants are provided the supplemental notice, or (B) the date that
the amendment is adopted.

 

(3)   Opportunity to Change Deferral Elections. Safe Harbor Participants are
given a reasonable opportunity (including a reasonable period after receipt of
the supplemental notice) prior to the reduction or suspension of safe harbor
matching contributions to change their cash or deferred elections and, if
applicable, their Employee Contribution elections.

 

(4)   Satisfaction of ADP Test. The Plan is amended to provide that the ADP Test
will be satisfied for the entire Plan Year in which the reduction or suspension
occurs using the Current Year Testing Method.

 

(5)   Satisfaction through Effective Date. The Plan satisfies the requirements
of this Section (other than this paragraph) with respect to Elective Deferrals
and/or Employee Contributions through the effective date of the amendment.

 

(f)    Additional Rules. The following additional rules apply to ADP Safe Harbor
Contributions:

 

(1)   ADP Safe Harbor Contributions Taken into Account. An ADP Safe Harbor
Contribution is taken into account for purposes of this Section for a Plan Year
if the ADP Safe Harbor Contribution would be taken into account for such Plan
Year under the rules of Regulation §1.401(k)—2(a) or §1.401(m)—2(a). Thus, an
ADP Safe Harbor Matching Contribution must be made within 12 months after the
end of the Plan Year. Similarly, an Elective Deferral that would be taken into
account for a Plan Year under Regulation §1.401(k)—2(a)(4)(i)(B)(2) must be
taken into account for such Plan Year for purposes of this Section, even if the
Compensation would have been received after the close of the Plan Year.

 

(2)   Use of ADP Safe Harbor Non-Elective Contributions for Other
Non-Discrimination Tests. ADP Safe Harbor Non-Elective Contributions may also be
taken into account for purposes of determining whether the Plan satisfies Code
§401(a)(4). Thus, ADP Safe Harbor Non-Elective Contributions are not subject to
the limitations on Qualified Non-Elective Contributions under Regulation
§1.401(k)—2(a)(6)(ii), but are subject to the rules generally applicable to
Non-Elective Contributions under Code §401(a)(4) and Regulation
§1.401(a)(4)—1(b)(2)(ii). However, pursuant to Code §401(k)(12)(E)(ii), ADP Safe
Harbor Matching Contributions and ADP Safe Harbor Non-Elective Contributions may
not be taken into account under the Plan (or any other plan) for purposes of
Code §401(l) (including the imputation of permitted disparity under Regulation
§1.401(a)(4)—7).

 

(3)   Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the Plan as two separate plans for purposes of Code
§410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(k)—2 to the other plan.

 

75

--------------------------------------------------------------------------------


 

(4)   Satisfying ADP Safe Harbor Contribution Requirements under Another Plan.
ADP Safe Harbor Non-Elective Contributions or ADP Safe Harbor Matching
Contributions may be made to this Plan or to another defined contribution plan
that satisfies Code §401(a) or §403(a). If ADP Safe Harbor Contributions are
made to another defined contribution plan, then this Plan must specify the plan
to which the ADP Safe Harbor Contributions are being made and the ADP Safe
Harbor Contribution requirements of paragraph (a) must be satisfied in the other
defined contribution plan in the same manner as if the ADP Safe Harbor
Contributions were made to this Plan. The plan to which the ADP Safe Harbor
Contributions are being made must have the same Plan Year as this Plan, and each
Safe Harbor Participant under this Plan must be eligible under the same
conditions under the other defined contribution plan. The plan to which the ADP
Safe Harbor Contributions are being made need not be a plan that can be
aggregated with this Plan.

 

(5)   Contributions Used Only Once. ADP Safe Harbor Non-Elective Contributions
or ADP Safe Harbor Matching Contributions cannot be used to satisfy the ADP Safe
Harbor Contribution requirements for more than one plan.

 

3.21    ACP Safe Harbor Contributions. Matching Contributions (including, if
applicable, ADP Safe Harbor Matching Contributions) that satisfy the ACP Safe
Harbor Matching Contribution requirements of Code §401(m)(11) for a Plan Year
are ACP Safe Harbor Matching Contributions in a Safe Harbor 401(m) Plan if such
contributions (including, if applicable, ADP Safe Harbor Matching Contributions)
satisfy the following requirements:

 

(a)   Satisfaction of ADP Safe Harbor Contribution Requirements. The Plan must
satisfy the ADP Safe Harbor Contribution requirements of Section 3.20 with
either ADP Safe Harbor Non-Elective Contributions (including contingent ADP Safe
Harbor Non-Elective Contributions of Section 3.20(d)) or ADP Safe Harbor
Matching Contributions. Pursuant to Code §401(k)(12)(E)(ii), the ADP Safe Harbor
Contribution requirements must be satisfied without regard to Code §401(l).

 

(b)   Limitation on Matching Contributions. The Plan that provides for ACP Safe
Harbor Matching Contributions must satisfy the following limitations:

 

(1)   Matching Contribution Rate Must Not Increase. The ratio of Matching
Contributions on behalf of a Safe Harbor Participant for a Plan Year to the Safe
Harbor Participant’s Elective Deferrals and Employee Contributions, cannot not
increase as the amount of a Safe Harbor Participant’s Elective Deferrals and
Employee Contributions increases;

 

(2)   Matching Contribution Cannot Be Made for Deferrals in Excess of 6% of
Compensation. Matching Contributions cannot be made with respect to Elective
Deferrals or Employee Contributions that exceed six percent (6%) of the Safe
Harbor Participant’s Compensation;

 

(3)   Discretionary Matching Contribution Cannot Exceed 4% of Compensation. If
Matching Contributions are discretionary, then the Matching Contributions cannot
exceed 4% of the Safe Harbor Participant’s Compensation; and

 

(4)   Limitation on Rate of Match. The ratio of Matching Contributions on behalf
of a Safe Harbor Participant who is a HCE to his or her Elective Deferrals or
Employee Contributions (or to the sum thereof) for that Plan Year is no greater
than the ratio of Matching Contributions to Elective Deferrals or Employee
Contributions (or the sum of Elective Deferrals and Employee Contributions) that
would apply with respect to any Safe Harbor Participant who is a NHCE for whom
the Elective Deferrals or Employee Contributions (or the sum of Elective
Deferrals and Employee Contributions) are the same percentage of Compensation.
The determination of the rate of Matching Contributions will be made pursuant to
the rules of Regulation §1.401(m)-3(d)(4) and §1.401(m)-3(d)(5).

 

(5)   Catch-Up Contributions. With respect to ACP Safe Harbor Matching
Contributions, Catch-Up Contributions will be treated as any other Elective
Deferrals and will be matched according to the ACP Safe Harbor Matching
Contribution formula as if the Catch-Up Contributions were Elective Deferrals.

 

76

--------------------------------------------------------------------------------


 

(6)   Permissible Restrictions on Elective Deferrals or Employee Contributions
by NHCEs. Elective Deferrals and/or Employee Contributions by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the rules of
Section 3.20(a)(2)(G) (which rules will apply to Elective Deferrals and/or
Employee Contributions) and Regulation §1.401(m)-3(d)(6).

 

(c)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice
to each Safe Harbor Participant that satisfies the content and timing
requirements of Section 3.20(b) and Reg. §1.401(k)-3(d).

 

(d)   Plan Year Requirement. The Sponsoring Employer must adopt ACP Safe Harbor
Matching Contributions provisions before the first day of the Plan Year and
remain in effect for an entire 12-month Plan Year, subject to the rules and
exceptions of Section 3.20(c) (which will apply to ACP Safe Harbor Matching
Contributions) and Regulation §1.401(m)-3(f). For purposes of an initial Plan
Year of a Plan, the amendment providing for ACP Safe Harbor Matching
Contributions must be made effective at the same time as the adoption of a cash
or deferred arrangement that satisfies the requirements of Regulation
§1.401(k)-3.

 

(e)   Permissible Reduction or Suspension of ACP Safe Harbor Matching
Contributions. If the Plan provides for ACP Safe Harbor Matching Contributions
for a Plan Year, then the Plan may be amended during the Plan Year to reduce or
suspend ACP Safe Harbor Matching Contributions on future Elective Deferrals
(and, if applicable, Employee Contributions), subject to the rules of
Section 3.20(e) (which rules will apply to ACP Safe Harbor Matching
Contributions) and Regulation §1.401(m)-3(h).

 

(f)    Additional Rules. The following additional rules apply to ACP Safe Harbor
Matching Contributions:

 

(1)   ACP Safe Harbor Matching Contributions Taken into Account. An ACP Safe
Harbor Matching Contribution is taken into account for purposes of this
Section for a Plan Year, pursuant to the same rules of Section 3.20(f)(1) and
Regulation §1.401(k)-3(h)(1).

 

(2)   Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the 401(m) Plan as two separate plans for purposes of
Code §410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(m)—2 to the other plan.

 

(3)   Satisfying ACP Safe Harbor Matching Contribution Requirements Under
Another Plan. ACP Safe Harbor Matching Contributions may be made to this Plan or
to another defined contribution plan that satisfies Code §401(a) or §403(a),
pursuant to the same rules of Section 3.20(f)(4) and Regulation
§1.401(k)-3(h)(4). Consequently, each Safe Harbor Participant who is a NHCE
under the plan providing for ACP Safe Harbor Matching Contributions must be
eligible under the same conditions under the other defined contribution plan and
the plan to which the contributions are made must have the same Plan Year as the
plan providing the ACP Safe Harbor Matching Contributions.

 

(4)   ACP Safe Harbor Matching Contributions Used Only Once. ACP Safe Harbor
Matching Contributions cannot be used to satisfy the ACP Safe Harbor Matching
Contribution requirements for more than one plan.

 

(5)   Plan Must Satisfy ACP Test With Respect to Employee Contributions. If this
Plan permits Employee Contributions, then in addition to satisfying the
requirements of this Section, the Plan must also satisfy the ACP Test. However,
the ACP Test is permitted to be performed disregarding some or all ACP Safe
Harbor Matching Contributions when this Section is satisfied with respect to the
ACP Safe Harbor Matching Contributions, pursuant to Section 3.19(j) and
Regulation §1.401(m)-2(a)(5)(iv).

 

3.22    General Non-Discrimination Test Requirements. For Plan Years beginning
on or after January 1, 2002, if the Sponsoring Employer applies the general test
for non-discrimination as set forth in Code §401(a)(4) based upon Equivalent
Accrual Rates to demonstrate that a Non-Safe Harbor Non-Elective Contribution
that is made to this Plan is non-discriminatory, or if a Non-Safe Harbor
Non-Elective Contribution that is made to this Plan is aggregated with one or
more other plans of the Sponsoring Employer so that the Sponsoring Employer can
apply the general test for non-discrimination set forth in Code §401(a)(4) based
upon Equivalent Accrual Rates for the defined contribution plan(s) (including
this Plan) to demonstrate that the plans (including this Plan) are
non-discriminatory, then the following rules will apply:

 

77

--------------------------------------------------------------------------------


 

(a)   Defined Contribution Rule. If this Plan (or any defined contribution
plan(s) which are aggregated with this Plan) is not aggregated with any defined
benefit plan of the Sponsoring Employer for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
any NHCE who is a Participant in this Plan (or, if any defined contribution
plan(s) are aggregated with this Plan, any NHCE who is a Participant in this
Plan or the other defined contribution plan(s)) and who receives an allocation
of Non-Elective Contributions and/or QNECs must receive an allocation of
Non-Elective Contributions and/or QNECs that is at least equal to the Minimum
Allocation Gateway for the Plan Year, subject to the following provisions:

 

(1)   Circumstances When Minimum Allocation Gateway Not Required. The Minimum
Allocation Gateway requirement need not be satisfied if this Plan (or the group
of any defined contribution plan(s) which are aggregated with this Plan) has
Broadly Available Allocation Rates or a Gradually Increasing Age or Service
Schedule.

 

(2)   Treatment of Otherwise Excludable Participants. For purposes of this
paragraph (a), Otherwise Excludable Participants will not be considered.

 

(b)   Combination of Defined Benefit/Defined Contribution Rule. If this Plan (or
any defined contribution plan(s) which are aggregated with this Plan) is
aggregated with any defined benefit plan for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
the Aggregate Normal Allocation Rate of each Non-Highly Compensated Employee in
any plan that is part of the aggregated defined benefit plan(s) and defined
contribution plan(s) (including this Plan) must be at least equal to the Minimum
Aggregate Allocation Gateway for the Plan Year, subject to the following
provisions:

 

(1)   Circumstances When Minimum Aggregate Allocation Gateway Not Required. The
Minimum Aggregate Allocation Gateway requirement need not be satisfied if the
aggregated combination of defined benefit plan(s) and defined contribution
plan(s) (including this Plan) either is Primarily Defined Benefit in Character
or consists of Broadly Available Separate Plans.

 

(2)   Treatment of Otherwise Excludable Participants. For purposes of this
paragraph (b), Otherwise Excludable Participants will not be considered.

 

3.23    Annual Overall and Cumulative Permitted Disparity Limit. In any Plan
Year, if an Employee benefits under more than one plan, then the annual overall
permitted disparity limit of this Section is satisfied only if an Employee’s
Total Annual Disparity Fraction does not exceed one. Furthermore, the cumulative
permitted disparity limit for a Participant is 35 Total Cumulative Permitted
Disparity Years. The following rules apply in determining compliance with the
two prior sentences:

 

(a)   Plans Taken into Account. All plans of the Employer are taken into
account. In addition, all plans of any other employer are taken into account for
all Service with the other employer for which the Employee receives credit for
purposes of allocations/benefit accruals under any plan of the current Employer.

 

(b)   Application of the Limit. The limit of this Section takes into account the
disparity provided under a section 401(l) plan, as defined in Regulation
§1.401(a)(4)-12, and the permitted disparity imputed under a plan that satisfies
Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7.

 

(c)   Total Annual Disparity Fraction. The term “Total Annual Disparity
Fraction” means the sum of the Employee’s Annual Disparity Fractions for a Plan
Year. An Employee’s Total Annual Disparity Fraction is determined as of the end
of each Plan Year, based on the Employee’s Annual Disparity Fractions under all
plans with plan years ending in the current Plan Year. The following
subparagraphs determine an Employee’s Annual Disparity Fractions:

 

(1)   Annual Disparity Fraction for a Defined Contribution Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined contribution plan
that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is a
fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-2(b)(2) for the Plan Year.

 

78

--------------------------------------------------------------------------------


 

(2)   Annual Disparity Fraction for a Defined Benefit Excess Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined benefit excess
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-3(b)(2) for the Plan Year.

 

(3)   Annual Disparity Fraction for a Defined Benefit Offset Plan. In general,
the Annual Disparity Fraction for an Employee benefiting under a defined benefit
offset plan that is a section 401(l) plan, as defined in Regulation
§1.401(a)(4)-12, is a fraction: (A) the numerator of which is the disparity
provided under the plan for the Plan Year; and (B) the denominator of which is
the maximum offset allowance under Regulation §1.401(l)-3(b)(3) for the Plan
Year. However, if a defined benefit offset plan applies an offset of a specified
percentage of the employee’s PIA, as permitted under Regulation
§1.401(l)-3(c)(2)(ix), then the numerator of the prior sentence is the offset
percentage used in the Code §401(l) overlay under the plan.

 

(4)   Annual Disparity Fraction for a Plan that Imputes Disparity. The Annual
Disparity Fraction for an Employee benefiting under a plan that imputes
permitted disparity with respect to the Employee under Regulation §1.401(a)(4)-7
is one.

 

(5)   Annual Disparity Fraction for a Plan that Neither is a Section 401(l) Plan
Nor Imputes Disparity The Annual Disparity Fraction for an Employee benefiting
under a plan that neither is a section 401(l) plan as defined in Regulation
§1.401(a)(4)-12 nor imputes permitted disparity under Regulation §1.401(a)(4)-7
is zero.

 

(6)   Determination of Annual Disparity Fractions. Generally, a separate Annual
Disparity Fraction is determined for each plan under which the Employee
benefits. If two plans are aggregated and treated as a single plan for purposes
of Code §401(a)(4), a single annual disparity fraction applies to the aggregated
plan. However, if a plan provides an allocation or benefit equal to the sum of
two or more formulas, then each formula is considered a separate plan for
purposes of this Section. If a plan provides an allocation or benefit equal to
the greater of two or more formulas, then an Annual Disparity Fraction is
calculated for the Employee under each formula and the largest of the fractions
is the Employee’s Annual Disparity Fraction under the plan.

 

(d)   Adjustment to Plans if Total Annual Disparity Fraction Exceeds One. If
(1) this Plan utilizes the disparity provided under a section 401(l) plan as
defined in Regulation §1.401(a)(4)-12 and/or the permitted disparity imputed
under a plan that satisfies Code §401(a)(4) by relying on Regulation
§1.401(a)(4)-7, and (2) the Total Annual Disparity Fraction exceeds one, then
the following provisions will apply in a uniform manner for all Employees:

 

(1)   Other Plan(s) have Adjustment Method. If the other plan(s) have a method
to adjust Employer-provided contributions or benefits to assure that the Total
Annual Disparity Fraction does not exceed one, then the adjustment method of the
other plan(s) will apply.

 

(2)   Other Plan(s) do not have Adjustment Method. If the other plan(s) do not
have a method to adjust employer-provided contributions or benefits to assure
that the Total Annual Disparity Fraction does not exceed one, then the
Sponsoring Employer will establish an administrative policy that is promulgated
under Section 8.6 that adjusts Employer-provided contributions or benefits so
that the Total Annual Disparity Fraction does not exceed one.

 

(3)   Special Rule for Multiple Prototypes Using this Same Basic Plan.
Notwithstanding anything in this Section to the contrary, if multiple prototype
plans (including this Plan) utilize this same Prototype Basic Plan, then the
Sponsoring Employer will establish an administrative policy that is promulgated
under Section 8.6 that adjusts Employer-provided contributions or benefits so
that the Total Annual Disparity Fraction does not exceed one.

 

79

--------------------------------------------------------------------------------


 

(e)   Cumulative Permitted Disparity Limit. Effective for Plan Years beginning
on or after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 Total Cumulative Permitted Disparity Years. The term “Total
Cumulative Permitted Disparity Years” means the number of Plan Years credited to
the Participant for allocation or accrual purposes under this Plan, and under
any other qualified plan or simplified employee pension plan (whether or not
terminated) ever maintained by the Employer. For purposes of determining the
Participant’s cumulative permitted disparity limit, all Plan Years ending in the
same calendar year are treated as the same Plan Year. If the Participant has not
benefited under a defined benefit or target benefit plan for any Plan Year
beginning on or after January 1, 1994, then the Participant has no cumulative
disparity limit. For purposes of the prior sentence, a Participant is not
treated as benefiting under a defined benefit plan for a Plan Year if the
defined benefit plan was not a section 401(l) plan within the meaning of
Regulation §1.401(a)(4)-12 for that Plan Year and did not impute permitted
disparity under Regulation §1.401(a)(4)-7 for that Plan Year.

 

80

--------------------------------------------------------------------------------


 

Article 4

Plan Benefits

 

4.1      Benefit Upon Normal (or Early) Retirement. Every Participant who has
reached Normal (or Early) Retirement Age will be entitled upon subsequent
Termination of Employment with the Employer to receive his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made under Section 5.1.

 

4.2      Benefit Upon Late Retirement. A Participant who has reached Normal
Retirement Age may elect to remain employed by the Employer and retire at a
later date. Such Participant will continue to participate in the Plan and his or
her Participant’s Account will continue to receive allocations under Article 3.
Upon actual retirement, the Participant will be entitled to his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. In addition,
if elected in the Adoption Agreement, a Participant who elects late retirement
may at any time (1) choose to have distributed prior to actual retirement all or
part of his or her Vested Aggregate Account balance determined as of the most
recent Valuation Date coinciding with or immediately preceding the date of
distribution; or (2) choose to have such Vested Aggregate Account balance
transferred to another qualified retirement plan maintained by the Employer.
Upon actual retirement, the Participant will be entitled to his or her
undistributed Vested Aggregate Account balance determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made under Section 5.1.

 

4.3      Benefit Upon Death. Upon the death of a Participant prior to
Termination of Employment with the Employer, or upon the death of a Terminated
Participant prior to distribution of his or her Vested Aggregate Account, his or
her Beneficiary will be entitled to the Participant’s Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. If any Beneficiary who is living
on the date of the Participant’s death dies prior to receiving his or her entire
death benefit, the portion of such death benefit will be paid in a lump sum to
the estate of such deceased Beneficiary. The Administrator’s determination that
a Participant has died and that a particular person has a right to receive a
death benefit will be final. Distribution will be made under Section 5.2.

 

4.4      Benefit Upon Disability. If a Participant suffers a Disability prior to
Termination of Employment with the Employer, or if a Terminated Participant
suffers a Disability prior to distribution of his or her Vested Aggregate
Account, he or she will be entitled to his or her Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. Distribution will be made under
Section 5.3.

 

4.5      Benefit Upon Termination of Employment. A Terminated Participant will
be entitled to his or her Vested Aggregate Account balance as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution to a Terminated Participant who does not die prior to
distribution or who does not suffer a Disability prior to distribution will be
made under Section 5.4

 

4.6      Determination of Vested Interest. A Participant’s Vested Interest in
his or her Participant’s Account will be determined in accordance with the
following provisions:

 

(a)   100% Vesting Upon Retirement, Death or Disability. A Participant will have
a 100% Vested Interest in his or her Participant’s Account upon reaching Normal
Retirement Age prior to Termination of Employment. If elected in the Adoption
Agreement, a Participant will also have a 100% Vested Interest therein upon
(1) his or her retirement at Early Retirement; (2) his or her Disability prior
to Termination of Employment; or (3) his or her death prior to Termination of
Employment.

 

(b)   100% Vesting of Elective Deferral Accounts and Certain Other Accounts. A
Participant will at all times have a 100% Vested Interest in his or her Elective
Deferral Account, ADP Safe Harbor Non-Elective Contribution Account, ADP Safe
Harbor Matching Contribution Account, Qualified Matching Contribution Account,
Qualified Non-Elective Contribution Account, Voluntary Employee Contribution
Account, Mandatory Employee Contribution Account and Deemed IRA Contribution
Account.

 

81

--------------------------------------------------------------------------------


 

(c)          Vesting of All Other Contributions. A Participant’s Vested Interest
in all Employer contribution accounts not specified in paragraph (b) will be
determined by the Vesting schedule or schedules as elected in the Adoption
Agreement. If the Counting of Hours Method is used for Vesting purposes, then a
Participant’s Vested Interest will be based on the Years of Service that are
credited to such Participant. If the Elapsed Time Method is used for Vesting
purposes, then a Participant’s Vested Interest will be based on the 1-Year
Periods of Service that are credited to the Participant. If elected in the
Adoption Agreement, then in determining a Participant’s Vested Interest under
this paragraph, a Participant’s Years of Service or 1-Year Periods of Service
will be disregarded (1) during any period for which the Employer did not
maintain this Plan or a predecessor plan; (2) if the Counting of Hours Method is
used for Vesting purposes, then before the Vesting Computation Period in which
the Participant attains Age 18; (3) if the Elapsed Time Method is used for
Vesting purposes, then before the 1-Year Period of Service in which the
Participant attains Age 18; (4) if the Counting of Hours Method is used for
Vesting purposes, then during any Vesting Computation Period for which the
Participant fails to make Mandatory Employee Contributions to the Plan, if
applicable to the Plan; and/or (5) if the Elapsed Time Method is used for
Vesting purposes, then during any 1-Year Period of Service for which the
Participant fails to make Mandatory Employee Contributions to the Plan, if
applicable to the Plan. For Plan Years beginning before 2002, Matching
Contributions could Vest according to any Vesting schedule that satisfied Code
§411(a)(2) (and Code §416(b) if the Plan was Top Heavy). The Vesting schedules
available in the Adoption Agreement are described in more detail below:

 

(1)   7 Year Graded

 

Years/Periods
of Service

 

Vested
Percentage

 

1

 

0

%

2

 

0

%

3

 

20

%

4

 

40

%

5

 

60

%

6

 

80

%

7

 

100

%

 

(2)   6 Year Graded

 

Years/Periods 

of Service

 

Vested
Percentage

 

1

 

0

%

2

 

20

%

3

 

40

%

4

 

60

%

5

 

80

%

6

 

100

%

 

82

--------------------------------------------------------------------------------


 

(3)   5 Year Cliff

 

Years/Periods
of Service

 

Vested
Percentage

 

1

 

0

%

2

 

0

%

3

 

0

%

4

 

0

%

5

 

100

%

 

(4)   3 Year Cliff

 

Years/Periods
of Service

 

Vested
Percentage

 

1

 

0

%

2

 

0

%

3

 

100

%

 

(5)   Full and Immediate. A Participant’s Account will be 100% Vested upon
entering the Plan as a Participant and at all times thereafter.

 

(6)   Other. A Participant’s Account will be Vested in accordance with the
schedule entered on the Adoption Agreement; provided, however, that any schedule
entered for a non-Top Heavy Plan Year must be at least as favorable as either
the 7 Year Graded Vesting schedule of subparagraph (1) above or the 5 Year Cliff
Vesting schedule of subparagraph (3) above. Furthermore, any schedule entered
for a Top Heavy Plan Year must be at least as favorable as either the 6 Year
Graded Vesting schedule of subparagraph (2) above or the 3 Year Cliff Vesting
schedule of subparagraph (3) above.

 

(d)         Vesting in a Top Heavy Plan Year. In a Top Heavy Plan Year, a
Participant’s Vested Interest in all Employer contributions allocated to his or
her Participant’s Account which are subject to a non-Top Heavy Vesting schedule
will be determined by the Top Heavy Vesting schedule as elected in the Adoption
Agreement. If this Plan ceases to be Top Heavy and the non-Top Heavy Vesting
schedule again becomes effective, a Participant’s Vested Interest as determined
under the Top Heavy Vesting schedule cannot be reduced. Furthermore, any such
reverting back to the non-Top Heavy Vesting schedule will be considered an
amendment to this Section and will be treated in accordance with paragraph
(g) below pertaining to amendments to a Vesting schedule. Only those
Years/Periods of Service which are included in determining a Participant’s
Vested Interest in a non-Top Heavy Plan Year will be included in determining a
Participant’s Vested Interest in a Top Heavy Plan Year hereunder.

 

(e)          Vesting Requirement upon Complete Termination or Discontinuance of
Contributions. Upon a complete termination of the Plan, or, in the case of a
Plan to which Code §412 does not apply, upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2) any Participant who has not Terminated Employment with the
Employer; (3) any Participant who has Terminated Employment with the Employer
and has not received a complete distribution of the Participant’s Vested
Aggregate Account; and (4) any Participant who has Terminated Employment but has
not incurred five consecutive Breaks in Service; will have a 100% Vested
Interest in his or her unpaid Participant’s Account.

 

83

--------------------------------------------------------------------------------


 

(f)            Vesting Requirement upon Partial Termination Upon partial
termination of the Plan, only a Participant who has Terminated Employment
because of the event which causes the partial termination but who has not
incurred five consecutive Breaks in Service will have a 100% Vested Interest in
his or her unpaid Participant’s Account as of the date of partial termination.

 

(g)         Amendments to the Vesting Schedule. No amendment to the Plan may
directly or indirectly reduce a Participant’s Vested Interest in his or her
Participant’s Account. If the Plan is amended in any way that directly or
indirectly affects the computation of a Participant’s Vested Interest in his or
her Participant’s Account, or the Plan is deemed amended by an automatic change
to or from a Top Heavy Vesting schedule, then the following provisions will
apply:

 

(1)          Participant Election. Any Participant with at least three
Years/Periods of Service may, by filing a written request with the
Administrator, elect to have the Vested Interest in his or her Participant’s
Account computed by the Vesting schedule in effect prior to the amendment. A
Participant who fails to make an election will have the Vested Interest computed
under the new schedule. The period in which the election may be made will begin
on the date the amendment is adopted or is deemed to be made and will end on the
latest of (A) 60 days after the amendment is adopted; (B) 60 days after the
amendment becomes effective; or (C) 60 days after the Participant is issued
written notice of the amendment by the Employer or Administrator.

 

(2)          Preservation of Vested Interest. Notwithstanding the foregoing to
the contrary, if the vesting schedule is amended, then in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the Vested Interest in his or her
Participant’s Account determined as of such date will not be less than his or
her Vested Interest computed under the Plan without regard to such amendment.

 

84

--------------------------------------------------------------------------------


 

Article 5

Distribution of Benefits

 

5.1                   Distribution of Benefit Upon Retirement. Unless a
mandatory cash-out occurs under Section 5.5, the retirement benefit a
Participant is entitled to receive under Section 4.1 or 4.2 will be distributed
as follows:

 

(a)          Normal Form of Distribution in a 401(k) Plan or Profit Sharing
Plan. If the Plan is either a 401(k) Plan or a profit sharing plan, then a
Participant’s benefit will be distributed in the form that is elected by the
Sponsoring Employer in the Adoption Agreement; the permitted Normal Forms of
Distribution are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum
payment; or (3) Substantially Equal monthly, quarterly, semi-annual or annual
cash installment payments over a period certain which does not extend beyond the
life of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments.

 

(b)         Normal Form of Distribution in a Money Purchase Pension Plan. If the
Plan is a money purchase pension plan, then the Normal Form of Distribution is a
Qualified Joint and Survivor Annuity if the Participant has not died before the
Annuity Starting Date.

 

(c)          Optional Forms of Distribution. If elected by the Sponsoring
Employer in the Adoption Agreement, then a Participant may waive the Normal
Form of Distribution and elect to have his or her benefit distributed in an
Optional Form of Distribution. The permitted Optional Forms of Distribution are
(1) a lump sum payment; (2) Substantially Equal monthly, quarterly, semi-annual
or annual cash installment payments over a period certain which does not extend
beyond the life of the Participant, the joint lives of the Participant and a
designated Beneficiary, or a period certain not extending beyond the life
expectancy of the Participant and a designated Beneficiary. If an Optional
Form of Distribution is Substantially Equal installment payments, then the lump
sum value of the Participant’s benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust’s assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments; (3) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of the Plan; and/or (4) in designated sums from time to time as elected by
the Participant. All Optional Forms of Distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(d)         Partial Distributions. If a Participant receives a distribution of
less than 100% of his or her Vested Aggregate Account balance, then the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant’s sub-accounts, provided that any
such determination is made in a uniform nondiscriminatory manner.

 

(e)          Time of Distribution. Distribution will be made under this
Section (1) within a reasonable time after the Participant’s actual retirement
at Normal Retirement Date (or Early Retirement Date, if applicable), or
(2) within a reasonable time after the date that a Participant who elects late
retirement under Section 4.2 requests payment as permitted thereunder.

 

5.2                   Distribution of Benefit Upon Death. Unless a mandatory
cash-out occurs under Section 5.5, the death benefit a deceased Participant’s
Beneficiary is entitled to receive under Section 4.3 will be distributed as
follows:

 

(a)          Surviving Spouse. If a Participant has a surviving Spouse on the
date of the Participant’s death, then the deceased Participant’s surviving
Spouse will be entitled to receive a death benefit determined in accordance with
the following provisions:

 

85

--------------------------------------------------------------------------------


 

(1)          Normal Form of Distribution Is a Qualified Joint and Survivor
Annuity. If the Normal Form of Distribution elected under Section 5.1 is a
Qualified Joint and Survivor Annuity, a Participant dies before the Annuity
Starting Date, and the Participant has a surviving Spouse on the date of the
Participant’s death, then notwithstanding any other Beneficiary designation made
by the Participant, the Participant’s surviving Spouse will receive a minimum
death benefit as a QPSA unless such QPSA has been waived in accordance with the
terms of Section 5.8. If the QPSA has been waived, then the benefit (and any
additional death benefit to which the surviving Spouse is entitled) will be
distributed in the alternate form(s) that are elected by the Sponsoring Employer
in the Adoption Agreement. The alternate forms of distribution permitted under
the Adoption Agreement are (A) a lump sum payment; (B) Substantially Equal
monthly, quarterly, semi-annual or annual cash installment payments over a
period certain which does not extend beyond the life of the surviving Spouse (or
beyond the life expectancy of the surviving Spouse). If an alternate form of
distribution is Substantially Equal installment payments, then the lump sum
value of the Participant’s benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust’s assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments; (C) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of the Plan; and/or (D) in designated sums from time to time as elected by
the Beneficiary. All alternate forms of distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(2)          Normal Form of Distribution Is Not a Qualified Joint and Survivor
Annuity. If the Normal Form of Distribution elected under Section 5.1 is not a
Qualified Joint and Survivor Annuity and the Participant has a surviving Spouse
on the date of the Participant’s death, then notwithstanding any other
Beneficiary designation made by a Participant, the deceased Participant’s
surviving Spouse will be entitled to receive 100% of the deceased Participant’s
death benefit unless the surviving Spouse has waived that right in accordance
with the terms of Section 5.8. If the Normal Form of Distribution elected under
Section 5.1 has been waived, then the benefit will be distributed to the
surviving Spouse in the alternate form(s) that are elected by the Sponsoring
Employer in the Adoption Agreement. The alternate forms of distribution
permitted under the Adoption Agreement are (A) a lump sum payment;
(B) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the surviving Spouse (or beyond the life expectancy of the surviving Spouse).
If an alternate form of distribution is Substantially Equal installment
payments, then the lump sum value of the Participant’s benefit either may be
segregated and separately invested and the Substantially Equal installments will
be paid from the Plan; may remain invested in the Trust’s assets and the
Substantially Equal installments will be paid from the Plan; or may be used to
purchase a nontransferable immediate or deferred annuity that is selected by the
Employer and that complies with the terms of the Plan from an insurance company
to provide for such Substantially Equal installments; (C) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of the Plan; and/or (D) in designated sums from time to time as elected by
the Beneficiary. All alternate forms of distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(3)          Time of Distribution. Any death benefit payable to a surviving
Spouse will be distributed within a reasonable time after the death of the
Participant, but not later than December 31st of the calendar year which
contains the fifth anniversary of the date of the Participant’s death pursuant
to Section 5.9(b)(2)(A), if required minimum distributions to the Participant
have not begun. However, if the Life Expectancy rule is elected in the Adoption
Agreement and the surviving Spouse elects the Life Expectancy rule under
Section 5.9(b)(2)(B), then the surviving Spouse may elect to defer distribution
of the death benefit, but distribution to the surviving Spouse must begin no
later than December 31st of the calendar year in which the deceased Participant
would have attained Age 70½.

 

(4)          Death of Surviving Spouse Before Distribution Begins. If the
surviving Spouse dies before distribution begins, then distribution will be made
as if the surviving Spouse were the Participant. If the Normal Form of
Distribution that is elected under Section 5.1 is a Qualified Joint and Survivor
Annuity and the QPSA has not been waived, or if the Sponsoring Employer elects
in the Adoption Agreement to permit a Participant (or, if no election has been
made by the Participant prior to the Participant’s death, then the Participant’s
surviving Spouse) to elect the Life Expectancy rule and the Participant (or, if
no election has been made by the Participant prior to the Participant’s death,
then the

 

86

--------------------------------------------------------------------------------


 

Participant’s surviving Spouse) elects the Life Expectancy rule, then
distribution will be considered to have begun when the deceased Participant
would have reached Age 70½ even if payments have been made to the surviving
Spouse before that date. Furthermore, if distribution to the surviving Spouse
commences in the form of an irrevocable annuity over a period permitted under
subparagraph (a)(1) above before the deceased Participant would have reached Age
70½, then distribution will be considered to have begun on the actual annuity
commencement date.

 

(b)         Non-Spouse Beneficiary. Any death benefit payable to a non-Spouse
Beneficiary will be distributed to the Beneficiary in accordance with the
following provisions:

 

(1)   Form of Distribution. Any such death benefit will be distributed to the
Beneficiary in the form(s) that are elected by the Sponsoring Employer in the
Adoption Agreement. The forms of distribution permitted under the Adoption
Agreement are (A) a lump sum payment; (B) Substantially Equal monthly,
quarterly, semi-annual or annual cash installment payments over a period certain
which does not extend beyond the life of the Beneficiary (or beyond the life
expectancy of the Beneficiary). If a form of distribution is Substantially Equal
installment payments, then the lump sum value of the Participant’s benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust’s
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments; (C) a
non-transferable annuity which can be purchased from an insurance company and
complies with the terms of the Plan; and/or (D) in designated sums from time to
time as elected by the Beneficiary. All forms of distribution that are elected
by the Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(2)   Time of Distribution. Any death benefit payable to a non-Spouse
Beneficiary will be distributed within a reasonable time after the death of the
Participant, but not later than December 31st of the calendar year which
contains the fifth anniversary of the date of the Participant’s death pursuant
to Section 5.9(b)(2)(A), if required minimum distributions to the Participant
have not begun. However, if the Life Expectancy rule is elected in the Adoption
Agreement and the non-Spouse Beneficiary elects the Life Expectancy
rule pursuant to Section 5.9(b)(2)(B), then distribution of the death benefit to
a non-Spouse Beneficiary must begin no later than December 31st of the calendar
year immediately following the calendar year in which the Participant died.

 

(c)   Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of his or her
benefit dies before the entire benefit is distributed, then the balance thereof
will be distributed to the Participant’s Beneficiary (or Beneficiary’s
Beneficiary) at least as rapidly as under the method of distribution being used
on the date of the Participant’s or Beneficiary’s death.

 

(d)   Payments to a Beneficiary of a Beneficiary. In the absence of a
Beneficiary designation or other directive from the deceased Participant to the
contrary, any Beneficiary may name his or her own Beneficiary to receive any
benefits payable in the event of the Beneficiary’s death prior to receiving the
entire death benefit to which the Beneficiary is entitled; if a Beneficiary has
not named his or her own Beneficiary, then the Beneficiary’s estate will be the
Beneficiary. If any benefit is payable under this paragraph to a Beneficiary of
the deceased Participant’s Beneficiary, to the estate of the deceased
Participant’s Beneficiary, or to any other Beneficiary or the estate thereof,
then subject to the limitations regarding the latest dates for benefit payment
of this Section and Section 5.9, the Administrator may (1) continue to pay the
remaining value of such benefits in the amount and form that has already
commenced, (2) pay such benefits in any other manner permitted under the Plan
for distribution of benefits upon death, and/or (3) if payments have not already
commenced, pay such benefits in any other manner permitted under the Plan for
distribution of benefits upon death. Distribution to the Beneficiary of a
Beneficiary must begin no later than the date that a distribution would have
been made to the Participant’s Beneficiary. The Administrator’s determination
under this paragraph will be final and will be applied in a uniform manner that
does not discriminate in favor of Participants who are Highly Compensated
Employees.

 

87

--------------------------------------------------------------------------------


 

(e)   Partial Distributions. If a Participant’s Beneficiary receives a
distribution of less than 100% of the Participant’s Vested Aggregate Account
balance, then the Administrator will determine the portion (including zero) of
the distribution that will be made from each of the Participant’s sub-accounts,
provided that any such determination is made in a uniform manner that does not
discriminate in favor of Participants who are Highly Compensated Employees.

 

5.3                   Distribution of Benefit Upon Disability. Unless a
mandatory cash-out occurs under Section 5.5, the Disability benefit a
Participant is entitled to receive under Section 4.4 will be distributed in the
following manner:

 

(a)          Normal Form of Distribution in a 401(k) Plan or Profit Sharing
Plan. If the Plan is either a 401(k) Plan or a profit sharing plan, then a
Participant’s benefit will be distributed in the form that is elected by the
Sponsoring Employer in the Adoption Agreement; the permitted Normal Forms of
Distribution are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum
payment; or (3) Substantially Equal monthly, quarterly, semi-annual or annual
cash installment payments over a period certain which does not extend beyond the
life of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments.

 

(b)   Normal Form of Distribution in a Money Purchase Pension Plan. If the Plan
is a money purchase pension plan, then the Normal Form of Distribution is a
Qualified Joint and Survivor Annuity if the Participant has not died before the
Annuity Starting Date.

 

(c)          Optional Forms of Distribution. If elected by the Sponsoring
Employer in the Adoption Agreement, then a Participant may waive the Normal
Form of Distribution and elect to have his or her benefit distributed in an
Optional Form of Distribution. The permitted Optional Forms of Distribution are
(1) a lump sum payment; (2) Substantially Equal monthly, quarterly, semi-annual
or annual cash installment payments over a period certain which does not extend
beyond the life of the Participant; the joint lives of the Participant and a
designated Beneficiary; or a period certain not extending beyond the life
expectancy of the Participant and a designated Beneficiary. If an Optional
Form of Distribution is Substantially Equal installment payments, then the lump
sum value of the Participant’s benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust’s assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments; (3) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of this Plan; and/or (4) in designated sums from time to time as elected
by the Participant. All Optional Forms of Distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(d)   Partial Distributions. If a Participant receives a distribution of less
than 100% of his or her Vested Aggregate Account balance, then the Administrator
will determine the portion (including zero) of the distribution that will be
made from each of the Participant’s sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.

 

(e)   Time of Distribution. Distribution will be made under this Section (1) if
elected in the Adoption Agreement, within an administratively reasonable time
after the date on which a Participant who suffers a Disability Terminates
Employment with the Employer on account of the Disability; or (2) if elected in
the Adoption Agreement, on the date that a distribution is to be made to a
Terminated Participant under Section 5.4

 

5.4                   Distribution of Benefit Upon Termination of Employment.
Unless a mandatory cash-out occurs under Section 5.5 or a distribution occurs
under Section 5.1, 5.2, or 5.3, the benefit that a Terminated Participant is
entitled to receive under Section 4.5 will be distributed in the following
manner:

 

88

--------------------------------------------------------------------------------


 

(a)          Normal Form of Distribution in a 401(k) Plan or Profit Sharing
Plan. If the Plan is either a 401(k) Plan or a profit sharing plan, then a
Participant’s benefit will be distributed in the form that is elected by the
Sponsoring Employer in the Adoption Agreement; the permitted Normal Forms of
Distribution are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum
payment; or (3) Substantially Equal monthly, quarterly, semi-annual or annual
cash installment payments over a period certain which does not extend beyond the
life of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments.

 

(b)         Normal Form of Distribution in a Money Purchase Pension Plan. If the
Plan is a money purchase pension plan, then the Normal Form of Distribution is a
Qualified Joint and Survivor Annuity if the Participant has not died before the
Annuity Starting Date.

 

(c)   Optional Forms of Distribution. If elected by the Sponsoring Employer in
the Adoption Agreement, then a Participant may waive the Normal Form of
Distribution and elect to have his or her benefit distributed in an Optional
Form of Distribution. The permitted Optional Forms of Distribution are (1) a
lump sum payment; (2) Substantially Equal monthly, quarterly, semi-annual or
annual cash installment payments over a period certain which does not extend
beyond the life of the Participant; the joint lives of the Participant and a
designated Beneficiary; or a period certain not extending beyond the life
expectancy of the Participant and a designated Beneficiary. If an Optional
Form of Distribution is Substantially Equal installment payments, then the lump
sum value of the Participant’s benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust’s assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments; (3) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of this Plan; and/or (4) in designated sums from time to time as elected
by the Participant. All Optional Forms of Distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.

 

(d)         Partial Distributions. If a Participant receives a distribution of
less than 100% of his or her Vested Aggregate Account balance, then the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant’s sub-accounts, provided that any
such determination is made in a uniform nondiscriminatory manner.

 

(e)   Time of Distribution. Distribution will be made under this Section within
an administratively reasonable time after the occurrence of the event as elected
by the Sponsoring Employer in the Adoption Agreement.

 

5.5                   Mandatory Cash-Out of Benefits. If elected in the Adoption
Agreement, the Vested Aggregate Account of a Participant who has Terminated
Employment, who is entitled to a distribution under Sections 5.1, 5.2, 5.3 or
5.4 and who satisfies the requirements below will be distributed without the
Participant’s consent in accordance with the following:

 

(a)          General Rule. Distribution can only be made under this Section if a
Participant’s Vested Aggregate Account balance on or after the date of
Termination of Employment does not exceed the amount elected in the Adoption
Agreement. Distribution will be made as soon as administratively feasible after
the Participant Terminates Employment.

 

(b)         Later Distribution if Account Falls to the Threshold. If a
Participant would have received a distribution under paragraph (a) but for the
fact that his or her Vested Aggregate Account exceeded the cash-out threshold
elected in the Adoption Agreement, and if at a later time the Participant’s
Vested Aggregate Account is reduced to an amount not greater than the cash-out
threshold, the Administrator will distribute such Vested Aggregate Account in a
lump sum without the Participant’s consent as soon as administratively feasible
after the date the Participant’s Vested Aggregate Account no longer exceeds the
cash-out threshold.

 

89

--------------------------------------------------------------------------------


 

(c)          Cash-out Threshold and the Participant’s Rollover Contribution
Account. If the cash-out threshold elected in the Adoption Agreement is $5,000,
then effective January 1, 2002, the determination of whether a Participant’s
Vested Aggregate Account exceeds $5,000 may be made by excluding the
Participant’s Rollover Contribution Account (if any). If the cash-out threshold
elected in the Adoption Agreement is any amount other than $5,000, the
determination of whether a Participant’s Vested Aggregate Account balance
exceeds such amount must be made by including the Participant’s Rollover
Contribution Account (if any).

 

(d)         Cash-out Threshold Exceeds $1,000. If the cash-out threshold exceeds
$1,000 at any time, then a mandatory cash-out distribution under this paragraph
will, at the election of the Participant, be made as a lump sum cash payment or
as a direct rollover under Section 5.14. Prior to March 28, 2005, if the
Participant does not elect to have the distribution paid directly to an eligible
retirement plan specified by the Participant in a direct rollover or to receive
the distribution as a lump sum cash payment, then the Administrator will pay the
distribution as a lump sum cash payment. However, if the cash-out threshold ever
exceeds $1,000 on or after March 28, 2005, the remaining provisions of this
paragraph apply. In the event of a mandatory cash-out distribution greater than
$1,000, if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution as a lump sum cash payment, the
Administrator will pay the distribution in an automatic direct rollover to an
individual retirement plan designated by the Administrator. Such individual
retirement plan, as defined in Code §7701(a)(37), may be either an individual
retirement account within the meaning of Code §408(a) or an individual
retirement annuity within the meaning of Code §408(b); either of which will
subsequently be referred to as an IRA. The Administrator will establish the IRA
at a qualified financial institution by selecting an IRA trustee, custodian or
issuer that is unrelated to the Employer or the Administrator (unless subsequent
rules or Regulations permit otherwise), and will make the initial investment
choices for the IRA. An automatic direct rollover will occur not less than 30
days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice with the explanation of the automatic direct rollover is
provided to the Participant. The determination of whether a mandatory cash-out
distribution exceeds $1,000 will be made by including the Participant’s Rollover
Contribution Account (if any).

 

(e)          Cash-out Threshold Does Not Exceed $1,000. If the cash-out
threshold is $1,000 or less at any time, a mandatory cash-out distribution under
this paragraph will, at the election of the Participant, be made as a lump sum
cash payment or as a direct rollover under Section 5.14. If the Participant does
not elect to have the distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover or to receive the distribution
as a lump sum cash payment, the Administrator will pay the distribution as a
lump sum cash payment; any such lump sum cash payment will occur not less than
30 days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice is provided to the Participant.

 

5.6                   Restrictions on Immediate Distributions. If a
Participant’s Vested Aggregate Account balance exceeds the amount set forth in
paragraph (a) of this Section and is Immediately Distributable, then such
account can only be distributed in accordance with the following provisions:

 

(a)          General Rule. If (1) the Vested Aggregate Account balance
(effective January 1, 2002, determined before taking into account the
Participant’s Rollover Contribution Account) of a Participant who has Terminated
Employment exceeds $5,000, or if there are remaining payments to be made with
respect to a particular distribution option that previously commenced, and
(2) such amount is Immediately Distributable, then the Participant (and, with
respect to any portion of the Participant’s Account which is subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant’s Spouse, if any (or where either the Participant or
Spouse has died, the survivor)), must consent to any distribution of such
amount. If (1) the Vested Aggregate Account balance (effective January 1, 2002,
determined before taking into account the Participant’s Rollover Contribution
Account) of a Participant who has Terminated Employment does not exceed $5,000,
but (if applicable) exceeds the cash-out threshold that the Sponsoring Employer
elects in the Adoption Agreement, and (2) such amount is Immediately
Distributable, then only the Participant (or where the Participant has died, the
Participant’s Spouse or Beneficiary) must consent to any distribution of such
amount.

 

(b)         General Consent Requirement. The consent of the Participant (and,
with respect to any portion of the Participant’s Account which is subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant’s Spouse, if any (or where either the Participant or
Spouse has died, the survivor)) to any benefit that is Immediately Distributable
must be obtained in writing within the 90-day period (or such other period as
may be required

 

90

--------------------------------------------------------------------------------


 

by law) ending on the Annuity Starting Date. However, (1) with respect to any
portion of the Participant’s Account which is not subject to the Qualified Joint
and Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant will not be required to consent to a distribution that is required
by Code §401(a)(9) or §415; and (2) with respect to any portion of the
Participant’s Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417, (A) only the Participant
must consent to the distribution of a Qualified Joint and Survivor Annuity while
the benefit is Immediately Distributable, and (B) neither the Participant (nor
the Participant’s Spouse, if any) will be required to consent to a distribution
that is required under the terms of Code §401(a)(9) or Code §415.

 

(c)          Notification Requirement. The Administrator must notify the
Participant (and, with respect to any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant’s Spouse) of the right to defer any
distribution until it is no longer Immediately Distributable. Notification will
include a general explanation of the material features and relative values of
the optional forms of benefit available in a manner that would satisfy the
notice requirements of Code §417(a)(3); and will be provided no less than 30
days or more than 90 days (or such other period as may be required by law) prior
to the Annuity Starting Date. Notwithstanding the other requirements of this
Section, the respective notices prescribed by this Section need not be given to
a Participant if: (1) the Plan “fully subsidizes” the costs of a Qualified Joint
and Survivor Annuity or Qualified Pre-Retirement Survivor Annuity;, and (2) the
Plan does not allow the Participant to waive the Qualified Joint and Survivor
Annuity or Qualified Pre-Retirement Survivor Annuity, and does not allow a
Participant who has a Spouse to designate a non-Spouse Beneficiary. For purposes
of this Section, a plan fully subsidizes the costs of a benefit if no increases
in cost, or decreases in benefits to the Participant may result from the
Participant’s failure to elect another benefit.

 

(d)         Waiver of 30-Day Requirement. Notwithstanding anything in this
Section to the contrary, distribution of a Participant’s benefit may begin less
than 30 days after the notice described in paragraph (c) is given if (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least 30 days after receiving notice to consider the decision
of whether or not to elect a distribution; (2) the Participant, after receiving
the notice, affirmatively elects a distribution (or a particular distribution
option); and (3) with respect to any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant does not revoke the election at any
time prior to the expiration of the 7-day period that begins on the date the
notice is given.

 

(e)          Consent Not Needed on Plan Termination. If upon Plan termination
neither the Employer nor an Affiliated Employer maintains another defined
contribution plan other than an employee stock ownership plan (ESOP) as defined
in Code §4975(e)(7) or §409(a), then the Participant’s benefit will, without the
Participant’s consent (and, with respect to any portion of the Participant’s
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, without the Spouse’s consent),
be distributed to the Participant. If the Employer or an Affiliated Employer
maintains another defined contribution plan other than an ESOP, then the
Participant’s benefit will, without the Participant’s consent (and, with respect
to any portion of the Participant’s Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417,
without the Spouse’s consent), be transferred to the other plan if the
Participant does not consent to an immediate distribution under this Section.
Notwithstanding the foregoing, this paragraph will not apply to any portion of
the Participant’s Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417 if the Plan, upon
termination, offers an annuity option purchased from a commercial provider with
respect to such portion of the Participant’s Account.

 

5.7                   Accounts of Reemployed Participants. If a Participant who
is not 100% Vested in his or her Participant’s Account Terminates Employment
with the Employer, a Forfeiture of all or a portion of the Participant’s Account
of the Participant who has Terminated Employment may have occurred, and the
Participant is subsequently reemployed by the Employer, then the Participant’s
Account of the reemployed Participant will be administered in accordance with
the following provisions:

 

(a)          Reemployment of a Participant After 5 Consecutive Breaks in
Service. If the Participant is reemployed by the Employer after incurring five
consecutive Breaks in Service, then any previous Forfeiture of the Participant’s
Account will not be restored under the terms of this Plan.

 

91

--------------------------------------------------------------------------------


 

(b)         Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks
in Service. If a Participant’s Vested Interest in the entire Participant’s
Account attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, the Participant is deemed to have received a distribution
of such Vested Interest on the date of such Termination of Employment pursuant
to the Section 3.13(a)(1), a Forfeiture of the Participant’s Account
attributable to Employer contributions occurs on the date of such Termination of
Employment pursuant to the Section 3.13(a)(1), and the Participant is
subsequently reemployed by the Employer before incurring five consecutive Breaks
in Service, then the previous Forfeiture of such Participant’s Account
attributable to Employer contributions will be restored, calculated as of the
date that the Forfeiture occurred (unadjusted by subsequent gains and losses).
Furthermore, if a Participant’s Vested Interest in the entire Participant’s
Account attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, a Forfeiture of the Participant’s Account attributable to
Employer contributions occurs on the date that a Participant incurs the number
of consecutive Breaks in Service after Termination of Employment that the
Sponsoring Employer elects in the Adoption Agreement pursuant to the
Section 3.13(a)(2), and the Participant is subsequently reemployed by the
Employer before incurring five consecutive Breaks in Service, then the previous
Forfeiture of such Participant’s Account attributable to Employer contributions
will be restored, calculated as of the date that the Forfeiture occurred
(unadjusted by subsequent gains and losses). Such restoration of the previous
Forfeiture attributable to Employer contributions will occur in the Plan Year
that such Participant is reemployed by the Employer.

 

(c)          Reemployment of a Vested Participant Before 5 Consecutive Breaks in
Service. If a Participant’s Vested Interest in the Participant’s Account balance
attributable to Employer contributions is less than a 100% (but greater than 0%)
on the date that the Participant Terminates Employment, a Forfeiture of the
non-Vested portion of the Participant’s Account balance attributable to Employer
contributions of the Participant who has Terminated Employment may have
occurred, and the Participant is subsequently reemployed by the Employer before
incurring five consecutive Breaks in Service, then the following provisions will
apply:

 

(1)          Distribution Has Occurred But No Forfeiture Has Occurred. If a
Forfeiture of the non-Vested portion of the Participant’s Account attributable
to Employer contributions has not occurred but a distribution of all or a
portion of the Participant’s Account of the Participant who has Terminated
Employment has occurred, then a separate bookkeeping account will be established
for the Participant’s Account at the time of distribution; the Participant’s
Vested Interest in the separate bookkeeping account at any relevant time will be
an amount (“X”) determined according to the following formula: X = P(AB + (R x
D)) - (R x D)). In applying the formula, “P” is the Vested Interest at the
relevant time, “AB” is the respective account balance at the relevant time, “D”
is the amount of the distribution, and “R” is the ratio of the respective
account balance at the relevant time to the respective account balance after the
distribution.

 

(2)          No Distribution Has Occurred But Forfeiture Has Occurred. If the
Sponsoring Employer elects in the Adoption Agreement that a Forfeiture will
occur when a Participant who has Terminated Employment incurs a specified number
of consecutive Breaks in Service that is less than five (5) consecutive Breaks
in Service, a Forfeiture of the non-Vested portion of the Participant’s Account
balance attributable to Employer contributions has occurred when a Participant
who Terminated Employment incurred the specified number of consecutive Breaks in
Service, and the Participant who has Terminated Employment is reemployed by the
Sponsoring Employer or an Affiliated Employer before incurring five
(5) consecutive Breaks in Service and before receiving any distribution of the
Vested Interest in his or her Participant’s Account balance attributable to
Employer contributions, then the previous Forfeiture of such Participant’s
Account balance attributable to Employer contributions will be restored,
calculated as of the date that the Forfeiture occurred (unadjusted by subsequent
gains and losses). Such restoration of the previous Forfeiture of such
Participant’s Account balance attributable to Employer contributions will occur
in the Plan Year that such Participant is reemployed by the Employer.

 

(3)   Both Distribution and Forfeiture Have Occurred. If a distribution of all
or a portion of the Vested Interest in the Participant’s Account of a
Participant who has Terminated Employment has occurred and a Forfeiture of the
non-Vested portion of the Participant’s Account attributable to Employer
contributions has occurred (which may not necessarily occur at the same time
that the distribution occurs), then the previous Forfeiture of such
Participant’s Account balance attributable to Employer contributions will be
restored, calculated as of the date the Forfeiture occurred (unadjusted by
subsequent gains and losses) and based upon the Sponsoring Employer’s decision
whether the Participant is required to repay to the Plan the full amount of all
distribution(s) which were attributable to Employer contributions (and if this
Plan is a 401(k) Plan, then effective as of the first day of Plan Year beginning
in 2006 (or

 

92

--------------------------------------------------------------------------------


 

such earlier effective date as may be provided in a separate amendment for
implementing the final §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals). With respect to such decision of
the Sponsoring Employer whether the Participant is required to repay to the Plan
the full amount of all distribution(s) which were attributable to Employer
contributions (and if this Plan is a 401(k) Plan, then effective as of the first
day of Plan Year beginning in 2006 (or such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), including Elective Deferrals) in order to
have the previous Forfeiture of such Participant’s Account balance attributable
to Employer contributions be restored, the following provisions will apply:

 

(A)      Precedent Established. Once such decision by the Sponsoring Employer
has been made, such decision will establish precedence for the Plan and cannot
be changed, altered or modified.

 

(B)   Time of Restoration If Repayment Is Not Required. If, based upon the
Sponsoring Employer’s decision, the Participant is not required to repay to the
Plan the full amount of all distribution(s) which were attributable to Employer
contributions (and if this Plan is a 401(k) Plan, then effective as of the first
day of Plan Year beginning in 2006 (or such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), including Elective Deferrals) in order to
have the previous Forfeiture of such Participant’s Account balance attributable
to Employer contributions be restored, then such restoration will occur in the
Plan Year in which the Participant is reemployed by the Employer.

 

(C)   Time of Restoration If Repayment Is Required. If, based upon the
Sponsoring Employer’s decision, the Participant is required to repay to the Plan
the full amount of all distribution(s) which were attributable to Employer
contributions (and if this Plan is a 401(k) Plan, then effective as of the first
day of Plan Year beginning in 2006 (or such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), including Elective Deferrals) in order to
have the previous Forfeiture of such Participant’s Account balance attributable
to Employer contributions be restored, then, such repayment by the Participant
must be made before the earlier of (i) five years after the Participant’s
Reemployment Commencement Date, or (ii) the date on which the Participant incurs
five consecutive Breaks in Service following the date of distribution of either
the entire or the remaining Vested Interest in the Participant’s Account. Such
restoration of the previous Forfeiture of such Participant’s Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions (and if this Plan
is a 401(k) Plan, then effective as of the first day of Plan Year beginning in
2006 (or such earlier effective date as may be provided in a separate amendment
for implementing the final §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals).

 

(d)         Sources of Restoration of Previously Forfeited Amounts. The sources
to restore a previous Forfeiture of the non-Vested portion of the Participant’s
Account balance attributable to Employer contributions pursuant to this
Section will be made first by using available Forfeitures to restore the
previous Forfeiture and, if such available Forfeitures are insufficient to
restore the previous Forfeiture, by the Employer making a special Employer
contribution to the Plan to the extent necessary to restore the previous
Forfeiture.

 

5.8                   Waiver of Benefits and Spousal Consent. If following
provisions apply to a Participant’s (or, where applicable, a Participant’s
Spouse’s) waiver of benefits under the Plan:

 

(a)          Normal Form of Distribution Is Not a QJSA. If the Normal Form of
Distribution is not a Qualified Joint and Survivor Annuity, all distributions
can be made from the Plan to a Participant without the consent of the
Participant’s Spouse, except for any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417. Subject to the provisions of the next sentence, with
regard to a death benefit payable to a Spouse, a Spouse can elect to waive such
death benefit under Section 5.2 of the Plan, but the election will not be
effective unless (1) the election is in writing; (2) the election designates a
specific Beneficiary or form of benefit which may not be changed without Spousal
consent (or the Spouse’s consent expressly permits designations by the
Participant without any

 

93

--------------------------------------------------------------------------------


 

requirement of further Spousal consent); and (3) the Spouse’s consent
acknowledges the effect of the election and is witnessed by the Administrator or
a notary public. With regard to a distribution of any portion of a Participant’s
Account which is subject to the QJSA and QPSA requirements of Code §401(a)(11)
and Code §417, the provisions set forth in paragraph (b) below apply.

 

(b)         Normal Form of Distribution Is a QJSA. If the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity, or with respect to any
portion of a Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and §417, the following
provisions apply:

 

(1)   Election to Waive a QJSA. A married Participant’s election to waive a
Qualified Joint and Survivor Annuity, or an unmarried Participant’s election to
waive a life annuity, must be in writing and must be made during the 90-day
period (or such other period as may be required by law) ending on the Annuity
Starting Date. The election may be revoked in writing and a new election may be
made at any time and any number of times during the election period.

 

(2)   Election to Waive a QPSA. A married Participant’s election to waive a
Qualified Pre-Retirement Survivor Annuity must be in writing and must be made
during an election period beginning on the first day of the Plan Year in which
the Participant reaches Age 35 and ending on the date of his or her death. The
election may be revoked in writing and a new election made at any time and any
number of times during the election period. A terminated Participant’s election
period concerning his or her Vested Aggregate Account before Termination of
Employment will not begin later than such date. If elected in the Adoption
Agreement and the Participant has not completed a designation form specifying
the time and/or form of payment of the Qualified Pre-Retirement Survivor Annuity
prior to the Participant’s death, then the surviving Spouse may elect to receive
the Qualified Pre-Retirement Survivor Annuity in any optional form of payment
permitted in Section 5.2 and as elected in the Adoption Agreement.

 

(3)   Special Pre-Age 35 QPSA Election. A Participant who has not yet reached
Age 35 as of the end of any current Plan Year may make a special election to
waive a Qualified Pre-Retirement Survivor Annuity for the period beginning on
the date of such election and ending on the first day of the Plan Year in which
such Participant reaches Age 35. This election will not be valid unless the
Participant receives the same written explanation of the Qualified
Pre-Retirement Survivor Annuity set forth in subparagraph (4). Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant reaches Age 35. A new
election to waive a Qualified Pre-Retirement Survivor Annuity on or after such
date is subject to the full requirements of this Section.

 

(4)   Required Written Explanation. In the case of a Qualified Joint and
Survivor Annuity, the Administrator will no less than 30 days and no more than
90 days (or such other period as may be required by law) prior to the Annuity
Starting Date provide to each Participant a written explanation of: (A) the
terms and conditions of a Qualified Joint and Survivor Annuity; (B) the
Participant’s right to make and the effect of an election to waive the Qualified
Joint and Survivor Annuity form of benefit; (C) the rights of a Participant’s
Spouse; and (D) the right to make, and the effect of, a revocation of a previous
election to waive the Qualified Joint and Survivor Annuity. The Annuity Starting
Date for a distribution in a form other than a Qualified Joint and Survivor
Annuity may be less than 30 days after receipt of the written explanation
described in the preceding sentence provided: (A) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect (with Spousal consent) to a form of distribution other than a
Qualified Joint and Survivor Annuity; (B) the Participant is permitted to revoke
any affirmative distribution election at least until the Annuity Starting Date
or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the explanation of the Qualified Joint and Survivor Annuity
is provided to the Participant; and (C) the Annuity Starting Date is a date
after the date that the written explanation was provided to the Participant. In
the case of a Qualified Pre-Retirement Survivor Annuity, the Administrator will
provide each Participant within the Applicable Period as defined in paragraph
(5) with a written explanation of the Qualified Pre-Retirement Survivor Annuity
in such terms and in such manner as would be comparable to the written
explanation applicable to a Qualified Joint and Survivor Annuity as set forth
herein.

 

94

--------------------------------------------------------------------------------


 

(5)          Applicable Period. The term “Applicable Period” means whichever of
the following periods ends last: (A) the period beginning with the first day of
the Plan Year in which the Participant attains Age 32 and ending with the close
of the Plan Year preceding the Plan Year in which the Participant attains Age
35; (B) a reasonable period after the individual becomes a Participant in the
Plan; (C) a reasonable period ending after the requirements of Code §401(a)(11)
apply to the Participant; or (D) a reasonable period ending after the
requirements of Code §417(a)(5) cease to apply with respect to the Participant.
For purposes of this paragraph, a reasonable period means the end of the two
year period beginning one year prior to the date the applicable event occurs,
and ending one year after that date.

 

(6)          Participants Who Terminate Before Age 35. If a Participant
Terminates Employment before the Plan Year in which he or she reaches Age 35,
then the notice required under subparagraph (4) will be provided within the two
year period beginning one year prior to such Termination of Employment and
ending one year after such Termination of Employment. If such Participant
thereafter returns to employment with the Employer, then the Applicable Period
for such Participant will be redetermined.

 

(7)          Elections Must Have Spousal Consent. A Participant’s election not
to receive a Qualified Joint and Survivor Annuity or a Participant’s election
not to receive a Qualified Pre-Retirement Survivor Annuity will not be effective
unless (A) the Participant’s Spouse consents in writing to the election; (B) the
election designates a specific Beneficiary (or form of benefit) which may not be
changed without Spousal consent (or the consent of the Spouse expressly permits
designations by the Participant without any requirement of further Spousal
consent); and (C) the Spouse’s consent acknowledges the effect of the election
and is witnessed by the Administrator or a notary public.

 

(8)          Additional Requirements and Exceptions For Spousal Consent.
Notwithstanding subparagraph (7) above, a Spouse’s consent will not be required
if there is no Spouse, if the Spouse cannot be located, or if there are other
circumstances (as set forth in the Code or Regulations) which preclude the
necessity of such Spouse’s consent. Any consent by a Participant’s Spouse (or
establishment that consent cannot be obtained) will be effective only with
respect to such Spouse. A consent that permits designations by the Participant
without any requirement of further Spousal consent must acknowledge that the
Spouse has the right to limit consent to a specific Beneficiary, and a specific
form of benefit where applicable, and that the Spouse voluntarily elects to
relinquish either or both of such rights. A revocation of a prior election may
be made by a Participant without the Spouse’s consent at any time before
benefits begin. No Spouse’s consent obtained under subparagraph (7) will be
valid unless the Participant has received notice as provided in subparagraph
(4) above.

 

5.9                   Required Minimum Distributions. All distributions from the
Plan will be determined and made in accordance with the final and temporary
Regulations under Code §401(a)(9) on April 17, 2002. Pursuant to those
Regulations, all distributions will be determined in accordance with the
following provisions:

 

(a)          General Rules. All distributions hereunder will be made in
accordance with the following general rules:

 

(1)   Effective Date. Unless an earlier effective date is specified in the
Adoption Agreement, the provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

(2)   Coordination with Minimum Distribution Requirements Previously in Effect.
If the Adoption Agreement specifies an effective date of this Section that is
earlier than calendar years beginning with the 2003 calendar year, then required
minimum distributions for 2002 under this Section will be determined as follows:
If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Section equals or exceeds
the required minimum distributions determined under this Section, then no
additional distributions will be required to be made for 2002 on or after such
date to the distributee. If the total amount of 2002 required minimum
distributions under the plan made to the distributee prior to the effective date
of this Section is less than the amount determined under this Section, then
required minimum distributions for 2002 on and after such date will be
determined so that the total amount of required minimum distributions for 2002
made to the distributee will be the amount determined under this Section.

 

(3)   Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan and any prior Plan amendments.

 

95

--------------------------------------------------------------------------------


 

(4)   Requirements of Regulations Incorporated. All distributions required under
this Section will be determined and made in accordance with the Regulations
under Code §401(a)(9).

 

(5)   TEFRA §242(b)(2) Elections. Notwithstanding the other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Tax Equity and Fiscal Responsibility Act (TEFRA)
§242(b)(2) and the provisions of the Plan that relate to TEFRA §242(b)(2).

 

(b)         Time and Manner of Distribution. All required minimum distributions
will be made from the Plan in the following time and in the following manner:

 

(1)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

(2)   Death of Participant Before Distributions Begin. If the Participant dies
before distribution begins, the Participant’s entire interest will be
distributed (or begin to be distributed) not later than as follows:

(A)      5-Year Rule Applies to All Distributions to Designated Beneficiaries.
If the Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant’s surviving Spouse is
the Participant’s sole Designated Beneficiary and the surviving Spouse dies
after the Participant but before distributions to either the Participant or the
surviving Spouse begin, this subparagraph will apply as if the surviving Spouse
were the Participant. This subparagraph also applies to all distributions.

 

(B)   Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), if the
Sponsoring Employer elects in the Adoption Agreement to permit a Participant
(or, if no election has been made by the Participant prior to the Participant’s
death, then the Participant’s Designated Beneficiary) to elect the Life
Expectancy rule, then a Participant (or, if no election has been made by the
Participant prior to the Participant’s death, then the Participant’s Designated
Beneficiary) may elect on an individual basis whether the Life Expectancy
rule applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than September 30th
of the calendar year in which distribution would be required to begin under this
subparagraph (b)(2)(B). If neither the Participant nor the Beneficiary makes an
election under this subparagraph (or the election is received later than
September 30th of the calendar year in which distribution would be required to
begin under this subparagraph (b)(2)(B)), then distributions will be made in
accordance with the 5-Year rule of subparagraph (b)(2)(A) above. The following
provisions relate to the Life Expectancy rule under this subparagraph (b)(2)(B):

 

(i)    Surviving Spouse Is the Sole Designated Beneficiary. If the Participant’s
surviving Spouse is the sole Designated Beneficiary, then distributions to the
surviving Spouse will begin by the later of [a] December 31 of the calendar year
immediately following the calendar year in which the Participant died, or [b]
December 31 of the calendar year in which the Participant would have attained
age 70½.

 

(ii)   Surviving Spouse Is Not the Sole Designated Beneficiary. If the
Participant’s surviving Spouse is not the sole Designated Beneficiary, then
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

(iii)  No Designated Beneficiary. If there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, then the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(iv)  Surviving Spouse Dies Before Distributions Begin. If the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary and the
surviving Spouse dies after the Participant but before distributions to the
surviving Spouse begin, then this subparagraph (b)(2)(B), other than
subparagraph (b)(2)(B)(i), will apply as if the surviving Spouse were the
Participant.

 

96

--------------------------------------------------------------------------------


 

(v)         Election to Allow Designated Beneficiary Receiving Distributions
Under 5-Year Rule to Elect Life Expectancy Distributions. A Designated
Beneficiary who is receiving payments under the 5-Year rule may make a new
election to receive payments under the Life Expectancy rule until December 31,
2003, provided that all amounts that would have been required to be distributed
under the Life Expectancy rule for all Distribution Calendar Years before 2004
are distributed by the earlier of December 31, 2003 or the end of the 5-Year
period.

 

(C)        Date Distributions Are Deemed To Begin. For purposes of this
subparagraph (b)(2) and paragraph (d), unless subparagraph (b)(2)(B)(iv) above
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If subparagraph (b)(2)(B)(iv) above applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under subparagraph (b)(2)(B)(i) above. If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under subparagraph (b)(2)(B)(i)), then the date
distributions are considered to begin is the date distributions actually
commence.

 

(3)          Forms of Distribution. Unless the Participant’s interest is
distributed as an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with paragraphs (c) and (d). If
the Participant’s interest is distributed as an annuity purchased from an
insurance company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.

 

(c)          Required Minimum Distributions During the Participant’s Lifetime.
The amount of required minimum distributions during a Participant’s lifetime
will be determined as follows:

 

(1)          Amount of Required Distribution for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed each Distribution Calendar Year is the lesser of (A) the quotient
obtained by dividing the Participant’s Account Balance by the distribution
period in the Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9,
using the Participant’s age as of the Participant’s birthday in the Distribution
Calendar Year; or (B) if the Participant’s sole Designated Beneficiary for the
Distribution Calendar Year is the Participant’s Spouse, then the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

 

(2)          Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this paragraph (c) beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

(d)         Required Minimum Distributions After the Participant’s Death.
Required minimum distributions will be made after a Participant’s death in
accordance with the following provisions:

 

(1)          Death On or After Distributions Begins. If a Participant dies on or
after the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:

 

(A)      Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
then the minimum amount that will be distributed for each Distribution Calendar
Year after the year of the Participant’s death is the quotient obtained by
dividing the Participant’s Account Balance by the longer of the remaining Life
Expectancy of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:

 

(i)    Calculation of Participant’s Remaining Life Expectancy. The Participant’s
remaining Life Expectancy is calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.

 

97

--------------------------------------------------------------------------------


 

(ii)   Surviving Spouse Is Sole Designated Beneficiary. If the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary, then the
remaining Life Expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving Spouse’s age as of the Spouse’s birthday in that Distribution Calendar
Year. For Distribution Calendar Years after the year of the surviving Spouse’s
death, the remaining Life Expectancy of the surviving Spouse is calculated using
the age of the surviving Spouse as of the Spouse’s birthday in the calendar year
of the Spouse’s death, reduced by one for each subsequent calendar year.

 

(iii)  Surviving Spouse Is Not Sole Designated Beneficiary. If the Participant’s
surviving Spouse is not the Participant’s sole Designated Beneficiary, then the
Designated Beneficiary’s remaining Life Expectancy is calculated using the age
of the Beneficiary in the year following the year of the Participant’s death,
reduced by one for each subsequent calendar year.

 

(B)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.

 

(2)          Death Before the Date Distribution Begins. If a Participant dies
before the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:

 

(A)      Participant Survived by Designated Beneficiary. If (i) the Sponsoring
Employer elects in the Adoption Agreement to permit a Participant (or, if no
election has been made by the Participant prior to the Participant’s death, then
the Participant’s Designated Beneficiary) to elect the Life Expectancy rule of
subparagraph (b)(2)(B); (ii) the Participant dies before the date distributions
begin; and (iii) there is a Designated Beneficiary, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in subparagraph (d)(1).

 

(B)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, then distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(C)        Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If (i) the Sponsoring Employer elects in the Adoption
Agreement to permit a Participant (or, if no election has been made by the
Participant prior to the Participant’s death, then the Participant’s Designated
Beneficiary) to elect the Life Expectancy rule of subparagraph (b)(2)(B);
(ii) the Participant dies before the date distributions begin; (iii) the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary;
and (iv) the surviving Spouse dies before distributions are required to begin to
the surviving Spouse under subparagraph (b)(2)(B)(i), then this subparagraph
(d)(2) will apply as if the surviving Spouse were the Participant.

 

5.10            Statutory Commencement of Benefits. Unless the Participant
otherwise elects, distribution of a Participant’s benefit must begin no later
than the 60th day after the latest of the close of the Plan Year in which the
Participant (a) reaches the earlier of Age 65 or Normal Retirement Age;
(b) reaches the 10th anniversary of the year that the Participant commenced Plan
participation; or (c) Terminates Employment with the Employer. However, the
failure of a Participant (and, with respect to any portion of the Participant’s
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, the Participant’s Spouse) to
consent to a distribution while a benefit is Immediately Distributable will be
deemed to be an election to defer the payment (or the commencement of the
payment) of any benefit sufficient to satisfy this Section. In addition, if this
Plan provides for an Early Retirement Date, then a Participant who satisfied the
service requirement (if applicable) for Early Retirement Age prior to
Termination of Employment will be entitled to receive his or her Vested
Aggregate Account balance, if any, upon (a) the satisfaction of the age
requirement (if applicable) for Early Retirement Age, and (b) reaching the
Participant’s Early Retirement Date.

 

98

--------------------------------------------------------------------------------


 

5.11            Post-Termination Earnings. As of the Valuation Date coinciding
with or next following the date a Participant Terminates Employment with the
Employer for any reason, the Administrator will, until a distribution is made to
the Participant or the Participant’s Beneficiary in accordance with Sections
5.1, 5.2, 5.3, 5.4, or 5.5, direct the Trustee in a uniform nondiscriminatory
manner to either (a) invest the Participant’s Vested Aggregate Account balance
determined as of such Valuation Date in a separate interest bearing account; or
(b) leave the Participant’s Vested Aggregate Account balance as part of the
general Trust Fund. If the Participant’s Vested Aggregate Account balance
remains as part of the general Trust Fund, then such account will either
(a) share in the allocation of net earnings and losses under Section 3.12 as a
non-segregated account, or (b) be granted interest at a rate consistent with the
interest bearing investments of the Trust Fund.

 

5.12            Distribution in the Event of Legal Incapacity. If any person
entitled to benefits (the “Payee”) is under any legal incapacity by virtue of
age or mental condition, then payments may be made in one or more of the
following ways as directed by the Administrator: (a) to a court-appointed
guardian of the Payee; (b) to the person or entity that has a valid power of
attorney of the Payee or the Payee’s estate; (c) any other person or entity
authorized under State (or Commonwealth) law to receive benefits on behalf of
the Payee; or (d) if the Payee is a minor, to the authorized person or entity of
the Payee (e.g., custodian or guardian) under any State’s (or Commonwealth’s)
Uniform Transfers to Minors Act or Uniform Gifts to Minors Act.

 

5.13            Missing Payees and Unclaimed Benefits. With respect to a
Participant or Beneficiary who has not claimed any benefit (the “missing payee”)
to which such missing payee is entitled, and with respect to any Participant or
Beneficiary who has not satisfied the administrative requirements for benefit
payment, the Administrator may elect to either (a) to segregate the benefit into
an interest bearing account, in which event an annual maintenance fee as may be
set from time to time in a policy established by the Sponsoring Employer may be
assessed against the segregated account; (b) subject to a policy established by
the Administrator, distribute the benefit at any time in any manner which is
sanctioned by the Internal Revenue Service and/or the Department of Labor, which
may include (but not be limited to) (1) distribute the benefit in a automatic
direct rollover to an individual retirement plan designated by the
Administrator; such individual retirement plan, as defined in Code §7701(a)(37),
may be either an individual retirement account within the meaning of Code
§408(a) or an individual retirement annuity within the meaning of Code §408(b);
or (2) distribute the benefit to the Pension Benefit Guarantee Corporation or
any other authorized Federal Department or agency; (c) distribute the benefit to
any person or entity who is appointed under State (or Commonwealth) law to act
as a duly authorized guardian, legal representative, conservator, or power of
attorney; or (d) treat the entire benefit as a Forfeiture. If a missing payee
whose benefit has been forfeited is located, or if a payee whose benefit has
been forfeited for failure to satisfy the administrative requirements for
benefit payment subsequently satisfies such administrative requirements and
claims his or her benefit, and if the Plan has not terminated (or if the Plan
has terminated, all benefits have not yet been paid), then the benefit will be
restored. The Administrator, on a case by case basis, may elect to restore the
benefit by the use of earnings from non-segregated assets of the Fund, by
Employer contributions, by available Forfeitures of the Forfeiture Account, or
by any combination thereof. However, if any such payee has not been located (or
satisfied the administrative requirements for benefit payment) by the time the
Plan terminates and all benefits have been distributed from the Plan, then the
Forfeiture of such unpaid benefit will not be restored.

 

5.14            Direct Rollovers. This Section applies to distributions made
after December 31, 2001. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election, a distributee may
elect, at the time and in the manner prescribed by the Plan, to have any portion
of an eligible rollover distribution that is equal to at least $500 paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover. If an eligible rollover distribution is less than $500, then a
distributee may not make the election described in the preceding sentence to
rollover a portion of the eligible rollover distribution.

 

(a)   Definition of Eligible Rollover Distribution. The term “eligible rollover
distribution” means any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code §401(a)(9); (3) the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities); (4) the portion of any distribution which is attributable to a
financial hardship distribution; and (5) any other distribution that is
reasonably expected to total less than $200 during a year.

 

99

--------------------------------------------------------------------------------


 

(b)         Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. Notwithstanding anything in the Plan to the contrary, with
respect to distributions made after December 31, 2001, an eligible rollover
distribution may include either Voluntary Employee Contributions or Mandatory
Employee Contributions which are not includible in gross income; however, the
portion of an eligible rollover distribution attributable to Voluntary Employee
Contributions or Mandatory Employee Contributions can be paid only to an
individual retirement account or annuity described in Code §408(a) or (b), or to
a qualified defined contribution plan described in Code §401(a) or §403(a) that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes either Voluntary Employee Contributions or
Mandatory Employee Contributions which are not includible in gross income, the
amount that is rolled over will first be attributed to amounts includible in
gross income.

 

(c)          Definition of Eligible Retirement Plan. With respect to
distributions made after December 31, 2001, the term “eligible retirement plan”
means an individual retirement account described in Code §408(a); an individual
retirement annuity described in Code §408(b); an annuity plan described in Code
§403(a); an annuity contract described in Code §403(b); a qualified trust
described in Code §401(a); or an eligible deferred compensation plan under Code
§457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan. This definition of eligible retirement plan will also apply in the
case of a distribution to a surviving Spouse, or to a Spouse or former Spouse
who is the alternate payee under a qualified domestic relation order, as defined
in Code §414(p); such distribution will be made in the same manner as if the
Spouse was the Employee. If any portion of an eligible rollover distribution is
attributable to payments or distributions from an individual’s Roth Elective
Deferral Account (or the segregated portion of an individual’s Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
eligible retirement plan with respect to such portion will only be either
another plan’s designated Roth account of the individual from whose account the
payments or distributions were made, or such individual’s Roth IRA.

 

(d)         Definition of Distributee. The term “distributee” means an Employee
or former Employee. In addition, an Employee’s or former Employee’s surviving
Spouse and an Employee’s or former Employee’s Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order as defined in Code
§414(p), are distributees with regard to the interest of the Spouse or former
Spouse. With respect to any portion of a distribution that is made after
December 31, 2006 from an eligible retirement plan of a deceased Employee, a
distributee for purposes of a direct trustee-to trustee transfer will include an
individual who is the Designated Beneficiary of the Employee and who is not the
surviving Spouse of the Employee.

 

(e)          Definition of Direct Rollover. The term “Direct Rollover” means a
payment by the Plan to the eligible retirement plan that is specified by the
distributee.

 

(f)            Direct Rollover Rules for Roth Elective Deferral Account. The
Plan will not provide for a direct rollover for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account is not taken into account in determining whether
distributions from the other Participant’s Account(s) are reasonably expected to
total less than $200 during a year. Furthermore, the provision of this
Section that allows a Participant to elect a direct rollover of only a portion
of an eligible rollover distribution (but only if the amount rolled over is at
least $500) is applied by treating any amount distributed from the Participant’s
Roth Elective Deferral Account as a separate distribution from any amount
distributed from the other Participant’s Account(s) in the Plan, even if the
amounts are distributed at the same time.

 

5.15            Distribution of Property. The determination to pay any
distribution in property will be made by the Administrator in its sole
discretion applied in a nondiscriminatory manner that does not discriminate in
favor of Participants who are HCEs. However, if this is an amended or restated
Plan, then the payee will have the right to elect a full or partial distribution
in property pursuant to and limited by the provisions of Section 11.1(e).

 

100

--------------------------------------------------------------------------------


 

5.16            Financial Hardship Distributions. If the Plan is a profit
sharing plan or a 401(k) Plan, and if elected by the Sponsoring Employer in the
Adoption Agreement, then a Participant who is still an Employee may make a
written request to the Administrator that a distribution be made to the
Participant because of his or her immediate and heavy financial hardship. Any
such distribution will be made in accordance with the provisions of an
administrative policy regarding financial hardship distributions that is
promulgated under Section 8.6 by the Administrator; such administrative policy
will include (but not be limited to): (a) the Participant’s accounts (or
sub-accounts) that are available for financial hardship distributions; (b) the
maximum percentages of such accounts (or sub-accounts) that may be distributed
for financial hardships; and (c) the standards that will be used for determining
whether a Participant has incurred a financial hardship for purposes of
financial hardship distributions from accounts (or sub-accounts) other than
Elective Deferrals. Such standards must be based on non-discriminatory and
objective criteria. If the Plan is a 401(k) Plan, then any distribution under
this Section of a Participant’s Pre-Tax Elective Deferrals may include any
allocable earnings that are credited to such Participant’s Pre-Tax Elective
Deferral Account as of the later of December 31, 1988 or the end of the last
Plan Year ending before July 1, 1989, any Qualified Non-Elective Contributions
(and allocable earnings) as of the later of December 31, 1988 or the end of the
last Plan Year ending before July 1, 1989, and any Qualified Matching
Contributions (and allocable earnings) as of the later of December 31, 1988 or
the end of the last Plan Year ending before July 1, 1989. If the Normal Form of
Distribution as elected in the Adoption Agreement is a Qualified Joint and
Survivor Annuity, then any distribution under this Section is subject to the
Spousal consent requirements of Code §401(a)(11) and §417, pursuant to
Section 5.8. If the Plan is a 401(k) Plan, then any financial hardship
distribution of Elective Deferrals from the Plan will comply with the following
provisions:

 

(a)          Immediate and Heavy Financial Needs. The following are the only
financial needs considered immediate and heavy: (1) expenses incurred or
necessary for medical care, described in Code §213(d), of the Employee, the
Employee’s Spouse or dependents; (2) the purchase (excluding mortgage payments)
of a principal residence for the Employee; (3) payment of tuition and related
educational fees for the next 12 months of post-secondary education for the
Employee, the Employee’s Spouse, the Employee’s children or the Employee’s
dependents; (4) payments necessary to prevent the eviction of the Employee from,
or a foreclosure on the mortgage of, the Employee’s principal residence;
(5) payments for funeral or burial expenses for the Employee’s deceased parent,
Spouse, children, or dependents (as defined in Code §152, and for taxable years
beginning on or after January 1, 2005, without regard to Code §152(d)(1)(B)); or
(6) expenses for the repair of damage to the Employee’s principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income). Clauses
(5) and (6) above only apply to Plan Years beginning after 2005.

 

(b)         Necessary to Satisfy an Immediate and Heavy Financial Need. A
financial hardship distribution will be considered as necessary to satisfy an
immediate and heavy financial need of the Employee only if: (1) The distribution
is not in excess of the amount of the immediate and heavy financial need
(including amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution); (2) the
Employee has obtained all distributions, other than financial hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer; and (3) effective as of January 1, 2002, all plans maintained by the
Employer provide that the Employee’s Elective Deferrals (and Employee
Contributions) will be suspended for 6 months after the receipt of the financial
hardship distribution.

 

5.17            In-Service Distributions. If the Plan is a profit sharing plan
or a 401(k) plan, and if elected in the Adoption Agreement, and subject to the
minimum Age and/or Service and/or participation requirements elected in the
Adoption Agreement, a Participant who is still an Employee may request in
writing to the Administrator that up to 100% of the Participant’s Vested
Interest in the accounts elected by the Sponsoring Employer in the Adoption
Agreement be distributed to the Participant, subject to the following
provisions:

 

(a)          Amount and Form of Distribution. The amount of a Participant’s
Vested Interest for distribution under this Section will be determined as of the
Valuation Date which coincides with or immediately precedes the date of
distribution. Any distribution under this Section will be made to the
Participant in a single payment; however, if the Normal Form of Distribution as
elected in the Adoption Agreement is a Qualified Joint and Survivor Annuity,
then any distribution under this Section is subject to the Spousal consent
requirements of Code §401(a)(11) and §417, pursuant to Section 5.8. When
feasible, any such distribution will be paid at the Participant’s direction
within 60 days of his or her request, but not later than a date as soon as
administratively practical following the next Valuation date after the
Administrator’s receipt of such request.

 

101

--------------------------------------------------------------------------------


 

(b)         Frequency of In-Service Distributions. The frequency of in-service
distributions to any Participant under this Section will be determined pursuant
to an administrative policy regarding in-service distributions that is
promulgated under Section 8.6 by the Administrator.

 

(c)          Provisions Applicable to 401(k) Plans. If the Plan is a
401(k) plan, the minimum attained age requirement which can be elected by the
Sponsoring Employer in the Adoption Agreement with respect to the distribution
of amounts attributable to a Participant’s Elective Deferrals, QNECs, QMACs, ADP
Safe Harbor Non-Elective Contributions and/or ADP Safe Harbor Matching
Contributions is age 59½.

 

(d)         Participants Who Are Not 100% Vested. If a distribution is made
under this Section at a time when the Participant has less than a 100% Vested
Interest in his or her Non-Safe Harbor Non-Elective Contribution sub-account and
Matching Contribution sub-account and such Vested Interest may increase, a
separate account will be established for the Participant’s Non-Safe Harbor
Non-Elective Contribution sub-account balance and the Participant’s Matching
Contribution sub-account balance at the time of distribution, and at any
relevant time the Participant’s Vested Interest in the separate account will be
equal to an amount (“X”) determined by the following formula: X = P(AB + (R x
D)) - (R x D). In applying the formula, “P” is the Vested Interest at the
relevant time, “AB” is the respective account balance at the relevant time, “D”
is the amount of the distribution, and “R” is the ratio of the respective
account balance at the relevant time to the respective account balance after
distribution.

 

(e)          Restriction on Certain Transfer Contribution Accounts.
Notwithstanding anything in this Section to the contrary, no pre-retirement
distribution can be made under this Section with respect to Transfer
Contribution Accounts (including post-transfer earnings thereon) that are
transferred into this Plan from a money purchase plan or target benefit plan
(other than any portion thereof which is attributable to Voluntary Employee
Contributions). Furthermore, if the Transfer Contributions are Elective
Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions) which are
transferred to this Plan in a direct or indirect trustee-to-trustee transfer
from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d), then the distribution of such Transfer Contributions
(including post-transfer earnings thereon) will be subject to the limitations in
Regulation §1.401(k)-1(d).

 

5.18            Distribution of Excess Elective Deferrals. Excess Elective
Deferrals, plus any income and minus any loss allocable thereto, will be
distributed no later than April 15th to any Participant to whose account Excess
Elective Deferrals were allocated for the preceding taxable year or calendar
year and who claims Excess Elective Deferrals for such taxable year or calendar
year. Distribution of Excess Elective Deferrals will be made in accordance with
the following provisions:

 

(a)          Assignment of Excess Elective Deferrals. A Participant may assign
to this Plan any Excess Elective Deferrals made during a taxable year of the
Participant by notifying the Administrator on or before March 15th (or such
later date as established by the Administrator) of the subsequent year of the
amount of the Excess Elective Deferrals to be assigned to the Plan. A
Participant will be deemed to notify the Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferrals made
to this Plan and any other plan, contract or arrangement of the Sponsoring
Employer. Notwithstanding any other provision of the Plan, Excess Elective
Deferrals, plus any income and minus any loss allocable to such Excess Elective
Deferrals, will be distributed no later than April 15 to any Participant to
whose account Excess Elective Deferrals were assigned for the preceding year and
who claims Excess Elective Deferrals for such taxable year or calendar year.

 

(b)         Determination of Income or Loss. Excess Elective Deferrals will be
adjusted for any income or loss up to the last day of the Plan Year, without
considering the gap period or any adjustment for income or loss during the gap
period (the period between the end of the Participant’s taxable year and the
date of distribution). The Plan may use any reasonable method for computing
income or loss allocable to Excess Elective Deferrals, provided such method is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
or loss to Participants’ Accounts.

 

102

--------------------------------------------------------------------------------


 

(c)          Source of Distribution. Distribution of Excess Elective Deferrals
will be taken from a Participant’s investment options (if any) based on
rules established by the Administrator. In addition, for years beginning after
2005, unless a different rule is established by the Administrator, distribution
of Excess Elective Deferrals will first be made from a Participant’s Roth
Elective Deferral Account before the Participant’s Pre-Tax Elective Deferral
Account, to the extent Roth Elective Deferrals were made for the year, unless
the Administrator permits the Participant to specify otherwise.

 

5.19            Distribution of Excess Contributions. Notwithstanding any other
provision of the Plan, Excess Contributions, plus any income and minus any loss
allocable thereto, will be distributed no later than 12 months after a Plan Year
to Participants to whose accounts such Excess Contributions were allocated for
such Plan Year, except to the extent such Excess Contributions are classified as
Catch-up Contributions.

 

(a)          Allocation to Highly Compensated Employees. Excess Contributions
will be allocated to the Highly Compensated Employees with the largest amounts
of Employer contributions taken into account in calculating the ADP Test for the
Plan Year in which the Excess Contributions arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined by including and excluding such Employer contributions actually paid
over to the Trust on behalf of such Participant for the Plan Year that are
described in Section 1.6. To the extent a Highly Compensated Employee has not
reached his or her Catch-Up Contribution Limit, Excess Contributions allocated
to such Highly Compensated Employee are Catch-Up Contributions and will not be
treated as Excess Contributions. Excess Contributions will be treated as Annual
Additions, even if such Excess Contributions are distributed.

 

(b)         Distribution of Excess Contributions After 2½ Months. If Excess
Contributions (other than Catch-up Contributions) are distributed more than 2½
months (or such later time as may be granted by future governmental guidance)
after the last day of the Plan Year in which such Excess Contributions arose,
then a 10% excise tax will be imposed on the Sponsoring Employer with respect to
such Excess Contributions.

 

(c)          Determination of Net Income or Loss. For Plan Years beginning prior
to January 1, 2006 (or such earlier effective date as may be provided in a
separate amendment implementing the final §401(k) Regulations and as permitted
by such Regulations), Excess Contributions will be adjusted for any income or
loss up to the end of the Plan Year and, at the discretion of the Administrator,
may be adjusted for income or loss during the period, if any, between the end of
the Plan Year and the actual date of distribution (the “gap period”). However,
effective as of the first day of the first Plan Year beginning on or after
January 1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(k) Regulations and as permitted by such
Regulations), Excess Contributions will be adjusted for any income or loss up to
the end of the Plan Year and during the gap period. Any adjustment for income or
loss during the gap period will be allocated in a consistent manner to all
Participants, and to all corrective distributions made for the Plan Year, and
will be the amount determined by one of the methods set forth either in
subparagraph (1), subparagraph (2), or subparagraph (3) below, as elected by the
Administrator:

 

(1)          Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Elective Deferrals (and QNECs or QMACs, or both,
if such contributions are used in the ADP Test) for the Plan Year and the gap
period, by a fraction, the numerator of which is the Participant’s Excess
Contributions for the Plan Year and the denominator of which is the
Participant’s Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during the
Plan Year and gap period.

 

(2)          Method 2. The sum of (A) and (B): (A) the amount determined by
multiplying the income or loss allocable to the Participant’s Elective Deferrals
(and QNECs or QMACs, or both, if such contributions are used in the ADP Test)
for the Plan Year, by a fraction, the numerator of which is the Participant’s
Excess Contributions for the Plan Year and the denominator of which is the
Participant’s Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during such
Plan Year;

 

103

--------------------------------------------------------------------------------


 

plus (B) the amount of gap period income or loss equal to 10% of the amount
determined under clause (A) above multiplied by the number of whole months
between the end of the Plan Year and the distribution date, counting the month
of distribution if the distribution occurs after the 15th day of such month.

 

(3)          Method 3. The amount determined by any reasonable method of
allocating income or loss to the Participant’s Excess Contributions for the Plan
Year and the gap period, provided the method used is the same method used for
allocating income or losses to Participants’ Accounts. This Plan will not fail
to use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to such Excess Contributions
is determined on a date that is no more than 7 days before the distribution.

 

(d)         Accounting for Excess Contributions. Excess Contributions allocated
to a Participant will be distributed from the Participant’s Elective Deferral
Account and QMAC Account in proportion to the Participant’s Elective Deferrals
and QMACs (to the extent used in the ADP Test) for the Plan Year. Excess
Contributions will be distributed from the Participant’s QNEC Account only to
the extent that the Excess Contributions exceed the balance in the Participant’s
Elective Deferral Account and QMAC Account.

 

(e)          Source and Ordering of Distribution. Distribution of Excess
Contributions will be taken from a Participant’s investment options (if any)
based on rules established by the Administrator. For purposes of determining the
sources of a distribution of Excess Contributions, the sources will be
distributed in the following order (unless a policy for the order of the sources
to distribute Excess Contributions is established by the Administrator and such
policy will control): (1) unmatched Elective Deferrals, (2) matched Elective
Deferrals, (3) Qualified Matching Contributions (that are tested in the ACP Test
and that are utilized in (or shifted into) the ADP Test), and (4) Qualified
Non-Elective Contributions (to the extent that such contributions are utilized
in the ADP Test). In addition, for Plan Years beginning after 2005, unless a
different rule is established by the Administrator, distribution of Elective
Deferrals that are Excess Contributions will first be made from a Participant’s
Roth Elective Deferral Account before the Participant’s Pre-Tax Elective
Deferral Account, to the extent that Roth Elective Deferrals were made for the
Plan Year, unless the Administrator permits the Participant to specify
otherwise.

 

5.20            Distribution of Excess Aggregate Contributions. Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, will be
forfeited, if forfeitable, or if not forfeitable, distributed no later than 12
months after a Plan Year to Participants to whose Accounts such Excess Aggregate
Contributions were allocated for such Plan Year. Distribution will be made in
accordance with the following provisions:

 

(a)          Allocation to Highly Compensated Employees. Excess Aggregate
Contributions will be allocated to the Highly Compensated Employees with the
largest Contribution Percentage Amounts taken into account in calculating the
ACP Test for the Plan Year in which the Excess Aggregate Contributions arose,
beginning with the Highly Compensated Employee with the largest amount of such
Contribution Percentage Amounts and continuing in descending order until all the
Excess Aggregate Contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined by including and
excluding such Employer contributions and allocations that are described in the
definition of “Contribution Percentage Amounts.” Excess Aggregate Contributions
will be treated as Annual Additions, even if such Excess Aggregate Contributions
are distributed.

 

(b)         Distribution of Excess Aggregate Contributions After 2½ Months. If
Excess Aggregate Contributions are distributed more than 2½ months after the
last day of the Plan Year in which such Excess Aggregate Contributions arose,
then a ten percent (10%) excise tax will be imposed on the Sponsoring Employer
maintaining the Plan with respect to such Excess Aggregate Contributions.

 

(c)          Forfeitures of Excess Aggregate Contributions. Forfeitures of
Excess Aggregate Contributions will be used and/or allocated pursuant to the
provisions of Section 3.13(b).

 

(d)         Determination of Net Income or Loss. For Plan Years beginning prior
to January 1, 2006 (or such earlier effective date as may be provided in a
separate amendment implementing the final §401(m) Regulations and as permitted
by such Regulations), Excess Aggregate Contributions will be adjusted for any
income or loss up to the end of the Plan Year and, at the discretion of the
Administrator, may be adjusted for income or loss during the period, if any,
between the end of the Plan Year and the actual date of distribution (the “gap
period”). However, effective as of the first day of the first Plan Year

 

104

--------------------------------------------------------------------------------


 

beginning on or after January 1, 2006 (or such earlier effective date as may be
provided in a separate amendment implementing the final §401(m) Regulations and
as permitted by such Regulations), Excess Aggregate Contributions will be
adjusted for any income or loss up to the end of the Plan Year and during the
gap period. Any adjustment for income or loss during the gap period will be
allocated in a consistent manner to all Participants, and to all corrective
distributions made for the Plan Year, and will be the amount determined by one
of the methods set forth either in subparagraph (1), subparagraph (2), or
subparagraph (3) below, as elected by the Administrator:

 

(1)          Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Voluntary Employee Contributions, Mandatory
Employee Contributions, Matching Contributions (if not used in the ADP Test),
QNECs (if not used in the ADP Test) and, to the extent applicable, Elective
Deferrals for the Plan Year and the gap period, by a fraction, the numerator of
which is such Participant’s Excess Aggregate Contributions for the Plan Year and
the denominator of which is the Participant’s Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year and the gap period.

 

(2)          Method 2. The sum of (A) and (B) as follows: (A) the amount
determined by multiplying the income or loss allocable to the Participant’s
Voluntary Employee Contributions, Mandatory Employee Contributions, Matching
Contributions (if not used in the ADP Test), QNECs (if not used in the ADP Test)
and, to the extent applicable, Elective Deferrals for the Plan Year, by a
fraction, the numerator of which is such Participant’s Excess Aggregate
Contributions for the Plan Year and the denominator of which is the
Participant’s Account balance(s) attributable to Contribution Percentage Amounts
as of the beginning of the Plan Year, plus any additional amounts attributable
to Contribution Percentage Amounts allocated to the Participant during such Plan
Year; plus (B) the amount of gap period income or loss equal to 10% of the
amount determined under clause (A) above multiplied by the number of whole
months between the end of the Plan Year and the distribution date, counting the
month of distribution if the distribution occurs after the 15th day of such
month.

 

(3)          Method 3. The amount determined by any reasonable method of
allocating income or loss to the Participant’s Excess Aggregate Contributions
for the Plan Year and for the gap period, provided the method used is the same
method used for allocating income or losses to Participants’ Accounts. This Plan
will not fail to use a reasonable method for computing the income allocable to
Excess Aggregate Contributions merely because the income allocable to such
Excess Aggregate Contributions is determined on a date that is no more than 7
days before the distribution.

 

(e)          Accounting for Excess Aggregate Contributions. Excess Aggregate
Contributions that are allocated to a Participant will be forfeited, if
forfeitable, or will be distributed on a pro-rata basis from the Participant’s
Voluntary Employee Contribution Account, Mandatory Employee Contribution
Account, Matching Contribution Account and Qualified Matching Contribution
Account (and if applicable, from the Participant’s Qualified Non-Elective
Contribution Account, Pre-Tax Elective Deferral Account, Roth Elective Deferral
Account, or any combination thereof).

 

(f)            Source and Ordering of Distribution. Distribution of Excess
Aggregate Contributions will be taken from a Participant’s investment options
(if any) based on rules established by the Administrator. For purposes of
determining the sources of a distribution of Excess Aggregate Contributions, the
sources will be distributed in the following order (unless a policy for the
order of the sources to distribute Excess Aggregate Contributions is established
by the Administrator and such policy will control): (1) unmatched Voluntary
Employee Contributions, (2) unmatched Mandatory Employee Contributions, (3)
unmatched Elective Deferrals (that are tested in the ADP Test and that are
utilized in (or shifted into) the ACP Test), (4) matched Voluntary Employee
Contributions and the Matching Contributions that relate to such Voluntary
Employee Contributions, (5) matched Mandatory Employee Contributions and the
Matching Contributions that relate to such Mandatory Employee Contributions,
(6) matched Elective Deferrals (that are tested in the ADP Test and that are
utilized in (or shifted into) the ACP Test) and the Matching Contributions that
relate to such Elective Deferrals, (7) Non-Safe Harbor Matching Contributions,
(8) ACP Safe Harbor Matching Contributions (to the extent such contributions are
subject to the ACP Test), (9) ADP Safe Harbor Matching Contributions (to the
extent such contributions are subject to the ACP Test), (10) Qualified Matching
Contributions, and (11) Qualified Non-Elective Contributions (to the extent that
such contributions are  utilized in the ACP Test). With respect to Elective
Deferrals that are tested in the ADP Test, that are utilized in (or shifted
into) the ACP Test, and that become Excess Aggregate Contributions, then for
Plan Years beginning

 

105

--------------------------------------------------------------------------------


 

after 2005, unless a different rule is established by the Administrator,
distribution of Elective Deferrals that are Excess Aggregate Contributions will
first be made from a Participant’s Roth Elective Deferral Account before the
Participant’s Pre-Tax Elective Deferral Account, to the extent that Roth
Elective Deferrals were made for the Plan Year, unless the Administrator permits
the Participant to specify otherwise.

 

5.21            Distribution of an Employee’s Rollover Contribution Account. An
Employee’s Rollover Contribution Account will be distributed from the Plan in
accordance with the following provisions:

 

(a)          Time of Distribution. An Employee may request in writing a
withdrawal of all or any portion of his or her Rollover Contribution Account at
any time prior to becoming a Participant, and thereafter upon the earlier of
(1) the date the Employee is entitled to a distribution of his or her
Participant’s benefits under the provisions of Article 5, or (2) the soonest
possible administratively practical date after the Participant’s Termination of
Employment. In addition, an Employee may also withdraw all or any portion of his
or her Rollover Contribution Account at such other time as elected in the
Adoption Agreement. The Administrator may require advance notice of a reasonable
period not to exceed 60 days prior to the requested date of withdrawal. Any
amount withdrawn can only be redeposited to the Employee’s Rollover Contribution
Account if so elected in the Adoption Agreement and if the withdrawn
distribution continues to be deemed a Rollover (except for the fact that the
amount originated from this Plan). A withdrawal of all or any portion of an
Employee’s Rollover Contribution Account will not prevent an Employee from
accruing any future benefit attributable to Employer contributions. The
Administrator may establish rules or procedures regarding withdrawals from an
Employee’s Rollover Contribution Account.

 

(b)         Spousal Consent Requirements Upon Withdrawal. The following
provisions apply to the requirement of consent by the Employee’s Spouse with
respect to a withdrawal of all or any portion of an Employee’s Rollover
Contribution Account:

 

(1)          Normal Form of Distribution Is a QJSA. If the Plan is a money
purchase pension plan or the Normal Form of Distribution as elected in the
Adoption Agreement is a Qualified Joint and Survivor Annuity, then a withdrawal
of all or any portion of an Employee’s Rollover Contribution Account will be
subject to the Spousal consent requirements in Section 5.8 (pursuant to Revenue
Ruling 2004-12), unless the distribution is made in the form of a Qualified
Joint and Survivor Annuity.

 

(2)          Normal Form of Distribution Is Not a QJSA. If the Plan is not a
money purchase pension plan or the Normal Form of Distribution as elected in the
Adoption Agreement is not a Qualified Joint and Survivor Annuity, then all or
any portion of an Employee’s Rollover Contribution Account can be withdrawn from
the Plan without the consent of the Employee’s Spouse.

 

(c)          Form of Distribution. The following provisions apply to the form of
distribution with respect to any withdrawal from the Rollover Contribution
Account:

 

(1)          Normal Form of Distribution Is a QJSA. If the Plan is a money
purchase pension plan or the Normal Form of Distribution as elected in the
Adoption Agreement is a Qualified Joint and Survivor Annuity, then a withdrawal
of all or any portion of an Employee’s Rollover Contribution Account will be
subject to the Qualified Joint and Survivor Annuity (QJSA) and Qualified
Preretirement Survivor Annuity (QPSA) requirements of this Article 5 (even if
the Rollover Contribution was not previously subject to the QJSA and QPSA
rules); a withdrawal of all or any portion of an Employee’s Rollover
Contribution Account may also be made in a lump-sum or in the same manner as the
Participant Account under the other provisions of this Article 5, subject to the
Spousal consent requirements of paragraph (b)(1).

 

(2)          Normal Form of Distribution Is Not a QJSA. If the Plan is not a
money purchase pension plan or the Normal Form of Distribution as elected in the
Adoption Agreement is not a Qualified Joint and Survivor Annuity, then a
withdrawal of all or any portion of an Employee’s Rollover Contribution Account
prior to the time that the Employee is entitled to a distribution of his or her
Participant Account will only be distributed in a single payment. Any amount
remaining in an Employee’s Rollover Contribution Account at the time the
Employee is entitled to a distribution of his or her Participant Account will be
distributed, at the election of the Participant, in a lump-sum or in the same
manner as the Participant Account under the other provisions of this Article 5.

 

106

--------------------------------------------------------------------------------


 

5.22            Distribution of a Participant’s Transfer Contribution Account. A
Participant’s Transfer Contribution Account will be distributed from the Plan at
the same time and in the same manner as the Participant’s Account is distributed
under Section 5.1, 5.2, 5.3, or 5.4, subject to the following rules:

 

(a)          Spousal Consent Requirements Upon Withdrawal. The following
provisions apply to the requirement of consent by the Participant’s Spouse with
respect to a withdrawal of all or any portion of a Participant’s Transfer
Contribution Account:

 

(1)          Transfers Subject to Code §401(a)(11). If the Transfer Contribution
was a direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit, money purchase, or target benefit plan, or from a stock bonus or profit
sharing plan that provided for a joint and survivor annuity or a life annuity
form of payment to the Participant, then a withdrawal of all or any portion of
such Transfer Contribution (and post-transfer earnings thereon)  is subject to
the Spousal consent requirements set forth in Section 5.8.

 

(2)          Transfers Not Subject to Code §401(a)(11). If the Transfer
Contribution was not a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit, money purchase, or target benefit plan, or
from a stock bonus or profit sharing plan that provided for a joint and survivor
annuity or a life annuity form of payment to the Participant, then all or any
portion of such Transfer Contribution (and post-transfer earnings thereon) can
be withdrawn without the consent of the Participant’s Spouse.

 

(b)         Form of Distribution. A withdrawal of all or any portion of a
Participant’s Transfer Contribution Account will be made in the same manner as
the Participant’s Account under the other provisions of this Article 5, subject
to the Spousal consent requirements set forth in paragraph (a) above and
Section 5.8. However, notwithstanding the foregoing sentence to the contrary, if
the Transfer Contribution was a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan; a money purchase plan; a target benefit
plan; or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of such Transfer Contribution will be subject to the Qualified Joint and
Survivor Annuity and Qualified Pre-Retirement Survivor Annuity requirements of
Code §401(a)(11) and Code §417, and will be distributed in accordance with
following provisions:

 

(1)          Distributions Other Than Death. If the Participant is married on
the Annuity Starting Date and has not died before such date, then such portion
of the Participant’s Transfer Contribution Account will be distributed in the
form of a Qualified Joint and Survivor Annuity. If the Participant is unmarried
on the Annuity Starting Date and has not died before such date, then such
portion of the Participant’s Transfer Contribution Account will be distributed
as a life annuity. If a Participant elects not to receive the annuity form of
payment described above, then such portion of the Participant’s Transfer
Contribution Account will be distributed in the manner described in Sections 5.1
through 5.4, as applicable. Any such election by a Participant not to receive
the annuity form of benefit described in this paragraph must be made in
accordance with the provisions set forth in Section 5.8(b).

 

(2)          Distributions Upon Death. Notwithstanding any other Beneficiary
designation made by a Participant, if a Participant is married on the date of
his or her death and dies before the Annuity Starting Date, then with respect to
such portion of a deceased Participant’s Transfer Contribution Account, the
Participant’s surviving Spouse will receive a minimum death benefit as a
Qualified Pre-Retirement Survivor Annuity unless such annuity has been waived
under Section 5.8(b) of the Plan, in which event such death benefit will be
distributed to the surviving Spouse in the manner described in Section 5.2.

 

(c)          Special Rule for Withdrawal of Elective Deferral Transfers.
Notwithstanding anything in this Section to the contrary, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).

 

107

--------------------------------------------------------------------------------


 

5.23            Distribution of Voluntary Employee Contributions. A
Participant’s Voluntary Employee Contributions will be distributed from the Plan
in accordance with the following provisions:

 

(a)          Time of Distribution. A Participant’s Voluntary Employee
Contribution Account will be distributed no later than the earlier of (1) the
date the Employee is entitled to a distribution of his or her Participant’s
Account balance under the provisions of Article 5, or (2) the soonest possible
administratively practical date after the Participant’s Termination of
Employment. In addition, an Employee may also withdraw all or any portion of his
or her Voluntary Employee Contribution Account at such other time as elected in
the Adoption Agreement. The Administrator may require advance notice of a
reasonable period not to exceed 60 days prior to the requested date of
withdrawal. Withdrawals from a Voluntary Employee Contribution Account will not
prohibit a Participant from accruing any future benefit from Employer
contributions. A Participant’s request to make a withdrawal from his or her
Voluntary Employee Contribution Account must satisfy the applicable Spousal
consent requirements in Section 5.8. A withdrawal attributable to pre-1987
Voluntary Employee Contributions need not include earnings thereon.

 

(b)         Special Rule for Withdrawal of Post-1986 Contributions. Any
distribution made under paragraph (a) which is attributable to post-1986
Voluntary Employee Contributions can only be made along with a portion of the
earnings thereon, such earnings to be determined by the following formula: DA
[1-(V - V+E)]. For purposes of applying the aforementioned formula, the term DA
means the distribution amount, the term V means the amount of Voluntary Employee
Contributions, and the term V+E means the amount of Voluntary Employee
Contributions plus the earnings attributable thereto.

 

5.24            Distribution of Mandatory Employee Contributions. A
Participant’s Mandatory Employee Contributions will only be distributed after
his or her Termination of Employment, will be used to provide additional
benefits to the Participant, and will be distributed in the time and manner
described in the other provisions of this Article 5.

 

108

--------------------------------------------------------------------------------


 

Article 6

Code §415 Limitations

 

6.1                   Maximum Annual Additions. Subject to Sections 6.2 and 6.3,
the maximum Annual Additions made to a Participant’s various accounts maintained
under the Plan for any Limitation Year will not exceed the lesser of the Dollar
Limitation of paragraph (a) or the Compensation Limitation of paragraph
(b) below, as follows:

 

(a)          Dollar Limitation. For Limitation Years beginning on or after
January 1, 2002, the Dollar Limitation is $40,000 as adjusted in accordance with
Code §415(d).

 

(b)         Compensation Limitation. For Limitation Years beginning on or after
January 1, 2002, the Compensation Limitation is an amount equal to 100% of the
Participant’s Code §415(c)(3) Compensation. However, this limitation will not
apply to any contribution made for medical benefits within the meaning of Code
§401(h) or Code §419A(f)(2) after Termination of Employment which is otherwise
treated as an Annual Addition under Code §415(l)(1) or Code §419A(d)(2).

 

6.2                   Adjustments to Maximum Annual Additions. In applying the
limitation on Annual Additions set forth in Section 6.1, the following
adjustments must be made:

 

(a)          Short Limitation Year. If a Limitation Year is less than 12 months,
then the Dollar Limitation of Section 6.1(a) will be adjusted by multiplying the
Dollar Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12.

 

(b)         Multiple Defined Contribution Plans. If a Participant participates
in multiple defined contribution plans sponsored by the Employer which have
different Anniversary Dates, the maximum Annual Addition in this Plan for the
Limitation Year will be reduced by the Annual Additions credited to the
Participant’s accounts in the other defined contribution plans during the
Limitation Year unless otherwise elected in the Adoption Agreement. If a
Participant participates in multiple defined contribution plans sponsored by the
Employer which have the same Anniversary Date, then (1) if only one of the plans
is subject to Code §412, Annual Additions will first be credited to the
Participant’s accounts in the plan subject to Code §412; and (2) if none of the
plans are subject to Code §412, the maximum Annual Addition in this Plan for a
given Limitation Year will either (A) equal the product of (i) the maximum
Annual Addition for such Limitation Year minus any other Annual Additions
previously credited to the Participant’s account(s), multiplied by (ii) a
fraction, the numerator of which is the Annual Additions which would be credited
to a Participant’s accounts hereunder without regard to the Annual Additions
limitation of Section 6.1 and the denominator of which is the Annual Additions
for all plans described in this paragraph, or (B) be reduced by the Annual
Additions credited to the Participant’s accounts in the other defined
contribution plans for such Limitation Year, or (C) be reduced as elected
otherwise in the Adoption Agreement.

 

6.3                   Multiple Plans and Multiple Employers. All defined
contribution plans (whether terminated or not) sponsored by the Employer will be
treated as one defined contribution plan. In addition, all Affiliated Employers
will be considered a single Employer.

 

6.4                   Adjustment for Excess Annual Additions. For any Limitation
Year, if the Annual Additions allocated to a Participant’s Account exceeds the
Annual Additions limitation of Section 6.1 because of an allocation of
Forfeitures, a reasonable error in estimating a Participant’s Compensation, a
reasonable error in determining the amount of elective contributions (within the
meaning of Code §402(g)(3)), or because of other limited facts and circumstances
that the Commissioner finds justify the availability of the rules set forth in
this Section, then such Participant’s Account will be adjusted as follows in
order to reduce the Excess Annual Additions:

 

(a)          Catch-Up Contributions. First, if Catch-Up Contributions are
permitted, a catch-up eligible Participant who has Excess Annual Additions which
include Elective Deferrals and who has not reached his or her Catch-Up
Contribution Limit can recharacterize such Excess Annual Additions as Catch-Up
Contributions.

 

109

--------------------------------------------------------------------------------


 

(b)         Return of Employee Contributions and Elective Deferrals. Then,
Voluntary Employee Contributions, if any, then Mandatory Employee Contributions,
if any, and then, the amount of Elective Deferrals and corresponding Employer
Matching Contributions, if any, to the extent that they would reduce the Excess
Annual Additions, will be calculated. Such Voluntary Employee Contributions,
Mandatory Employee Contributions, and Elective Deferrals plus attributable
gains, will be distributed to the Participant. Any Employer Matching
Contribution amount as determined above will be applied as described in (c) or
(d) below, depending on whether the Participant is covered by the Plan at the
end of the Limitation Year.

 

(c)          Excess Used To Reduce Employer Contributions If Participant Is
Still Covered By The Plan. If, after the application of paragraphs (a) and (b),
Excess Annual Additions still exist and the Participant is covered by the Plan
at the end of the Limitation Year, the Excess Annual Additions in the
Participant’s Account will be used to reduce Employer contributions (including
any allocation of Forfeitures) for such Participant in the next Limitation Year,
and in each succeeding Limitation Year if necessary.

 

(d)         Excess Used To Reduce Employer Contributions If Participant Is Not
Covered By The Plan. If, after the application of paragraphs (a) and (b), Excess
Annual Additions still exist and the Participant is not covered by the Plan at
the end of a Limitation Year, the Excess Annual Additions will be held
unallocated in a suspense account. The suspense account will be applied to
reduce future Employer contributions (including the allocation of any
Forfeitures) for all remaining Participants in the next Limitation Year, and in
each succeeding Limitation Year if necessary.

 

(e)          Suspense Account. If a suspense account is in existence at any time
during a Limitation Year pursuant to this Section, then such suspense account
will not participate in the allocation of the Trust’s investment gains and
losses. If a suspense account is in existence at any time during a particular
Limitation Year, then all amounts in the suspense account must be allocated and
reallocated to Participants’ Accounts before any Employer Contributions or any
Employee contributions may be made to the Plan for that Limitation Year. A
suspense account may not be distributed to Participants or former Participants.

 

110

--------------------------------------------------------------------------------


 

Article 7

Loans, Insurance and Directed Investments

 

7.1                   Loans to Participants. If elected in the Adoption
Agreement, loans may be made from the Trust Fund to Participants and
Beneficiaries. If loans are available, then a Participant or Beneficiary may
make application to the Administrator requesting a loan. The Administrator will
have the sole right to approve or disapprove the application. All loans must be
evidenced by a legally enforceable agreement (which may include more than one
document) set forth in writing or in such other form as may be approved by the
Internal Revenue Service, and the terms of such agreement must specify the
amount and term of the loan, and the repayment schedule. Loans will only be made
in accordance with a separate written loan program which satisfies the
requirements of Code §72(p) and the Regulations promulgated thereunder, and the
following provisions:

 

(a)          General Rules. Loans (1) will be made available to all Participants
and Beneficiaries on a reasonably equivalent, non-discriminatory basis; (2) will
not be made available to HCEs in an amount greater than the amount made
available to other Employees; (3) must be adequately secured and bear a
reasonable interest rate; and (4) cannot exceed the present value of the
Participant’s Vested Aggregate Account.

 

(b)         Spousal Consent. If the Plan is subject to Code §401(a)(11) and Code
§417, then a Participant must obtain the consent of his or her Spouse, if any,
as set forth in Section 5.8 of the Plan, Code §401(a)(11), and Code §417 in
order to use the remaining Vested Interest of the Participant’s Account balance
as security for the loan. Spousal consent will be obtained no earlier than the
beginning of the 90-day period that ends on the date on which the loan is to be
so secured. The consent must be in writing, must acknowledge the effect of the
loan, and must be witnessed by a Plan representative or notary public. Such
consent will thereafter be binding upon the consenting Spouse or any subsequent
Spouse with respect to that loan. A new consent will be required if the
remaining Participant’s Account balance is used for renegotiation, extension,
renewal, or other revision of the loan. If valid Spousal consent has been
obtained in accordance with this paragraph, then, notwithstanding any other
provision of this Plan to the contrary, the Vested portion of the Participant’s
Account balance that is used as a security interest held by the Plan by reason
of a loan that is outstanding to the Participant will be taken into account in
determining the amount of the Vested portion of the Participant’s Account
balance payable at the time of death or distribution, but only if the reduction
is used as repayment of the loan. If less than 100% of the  Participant’s
Account (determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the death benefit will be adjusted by first reducing the
Vested portion of the Participant’s Account balance by the amount of the
security that is used for the loan.

 

(c)          Maximum Loan Amount. No loan to a Participant or Beneficiary can be
made to the extent such loan, when added to the outstanding balance of all other
loans to the Participant or Beneficiary, would exceed the lesser of (1) $50,000
reduced by the excess (if any) of the highest outstanding balance of loans
during the one-year period ending on the day before the loan is made, over the
outstanding balance of loans from the Plan on the date the loan is made; or
(2) one-half the present value of the Vested Portion of the Participant’s Vested
Aggregate Account. However, notwithstanding the limitation in clause (2) of the
preceding sentence, the written loan policy may permit a Participant whose
Vested Aggregate Account balance is $20,000 or less to borrow an amount that
does not exceed the lesser of $10,000 or 100% of the Participant’s Vested
Aggregate Account balance if adequate security is provided on the loan amount in
excess of that determined under clause (2). For the purpose of the limitations
set forth in this paragraph, all loans from the plans (including this Plan) of
the Sponsoring Employer and other Affiliated Employers are aggregated.

 

(d)         Minimum Loan Amount. The written loan policy may provide for a
minimum loan not to exceed $1,000.

 

(e)          Loan Repayments. Any loan by its terms will require that repayment
(of both principal and interest) be amortized in level payments, not less
frequently than quarterly, over a period not extending beyond five years from
the date of the loan, unless such loan is used to acquire a dwelling unit which
within a reasonable time (determined at the time the loan is made) will be used
as the principal residence of the Participant. In the event of default, then
foreclosure on the note and attachment of security will not occur until a
distributable event occurs in the Plan. However, notwithstanding the foregoing
to the contrary, loan repayments will be suspended as permitted under Code
§414(u)(4).

 

(f)            Assignments and Pledges Treated as Loans. An assignment or pledge
of any portion of the Participant’s interest in the Plan and a loan, pledge, or
assignment with respect to any insurance contract purchased under the Plan, will
be treated as a loan under this Section.

 

111

--------------------------------------------------------------------------------


 

(g)         Certain Restrictions Eliminated. Effective for Plan loans made after
December 31, 2001, any prior Plan provisions that prohibited or otherwise
restricted loans to any owner-employee (as defined in Code §401(c)(3)) or
shareholder-employee (as defined in Code §4975(f)(6)(C)) will cease to apply.
For this purpose, a shareholder-employee means an Employee or officer of an
electing small business (Subchapter S) corporation who owns (or is considered as
owning within the meaning of Code §318(a)(1)), on any day during the taxable
year of such corporation, more than 5% of the outstanding stock of the
corporation.

 

7.2                   Insurance on Participants. If elected in the Adoption
Agreement, and pursuant to any rules or procedures that are promulgated under
Section 8.6 by the Administrator, the Trustee may purchase life insurance
Policies on the life of a Participant and/or the Participant’s Spouse in
accordance with the following:

 

(a)          Ownership of Policies. All life insurance Policies will be vested
exclusively in the Trustee and will be payable to the Trustee, subject to the
rights of the Beneficiaries hereunder unless the Trustee permits the designation
of a named beneficiary other than the Trustee. Notwithstanding the foregoing, no
Trustee who is also a Participant may, except in a fiduciary capacity, exercise
any ownership rights with respect to any Policy insuring the life of such
Trustee in his or her capacity as a Participant.

 

(b)         Primary Limit on Premiums. At the direction of the Administrator
and/or the Participant, the Trustee will purchase Policies on the life of the
Participant, provided that the aggregate premiums on ordinary life Policies must
be less than 50% of the Participant’s Account balance; (2) the aggregate
premiums on term Policies, universal Policies and all other Policies which are
not ordinary life insurance Policies must be less than 25% of the Participant’s
Account balance; and (3) the sum of one-half of the premiums on ordinary life
insurance Policies and the total of all other life insurance premiums cannot
exceed 25% of the Participant’s Account balance. For purposes of this Section,
an ordinary life insurance Policy is an insurance policy that has a
non-decreasing death benefit and also has a non-increasing premium.

 

(c)          Alternate Limit on Premiums for Money Purchase Plans.
Notwithstanding paragraph (b) above, if this is a money purchase pension plan, a
Participant may, with the consent of the Administrator, elect that up to 100% of
his or her Rollover Contribution Account and Voluntary Employee Contribution
Account be used to purchase life insurance Policies on the life of the
Participant, on the life of the Participant’s Spouse, and/or on the joint lives
of the Participant and his or her Spouse.

 

(d)         Alternate Limit on Premiums for 401(k) and Profit Sharing Plans.
Notwithstanding paragraph (b) above, if this is a 401(k) plan or a profit
sharing plan, a Participant may elect that up to 100% of his or her Rollover
Contribution Account and Voluntary Employee Contribution Account, and up to 100%
of the portion of his or her Vested Participant’s Account that has accumulated
in the Plan for at least 2 years and is no longer subject to the distribution
restrictions set forth in Code §401(k)(2)(B), be used to purchase Policies on
the life of the Participant, the life of the Participant’s Spouse, and/or the
joint lives of the Participant and the Participant’s Spouse. Likewise, a
Participant who has participated in the Plan for at least 5 years may elect that
up to 100% of his or her Rollover Contribution Account and Voluntary Employee
Contribution Account, and up to 100% of his or her Vested Participant’s Account
balance that is no longer subject to the distribution restrictions set forth in
Code §401(k)(2)(B), be used to purchase Policies on the life of the Participant,
the life of the Participant’s Spouse, and/or the joint lives of the Participant
and his or her Spouse.

 

(e)          Payment of Premiums. If Employer contributions are inadequate to
pay premiums on Policies, the Trustees may, at the direction of the
Administrator, utilize other amounts remaining in the Trust Fund to pay the
premiums, allow the Policies to lapse, reduce the Policies to a level at which
they may be maintained, or borrow against the Policies on a prorated basis if
borrowing does not discriminate in favor of Policies issued on the lives of
Highly Compensated Employees. The Trustees may also pay premiums from the loan
values of the Policies themselves if (1) any loan is made against all of the
Policies in proportion to their respective cash surrender values, and (2) all
loans are repaid in proportion to the cash surrender value of such Policies.

 

(f)            Policy Dividends. Any insurer payments which are paid to the
Trustee on account of experience credits, dividends, or surrender or
cancellation credits, will be applied by the Employer within the current or next
succeeding Plan Year toward premiums due.

 

112

--------------------------------------------------------------------------------


 

(g)         Disposition of Policies at Retirement. When a Participant retires,
the Trustee, at the direction of the Administrator, must, with respect to any
Policies that have been purchased on the life of such Participant under this
Section, either (1) transfer them to the Participant, (2) with the Participant’s
consent, borrow their cash surrender values and transfer them to the Participant
subject to the loan, or (3) surrender them for their cash surrender values. If
options (2) or (3) are elected, the cash surrender values will be added to the
Participant’s Account for distribution in accordance with Section 5.1.

 

(h)         Disposition of Policies Upon Termination. If a Terminated
Participant’s Vested Interest equals or exceeds the cash surrender value of any
Policies issued on his life, the Trustee, with the consent of both the
Administrator and the Terminated Participant, will transfer such Policies to the
Terminated Participant, together with any restrictions the Administrator may
impose concerning the Terminated Participant’s right to surrender, assign, or
otherwise realize cash on such Policies prior to his Normal Retirement Date. If
the Terminated Participant’s Vested Interest is less than the cash surrender
values of such Policies, the Administrator may permit him or her to pay the
Trustee the sum required to make distribution equal to the value of the Policies
being assigned or transferred, or the Trustee may borrow the cash surrender
values of the Policies from the insurer and then assign the Policies to the
Terminated Participant. Under no circumstances will the Trust (or custodial
account) retain any part of the insurance Policy proceeds. If applicable to this
Plan, then the provisions of this paragraph also apply to a Participant who
Terminates Employment because of Disability.

 

(i)             Protection of Fiduciaries and Insurers. Neither the Trustee, the
Employer, the Administrator, nor any fiduciary (including any Named Fiduciary)
will be responsible for the validity of any Policy or the failure of any insurer
to make payments thereunder, or for the action of any person which may delay
payment or render a Policy void in whole or in part. No insurer will be deemed a
party to this Plan for any purpose or to be responsible for its validity; nor
will it be required to look into the terms of the Plan nor to question any
action of the Trustee. The obligations of the insurer will be determined solely
by the Policy’s terms and any other written agreements between it and the
Trustee. The insurer will act only at the written direction of the Trustee, and
will be discharged from all liability with respect to any amount paid to the
Trustee. The insurer will not be obligated to see that any money paid by it to
the Trustee or any other person is properly applied.

 

(j)             Non-Trusteed Plan. If the Plan is a non-trusteed Plan (a Plan
designated only with Policies), then this paragraph applies to the Plan. No
Policy will be purchased under the Plan unless such Policy or a separate
definite written agreement between the Employer and the insurer provides that no
value under Policies providing benefits under the Plan or credits determined by
the insurer (on account of dividends, earnings, or other experience rating
credits; or surrender or cancellation credits) with respect to such Policies may
be paid or returned to the Employer or diverted to or used for other than the
exclusive benefit of the Participants or their Beneficiaries. However, any
contribution made by the Employer because of a mistake of fact must be returned
to the Employer within one year of the contribution. If the Plan is funded by
Policies that provide a Participant’s benefit under the Plan, such Policies will
constitute the Participant’s Account balance. If the Plan is funded by group
Policies, under a group annuity or group insurance Policy, then premiums or
other consideration received by the insurance company must be allocated to
Participants’ Accounts under the Plan.

 

(k)          Conflict With Plan. If the provisions of any Policy purchased
hereunder conflict with the terms of this Plan, the Plan provisions will
control.

 

7.3                   Key Man Insurance. The Administrator may instruct the
Trustee to purchase insurance Policies on the life of any Participant whose
employment is deemed to be key to the Employer’s financial success. Such key man
Policies will be deemed to be an investment of the Trust Fund and will be
payable to the Trust Fund as the beneficiary thereof. The Trustee may exercise
any and all rights granted under such Policies. Neither the Trustee, Employer,
Administrator, nor any fiduciary (including any Named Fiduciary) will be
responsible for the validity of any Policy or the failure of any insurer to make
payments thereunder, or for the action of any person which delays payment or
renders a Policy void in whole or in part. No insurer which issues a Policy will
be deemed to be a party to this Plan for any purpose or to be responsible for
its validity; nor will any such insurer be required to look into the terms of
the Plan nor to question any action of the Trustee. The obligations of the
insurer will be determined solely by the Policy’s terms and any other written
agreements between it and the Trustee. The insurer will act only at the written
direction of the Trustee, and will be discharged from all liability with respect
to any amount paid to the Trustee. The insurer will not be obligated to see that
any money paid by it to the Trustee or any other person is properly distributed
or applied.

 

113

--------------------------------------------------------------------------------


 

7.4                   Directed Investment Accounts. Pursuant to any rules or
procedures promulgated under Section 8.6 by the Administrator, Participants can
direct the investment of a portion of (or all of) one or more of their accounts
(hereafter called Directed Investment Accounts) established under the terms of
the Plan. Investment directives will only be given in accordance with an
administrative policy regarding Directed Investment Accounts that is promulgated
under Section 8.6 by the Administrator. With respect to any Participant who
fails to exercise the right to direct the investment of his or her Directed
Investment Accounts, such Directed Investment Accounts will be invested by the
Trustee at the direction of the Administrator in a “default investment,”
selected by the Administrator, that is expected to produce a favorable rate of
return and that minimizes the overall risk of losing money. With respect to
Directed Investment Accounts, fiduciaries will only be protected by ERISA
§404(c) for a Plan Year if all of the requirements of ERISA §404(c) and the
Department of Labor Regulations thereunder are complied with on each day of the
Plan Year.

 

114

--------------------------------------------------------------------------------


 

Article 8

Duties of the Administrator

 

8.1                   Appointment, Resignation, Removal and Succession. The
Sponsoring Employer will serve as the Administrator, unless the Sponsoring
Employer elects in the Adoption Agreement to appoint another Administrator. Each
Administrator that is appointed will continue until his death, resignation, or
removal, and any Administrator may resign by giving 30 days written notice to
the Sponsoring Employer. If an Administrator dies, resigns, or is removed, his
successor will be appointed as promptly as possible, and such appointment will
become effective upon its acceptance in writing by such successor. Pending the
appointment and acceptance of any successor Administrator, any then acting or
remaining Administrator will have full power to act.

 

8.2                   General Powers and Duties. The powers and duties of the
Administrator include (a) appointing the Plan’s attorney, accountant, actuary,
or any other party needed to administer the Plan; (b) directing the Trustees
with respect to payments from the Trust Fund; (c) deciding if a Participant is
entitled to a benefit; (d) communicating with Employees regarding their
participation and benefits under the Plan, including the administration of all
claims procedures; (e) filing any returns and reports with the Internal Revenue
Service, Department of Labor, or any other governmental agency; (f) reviewing
and approving any financial reports, investment reviews, or other reports
prepared by any party under clause (a) above; (g) establishing a funding policy
and investment objectives consistent with the purposes of the Plan and the
ERISA; (h) construing and resolving any question of Plan interpretation; and
(i) making any findings of fact the Administrator deems necessary to proper Plan
administration. Notwithstanding any contrary provision of this Plan, benefits
under this Plan will be paid only if the Administrator decides in its discretion
that the applicant is entitled to them. The Administrator’s interpretation of
Plan provisions, and any findings of fact, including eligibility to participate
and eligibility for benefits, are final and will not be subject to “de novo”
review unless shown to be arbitrary and capricious.

 

8.3                   Functioning of the Committee. If a Committee is
established, a member of the Committee will serve until his or her death,
disability, removal by the Sponsoring Employer, or resignation. In the event of
any vacancy arising from the death, disability, removal, or resignation of a
member of the Committee, the Sponsoring Employer may, but is not required to,
appoint a successor to serve in his or her place. The Committee will select a
chairman and secretary from among its members. Members of the Committee will
serve without compensation. The Committee will act by majority vote. The proper
expenses of the Committee, and the compensation of its agents, if any, that are
appointed pursuant to Section 8.7, will be paid directly by the Employer.

 

8.4                   Multiple Administrators. If more than one Administrator
has been appointed by the Sponsoring Employer, the Administrators may delegate
specific responsibilities among themselves, including the authority to execute
documents unless the Sponsoring Employer revokes such delegation. The Sponsoring
Employer and Trustee will be notified in writing of any such delegation of
responsibilities, and the Trustee thereafter may rely upon any documents
executed by the appropriate Administrator.

 

8.5                   Correcting Administrative Errors. The Administrator will
take such steps as the Administrator considers necessary and appropriate to
remedy administrative or operational errors, including, but not be limited to,
the following: (a) any action pursuant to (1) any Employee Plans Compliance
Resolution System (EPCRS) that is issued by the Internal Revenue Service, (2)
any asset management or fiduciary conduct error correction program that is
issued by the Department of Labor, or (3) any other correction program issued by
any Department or governmental agency; (b) a reallocation of Plan assets; (c) an
adjustment in the amount of future payments to any Participant, Beneficiary or
Alternate Payee; and (d) the institution, prosecution, and/or settlement of
legal actions to recover benefit payments made in error or on the basis of
incorrect or incomplete information.

 

8.6                   Promulgating Notices and Procedures. The Sponsoring
Employer and Administrator are given the power and responsibility to promulgate
certain written notices, policies and/or procedures under the terms of the Plan
and disseminate them to Participants, and the Administrator may satisfy such
responsibility by the preparation of any such notice, policy and/or procedure in
a written form which can be published and communicated to a Participant in one
or more of the following ways: (a) by distribution in hard copy; (b) through
distribution of a summary plan description or summary of material modifications
thereto which sets forth the policy or procedure with respect to a right,
benefit or feature offered under the Plan; (c) by e-mail, either to a
Participant’s personal e-mail address or his or her Employer-maintained e-mail
address; and (d) by publication on a web-site accessible by the Participant,
provided the Participant is notified of said web-site publication. Any notice,
policy and/or procedure provided through an electronic medium will only be valid
if the electronic medium which is used is

 

115

--------------------------------------------------------------------------------


 

reasonably designed to provide the notice, policy and/or procedure in a manner
no less understandable to the Participant than a written document, and under
such medium, at the time the notice, policy and/or procedure is provided, the
Employee may request and receive the notice, policy and/or procedure on a
written paper document at no charge.

 

8.7                   Employment of Agents and Counsel. The Administrator may
appoint such actuaries, accountants, custodians, counsel, agents, consultants,
service companies and other persons deemed necessary or desirable in connection
with the administration and operation of the Plan. Any person or company so
appointed will exercise no discretionary authority over investments or the
disposition of Trust assets, and their services and duties will be ministerial
only and will be to provide the Plan with those things required by law or by the
terms of the Plan without in any way exercising any fiduciary authority or
responsibility under the Plan. The duties of a third party Administrator will be
to safe-keep the individual records for all Participants and to prepare all
required actuarial services and disclosure forms under the supervision of the
Administrator and any fiduciaries of the Plan. It is expressly stated that the
third party Administrator’s services are only ministerial in nature and that
under no circumstances will such third party Administrator (a) exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits; or (b) be given any authority or discretion concerning the
management and operation of the Plan that would cause them to become fiduciaries
of the Plan.

 

8.8                   Compensation and Expenses. The Administrator may receive
such compensation as agreed upon between the Sponsoring Employer and the
Administrator, provided that any person who already receives full-time pay from
the Employer may not receive any fees from the Plan for services to the Plan as
Administrator or in any other capacity, except for reimbursement for expenses
actually and properly incurred. The Sponsoring Employer will pay all “settlor”
expenses (as described in Department of Labor Advisory Opinion 2001-01-A)
incurred by the Administrator, the Committee or any party that is appointed
under Section 8.7 in the performance of their duties. The Sponsoring Employer
may pay, but is not required to pay, all “non-settlor” expenses incurred by the
Administrator, the Committee, or any party that is appointed under Section 8.7
in the performance of their duties. Any “non-settlor” expenses incurred by the
Administrator, the Committee or any party that is appointed under Section 8.7
that the Sponsoring Employer elects not to pay will be reimbursed from Trust
Fund assets. Any expenses paid from the Trust Fund will be charged to each
Adopting Employer in the ratio that each Adopting Employer’s Participants’
Accounts bears to the total of all the Participants’ Accounts maintained by this
Plan, or in any other reasonable method elected by the Administrator.

 

8.9                   Claims Procedures. The claims procedure required under
ERISA §503 and Department of Labor Regulations thereunder is set forth in an
administrative policy regarding claims procedures that is promulgated under
Section 8.6 by the Administrator. Such administrative policy will be the sole
and exclusive remedy for an Employee, Participant or Beneficiary (“Claimant”) to
make a claim for benefits under the Plan.

 

8.10            Qualified Domestic Relations Orders. A Qualified Domestic
Relations Order, or QDRO, is a signed domestic relations order issued by a State
or a Commonwealth court which creates, recognizes or assigns to an alternate
payee(s) the right to receive all or part of a Participant’s Plan benefit. An
alternate payee is a Spouse, former Spouse, child, or other dependent of a
Participant who is treated as a Beneficiary under the Plan as a result of the
QDRO. The Administrator will determine if a domestic relations order received by
the Plan is a Qualified Domestic Relations Order based on an administrative
policy regarding Qualified Domestic Relations Orders that is promulgated under
Section 8.6 by the Administrator.

 

8.11            Appointment of an Investment Manager. The Administrator, with
the consent of the Sponsoring Employer, may appoint an Investment Manager to
manage and control the investment of all or any portion of the assets of the
Trust. Each Investment Manager must be a person (other than the Trustee) who
(a) has the power to manage, acquire, or dispose of Plan assets, (b) is an
investment adviser, a bank, or an insurance company as described in ERISA
§3(38)(B), and (c) acknowledges fiduciary responsibility to the Plan in writing.
The Administrator will enter into an agreement with an Investment Manager that
specifies the duties and compensation of the Investment Manager and specifies
any other terms and conditions under which the Investment Manager will be
retained. The Trustee is not liable for any act or omission of an Investment
Manager and is not liable for following an Investment Manager’s advice with
respect to duties delegated by the Administrator to the Investment Manager. The
Administrator can determine the portion of the Plan’s assets to be invested by a
designated Investment Manager and can establish investment objectives and
guidelines for the Investment Manager to follow.

 

116

--------------------------------------------------------------------------------


 

Article 9

Trustee Provisions

 

9.1                   Appointment, Resignation, Removal and Succession. The
Trust established under the Plan will have one or more individual Trustees, a
corporate Trustee, or any combination thereof, appointed as follows:

 

(a)          Appointment. Each Trustee will be appointed and will serve until a
successor has been named or until such Trustee’s resignation, death, incapacity,
or removal, in which event the Sponsoring Employer will name a successor
Trustee. The term Trustee will include the original and any successor Trustees.

 

(b)         Resignation. A Trustee may resign at any time by giving written
notice to the Sponsoring Employer, unless such notice is waived by the
Sponsoring Employer. The Sponsoring Employer may remove a Trustee at any time by
giving such Trustee written notice. Such removal may be with or without cause.
Unless waived in writing by the Sponsor, if any Trustee who is an Employee or an
elected or appointed official resigns or terminates employment with the
Sponsoring Employer or an Adopting Employer, such termination will constitute an
immediate resignation as a Trustee of the Plan.

 

(c)          Successor Trustee. Each successor Trustee will succeed to the title
to the Trust by accepting the appointment in writing and by filing such written
acceptance with the former Trustee and the Sponsoring Employer. The former
Trustee, upon receipt of such acceptance, will execute all documents and perform
all acts necessary to vest the Trust Fund’s title of record in any successor
Trustee. No successor Trustee will be personally liable for any act or failure
to act of any predecessor Trustee.

 

(d)         Merger. If any corporate Trustee, before or after qualification,
changes its name, consolidates or merges with another corporation, or otherwise
reorganizes, any resulting corporation that succeeds to the retirement plan
trustee business of such Trustee will become a Trustee hereunder in lieu of such
corporate Trustee.

 

9.2                   Powers and Duties of the Trustee. The specific powers and
duties of the Trustee will be governed under the terms of a separate trust
instrument entered into between the Sponsoring Employer and the Trustee.

 

117

--------------------------------------------------------------------------------


 

Article 10

Adopting Employers

 

10.1            Plan Contributions. Unless otherwise agreed to by the parties,
or unless otherwise required by law, no Employer will have any obligation to
make contributions to this Plan for or on behalf of the Employees of any other
Employer. If an Employee is employed by more than one Employer, any
contributions made on his or her behalf will be prorated between those Employers
on the basis of the Compensation that the Employee received from each Employer.
If any Employer is unable to make a contribution for any Plan Year, any Employer
which is an Affiliated Employer of such Employer may make an additional
contribution to the Plan on behalf of any Employee of the non-contributing
Employer.

 

10.2            Plan Amendments. Any amendment to this Plan that is adopted by
the Sponsoring Employer, at any time, will be deemed to be accepted by any
Adopting Employer, unless such Adopting Employer is not an Affiliated Employer
and elects not to adopt a discretionary Plan amendment.

 

10.3            Plan Expenses. Any expenses paid from the Trust will be charged
to each Adopting Employer in the ratio that each Adopting Employer’s
Participants’ Accounts bears to the total of all the Participants’ Accounts
maintained by this Plan, or in any other reasonable method elected by the
Administrator.

 

10.4            Employee Transfers. An Employee’s transfer to or from an
Employer or Adopting Employer will not affect his or her Participant’s Account
balance and total Years of Service or Periods of Service.

 

10.5            Multiple Employer Provisions Under Code §413(c). Notwithstanding
any other provision in the Plan, unless the Plan is a collectively bargained
plan under Regulation §1.413-1(a), the following provisions apply to any
Adopting Employer that is not also an Affiliated Employer:

 

(a)          Instances of Separate Employer Testing. Employees of any such
Adopting Employer will be treated separately for testing under Code §401(a)(4),
§401(k), §401(m) and, if the Sponsoring Employer and the Adopting Employer do
not share Employees, Code §416. Furthermore, the terms of Code §410(b) will be
applied separately on an employer-by-employer basis by the Sponsoring Employer
(and the Adopting Employers which are part of the Affiliated Group which
includes the Sponsoring Employer) and each Adopting Employer that is not an
Affiliated Employer of the Sponsoring Employer, taking into account the
generally applicable rules described in Code §401(a)(5), §414(b) and §414(c).

 

(b)         Instances of Single Employer Testing. Employees of the Adopting
Employer will be treated as part of a single Employer plan for purposes of
eligibility to participate under Article 2 and under the provisions of Code
§410(a). Furthermore, the terms of Code §411 relating to Vesting will be applied
as if all Employees of all such Adopting Employers and the Sponsoring Employer
were employed by a single Employer, except that the rules regarding Breaks in
Service will be applied under the Department of Labor Regulations.

 

(c)          Common Trust. Contributions made by any Adopting Employer will be
held in a common Trust Fund with contributions made by the Sponsoring Employer,
and all such contributions will be available to pay the benefits of any
Participant (or Beneficiary thereof) who is an Employee of the Sponsoring
Employer or any such Adopting Employer.

 

(d)         Common Disqualification Provision. The failure of the Sponsoring
Employer or an Adopting Employer to satisfy the qualification requirements under
the provisions of Code §401(a), as modified by the provisions of Code §413(c),
will result in the disqualification of the Plan for all such Employers
maintaining the Plan.

 

(e)          Plan Becomes Individually Designed. If the combination of the
Sponsoring Employer and/or any Adopting Employer creates a multiple employer
plan as defined in Code §413(c) and any applicable transition period of Code
§410(b)(6)(C) has expired, then this Plan will be deemed to be an individually
designed plan.

 

118

--------------------------------------------------------------------------------


 

10.6            Termination of Adoption. An Adopting Employer may terminate its
adoption of the Plan by delivering written notice to the Sponsoring Employer, to
the Administrator and to the Trustee (but in accordance with Article 11, only
the Sponsoring Employer can terminate the Plan). Upon any such termination of
adoption by an Adopting Employer, the Adopting Employer may request a transfer
of Trust Fund assets attributable to its Employees from this Plan to a successor
qualified retirement plan maintained by the Adopting Employer or its successor.
If such request is not made by the Adopting Employer, or if the Administrator
refuses to make the transfer because in its opinion a transfer would operate to
the detriment of any Participant, would jeopardize the continued qualification
of the Plan, or would not comply with any requirements of the Code, Regulations,
or rules promulgated by the Department of Treasury or Internal Revenue Service,
then termination of adoption by an Adopting Employer as described in this
Section will not be considered a distributable event;  distribution of a
Participant’s Account of an Employee of the Adopting Employer will be made in
accordance with the provisions of Article 5 upon the death, retirement,
Disability, or the Termination of Employment from the Adopting Employer or
former Adopting Employer, as if such termination of adoption by the Adopting
Employer had not occurred.

 

119

--------------------------------------------------------------------------------


 

Article 11

Amendment, Termination, Merger and Elective Transfers

 

11.1            Plan Amendment. The Basic Plan and Adoption Agreements can be
amended at any time, and from time to time, in accordance with the following
provisions:

 

(a)          Amendment by the Mass Submitter. Subject to the requirements and
limitations set forth in paragraphs (d) and (e) below, the Mass Submitter may
amend any part of the Basic Plan and the Adoption Agreements. For purposes of
this Plan, the Mass Submitter is AccuDraft, Inc.

 

(b)         Amendment by the Prototype Sponsor. Subject to the requirements and
limitations set forth in paragraphs (d) and (e) below, the Prototype Sponsor may
amend any part of the Basic Plan and Adoption Agreements on behalf of each
Employer maintaining the Plan at the time of the amendment. Any amendment to the
Basic Plan does not require consent of an Employer, nor does an Employer have to
reexecute its Adoption Agreement with respect to an amendment. The Prototype
Sponsor will provide each Employer a copy of the amended Basic Plan (either by
providing substitute or additional pages, or by providing a restated Basic
Plan). An amendment by the Prototype Sponsor to an Adoption Agreement offered
under the Prototype Plan is not effective with respect to an Employer’s Plan
unless the Employer reexecutes the amended Adoption Agreement. For purposes of
amendments made by the Prototype Sponsor, the Mass Submitter will be recognized
as the agent of the Prototype Sponsor. If the Prototype Sponsor does not adopt
the amendments made by the Mass Submitter, it will no longer be identical to or
a minor modifier of the Mass Submitter plan.

 

(c)          Amendment by the Sponsoring Employer. Subject to the requirements
and limitations set forth in paragraphs (d) and (e) below, the Sponsoring
Employer may amend any part of the Basic Plan and the Adoption Agreements in
accordance with the following provisions:

 

(1)          Permissible Amendments. The Sponsoring Employer will have the right
at any time to amend the Adoption Agreement in the following manner without
affecting the Plan’s status as a Prototype Plan: (A) the Sponsoring Employer may
change any optional selections under the Adoption Agreement; (B) the Sponsoring
Employer may add additional language where authorized under the Adoption
Agreement, including language necessary to satisfy Code §415 or Code §416 due to
the aggregation of multiple plans; (C) the Sponsoring Employer may change the
addendums to the Adoption Agreement from time to time without having to
reexecute the signature page of the Adoption Agreement; (D) the Sponsoring
Employer may adopt any model, sample and/or “good faith” amendments
promulgated/suggested by the IRS, for which the IRS has provided guidance that
their adoption will not cause the Plan to be treated as an individually designed
plan; (E) the Sponsoring Employer may adopt any amendments that it deems
necessary to resolve qualification failures under any Employee Plans Compliance
Resolution System (EPCRS) that is promulgated by the Internal Revenue Service;
and (F) the Sponsoring Employer may adopt an amendment to cure a coverage or
nondiscrimination testing failure, as permitted under applicable Regulations.
The Sponsoring Employer may also amend the Plan at any time for any other
reason, including a waiver of the minimum funding requirement under Code
§412(d); however, such an amendment will cause the Plan to lose its status as a
Prototype Plan and become an individually designed plan. The ability to amend
the Plan as authorized under this Section applies only to the Sponsoring
Employer that executes the signature page of the Adoption Agreement. Any
amendment to the Plan by the Sponsoring Employer under this Section applies to
any Affiliated Employer that participates under the Plan as an Adopting
Employer. The Sponsoring Employer’s amendment of the Plan from one type of
defined contribution plan (e.g., a money purchase plan) into another type of
defined contribution plan (e.g., a profit sharing plan) will not result in a
partial termination or any other event that would require full Vesting of some
or all Plan Participants.

 

(2)          Manner of Amending Adoption Agreements. The Sponsoring Employer can
at any time change any election previously made in an Adoption Agreement (or any
addendum previously attached thereto) by (A) substituting pages with the new
elections (or new addendum) and executing an “Amendment By Page Substitution”
and attaching it as part of the Adoption Agreement; (B) executing an “Amendment
By Section Replication” in which the Section or Sections (or addendum or
addendums) to be changed are reproduced with the new elections selected, and
attaching it

 

120

--------------------------------------------------------------------------------


 

as part of the Adoption Agreement; (C) executing a properly worded resolution,
certificate of action, or meeting minutes and attaching it as part of the
Adoption Agreement; or (D) creating and distributing a Safe Harbor Notice (other
than a contingent Safe Harbor Notice as described in Section 3.20(d)) to Safe
Harbor Participants.

 

(d)         General Requirements. An amendment of the Basic Plan or Adoption
Agreement by the Mass Submitter, the Prototype Sponsor, or the Sponsoring
Employer must be in writing. However, no such amendment or modification (1) can
increase the responsibilities of the Trustee or Administrator without their
written consent; (2) can deprive any Participant or Beneficiary of the benefits
to which he or she is entitled from the Plan; (3) can result in a decrease in
the amount of any Participant’s Account except as may be permitted under the
terms of Code §412(c)(8) if applicable; or (4) can, except as otherwise
provided, permit any part of the Trust Fund (other than as required to pay taxes
and administration expenses) to be used for or diverted to purposes other than
the exclusive benefit of the Participants or their Beneficiaries, or cause or
permit any portion of the Trust Fund to revert to or become the property of the
Employer. In addition, unless the provisions of paragraph (e) are satisfied, no
amendment to the Plan will have the effect of eliminating or restricting the
ability of a Participant or other payee to receive payment of his or her Account
balance or benefit entitlement under a particular optional form of benefit
provided under the Plan.

 

(e)          Elimination of Optional Forms of Benefit. No Plan amendment will be
effective to eliminate or restrict an optional form of benefit. The preceding
sentence will not apply to a Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant’s Account balance
under a particular optional form of benefit (including annuities and
installments) if the amendment provides a single-sum distribution form that is
otherwise identical to the optional form of benefit being eliminated or
restricted. For this purpose, a single-sum distribution form is otherwise
identical only if the single-sum distribution form is identical in all respects
to the eliminated or restricted optional form of benefit (or would be identical
except that it provides greater rights to the Participant) except with respect
to the timing of payments after commencement. With respect to the modification
or elimination of an optional form of benefit under which benefits are
distributable to a Participant in a medium other than cash, the following
provisions will apply:

 

(1)          Eliminating Distributions Payable in Marketable Securities (other
than Employer Securities). If the Plan includes an optional form of benefit
under which benefits are distributed in the form of Marketable Securities (other
than Securities of the Employer), then that optional form of benefit may be
eliminated by a Plan amendment (or the Plan’s amendment and restatement) by
substituting cash for the Marketable Securities as the medium of distribution.

 

(2)          Amendments to Specify Medium of Distribution. If the Plan includes
an optional form of benefit under which benefits are distributable to a
Participant in a medium other than cash, then the Plan may be amended (or may be
amended and restated) to limit the types of property in which distributions may
be made to the Participant to the types of property specified in the amendment
(or the amendment and restatement). For this purpose, the types of property
specified in the amendment (or the amendment and restatement) must include all
types of property (other than marketable securities that are not securities of
the Employer) that are allocated to the Participant’s Account on the effective
date of the amendment (or the amendment and restatement) and in which the
Participant would be able to receive a distribution immediately before the
effective date of the amendment (or the amendment and restatement) if a
distributable event occurred. In addition, a Plan amendment (or the Plan’s
amendment and restatement) may provide that the Participant’s right to receive a
distribution in the form of specified types of property is limited to the
property allocated to the Participant’s Account at the time of distribution that
consists of property of those specified types.

 

(3)          In-Kind Distributions after Plan Termination. If the Plan includes
an optional form of benefit under which benefits are distributed in specified
property, then that optional form of benefit may be modified for distributions
after Plan termination by substituting cash for the specified property as the
medium of distribution to the extent that, on Plan termination, an Employee has
the opportunity to receive the optional form of benefit in the form of the
specified property. However, if the Employer that maintains the terminating Plan
also maintains another plan that provides an optional form of benefit under
which benefits are distributed in the specified property, then this exception is
not available.

 

121

--------------------------------------------------------------------------------


 

(4)          Definitions of Marketable Securities and Securities of the
Employer. For purposes of this paragraph, the term “Marketable Securities” means
marketable securities as defined in Code §731(c)(2). The term “Securities of the
Employer” means securities of the Employer as defined in Code §402(e)(4)(E)(ii).

 

(f)            Certain Corrective Amendments. To satisfy the minimum coverage
requirements of Code §410(b), the nondiscriminatory amount requirement of
Regulation §1.401(a)(4)-1(b)(2), or the nondiscriminatory plan amendment
requirement of Regulation §1.401(a)(4)-1(b)(4), a corrective amendment or change
of the choice of options in the Adoption Agreement may retroactively increase
allocations for Employees who benefited under the Plan during the Plan Year
being corrected, or may grant allocations to Employees who did not benefit under
the Plan during the Plan Year being corrected. To satisfy the nondiscriminatory
current availability requirement of Regulation §1.401(a)(4)-4(b) for benefits,
rights or features, a corrective amendment or change of the choice of options in
the Adoption Agreement may make a benefit, right or feature available to
Employees to whom it was previously not available. A corrective amendment or
change of the choice of options in the Adoption Agreement will not be effective
prior to the date of adoption unless it satisfies the applicable requirements of
Regulation §1.401(a)(4)-11(g)(3)(ii) through (vii), including the requirement
that, in order to be effective for the preceding Plan Year, such amendment or
change of the choice of options in the Adoption Agreement must be adopted by the
15th day of the 10th month after the close of the preceding Plan Year.

 

11.2            Termination of the Plan. The Sponsoring Employer at any time can
terminate the Plan and Trust in whole or in part in accordance with the
following provisions:

 

(a)          Termination of Plan. The Sponsoring Employer can terminate the Plan
and Trust by filing written notice thereof with the Administrator and Trustee
and by completely discontinuing contributions to the Plan. Upon any such
termination, the Trust Fund will continue to be administered until complete
distribution has been made to the Participants and other payees, which
distribution must occur as soon as administratively feasible after the
termination of the Plan, and must be made in accordance with the provisions of
Article 5 of the Plan, including Section 5.6 where applicable. However, the
Administrator may elect not to distribute the Accounts of Participants and other
payees upon termination of the Plan but instead to transfer the entire Trust
Fund assets and liabilities attributable to this terminated Plan to another
qualified plan maintained by the Employer or its successor.

 

(b)         Vesting Requirement upon Complete Termination or Discontinuance of
Contributions. Upon a complete termination of the Plan, or, in the case of a
Plan to which Code §412 does not apply, upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2) any Participant who has not Terminated Employment with the
Employer; (3) any Participant who has Terminated Employment with the Employer
and has not received a complete distribution of the Participant’s Vested
Aggregate Account; and (4) any Participant who has Terminated Employment but has
not incurred five consecutive Breaks in Service; will have a 100% Vested
Interest in his or her unpaid Participant’s Account.

 

(c)          Vesting Requirement upon Partial Termination Upon partial
termination of the Plan, only a Participant who has Terminated Employment
because of the event which causes the partial termination but who has not
incurred five consecutive Breaks in Service will have a 100% Vested Interest in
his or her unpaid Participant’s Account as of the date of partial termination.

 

(d)         Discontinuance of Contributions. The Sponsoring Employer may at any
time completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.

 

11.3            Merger or Consolidation. This Plan and Trust may not be merged
or consolidated with, nor may any of its assets or liabilities be transferred
to, any other plan, unless the benefits payable to each Participant if the Plan
was terminated immediately after such action would be equal to or greater than
the benefits to which such Participant would have been entitled if this Plan had
been terminated immediately before such action. For purposes of this Section,
the term “Code §410(b)(6)(C) Transaction” means an asset or stock acquisition,
merger, or similar transaction involving a change in the employer of the
employees of a

 

122

--------------------------------------------------------------------------------


 

business. If the Employer acquires another company in a Code
§410(b)(6)(C) Transaction, employees of the acquired company may be excluded
from this Plan regardless of the provisions of Sections 2.1 and 2.2 of the Plan
and the Adoption Agreement during the period beginning on the date of the
transaction and ending on the last day of the Plan Year that begins after the
date of the Code §410(b)(6)(C) Transaction.

 

11.4            Plan-to-Plan Elective Transfers. To permit Participants to
consolidate all qualified defined contribution plan accounts into a single plan
for investments, distributions, loans and other administrative purposes, the
Sponsoring Employer may permit Participants to transfer amounts to and from this
Plan under the following rules:

 

(a)          Transfers to This Plan. If permitted by the Sponsoring Employer and
subject to the provisions of this Section, then a Participant may request that
such Participant’s entire account balance (both the vested interest and the
non-vested interest) in another qualified defined contribution plan maintained
by the Sponsoring Employer (or an Adopting Employer) be transferred in cash or
in property into this Plan. Such transferred amount into this Plan will be
considered a Transfer Contribution.

 

(b)         Transfers from This Plan. If permitted by the Sponsoring Employer,
then a Participant may request that such Participant’s Account balance (both the
Vested Interest and the Non-Vested Interest) in this Plan be transferred in cash
or in property into another qualified defined contribution plan of the
Sponsoring Employer (or an Adopting Employer).

 

(c)          Limitation on Transfers. A transfer into or from this Plan pursuant
to this Section is only permitted if the Participant is ineligible to actively
participate at the same time in the Sponsoring Employer’s (or an Adopting
Employer’s) plan from which the transfer is being made (the transferor plan) and
the Sponsoring Employer’s (or an Adopting Employer’s) plan into which the
transfer is being made (the transferee plan).

 

(d)         Plan Accounts. Transfer Contributions from another qualified defined
contribution plan into this Plan will maintain their identity as Elective
Deferrals, Matching Contributions, Voluntary Employee Contributions, Deductible
Employee Contributions, Non-Elective Contributions, Qualified Non-Elective
Contributions, Qualified Matching Contributions, Safe Harbor
401(k) Contributions, and Rollover Contributions in this Plan. Such Transfer
Contributions will be accounted for separately in this Plan.

 

(e)          Protected Benefits. Any Transfer Contributions into this Plan that
have benefits, rights and features (including, but not limited to, certain
optional forms of benefit payments, such as annuities) required to be preserved
by Code §411(d)(6) will continue to be preserved and protected in this Plan to
the extent required by Code §411(d)(6). The Sponsoring Employer (or an Adopting
Employer) reserves the right to eliminate any benefits, rights and features
(including, but not limited to, certain optional forms of benefit payments) of
any Transfer Contributions into this Plan, to the extent permitted under Code
§411(d)(6).

 

(f)            Vesting. Transfer Contributions into this Plan must Vest at least
as rapidly under this Plan (the transferee plan) as they would Vest under the
plan from which the transfer is being made (the transferor plan), as if the
transfer had not occurred. If this Plan is the transferee plan and the Vesting
schedule under the transferor plan for a specific source of transferred amounts
(Matching Contributions or Non-Safe Harbor Non-Elective Contributions) is less
favorable than the Vesting schedule that applies to the same component (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) in this Plan, the
Administrator may apply, in a non-discriminatory manner, the Vesting schedule of
this Plan’s component (Matching Contributions or Non-Safe Harbor Non-Elective
Contributions) to that portion of the Transfer Contributions.

 

(g)         Transfer Requests Subject to Administrative Approval. Any transfer
into or from this Plan must be made in cash or property acceptable to the
Trustee. Any benefits, rights and features of a Transfer Contribution required
to be protected by Code §411(d)(6) must be acceptable to and approved by the
Administrator.

 

123

--------------------------------------------------------------------------------


 

Article 12

Miscellaneous Provisions

 

12.1            No Contract of Employment. Except as otherwise provided by law,
neither the establishment of this Plan, any modification hereto, the creation of
any fund or account, nor the payment of any benefits, will be construed as
giving any Participant or other person any legal or equitable rights against the
Employer, any officer or Employee thereof, or the Trustee, except as herein
provided. Further, under no circumstances will the terms of employment of any
Participant be modified or otherwise affected by this Plan.

 

12.2            Title to Assets. No Participant or Beneficiary will have any
right to, or any interest in, any assets of the Trust upon separation from
service with the Employer, Affiliated Employer, or Adopting Employer, except as
otherwise provided by the terms of the Plan.

 

12.3            Qualified Military Service. Notwithstanding any provision of
this Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with Code
§414(u).

 

12.4            Domestic Partner’s Rights. If elected in the Adoption Agreement,
then a Domestic Partner will be afforded the same rights as a Spouse for
purposes of this Plan. However, until such time as ERISA recognizes Federal
enforcement rights of a Domestic Partner, enforcement of these rights by a
Domestic Partner will be based on a State’s (or Commonwealth’s) contract law
(without the necessity of proving adequate consideration or actual damages under
contract law) or other applicable law.

 

12.5            Fiduciaries and Bonding. Fiduciaries (including Named
Fiduciaries) of the Plan will have only those powers and duties specifically
given to them under the terms of this Plan. Every fiduciary other than a bank,
an insurance company, or a fiduciary of an Employer which has no common-law
employees, will be bonded in an amount not less than 10% of the amount of funds
under the fiduciary’s supervision, but the bond will not be less than $1,000 or
more than $500,000 or such other amount that may be required by law. The bond
will provide protection to the Plan against any loss for acts of fraud or
dishonesty by a fiduciary acting alone or in concert with others. The cost of
such bond will be an expense of either the Employer or the Trust, at the
election of the Sponsoring Employer.

 

12.6            Severability of Provisions. If any Plan provision is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Plan, and this Plan will be construed and enforced
as if such provision had not been included.

 

12.7            Interpretation of the Plan and Trust. The following provisions
apply to the interpretation of the Plan and Trust:

 

(a)          Names. Names that are used in this Plan should be used consistently
in any appendixes, policies, procedures, and/or any other documents which are
legally binding upon the Plan. However, in documents that are not considered to
be part of this Plan, appendixes, policies or procedures that are not legally
binding upon the Plan; and that may be are distributed to individuals (such as
the SPDs, SMMs, notices, and election forms), names may use plain English terms.
These terms include, but are not limited to, the following: in the case of a
profit sharing plan, the Non-Elective Contribution may be called the Employer
contribution or the profit sharing contribution. Similarly, the Non-Elective
Contribution Account may be called the Participant’s Account or the
Participant’s profit sharing account.

 

(b)         Gender. Words that are used in the masculine gender may be construed
as though they are also used in the feminine or neuter gender, where applicable
(and vice versa).

 

(c)          Number. Words that are used in the singular form may be construed
as though they are also used in the plural form, where applicable (and vice
versa).

 

(d)         Headings and Subheadings. Headings and subheadings are inserted for
convenience of reference. Headings and subheadings constitute no part of this
Plan and/or Trust and are not to be considered in its construction or
interpretation.

 

(e)          Single Subparagraphs. This Plan and/or Trust may have Sections
and/or paragraphs that contain a single subparagraph; such document construction
will not constitute a Scrivener’s error.

 

124

--------------------------------------------------------------------------------


 

(f)            Application of Law. This Plan and/or Trust will be construed and
interpreted in accordance with the Code and ERISA. However, if the Plan needs to
be construed and interpreted according to a State’s or Commonwealth’s laws (to
the extent that such laws are not preempted by the provisions of the Code and
ERISA), then this Plan will be construed and interpreted according to the laws
of the State or Commonwealth in which the Sponsoring Employer maintains its
principal place of business. Unless the Trust otherwise provides, if the Trust
needs to be construed and interpreted according to a State’s or Commonwealth’s
laws (to the extent that such laws are not preempted by the provisions of the
Code and ERISA), then the Trust will be construed and interpreted according to
the laws of the State or Commonwealth in which the Sponsoring Employer maintains
its principal place of business.

 

(g)         Effective Dates. This Plan and Trust contains various effective
dates, which include, but are not limited to: (1) the effective date of the Plan
and, if applicable, the effective date of the amended and restated Plan; (2) the
effective dates of legally required or permitted provisions; (3) the effective
dates of various provisions in the Adoption Agreement; and (4) the effective
dates of the Effective Date Addendum (including, but not limited to, the
effective date of the freezing of the Plan, if applicable).

 

12.8            Costs and Expenses of Legal Action. Unless otherwise prohibited
by law, either the Sponsoring Employer or the Trust, in the sole discretion of
the Sponsoring Employer, will reimburse the Trustee and/or the Administrator for
all costs, attorneys fees and other expenses associated with any claim, suit or
proceeding.

 

12.9            Qualified Plan Status. This Plan, the related Trust agreement
and the related Adoption Agreement are intended to be a qualified retirement
plan under the provisions of Code §401(a) and §501(a).

 

12.10     Mailing of Notices to Administrator, Employer or Trustee. Notices,
documents or forms required to be given to or filed with the Administrator, the
Employer or the Committee will be either hand delivered or mailed by first class
mail, postage prepaid, to the Committee or the Employer, at the Employer’s
principal place of business. Any notices, documents or forms required to be
given to or filed with the Trustee will be either be hand delivered or mailed by
first class mail, postage prepaid, to the Trustee at its principal place of
business.

 

12.11     Participant Notices and Waivers of Notices. Whenever written notice is
required to be given under the terms of this Plan, such notice will be deemed to
be given on the date that such written notice is either hand delivered to the
recipient or deposited at a United States Postal Service Station, first class
mail, postage paid. Notice may be waived by any party entitled to receive
written notice concerning any matter under the terms of this Plan.

 

12.12     Evidence Furnished Conclusive. Anyone required to give evidence under
the terms of the Plan may do so by certificate, affidavit, document or other
information that the person to act in reliance may consider pertinent, reliable
and genuine, and to have been signed, made or presented by the proper party or
parties. The fiduciaries of the Plan will be fully protected in acting and
relying upon any evidence described under this Section.

 

12.13     Release of Claims. Any payment to a Participant or Beneficiary, his or
her legal representative, or to a guardian or committee appointed for such
Participant or Beneficiary, will, to the extent thereof, be in full satisfaction
of all claims hereunder against the Administrator and the Trustee, either of
whom may require such Participant, legal representative, Beneficiary, guardian
or committee, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as determined by the Administrator or the Trustee.

 

12.14     Deductible Employee Contributions. This Plan will not permit a
Participant to make Deductible Employee Contributions to the Plan for any Plan
Year beginning on or after January 1, 1987, but any Deductible Employee
Contributions which were made to the Plan prior to such date will continue to be
maintained in the Participant’s Deductible Employee Contributions Account in
which the Participant will have a 100% Vested Interest. Except for that portion
which a Participant self-directs pursuant to Section 7.4, the Administrator may
choose for investment purposes to either segregate such accounts into separate
interest bearing accounts or invest them as part of the general Trust Fund, in
which case such accounts will share in the allocation of earnings and losses
under Section 3.12 as non-segregated accounts. However, no portion of a
Participant’s Deductible Employee Contributions can be invested in life
insurance Policies under Section 7.2. A Participant may withdraw amounts from
his or her Deductible Employee Contributions Account only if all other amounts
credited to the Plan on his or her behalf, other than his Participant’s Account,
have been distributed to the Participant. Distributions will be made pursuant to
Article 5. Notwithstanding anything in this Section to the contrary, if elected
in the Adoption Agreement, then each Participant may make Deemed IRA
Contributions to the Plan, pursuant to Section 3.17.

 

125

--------------------------------------------------------------------------------


 

12.15     No Duplication of Benefits. There will be no duplication of benefits
under the Plan because of employment by more than one participating Employer.

 

12.16     Discontinued Contributions. Any Participants’ Accounts (or
sub-Accounts) that were established for specific contributions to the Plan which
are (or were) subsequently discontinued will continue to be administered in
accordance with the Vesting and Forfeiture provisions of the Plan in effect on
the date that such contributions are (or were) discontinued.

 

12.17     Multiple Copies of Plan, Trust and/or Adoption Agreement. This Plan,
the related Trust agreement and the related Adoption Agreement may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which will constitute one and the same Agreement or Trust agreement, as the
case may be, and will be binding on the respective successors and assigns of the
Employer and all other parties.

 

12.18     Loss of Prototype Status. If the Prototype Sponsor terminates the
services of the Mass Submitter, then this Plan will no longer qualify as a
Prototype Plan and will be considered an individually-designed plan.

 

12.19     Limitation of Liability and Indemnification. In addition to and in
furtherance of any other limitations provided in the Plan, and to the extent
permitted by applicable law, the Employer will indemnify and hold harmless its
board of directors (collectively and individually), if any, the
Administrative/Advisory Committee (collectively and individually), if any, and
its officers, Employees, and agents against and with respect to any and all
expenses, losses, liabilities, costs, and claims, including legal fees to defend
against such liabilities and claims, arising out of their good-faith discharge
of responsibilities under or incident to the Plan, excepting only expenses and
liabilities resulting from willful misconduct. This indemnity will not preclude
such further indemnities as may be available under insurance purchased by the
Employer or as may be provided by the Employer under any by-law, agreement, vote
of shareholders or disinterested directors, or otherwise, as such indemnities
are permitted under state law. Payments with respect to any indemnity and
payment of expenses or fees under this Section will be made only from assets of
the Employer, and will not be made directly or indirectly from assets of the
Trust.

 

12.20     Written Elections and Forms. Whenever the word “written” or the words
“in writing” are used, such words will include any method of communication
permitted by the DOL with respect to such documentation. In a similar manner,
the word “form” will include any other method of election permitted under
current law. Such alternative methods will include, but not be limited to,
electronic modes to the extent permitted by law.

 

12.21     Assignment and Alienation of Benefits. Except as may otherwise be
permitted under Code §401(a)(13)(C), as may otherwise be permitted under a
Qualified Domestic Relations Order as provided in Section 8.10, or as may
otherwise be permitted under Section 7.1 relating to loans to Participants, no
right or claim to, or interest in, any part of the Trust Fund, or any payment
therefrom, will be assignable, transferable, or subject to sale, mortgage,
pledge, hypothecation, commutation, anticipation, garnishment, attachment,
execution, or levy of any kind, and the Trustees will not recognize any attempt
to assign, transfer, sell, mortgage, pledge, hypothecate, commute, or anticipate
the same, except to the extent required by law.

 

12.22     Exclusive Benefit Rule. All contributions made by the Employer or an
Affiliated Employer to the Trust Fund will be used for the exclusive benefit of
the Participants who are Employees of the Employer or Affiliated Employer and
for their Beneficiaries and will not be used for nor diverted to any other
purpose except the payment of the costs of maintaining the Plan. All
contributions made by an Adopting Employer who is not an Affiliated Employer
will be used for the exclusive benefit of the Participants who are Employees of
the Adopting Employer and for their Beneficiaries and will not be used for nor
diverted to any other purpose except the payment of the Adopting Employers’
proportionate costs of maintaining the Plan.

 

12.23     Prior Provisions of Amended and Restated Plans. If the Plan’s
effective date is prior to the first day of the first Plan Year beginning on or
after January 1, 2002 and this is an amendment and restatement of the Plan, then
the provisions of the prior Plan document in effect prior to the first day of
the first Plan Year beginning on or after January 1, 2002 will apply to this
Plan; however, if any provisions of the prior Plan document contradict any
provisions of this Plan, then the provisions of this Plan will apply.

 

12.24     Dual and Multiple Trusts. Plan assets may be held in two or more
separate trusts, or in trust and by an insurance company or by a trust and under
a custodial agreement. Plan assets may also be held in a common trust.

 

126

--------------------------------------------------------------------------------